Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 1 of 184


RICO EVENT                  PROVIDER             CLAIM NUMBER      DATE OF ACCIDENT          DOCUMENT MAILED    APPROXIMATE DATE OF MAILING   CPT CODE BILLED   CHARGE

          1   Miami   Medical   Group,   Inc   0166152410101066   10/17/2012          Bill                     1/19/2013                      97124                   62.00
          2   Miami   Medical   Group,   Inc   0166152410101066   10/17/2012          Bill                     1/19/2013                      97035                   60.00
          3   Miami   Medical   Group,   Inc   0166152410101066   10/17/2012          Bill                     1/19/2013                      97032                   60.00
          4   Miami   Medical   Group,   Inc   0166152410101066   10/17/2012          Bill                     1/19/2013                      97124                   62.00
          5   Miami   Medical   Group,   Inc   0166152410101066   10/17/2012          Bill                     1/19/2013                      97035                   60.00
          6   Miami   Medical   Group,   Inc   0166152410101066   10/17/2012          Bill                     1/19/2013                      97032                   60.00
          7   Miami   Medical   Group,   Inc   0166152410101066   10/17/2012          Bill                     1/19/2013                      97124                   62.00
          8   Miami   Medical   Group,   Inc   0166152410101066   10/17/2012          Bill                     1/19/2013                      97035                   60.00
          9   Miami   Medical   Group,   Inc   0166152410101066   10/17/2012          Bill                     1/19/2013                      97032                   60.00
         10   Miami   Medical   Group,   Inc   0166152410101066   10/17/2012          Bill                     1/19/2013                      97124                   62.00
         11   Miami   Medical   Group,   Inc   0166152410101066   10/17/2012          Bill                     1/19/2013                      97035                   60.00
         12   Miami   Medical   Group,   Inc   0166152410101066   10/17/2012          Bill                     1/19/2013                      97032                   60.00
         13   Miami   Medical   Group,   Inc   0166152410101066   10/17/2012          Bill                     1/19/2013                      97124                   62.00
         14   Miami   Medical   Group,   Inc   0166152410101066   10/17/2012          Bill                     1/19/2013                      97035                   60.00
         15   Miami   Medical   Group,   Inc   0166152410101066   10/17/2012          Bill                     1/19/2013                      97032                   60.00
         16   Miami   Medical   Group,   Inc   0166152410101066   10/17/2012          Bill                     1/19/2013                      99214                  192.00
         17   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97032                  120.00
         18   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97140                  168.00
         19   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97140                  168.00
         20   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97035                  120.00
         21   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97032                  120.00
         22   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97140                  168.00
         23   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97140                  168.00
         24   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97035                  120.00
         25   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97032                  120.00
         26   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97140                  168.00
         27   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97140                  168.00
         28   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97035                  120.00
         29   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97032                  120.00
         30   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97140                  168.00
         31   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97140                  168.00
         32   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97035                  120.00
         33   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97032                  120.00
         34   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97140                  168.00
         35   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97140                  168.00
         36   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97035                  120.00
         37   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97032                  120.00
         38   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97140                  168.00
         39   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97140                  168.00
         40   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97124                  124.00
         41   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97035                  120.00
         42   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97032                  120.00
         43   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97035                  120.00
         44   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97032                  120.00
         45   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97140                  168.00
         46   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97140                  168.00
         47   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       99213                  127.00
         48   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97124                  124.00
         49   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97035                  120.00
         50   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97032                  120.00
         51   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97110                   79.00
         52   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/1/2013                       97035                  120.00
         53   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/4/2013                       97035                  120.00
         54   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/4/2013                       97032                  120.00
         55   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/4/2013                       97140                  168.00
         56   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/4/2013                       97140                  168.00
         57   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012          Bill                     2/4/2013                       99214                  192.00
         58   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013            Bill                     2/9/2013                       99205                  475.00
         59   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013            Bill                     2/9/2013                       95831                   65.00
         60   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013            Bill                     2/9/2013                       95851                   60.00
         61   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013            Bill                     2/9/2013                       76140                   40.00
         62   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97035                  120.00
         63   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97032                  120.00
         64   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97124                  124.00
         65   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97124                  124.00
         66   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97035                  120.00
         67   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97032                  120.00
         68   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97124                  124.00
         69   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97035                  120.00
         70   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97032                  120.00
         71   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97124                  124.00
         72   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97035                  120.00
         73   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97032                  120.00
         74   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97124                  124.00
         75   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97035                  120.00
         76   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97032                  120.00
         77   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97124                  124.00
         78   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97035                  120.00
         79   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97032                  120.00
         80   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97124                  124.00
         81   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97035                  120.00
         82   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97032                  120.00
         83   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97124                  124.00
         84   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97035                  120.00
         85   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97032                  120.00
         86   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      99213                  127.00
         87   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97124                  124.00
         88   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97035                  120.00
         89   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97032                  120.00
         90   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97124                  124.00
         91   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97035                  120.00
         92   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/11/2013                      97032                  120.00
         93   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/21/2013                      99214                  192.00
         94   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/21/2013                      97124                  124.00
         95   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/21/2013                      97035                  120.00
         96   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/21/2013                      97032                  120.00
         97   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/21/2013                      97124                  124.00
         98   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/21/2013                      97035                  120.00
         99   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012          Bill                     2/21/2013                      97032                  120.00
        100   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97035                  120.00
        101   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97110                   79.00
        102   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97140                  168.00
        103   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      99204                  350.00
        104   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      99401                   50.00
        105   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97035                  120.00
        106   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97140                   84.00
        107   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97140                   84.00
        108   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97035                  120.00
        109   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97140                   84.00
        110   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97140                   84.00
        111   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      99213                  127.00
        112   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97035                  120.00
        113   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97110                   79.00
        114   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97140                   84.00
        115   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97035                  120.00
        116   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97110                   79.00
        117   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97140                  168.00
        118   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97035                  120.00
        119   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97110                   79.00
        120   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97140                  168.00
        121   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97035                  120.00
        122   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97110                   79.00
        123   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97140                  168.00
        124   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97035                  120.00
        125   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97110                   79.00
        126   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013            Bill                     3/11/2013                      97140                  168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 2 of 184

    127   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   3/11/2013   97035     120.00
    128   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   3/11/2013   97110      79.00
    129   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   3/11/2013   97140     168.00
    130   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   3/11/2013   97035     120.00
    131   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   3/11/2013   97110      79.00
    132   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   3/11/2013   97140     168.00
    133   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   3/11/2013   97035     120.00
    134   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   3/11/2013   97110      79.00
    135   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   3/11/2013   97140     168.00
    136   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   3/11/2013   97035      20.00
    137   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   3/11/2013   97110      79.00
    138   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   3/11/2013   97140     168.00
    139   Miami   Medical   Group,   Inc   0430078740101023   10/13/2012   Bill   3/12/2013   99215     286.00
    140   Miami   Medical   Group,   Inc   0395989980101031   7/13/2011    Bill   3/13/2013   99214     192.00
    141   Miami   Medical   Group,   Inc   0109828170101038   7/10/2012    Bill   3/14/2013   99215     286.00
    142   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   99204     350.00
    143   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   99401      50.00
    144   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97035      60.00
    145   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97140      84.00
    146   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97035      60.00
    147   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97032      60.00
    148   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97140      84.00
    149   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97124      62.00
    150   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97035      60.00
    151   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97032      60.00
    152   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97110      79.00
    153   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97032      60.00
    154   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97035      60.00
    155   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97032      60.00
    156   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97140      84.00
    157   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97035      60.00
    158   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97032      60.00
    159   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97110      79.00
    160   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97140      84.00
    161   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97035      60.00
    162   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97032      60.00
    163   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   97140      84.00
    164   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   3/14/2013   99213     127.00
    165   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   3/22/2013   99205     475.00
    166   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   3/22/2013   95831      65.00
    167   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   3/22/2013   95851      60.00
    168   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   3/22/2013   76140      40.00
    169   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   3/22/2013   99204     350.00
    170   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   3/22/2013   99401      50.00
    171   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   3/22/2013   76140      40.00
    172   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   3/22/2013   99213     127.00
    173   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   3/22/2013   97010      44.00
    174   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   3/22/2013   97032     120.00
    175   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   3/22/2013   97035     120.00
    176   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   3/22/2013   97032     120.00
    177   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   3/22/2013   97140     168.00
    178   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   3/22/2013   97035     120.00
    179   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   3/22/2013   97140     168.00
    180   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   3/22/2013   97032     120.00
    181   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97035     120.00
    182   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97110      79.00
    183   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97140     168.00
    184   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97035     120.00
    185   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97110      79.00
    186   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97140     168.00
    187   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97035     120.00
    188   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97110      79.00
    189   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97140     168.00
    190   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97035     120.00
    191   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97110      79.00
    192   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97140     168.00
    193   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97035     120.00
    194   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97110      79.00
    195   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97140     168.00
    196   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97124     124.00
    197   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97110      79.00
    198   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   4/13/2013   97140     168.00
    199   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97035     120.00
    200   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97032     120.00
    201   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97140     168.00
    202   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97035     120.00
    203   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97032     120.00
    204   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97140     168.00
    205   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97035     120.00
    206   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97032     120.00
    207   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97140     168.00
    208   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97035     120.00
    209   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97032     120.00
    210   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97140     168.00
    211   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97035     120.00
    212   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97032     120.00
    213   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97140     168.00
    214   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97035     120.00
    215   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97032     120.00
    216   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97140     168.00
    217   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97035     120.00
    218   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97032     120.00
    219   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97140     168.00
    220   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97035     120.00
    221   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97032     120.00
    222   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97140     168.00
    223   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97035     120.00
    224   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97032     120.00
    225   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   4/15/2013   97140     168.00
    226   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012   Bill   4/20/2013   99215     286.00
    227   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   4/20/2013   99204     350.00
    228   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   4/20/2013   99401      50.00
    229   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   4/20/2013   95903   2,665.52
    230   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   4/20/2013   95904   2,000.00
    231   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   4/20/2013   95934   1,729.56
    232   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   4/20/2013   72040     203.75
    233   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   4/20/2013   72070     202.22
    234   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   99204     350.00
    235   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   99401      50.00
    236   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97124      62.00
    237   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97035      60.00
    238   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97032      60.00
    239   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97124      62.00
    240   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97035      60.00
    241   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97032      60.00
    242   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97124      62.00
    243   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97035      60.00
    244   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97032      60.00
    245   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97124      62.00
    246   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97035      60.00
    247   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97032      60.00
    248   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97124      62.00
    249   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97035      60.00
    250   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97032      60.00
    251   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97124     124.00
    252   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97035     120.00
    253   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97032     120.00
    254   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97124      62.00
    255   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97035      60.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 3 of 184

    256   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    257   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97124    62.00
    258   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    259   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    260   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   72040   203.75
    261   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   99213   127.00
    262   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    263   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    264   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    265   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    266   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    267   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    268   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    269   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    270   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    271   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    272   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    273   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    274   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   99213   127.00
    275   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    276   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    277   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97112    78.00
    278   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    279   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    280   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    281   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    282   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97112    78.00
    283   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    284   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    285   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    286   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97112    78.00
    287   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    288   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    289   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    290   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97112    78.00
    291   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    292   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    293   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    294   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97112    78.00
    295   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    296   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    297   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    298   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97112    78.00
    299   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    300   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    301   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    302   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97112    78.00
    303   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    304   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    305   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    306   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97112    78.00
    307   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    308   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    309   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    310   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97112    78.00
    311   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    312   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    313   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    314   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97112    78.00
    315   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    316   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    317   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    318   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97112    78.00
    319   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    320   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    321   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    322   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97112    78.00
    323   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    324   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    325   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    326   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97112    78.00
    327   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035    60.00
    328   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032    60.00
    329   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    330   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97112    78.00
    331   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   72040   203.75
    332   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   73560   156.26
    333   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   99204   350.00
    334   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   99401    50.00
    335   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97124   124.00
    336   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035   120.00
    337   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032   120.00
    338   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97110    79.00
    339   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97124   124.00
    340   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035   120.00
    341   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032   120.00
    342   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97110    79.00
    343   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97124   124.00
    344   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035   120.00
    345   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032   120.00
    346   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97110    79.00
    347   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97124   124.00
    348   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035   120.00
    349   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032   120.00
    350   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97110    79.00
    351   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97124   124.00
    352   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035   120.00
    353   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032   120.00
    354   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97110    79.00
    355   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97124    62.00
    356   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035   120.00
    357   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032   120.00
    358   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97110    79.00
    359   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97124    62.00
    360   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035   120.00
    361   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032   120.00
    362   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97110    79.00
    363   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   99213   127.00
    364   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035   120.00
    365   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032   120.00
    366   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    367   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    368   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035   120.00
    369   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032   120.00
    370   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    371   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    372   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035   120.00
    373   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032   120.00
    374   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    375   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    376   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035   120.00
    377   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032   120.00
    378   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140   168.00
    379   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    380   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   99213   127.00
    381   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97035   120.00
    382   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97032   120.00
    383   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
    384   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013   Bill   4/22/2013   97140    84.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 4 of 184

    385   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97035   120.00
    386   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97032   120.00
    387   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97140    84.00
    388   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97140    84.00
    389   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97035   120.00
    390   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97032   120.00
    391   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97140    84.00
    392   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97140    84.00
    393   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   99213   127.00
    394   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97035   120.00
    395   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97032   120.00
    396   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97140    84.00
    397   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97112    78.00
    398   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97035   120.00
    399   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97032   120.00
    400   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97140    84.00
    401   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97112    78.00
    402   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97035   120.00
    403   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97032   120.00
    404   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97140    84.00
    405   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97112    78.00
    406   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97035   120.00
    407   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97032   120.00
    408   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97140    84.00
    409   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97112    78.00
    410   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97035   120.00
    411   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97032   120.00
    412   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97140    84.00
    413   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97112    78.00
    414   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97035   120.00
    415   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97032   120.00
    416   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97140    84.00
    417   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97112    78.00
    418   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97035   120.00
    419   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97032   120.00
    420   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97140    84.00
    421   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97112    78.00
    422   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97035   120.00
    423   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97032   120.00
    424   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97140    84.00
    425   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   4/22/2013   97112    78.00
    426   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012   Bill   4/22/2013   99205   475.00
    427   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012   Bill   4/22/2013   95831    65.00
    428   Miami   Medical   Group,   Inc   0288966970101031   10/15/2012   Bill   4/22/2013   76140    75.00
    429   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   4/22/2013   97035    60.00
    430   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   4/22/2013   97032    60.00
    431   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   4/22/2013   97140    84.00
    432   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   4/22/2013   97140    84.00
    433   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   4/22/2013   97035    60.00
    434   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   4/22/2013   97032    60.00
    435   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   4/22/2013   97140    84.00
    436   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   4/22/2013   97140    84.00
    437   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   4/22/2013   99213   127.00
    438   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   4/22/2013   97035    60.00
    439   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   4/22/2013   97032    60.00
    440   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   4/22/2013   97140    84.00
    441   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   4/22/2013   97140    84.00
    442   Miami   Medical   Group,   Inc   0426838320101024   3/9/2013     Bill   4/26/2013   72040   203.75
    443   Miami   Medical   Group,   Inc   0426838320101024   3/9/2013     Bill   4/26/2013   72070   202.22
    444   Miami   Medical   Group,   Inc   0426838320101024   3/9/2013     Bill   4/26/2013   73030   179.24
    445   Miami   Medical   Group,   Inc   0338689580101049   1/2/2013     Bill   4/27/2013   99205   475.00
    446   Miami   Medical   Group,   Inc   0338689580101049   1/2/2013     Bill   4/27/2013   95831    65.00
    447   Miami   Medical   Group,   Inc   0338689580101049   1/2/2013     Bill   4/27/2013   95851    60.00
    448   Miami   Medical   Group,   Inc   0338689580101049   1/2/2013     Bill   4/27/2013   76140    40.00
    449   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   5/7/2013    97035   120.00
    450   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   5/7/2013    97032   120.00
    451   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   5/7/2013    97140   168.00
    452   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   5/7/2013    97032   120.00
    453   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   5/7/2013    97032   120.00
    454   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   5/7/2013    97140   168.00
    455   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   5/7/2013    97035   120.00
    456   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   5/7/2013    97032   120.00
    457   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   5/7/2013    97140   168.00
    458   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   5/7/2013    97035   120.00
    459   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   5/7/2013    97032   120.00
    460   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   5/7/2013    97140   168.00
    461   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   5/7/2013    99214   192.00
    462   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97110    79.00
    463   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97124    62.00
    464   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97035    60.00
    465   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97032    60.00
    466   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97022    58.00
    467   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97035    60.00
    468   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   99203   325.00
    469   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   99213   127.00
    470   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   99371    40.00
    471   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97035    60.00
    472   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97124    62.00
    473   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97032    60.00
    474   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97035    60.00
    475   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97032    60.00
    476   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97022    58.00
    477   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97124    62.00
    478   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97032    60.00
    479   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97022    58.00
    480   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97035    60.00
    481   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97032    60.00
    482   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   5/10/2013   97124    62.00
    483   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   5/11/2013   97035   120.00
    484   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   5/11/2013   97110    79.00
    485   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   5/11/2013   97140   168.00
    486   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   5/11/2013   97035   120.00
    487   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   5/11/2013   97110    79.00
    488   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   5/11/2013   97140   168.00
    489   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   5/11/2013   99213   127.00
    490   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   5/11/2013   97035   120.00
    491   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   5/11/2013   97110    79.00
    492   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   5/11/2013   97140   168.00
    493   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   5/11/2013   97035   120.00
    494   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   5/11/2013   97110    79.00
    495   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   5/11/2013   97140   168.00
    496   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   5/11/2013   97035   120.00
    497   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   5/11/2013   97110    79.00
    498   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   5/11/2013   97140   168.00
    499   Miami   Medical   Group,   Inc   0336079700101016   1/2/2013     Bill   5/13/2013   99215   286.00
    500   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   99204   350.00
    501   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   99401    50.00
    502   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97035   120.00
    503   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97032   120.00
    504   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97140   168.00
    505   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97140   168.00
    506   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   99213   127.00
    507   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97035   120.00
    508   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97032   120.00
    509   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97140    84.00
    510   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97112    78.00
    511   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97035   120.00
    512   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97032   120.00
    513   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97140    84.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 5 of 184

    514   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97112    78.00
    515   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97035   120.00
    516   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97032   120.00
    517   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97140    84.00
    518   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97112    78.00
    519   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97035   120.00
    520   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97032   120.00
    521   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97140    84.00
    522   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97112    78.00
    523   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97035   120.00
    524   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97032   120.00
    525   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97140    84.00
    526   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97112    78.00
    527   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97035   120.00
    528   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97032   120.00
    529   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97140   168.00
    530   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   72040   203.75
    531   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   72070   202.22
    532   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   72100   196.09
    533   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   99203   325.00
    534   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   98940    72.00
    535   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97035   120.00
    536   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97032   120.00
    537   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97140   168.00
    538   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97140   168.00
    539   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97035   120.00
    540   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97032   120.00
    541   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97140   168.00
    542   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97035   120.00
    543   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97032   120.00
    544   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   5/16/2013   97140   168.00
    545   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    99213   127.00
    546   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97124    62.00
    547   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97035    60.00
    548   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97032    60.00
    549   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97035    60.00
    550   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97032    60.00
    551   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97140    84.00
    552   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97124    62.00
    553   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97035    60.00
    554   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97032    60.00
    555   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97124    62.00
    556   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97032    60.00
    557   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97035    60.00
    558   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97035    60.00
    559   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97032    60.00
    560   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97140    84.00
    561   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97035    60.00
    562   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97032    60.00
    563   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/3/2013    97140    84.00
    564   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97035   120.00
    565   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97032   120.00
    566   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140   168.00
    567   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97112    78.00
    568   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    99214   192.00
    569   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    99204   350.00
    570   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97026    64.00
    571   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    20552   200.00
    572   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97813    95.00
    573   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97814    80.00
    574   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    A9150    30.00
    575   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    A9150    30.00
    576   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    20552   200.00
    577   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97813    95.00
    578   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97814    80.00
    579   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97026    64.00
    580   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    20552   200.00
    581   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97810    75.00
    582   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97811    60.00
    583   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    A9150    30.00
    584   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140    84.00
    585   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97813    95.00
    586   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97814    80.00
    587   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97124    62.00
    588   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97026    64.00
    589   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97813    95.00
    590   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97814    80.00
    591   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    A9150    30.00
    592   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    99213   127.00
    593   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140    84.00
    594   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97026    64.00
    595   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97813    95.00
    596   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97814    80.00
    597   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    A9150    30.00
    598   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97035   120.00
    599   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97032   120.00
    600   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140   168.00
    601   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97112    78.00
    602   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97035   120.00
    603   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97032   120.00
    604   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140   168.00
    605   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97112    78.00
    606   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97035   120.00
    607   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97032   120.00
    608   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140   168.00
    609   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97112    78.00
    610   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97035   120.00
    611   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97032   120.00
    612   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140    84.00
    613   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140   168.00
    614   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97035   120.00
    615   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97032   120.00
    616   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140    84.00
    617   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140   168.00
    618   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97035   120.00
    619   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97032   120.00
    620   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140    84.00
    621   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140   168.00
    622   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97035   120.00
    623   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97032   120.00
    624   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140    84.00
    625   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140   168.00
    626   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97035   120.00
    627   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97032   120.00
    628   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140    84.00
    629   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140   168.00
    630   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97035   120.00
    631   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97032   120.00
    632   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140    84.00
    633   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/3/2013    97140   168.00
    634   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    99213   127.00
    635   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97124    62.00
    636   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97035    60.00
    637   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97032    60.00
    638   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97110    79.00
    639   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97035    60.00
    640   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97032    60.00
    641   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97140    84.00
    642   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97124    62.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 6 of 184

    643   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97035    60.00
    644   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97032    60.00
    645   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97110    79.00
    646   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97035    60.00
    647   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97032    60.00
    648   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97140    84.00
    649   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97035    60.00
    650   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97124    62.00
    651   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97032    60.00
    652   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97110    79.00
    653   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97035    60.00
    654   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97032    60.00
    655   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97140    84.00
    656   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97035    60.00
    657   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97032    60.00
    658   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/3/2013    97140    84.00
    659   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/7/2013    99205   475.00
    660   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/7/2013    76140    40.00
    661   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/7/2013    95831    65.00
    662   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/8/2013    97035    60.00
    663   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/8/2013    97124    62.00
    664   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/8/2013    97032    60.00
    665   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/8/2013    97022    58.00
    666   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/8/2013    97124    62.00
    667   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/8/2013    97035    60.00
    668   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/8/2013    97032    60.00
    669   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/8/2013    97022    58.00
    670   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/8/2013    97124    62.00
    671   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/8/2013    97032    60.00
    672   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/8/2013    97035    60.00
    673   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   6/8/2013    99215   286.00
    674   Miami   Medical   Group,   Inc   0345602880101107   3/17/2013    Bill   6/10/2013   99205   475.00
    675   Miami   Medical   Group,   Inc   0345602880101107   3/17/2013    Bill   6/10/2013   76140    40.00
    676   Miami   Medical   Group,   Inc   0345602880101107   3/17/2013    Bill   6/10/2013   95831    65.00
    677   Miami   Medical   Group,   Inc   0403768850101028   3/19/2013    Bill   6/10/2013   99205   475.00
    678   Miami   Medical   Group,   Inc   0403768850101028   3/19/2013    Bill   6/10/2013   76140    40.00
    679   Miami   Medical   Group,   Inc   0403768850101028   3/19/2013    Bill   6/10/2013   95831    65.00
    680   Miami   Medical   Group,   Inc   0459052180101013   2/5/2013     Bill   6/14/2013   72100   196.09
    681   Miami   Medical   Group,   Inc   0459052180101013   2/5/2013     Bill   6/14/2013   73510   189.96
    682   Miami   Medical   Group,   Inc   0459052180101013   2/5/2013     Bill   6/14/2013   73100   142.47
    683   Miami   Medical   Group,   Inc   0459052180101013   2/5/2013     Bill   6/14/2013   73610   173.11
    684   Miami   Medical   Group,   Inc   0459052180101013   2/5/2013     Bill   6/14/2013   73560   156.26
    685   Miami   Medical   Group,   Inc   0459052180101013   2/5/2013     Bill   6/14/2013   73560   156.26
    686   Miami   Medical   Group,   Inc   0453720740101014   2/23/2013    Bill   6/15/2013   99205   475.00
    687   Miami   Medical   Group,   Inc   0453720740101014   2/23/2013    Bill   6/15/2013   95831    65.00
    688   Miami   Medical   Group,   Inc   0453720740101014   2/23/2013    Bill   6/15/2013   95851    60.00
    689   Miami   Medical   Group,   Inc   0453720740101014   2/23/2013    Bill   6/15/2013   76140    40.00
    690   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   6/17/2013   97035   120.00
    691   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   6/17/2013   97110    79.00
    692   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   6/17/2013   97140   168.00
    693   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   6/17/2013   97035   120.00
    694   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   6/17/2013   97110    79.00
    695   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   6/17/2013   97140   168.00
    696   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   6/17/2013   97035   120.00
    697   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   6/17/2013   97110    79.00
    698   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   6/17/2013   97140   168.00
    699   Miami   Medical   Group,   Inc   0406769010101020   1/2/2013     Bill   6/17/2013   99214   192.00
    700   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   6/22/2013   99215   286.00
    701   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97811    60.00
    702   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97032    60.00
    703   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97140    84.00
    704   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97016    62.81
    705   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97810    75.00
    706   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97811    60.00
    707   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97032    60.00
    708   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97016    62.81
    709   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97810    75.00
    710   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97811    60.00
    711   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   99204   350.00
    712   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   99401    50.00
    713   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97124   124.00
    714   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97035   120.00
    715   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97032    60.00
    716   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97035   120.00
    717   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97032    60.00
    718   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97140    84.00
    719   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97140   168.00
    720   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97035   120.00
    721   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97032    60.00
    722   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97022    58.00
    723   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97140    84.00
    724   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97140   168.00
    725   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97035   120.00
    726   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97032    60.00
    727   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97022    58.00
    728   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97140    84.00
    729   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97140   168.00
    730   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   99213   127.00
    731   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   76140    40.00
    732   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97016   124.00
    733   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97810    75.00
    734   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97811    60.00
    735   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97026   128.00
    736   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97032   120.00
    737   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97140    84.00
    738   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97016    62.81
    739   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97810    75.00
    740   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97811    60.00
    741   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   A9150    50.00
    742   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97032   120.00
    743   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97140    84.00
    744   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97140   168.00
    745   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97016    62.81
    746   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   97810    75.00
    747   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   72100   196.09
    748   Miami   Medical   Group,   Inc   0166661780101027   4/4/2013     Bill   6/24/2013   73610   173.11
    749   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97032   120.00
    750   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97035   120.00
    751   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97140   168.00
    752   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97110    79.00
    753   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97035   120.00
    754   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97032   120.00
    755   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97140   168.00
    756   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97035   120.00
    757   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97032   120.00
    758   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97140   168.00
    759   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97035   120.00
    760   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97032   120.00
    761   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97110    79.00
    762   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97140   168.00
    763   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97035   120.00
    764   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97032   120.00
    765   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97110    79.00
    766   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   6/24/2013   97140   168.00
    767   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/25/2013   97035    60.00
    768   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/25/2013   97032    60.00
    769   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/25/2013   97140    84.00
    770   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/25/2013   97035    60.00
    771   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/25/2013   97032    60.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 7 of 184

    772   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/25/2013   97140      84.00
    773   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/25/2013   97035      60.00
    774   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/25/2013   97032      60.00
    775   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/25/2013   97140      84.00
    776   Miami   Medical   Group,   Inc   0422281570101028   1/1/2013     Bill   6/25/2013   99214     192.00
    777   Miami   Medical   Group,   Inc   0371044220101041   1/21/2013    Bill   7/1/2013    81025      30.00
    778   Miami   Medical   Group,   Inc   0371044220101041   1/21/2013    Bill   7/1/2013    72070     202.22
    779   Miami   Medical   Group,   Inc   0371044220101041   1/21/2013    Bill   7/1/2013    72100     196.09
    780   Miami   Medical   Group,   Inc   0371044220101041   1/21/2013    Bill   7/1/2013    73030     179.24
    781   Miami   Medical   Group,   Inc   0371044220101041   1/21/2013    Bill   7/1/2013    73560     156.26
    782   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   7/1/2013    97035      60.00
    783   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   7/1/2013    97032      60.00
    784   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   7/1/2013    97140      84.00
    785   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   7/1/2013    97035      60.00
    786   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   7/1/2013    97032      60.00
    787   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   7/1/2013    97140      84.00
    788   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   7/1/2013    97035      60.00
    789   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   7/1/2013    97032      60.00
    790   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   7/1/2013    97140      84.00
    791   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   7/1/2013    97035      60.00
    792   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   7/1/2013    97032      60.00
    793   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   7/1/2013    97140      84.00
    794   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97035     120.00
    795   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97032     120.00
    796   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97140     168.00
    797   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97140     168.00
    798   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97035     120.00
    799   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97032     120.00
    800   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97140     168.00
    801   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97140     168.00
    802   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97035     120.00
    803   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97032     120.00
    804   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97140     168.00
    805   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97140     168.00
    806   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97124     124.00
    807   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97035     120.00
    808   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97032     120.00
    809   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97110      79.00
    810   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97035     120.00
    811   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97032     120.00
    812   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97140     168.00
    813   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97140     168.00
    814   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97035     120.00
    815   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97032     120.00
    816   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97140     168.00
    817   Miami   Medical   Group,   Inc   0436090370101011   11/19/2012   Bill   7/1/2013    97140     168.00
    818   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   7/8/2013    95903   1,332.76
    819   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   7/8/2013    95903     800.00
    820   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   7/8/2013    95934   1,482.48
    821   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   7/8/2013    99215     286.00
    822   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   7/8/2013    99205     475.00
    823   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   7/8/2013    76140      40.00
    824   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   7/8/2013    95831      65.00
    825   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   7/13/2013   97035     120.00
    826   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   7/13/2013   97032     120.00
    827   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   7/13/2013   97110      79.00
    828   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   7/13/2013   97140     168.00
    829   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   7/13/2013   99214     192.00
    830   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   7/29/2013   99215     286.00
    831   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   99213     127.00
    832   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97035     120.00
    833   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97032     120.00
    834   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97140     168.00
    835   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97112      78.00
    836   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97035     120.00
    837   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97032     120.00
    838   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97140     168.00
    839   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97112      78.00
    840   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97035     120.00
    841   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97032     120.00
    842   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97140     168.00
    843   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97112      78.00
    844   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97035     120.00
    845   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97032     120.00
    846   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97140     168.00
    847   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97112      78.00
    848   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97035     120.00
    849   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97032     120.00
    850   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97140     168.00
    851   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97112      78.00
    852   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97035     120.00
    853   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97032     120.00
    854   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97140     168.00
    855   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97112      78.00
    856   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97035     120.00
    857   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97032     120.00
    858   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97140     168.00
    859   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97112      78.00
    860   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97035     120.00
    861   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97032     120.00
    862   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97110      79.00
    863   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97140     168.00
    864   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   99213     127.00
    865   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97035     120.00
    866   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97032     120.00
    867   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   72040     203.75
    868   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   72070     202.22
    869   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   72100     196.09
    870   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   99203     325.00
    871   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97035     120.00
    872   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97032     120.00
    873   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97140     168.00
    874   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97112      78.00
    875   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97035     120.00
    876   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97032     120.00
    877   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97110      79.00
    878   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97140     168.00
    879   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97035     120.00
    880   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97032     120.00
    881   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97110      79.00
    882   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97140     168.00
    883   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97110      79.00
    884   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   7/31/2013   97140     168.00
    885   Miami   Medical   Group,   Inc   0418532300101050   1/10/2013    Bill   8/1/2013    99205     475.00
    886   Miami   Medical   Group,   Inc   0418532300101050   1/10/2013    Bill   8/1/2013    95831      65.00
    887   Miami   Medical   Group,   Inc   0418532300101050   1/10/2013    Bill   8/1/2013    95851      60.00
    888   Miami   Medical   Group,   Inc   0418532300101050   1/10/2013    Bill   8/1/2013    76140      40.00
    889   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   8/12/2013   99213     127.00
    890   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   8/12/2013   97035     120.00
    891   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   8/12/2013   97032     120.00
    892   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   8/12/2013   97140     168.00
    893   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   8/12/2013   97035     120.00
    894   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   8/12/2013   97032     120.00
    895   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   8/12/2013   97140     168.00
    896   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   8/12/2013   99203     325.00
    897   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   8/12/2013   97124     124.00
    898   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   8/12/2013   97035      60.00
    899   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   8/12/2013   97032     120.00
    900   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012    Bill   8/12/2013   97035     120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 8 of 184

     901   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012   Bill   8/12/2013   97032   120.00
     902   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012   Bill   8/12/2013   99203   325.00
     903   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012   Bill   8/12/2013   97140   168.00
     904   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012   Bill   8/12/2013   97140   168.00
     905   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012   Bill   8/12/2013   73140   124.09
     906   Miami   Medical   Group,   Inc   0449949500101024   8/14/2012   Bill   8/12/2013   73562   185.37
     907   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     908   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     909   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     910   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140    84.00
     911   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     912   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     913   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     914   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140    84.00
     915   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     916   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     917   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     918   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     919   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     920   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     921   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140    84.00
     922   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     923   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     924   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     925   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     926   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     927   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     928   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     929   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     930   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     931   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     932   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     933   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     934   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     935   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140    84.00
     936   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     937   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     938   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     939   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140    84.00
     940   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     941   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     942   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     943   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     944   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     945   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     946   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     947   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     948   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     949   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   99213   127.00
     950   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     951   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     952   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     953   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     954   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     955   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     956   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     957   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     958   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     959   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     960   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     961   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     962   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     963   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     964   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     965   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     966   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     967   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     968   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140    84.00
     969   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   99213   127.00
     970   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     971   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     972   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     973   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     974   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     975   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     976   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035    20.00
     977   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     978   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     979   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     980   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     981   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     982   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     983   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     984   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     985   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     986   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     987   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     988   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     989   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     990   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     991   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     992   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     993   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     994   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140    84.00
     995   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
     996   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
     997   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
     998   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140    84.00
     999   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   99204   350.00
    1000   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   99401    50.00
    1001   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97035   120.00
    1002   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97032   120.00
    1003   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013    Bill   8/22/2013   97140   168.00
    1004   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   8/24/2013   72100   196.09
    1005   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   8/24/2013   73030   179.24
    1006   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   8/24/2013   73030   179.24
    1007   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   8/24/2013   99203   325.00
    1008   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   8/24/2013   76140    40.00
    1009   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   8/24/2013   97035   120.00
    1010   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   8/24/2013   97032   120.00
    1011   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   8/24/2013   97140   168.00
    1012   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   8/24/2013   97112    78.00
    1013   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   8/24/2013   97035   120.00
    1014   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   8/24/2013   97032   120.00
    1015   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   8/24/2013   97140   168.00
    1016   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   8/24/2013   97112    78.00
    1017   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   8/26/2013   97035   120.00
    1018   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   8/26/2013   97032   120.00
    1019   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   8/26/2013   97110    79.00
    1020   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   8/26/2013   97140   168.00
    1021   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   8/26/2013   97035   120.00
    1022   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   8/26/2013   97032   120.00
    1023   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   8/26/2013   97140   168.00
    1024   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   8/26/2013   97035   120.00
    1025   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   8/26/2013   97032   120.00
    1026   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   8/26/2013   97140   168.00
    1027   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   8/26/2013   97035   120.00
    1028   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   8/26/2013   97032   120.00
    1029   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   8/26/2013   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 9 of 184

    1030   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   8/26/2013    97035     120.00
    1031   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   8/26/2013    97032     120.00
    1032   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013    Bill   8/26/2013    97140     168.00
    1033   Miami   Medical   Group,   Inc   0046854980101139   7/24/2013    Bill   8/30/2013    72040     203.75
    1034   Miami   Medical   Group,   Inc   0046854980101139   7/24/2013    Bill   8/30/2013    72070     202.22
    1035   Miami   Medical   Group,   Inc   0046854980101139   7/24/2013    Bill   8/30/2013    72100     196.09
    1036   Miami   Medical   Group,   Inc   0046854980101139   7/24/2013    Bill   8/30/2013    71020     173.11
    1037   Miami   Medical   Group,   Inc   0046854980101139   7/24/2013    Bill   8/30/2013    73560     156.26
    1038   Miami   Medical   Group,   Inc   0046854980101139   7/24/2013    Bill   8/30/2013    73030     179.24
    1039   Miami   Medical   Group,   Inc   0196314680101036   6/5/2013     Bill   8/30/2013    99205     475.00
    1040   Miami   Medical   Group,   Inc   0196314680101036   6/5/2013     Bill   8/30/2013    76140      40.00
    1041   Miami   Medical   Group,   Inc   0196314680101036   6/5/2013     Bill   8/30/2013    95831      65.00
    1042   Miami   Medical   Group,   Inc   0196314680101036   6/5/2013     Bill   8/30/2013    95851      60.00
    1043   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013    Bill   8/30/2013    99205     475.00
    1044   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013    Bill   8/30/2013    76140      40.00
    1045   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013    Bill   8/30/2013    95831      65.00
    1046   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013    Bill   8/30/2013    95851      60.00
    1047   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013    Bill   8/30/2013    99205     475.00
    1048   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013    Bill   8/30/2013    76140      40.00
    1049   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013    Bill   8/30/2013    95831      65.00
    1050   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013    Bill   8/30/2013    95851      60.00
    1051   Miami   Medical   Group,   Inc   0383891730101028   1/2/2013     Bill   9/6/2013     99205     475.00
    1052   Miami   Medical   Group,   Inc   0383891730101028   1/2/2013     Bill   9/6/2013     76140      40.00
    1053   Miami   Medical   Group,   Inc   0383891730101028   1/2/2013     Bill   9/6/2013     95831      65.00
    1054   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97035      60.00
    1055   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97032      60.00
    1056   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97140      84.00
    1057   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97112      78.00
    1058   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97035      60.00
    1059   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97032      60.00
    1060   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97140      84.00
    1061   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97112      78.00
    1062   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97035      60.00
    1063   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97032      60.00
    1064   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97140      84.00
    1065   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97112      78.00
    1066   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97035      60.00
    1067   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97032      60.00
    1068   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97140      84.00
    1069   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97112      78.00
    1070   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97035      60.00
    1071   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97032      60.00
    1072   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97140      84.00
    1073   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97112      78.00
    1074   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97035      60.00
    1075   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97032      60.00
    1076   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97140      84.00
    1077   Miami   Medical   Group,   Inc   0405500360101018   2/13/2013    Bill   9/14/2013    97112      78.00
    1078   Miami   Medical   Group,   Inc   0131384120101043   8/20/2013    Bill   9/20/2013    99203     325.00
    1079   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    99204     350.00
    1080   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    99401      50.00
    1081   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97124     124.00
    1082   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97035     120.00
    1083   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97032     120.00
    1084   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97035     120.00
    1085   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97032     120.00
    1086   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97140     168.00
    1087   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97035     120.00
    1088   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97032     120.00
    1089   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97140     168.00
    1090   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97035     120.00
    1091   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97032     120.00
    1092   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97140     168.00
    1093   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97035     120.00
    1094   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97032     120.00
    1095   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97140      68.00
    1096   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97035     120.00
    1097   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97032     120.00
    1098   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97140     168.00
    1099   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97035     120.00
    1100   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97032     120.00
    1101   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97140     168.00
    1102   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97035     120.00
    1103   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97032     120.00
    1104   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97140     168.00
    1105   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97035     120.00
    1106   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97032     120.00
    1107   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97140     168.00
    1108   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97035     120.00
    1109   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97032     120.00
    1110   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97140     168.00
    1111   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97035     120.00
    1112   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97032     120.00
    1113   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97140     168.00
    1114   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97035     120.00
    1115   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    99213     127.00
    1116   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97124     124.00
    1117   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97035     120.00
    1118   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97032     120.00
    1119   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    99213     127.00
    1120   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    98940      72.00
    1121   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    72070     202.22
    1122   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    73110     157.79
    1123   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    73110     157.79
    1124   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    73050     125.00
    1125   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    73050     125.00
    1126   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97032     120.00
    1127   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97140      84.00
    1128   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   9/23/2013    97112      78.00
    1129   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   9/25/2013    97035      60.00
    1130   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   9/25/2013    97032      60.00
    1131   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   9/25/2013    97140      84.00
    1132   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   9/25/2013    97035      60.00
    1133   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   9/25/2013    97032      60.00
    1134   Miami   Medical   Group,   Inc   0172933810101091   12/26/2012   Bill   9/25/2013    97140      84.00
    1135   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   9/26/2013    97035     120.00
    1136   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   9/26/2013    97032     120.00
    1137   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   9/26/2013    97110      79.00
    1138   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   9/26/2013    97140     168.00
    1139   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   9/26/2013    97035     120.00
    1140   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   9/26/2013    97032     120.00
    1141   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   9/26/2013    97110      79.00
    1142   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   9/26/2013    97140     168.00
    1143   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   9/26/2013    99213     127.00
    1144   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   10/2/2013    95903   1,332.76
    1145   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   10/2/2013    95904   1,400.00
    1146   Miami   Medical   Group,   Inc   0456445880101015   3/2/2013     Bill   10/2/2013    95934     988.32
    1147   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013     Bill   10/7/2013    72040     203.75
    1148   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013     Bill   10/7/2013    72070     202.22
    1149   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013     Bill   10/7/2013    72100     196.09
    1150   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013     Bill   10/7/2013    70250     200.69
    1151   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013     Bill   10/7/2013    73550     177.71
    1152   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013     Bill   10/7/2013    72100     205.28
    1153   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013     Bill   10/7/2013    99205     475.00
    1154   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013     Bill   10/7/2013    76140      40.00
    1155   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013     Bill   10/7/2013    95831      65.00
    1156   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013     Bill   10/7/2013    99215     286.00
    1157   Miami   Medical   Group,   Inc   0377005900101019   6/9/2013     Bill   10/7/2013    99215     286.00
    1158   Miami   Medical   Group,   Inc   0354956200101017   5/18/2012    Bill   10/10/2013   72100     196.09
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 10 of 184

    1159   Miami   Medical   Group,   Inc   0354956200101017   5/18/2012   Bill   10/10/2013   99204   350.00
    1160   Miami   Medical   Group,   Inc   0354956200101017   5/18/2012   Bill   10/10/2013   99401    50.00
    1161   Miami   Medical   Group,   Inc   0354956200101017   5/18/2012   Bill   10/10/2013   97035    60.00
    1162   Miami   Medical   Group,   Inc   0354956200101017   5/18/2012   Bill   10/10/2013   97032    60.00
    1163   Miami   Medical   Group,   Inc   0354956200101017   5/18/2012   Bill   10/10/2013   97140   168.00
    1164   Miami   Medical   Group,   Inc   0354956200101017   5/18/2012   Bill   10/10/2013   97112    78.00
    1165   Miami   Medical   Group,   Inc   0354956200101017   5/18/2012   Bill   10/10/2013   97035   120.00
    1166   Miami   Medical   Group,   Inc   0354956200101017   5/18/2012   Bill   10/10/2013   97032   120.00
    1167   Miami   Medical   Group,   Inc   0354956200101017   5/18/2012   Bill   10/10/2013   97140   168.00
    1168   Miami   Medical   Group,   Inc   0354956200101017   5/18/2012   Bill   10/10/2013   97140   168.00
    1169   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   10/14/2013   99213   127.00
    1170   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   10/14/2013   97032   120.00
    1171   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   10/14/2013   97140    84.00
    1172   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   10/14/2013   97810    75.00
    1173   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   10/14/2013   97811    60.00
    1174   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   10/14/2013   97032   120.00
    1175   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   10/14/2013   97140    84.00
    1176   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   10/14/2013   97810    75.00
    1177   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   10/14/2013   97811    60.00
    1178   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   10/14/2013   A9150    50.00
    1179   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   72040   203.75
    1180   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   72070   202.22
    1181   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   72100   196.09
    1182   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1183   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1184   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1185   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1186   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1187   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1188   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1189   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1190   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1191   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1192   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1193   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1194   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1195   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1196   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1197   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1198   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1199   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   98941    90.00
    1200   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1201   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1202   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1203   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1204   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1205   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1206   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1207   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1208   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1209   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1210   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1211   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1212   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1213   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1214   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1215   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1216   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1217   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1218   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1219   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1220   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1221   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1222   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   98940    72.00
    1223   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1224   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1225   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1226   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1227   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1228   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1229   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1230   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1231   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1232   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1233   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   99213   127.00
    1234   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1235   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1236   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1237   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1238   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1239   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1240   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1241   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1242   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1243   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1244   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1245   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1246   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   98941    90.00
    1247   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1248   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1249   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140   168.00
    1250   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1251   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1252   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1253   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1254   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1255   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140   168.00
    1256   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1257   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   99213   127.00
    1258   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1259   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140   168.00
    1260   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1261   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1262   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1263   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140   168.00
    1264   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1265   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1266   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1267   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140   168.00
    1268   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1269   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1270   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1271   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140   168.00
    1272   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1273   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1274   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1275   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140   168.00
    1276   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   99203   325.00
    1277   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1278   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1279   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140   168.00
    1280   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1281   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1282   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1283   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1284   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1285   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1286   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1287   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 11 of 184

    1288   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1289   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1290   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1291   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1292   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1293   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1294   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   72040   203.75
    1295   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   72070   202.22
    1296   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   72100   196.09
    1297   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   73030   179.24
    1298   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   99205   475.00
    1299   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   95831    65.00
    1300   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   76140    75.00
    1301   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   99203   325.00
    1302   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1303   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1304   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140   168.00
    1305   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1306   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1307   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1308   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140   168.00
    1309   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1310   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1311   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1312   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140   168.00
    1313   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1314   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1315   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1316   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140   168.00
    1317   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1318   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1319   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1320   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140   168.00
    1321   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1322   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1323   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1324   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140   168.00
    1325   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1326   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1327   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1328   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140   168.00
    1329   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1330   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   99213   127.00
    1331   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   98940    72.00
    1332   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1333   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1334   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140   168.00
    1335   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1336   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1337   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1338   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1339   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1340   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1341   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1342   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1343   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1344   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1345   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1346   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1347   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1348   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1349   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97110    79.00
    1350   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1351   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1352   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1353   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1354   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1355   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1356   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1357   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1358   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1359   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1360   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   99213   127.00
    1361   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1362   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1363   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1364   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   99213   127.00
    1365   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   98940    72.00
    1366   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1367   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1368   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1369   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1370   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1371   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1372   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1373   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1374   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1375   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1376   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1377   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1378   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1379   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1380   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1381   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1382   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1383   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1384   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1385   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1386   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1387   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1388   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1389   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1390   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1391   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1392   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1393   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   99213   127.00
    1394   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   98940    72.00
    1395   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1396   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1397   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1398   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1399   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97035   120.00
    1400   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97032   120.00
    1401   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97140    84.00
    1402   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   10/18/2013   97112    78.00
    1403   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   10/19/2013   97035   120.00
    1404   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   10/19/2013   97032   120.00
    1405   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   10/19/2013   97110    79.00
    1406   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   10/19/2013   97140   168.00
    1407   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   10/19/2013   99213   127.00
    1408   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   10/19/2013   98940    72.00
    1409   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   10/19/2013   97035   120.00
    1410   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   10/19/2013   97032   120.00
    1411   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   10/19/2013   97140   168.00
    1412   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   10/19/2013   97112    78.00
    1413   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   99213   127.00
    1414   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   98940    72.00
    1415   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   99213   127.00
    1416   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   98941    90.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 12 of 184

    1417   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   97035   120.00
    1418   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   97032   120.00
    1419   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   97140   168.00
    1420   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   97112    78.00
    1421   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   97035   120.00
    1422   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   97032   120.00
    1423   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   97140   168.00
    1424   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   97035   120.00
    1425   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   97032   120.00
    1426   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   97140   168.00
    1427   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   97035   120.00
    1428   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   97032   120.00
    1429   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   97140   168.00
    1430   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   97035   120.00
    1431   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   97032   120.00
    1432   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   10/25/2013   97140   168.00
    1433   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   10/28/2013   97035   120.00
    1434   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   10/28/2013   97032   120.00
    1435   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   10/28/2013   97140    84.00
    1436   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   10/28/2013   97112    78.00
    1437   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   10/28/2013   97035   120.00
    1438   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   10/28/2013   97032   120.00
    1439   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   10/28/2013   97112    78.00
    1440   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   10/28/2013   97035   120.00
    1441   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   10/28/2013   97032   120.00
    1442   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   10/28/2013   97112    78.00
    1443   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   10/28/2013   97035   120.00
    1444   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   10/28/2013   97032   120.00
    1445   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   10/28/2013   97112    78.00
    1446   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   10/28/2013   97035   120.00
    1447   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   10/28/2013   97032   120.00
    1448   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   10/28/2013   97112    78.00
    1449   Miami   Medical   Group,   Inc   0109019750101404   3/23/2013   Bill   10/31/2013   99205   475.00
    1450   Miami   Medical   Group,   Inc   0109019750101404   3/23/2013   Bill   10/31/2013   76140    40.00
    1451   Miami   Medical   Group,   Inc   0109019750101404   3/23/2013   Bill   10/31/2013   95831    65.00
    1452   Miami   Medical   Group,   Inc   0109019750101404   3/23/2013   Bill   10/31/2013   95851    60.00
    1453   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   11/4/2013    99215   286.00
    1454   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   11/4/2013    97035   120.00
    1455   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   11/4/2013    97032   120.00
    1456   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   11/4/2013    97140   168.00
    1457   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   11/4/2013    97112    78.00
    1458   Miami   Medical   Group,   Inc   0446644490101059   9/14/2013   Bill   11/4/2013    99203   325.00
    1459   Miami   Medical   Group,   Inc   0446644490101059   9/14/2013   Bill   11/4/2013    97035   120.00
    1460   Miami   Medical   Group,   Inc   0446644490101059   9/14/2013   Bill   11/4/2013    97032   120.00
    1461   Miami   Medical   Group,   Inc   0446644490101059   9/14/2013   Bill   11/4/2013    97140   168.00
    1462   Miami   Medical   Group,   Inc   0446644490101059   9/14/2013   Bill   11/4/2013    97112    78.00
    1463   Miami   Medical   Group,   Inc   0446644490101059   9/14/2013   Bill   11/4/2013    97035   120.00
    1464   Miami   Medical   Group,   Inc   0446644490101059   9/14/2013   Bill   11/4/2013    97032   120.00
    1465   Miami   Medical   Group,   Inc   0446644490101059   9/14/2013   Bill   11/4/2013    97140   168.00
    1466   Miami   Medical   Group,   Inc   0446644490101059   9/14/2013   Bill   11/4/2013    97112    78.00
    1467   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97035   120.00
    1468   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97032   120.00
    1469   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97140   168.00
    1470   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97140   168.00
    1471   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97035   120.00
    1472   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97032   120.00
    1473   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97140   168.00
    1474   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97140   168.00
    1475   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97035   120.00
    1476   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97032   120.00
    1477   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97140   168.00
    1478   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97140   168.00
    1479   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97032   120.00
    1480   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97140    84.00
    1481   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97016    62.81
    1482   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    A9150    50.00
    1483   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97032   120.00
    1484   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    A9150    50.00
    1485   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97140    84.00
    1486   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97016    62.81
    1487   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97810    75.00
    1488   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97811    60.00
    1489   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    99213   127.00
    1490   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97032   120.00
    1491   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97140    84.00
    1492   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    97016    62.81
    1493   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/4/2013    20552   200.00
    1494   Miami   Medical   Group,   Inc   0118928490101053   9/8/2013    Bill   11/4/2013    99205   475.00
    1495   Miami   Medical   Group,   Inc   0118928490101053   9/8/2013    Bill   11/4/2013    95831    65.00
    1496   Miami   Medical   Group,   Inc   0118928490101053   9/8/2013    Bill   11/4/2013    95851    60.00
    1497   Miami   Medical   Group,   Inc   0118928490101053   9/8/2013    Bill   11/4/2013    76140    40.00
    1498   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013    Bill   11/4/2013    99205   475.00
    1499   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013    Bill   11/4/2013    95831    65.00
    1500   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013    Bill   11/4/2013    95851    60.00
    1501   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013    Bill   11/4/2013    76140    40.00
    1502   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1503   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1504   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1505   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1506   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1507   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1508   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1509   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1510   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1511   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1512   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1513   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1514   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1515   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1516   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1517   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1518   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1519   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1520   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1521   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1522   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1523   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1524   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1525   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1526   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1527   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1528   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1529   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1530   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1531   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1532   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1533   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1534   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1535   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1536   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1537   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1538   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1539   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1540   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1541   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1542   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1543   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1544   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1545   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 13 of 184

    1546   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1547   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1548   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1549   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   99203   325.00
    1550   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1551   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1552   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1553   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1554   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1555   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1556   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1557   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1558   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1559   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1560   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1561   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1562   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1563   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   99203   325.00
    1564   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1565   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1566   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1567   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1568   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1569   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   99205   475.00
    1570   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   95831    65.00
    1571   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   95851    60.00
    1572   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   76140    40.00
    1573   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1574   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1575   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1576   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1577   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1578   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1579   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1580   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1581   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1582   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1583   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1584   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1585   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1586   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1587   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1588   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1589   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1590   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1591   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1592   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1593   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1594   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1595   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1596   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1597   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1598   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1599   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1600   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1601   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1602   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1603   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1604   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1605   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1606   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1607   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1608   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1609   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97032   120.00
    1610   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97140   168.00
    1611   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97112    78.00
    1612   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013   Bill   11/16/2013   97035   120.00
    1613   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   11/26/2013   97035   120.00
    1614   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   11/26/2013   97032   120.00
    1615   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   11/26/2013   97140   168.00
    1616   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   11/26/2013   97112    78.00
    1617   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   11/27/2013   98940    72.00
    1618   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   11/27/2013   99213   127.00
    1619   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   11/27/2013   97035   120.00
    1620   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   11/27/2013   97032   120.00
    1621   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   11/27/2013   97112    78.00
    1622   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   11/27/2013   97035   120.00
    1623   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   11/27/2013   97032   120.00
    1624   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   11/27/2013   97112    78.00
    1625   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   11/27/2013   97035   120.00
    1626   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   11/27/2013   97032   120.00
    1627   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   11/27/2013   97112    78.00
    1628   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   11/27/2013   97035   120.00
    1629   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   11/27/2013   97032   120.00
    1630   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   11/27/2013   97112    78.00
    1631   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   11/27/2013   97035   120.00
    1632   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   11/27/2013   97032   120.00
    1633   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   11/27/2013   97112    78.00
    1634   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/27/2013   97035   120.00
    1635   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/27/2013   97032   120.00
    1636   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/27/2013   97140   168.00
    1637   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/27/2013   97140   168.00
    1638   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/27/2013   97035   120.00
    1639   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/27/2013   97032   120.00
    1640   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/27/2013   97140   168.00
    1641   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/27/2013   97140   168.00
    1642   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/27/2013   97035   120.00
    1643   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/27/2013   97032   120.00
    1644   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/27/2013   97140   168.00
    1645   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/27/2013   97140   168.00
    1646   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   11/27/2013   72040   203.75
    1647   Miami   Medical   Group,   Inc   0101538190101078   5/19/2013   Bill   11/29/2013   99205   475.00
    1648   Miami   Medical   Group,   Inc   0101538190101078   5/19/2013   Bill   11/29/2013   76140    40.00
    1649   Miami   Medical   Group,   Inc   0101538190101078   5/19/2013   Bill   11/29/2013   95831    65.00
    1650   Miami   Medical   Group,   Inc   0101538190101078   5/19/2013   Bill   11/29/2013   95851    60.00
    1651   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   12/13/2013   99205   475.00
    1652   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   12/13/2013   95831    65.00
    1653   Miami   Medical   Group,   Inc   0420772140101011   5/15/2013   Bill   12/13/2013   76140    75.00
    1654   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   12/13/2013   99205   475.00
    1655   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   12/13/2013   95831    65.00
    1656   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   12/13/2013   76140    75.00
    1657   Miami   Medical   Group,   Inc   0434934610101012   7/31/2013   Bill   12/13/2013   99215   286.00
    1658   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   12/21/2013   97035   120.00
    1659   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   12/21/2013   97032   120.00
    1660   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   12/21/2013   97112    78.00
    1661   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   12/21/2013   97035   120.00
    1662   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   12/21/2013   97032   120.00
    1663   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   12/21/2013   97112    78.00
    1664   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   12/21/2013   97035   120.00
    1665   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   12/21/2013   97032   120.00
    1666   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   12/21/2013   97112    78.00
    1667   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   12/21/2013   97035   120.00
    1668   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   12/21/2013   97032   120.00
    1669   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   12/21/2013   97112    78.00
    1670   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   12/21/2013   97035   120.00
    1671   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   12/21/2013   97032   120.00
    1672   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   12/21/2013   97112    78.00
    1673   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   12/21/2013   97035   120.00
    1674   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013    Bill   12/21/2013   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 14 of 184

    1675   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   12/21/2013   97112    78.00
    1676   Miami   Medical   Group,   Inc   0413231930101029   7/9/2013     Bill   12/21/2013   99214   192.00
    1677   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   97032   120.00
    1678   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   97140    84.00
    1679   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   97016    62.81
    1680   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   20552   200.00
    1681   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   A9150    50.00
    1682   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   97032   120.00
    1683   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   97810    75.00
    1684   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   97811    60.00
    1685   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   A9150    50.00
    1686   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   97035   120.00
    1687   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   97032   120.00
    1688   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   97140   168.00
    1689   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   97140    84.00
    1690   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   97810    75.00
    1691   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   97811    60.00
    1692   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   A9150    50.00
    1693   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   97032    60.00
    1694   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   97140    84.00
    1695   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   97140   168.00
    1696   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   99205   475.00
    1697   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   76140    40.00
    1698   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   95831    65.00
    1699   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/26/2013   95851    60.00
    1700   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   97032   120.00
    1701   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   97140    84.00
    1702   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   97016    62.81
    1703   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   20552   200.00
    1704   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   A9150    50.00
    1705   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   97032   120.00
    1706   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   97810    75.00
    1707   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   97811    60.00
    1708   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   A9150    50.00
    1709   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   97035   120.00
    1710   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   97032   120.00
    1711   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   97140   168.00
    1712   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   97140    84.00
    1713   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   97810    75.00
    1714   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   97811    60.00
    1715   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   A9150    50.00
    1716   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   97032    60.00
    1717   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   97140    84.00
    1718   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   97140   168.00
    1719   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   99205   475.00
    1720   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   76140    40.00
    1721   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   95831    65.00
    1722   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   12/27/2013   95851    60.00
    1723   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     99213   127.00
    1724   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97035   120.00
    1725   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97032   120.00
    1726   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97140   168.00
    1727   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97112    78.00
    1728   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97035   120.00
    1729   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97032   120.00
    1730   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97140   168.00
    1731   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97112    78.00
    1732   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97035   120.00
    1733   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97032   120.00
    1734   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97140   168.00
    1735   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97112    78.00
    1736   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97035   102.00
    1737   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97032   120.00
    1738   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97140   168.00
    1739   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97112    78.00
    1740   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97035   120.00
    1741   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97032   120.00
    1742   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97140   168.00
    1743   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   1/2/2014     97112    78.00
    1744   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     99203   325.00
    1745   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     99205   475.00
    1746   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     95831    65.00
    1747   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     95831    60.00
    1748   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     L3915    95.00
    1749   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97032   120.00
    1750   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97140   168.00
    1751   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97112    78.00
    1752   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97035    60.00
    1753   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97035    60.00
    1754   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97140   168.00
    1755   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97112    78.00
    1756   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97032   120.00
    1757   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97035   120.00
    1758   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97032   120.00
    1759   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97140   168.00
    1760   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97010    44.00
    1761   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97035   120.00
    1762   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97032   120.00
    1763   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97140   168.00
    1764   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97035   120.00
    1765   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97032   120.00
    1766   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97140   168.00
    1767   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97035   120.00
    1768   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97032   120.00
    1769   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97140   168.00
    1770   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97035   120.00
    1771   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97032   120.00
    1772   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97140   168.00
    1773   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97035   120.00
    1774   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97032   120.00
    1775   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97140   168.00
    1776   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97035   120.00
    1777   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97032   120.00
    1778   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97140   168.00
    1779   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97035   120.00
    1780   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97032   120.00
    1781   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97140   168.00
    1782   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97035   120.00
    1783   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97032   120.00
    1784   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97140   168.00
    1785   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97035   120.00
    1786   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97032   120.00
    1787   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97140    84.00
    1788   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97035   120.00
    1789   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97032   120.00
    1790   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97140    84.00
    1791   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97035   120.00
    1792   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97032   120.00
    1793   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97140    84.00
    1794   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97035   120.00
    1795   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97032   120.00
    1796   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97018    50.00
    1797   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97140    84.00
    1798   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     99213   127.00
    1799   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97035   120.00
    1800   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97032   120.00
    1801   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97018    50.00
    1802   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97140    84.00
    1803   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014     97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 15 of 184

    1804   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014   97032   120.00
    1805   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014   97018    50.00
    1806   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014   97140    84.00
    1807   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014   97035   120.00
    1808   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014   97032   120.00
    1809   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014   97018    50.00
    1810   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014   97140    84.00
    1811   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014   97035   120.00
    1812   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014   97032   120.00
    1813   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014   97018    50.00
    1814   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014   97140    84.00
    1815   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   99213   127.00
    1816   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97035   120.00
    1817   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1818   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1819   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1820   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97035   120.00
    1821   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1822   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1823   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1824   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97035   120.00
    1825   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1826   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1827   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1828   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97035   120.00
    1829   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1830   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1831   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1832   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97035   120.00
    1833   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1834   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1835   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1836   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97035   120.00
    1837   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1838   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1839   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1840   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97035   120.00
    1841   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1842   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1843   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1844   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1845   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1846   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97035   120.00
    1847   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1848   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1849   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1850   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014   73130   162.39
    1851   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014   72040   203.75
    1852   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014   72070   202.22
    1853   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014   72100   196.09
    1854   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   1/2/2014   73130   162.39
    1855   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   99204   350.00
    1856   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   99401    50.00
    1857   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97035   120.00
    1858   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1859   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1860   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1861   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   99213   127.00
    1862   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032    60.00
    1863   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140    84.00
    1864   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   20552   200.00
    1865   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   A9150    50.00
    1866   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97035   120.00
    1867   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1868   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1869   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140   168.00
    1870   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   99213   127.00
    1871   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032    60.00
    1872   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97016    62.81
    1873   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   20552   200.00
    1874   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97810    75.00
    1875   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97811    60.00
    1876   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   A9150    50.00
    1877   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1878   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140    84.00
    1879   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97016    62.81
    1880   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97810    75.00
    1881   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97811    60.00
    1882   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   A9150    25.00
    1883   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   99213   127.00
    1884   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1885   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140    84.00
    1886   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97016    62.81
    1887   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   20552   200.00
    1888   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97810    75.00
    1889   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97811    60.00
    1890   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   A9150    50.00
    1891   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   A9150    50.00
    1892   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1893   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140    84.00
    1894   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140    84.00
    1895   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97016    62.81
    1896   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97810    75.00
    1897   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97811    60.00
    1898   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   A9150    50.00
    1899   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1900   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140    84.00
    1901   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140    84.00
    1902   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140    84.00
    1903   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97810    75.00
    1904   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97811    60.00
    1905   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   A9150    50.00
    1906   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1907   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140    84.00
    1908   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140    84.00
    1909   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97016    62.81
    1910   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   20552   200.00
    1911   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97810    75.00
    1912   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97811    60.00
    1913   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   A9150    50.00
    1914   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   99213   127.00
    1915   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1916   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140    84.00
    1917   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140    84.00
    1918   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140    84.00
    1919   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97016    62.81
    1920   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97810    75.00
    1921   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97811    60.00
    1922   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   A9150    50.00
    1923   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   A9150    50.00
    1924   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1925   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140    84.00
    1926   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97016    62.81
    1927   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   20552   200.00
    1928   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97810    75.00
    1929   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97811    60.00
    1930   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97032   120.00
    1931   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97140    84.00
    1932   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97810    75.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 16 of 184

    1933   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   97811    60.00
    1934   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   A9150    50.00
    1935   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   72040   203.75
    1936   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   72070   202.22
    1937   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   72100   196.09
    1938   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   99205   475.00
    1939   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   95831    65.00
    1940   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   76140    75.00
    1941   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   1/2/2014   99215   286.00
    1942   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    1943   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    1944   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    1945   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    1946   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    1947   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    1948   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    1949   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    1950   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    1951   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    1952   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    1953   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    1954   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    1955   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    1956   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    1957   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    1958   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    1959   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    1960   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    1961   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   72040   203.75
    1962   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   72070   202.22
    1963   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   72100   196.09
    1964   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   73080   173.11
    1965   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   99203   325.00
    1966   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    1967   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    1968   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    1969   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    1970   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    1971   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    1972   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    1973   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    1974   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    1975   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    1976   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    1977   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    1978   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    1979   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    1980   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    1981   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    1982   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    1983   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   99203   325.00
    1984   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    1985   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    1986   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    1987   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    1988   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    1989   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    1990   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    1991   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    1992   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    1993   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    1994   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    1995   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    1996   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    1997   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    1998   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    1999   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    2000   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    2001   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    2002   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    2003   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    2004   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    2005   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    2006   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    2007   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    2008   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    2009   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    2010   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    2011   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    2012   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    2013   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    2014   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    2015   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    2016   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97035   120.00
    2017   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97032   120.00
    2018   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97140   168.00
    2019   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   1/2/2014   97112    78.00
    2020   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   99203   325.00
    2021   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   99213   127.00
    2022   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   99205   475.00
    2023   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   95831    65.00
    2024   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   95851    60.00
    2025   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97035   120.00
    2026   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97032   120.00
    2027   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97140    84.00
    2028   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   72100   196.09
    2029   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   73030   179.24
    2030   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97035   120.00
    2031   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97032   120.00
    2032   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97140    84.00
    2033   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97035   120.00
    2034   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97032   120.00
    2035   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97140    84.00
    2036   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97035   120.00
    2037   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97032   120.00
    2038   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97140    84.00
    2039   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97035   120.00
    2040   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97032   120.00
    2041   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97140    84.00
    2042   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97035   120.00
    2043   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97032   120.00
    2044   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97140    84.00
    2045   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97035   120.00
    2046   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97032   120.00
    2047   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97140    84.00
    2048   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97035   120.00
    2049   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97032   120.00
    2050   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97140   168.00
    2051   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97035   120.00
    2052   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97032   120.00
    2053   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   1/4/2014   97140   168.00
    2054   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014   99204   350.00
    2055   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014   99401    50.00
    2056   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014   97035   120.00
    2057   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014   97032   120.00
    2058   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014   97140   168.00
    2059   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014   97140    84.00
    2060   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014   97035   120.00
    2061   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 17 of 184

    2062   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140   168.00
    2063   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2064   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2065   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2066   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140   168.00
    2067   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2068   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2069   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2070   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140   168.00
    2071   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2072   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2073   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2074   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140   168.00
    2075   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2076   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2077   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2078   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140   168.00
    2079   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2080   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2081   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2082   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140   168.00
    2083   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2084   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2085   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2086   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140   168.00
    2087   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2088   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2089   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2090   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140   168.00
    2091   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2092   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2093   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2094   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140   168.00
    2095   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2096   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2097   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2098   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140   168.00
    2099   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2100   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2101   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2102   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140   168.00
    2103   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2104   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2105   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2106   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140   168.00
    2107   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2108   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2109   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2110   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140   168.00
    2111   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2112   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2113   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2114   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140   168.00
    2115   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2116   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2117   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2118   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140   168.00
    2119   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2120   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    72040   203.75
    2121   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    72070   202.22
    2122   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    70160   193.03
    2123   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    70250   200.69
    2124   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2125   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2126   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140   168.00
    2127   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2128   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2129   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2130   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2131   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2132   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2133   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2134   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2135   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2136   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2137   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2138   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2139   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2140   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2141   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2142   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2143   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2144   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2145   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2146   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2147   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2148   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97035   120.00
    2149   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97032   120.00
    2150   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2151   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/6/2014    97140    84.00
    2152   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/10/2014   97035   120.00
    2153   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/10/2014   97032   120.00
    2154   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/10/2014   97140   168.00
    2155   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/10/2014   97140    84.00
    2156   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/10/2014   97035   120.00
    2157   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/10/2014   97032   120.00
    2158   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/10/2014   97140   168.00
    2159   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/10/2014   97140    84.00
    2160   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/10/2014   97035   120.00
    2161   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/10/2014   97032   120.00
    2162   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/10/2014   97140   168.00
    2163   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/10/2014   97140    84.00
    2164   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/10/2014   97035   120.00
    2165   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/10/2014   97032   120.00
    2166   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/10/2014   97140   168.00
    2167   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   1/10/2014   97140    84.00
    2168   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   1/11/2014   99215   286.00
    2169   Miami   Medical   Group,   Inc   0046591710101035   7/31/2013    Bill   1/16/2014   72040   203.75
    2170   Miami   Medical   Group,   Inc   0046591710101035   7/31/2013    Bill   1/16/2014   72070   202.22
    2171   Miami   Medical   Group,   Inc   0046591710101035   7/31/2013    Bill   1/16/2014   72100   196.09
    2172   Miami   Medical   Group,   Inc   0046591710101035   7/31/2013    Bill   1/16/2014   73100   142.47
    2173   Miami   Medical   Group,   Inc   0046591710101035   7/31/2013    Bill   1/16/2014   73030   179.24
    2174   Miami   Medical   Group,   Inc   0418839170101056   12/2/2013    Bill   1/18/2014   72040   203.75
    2175   Miami   Medical   Group,   Inc   0418839170101056   12/2/2013    Bill   1/18/2014   72100   196.09
    2176   Miami   Medical   Group,   Inc   0418839170101056   12/2/2013    Bill   1/18/2014   73030   179.24
    2177   Miami   Medical   Group,   Inc   0418839170101056   12/2/2013    Bill   1/18/2014   73080   173.11
    2178   Miami   Medical   Group,   Inc   0418839170101056   12/2/2013    Bill   1/18/2014   73550   156.26
    2179   Miami   Medical   Group,   Inc   0418839170101056   12/2/2013    Bill   1/18/2014   73510   189.96
    2180   Miami   Medical   Group,   Inc   0418839170101056   12/2/2013    Bill   1/18/2014   72070   202.22
    2181   Miami   Medical   Group,   Inc   0438967990101026   12/2/2013    Bill   1/18/2014   72040   203.75
    2182   Miami   Medical   Group,   Inc   0438967990101026   12/2/2013    Bill   1/18/2014   72070   202.22
    2183   Miami   Medical   Group,   Inc   0438967990101026   12/2/2013    Bill   1/18/2014   72100   196.09
    2184   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   99204   350.00
    2185   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   99401    50.00
    2186   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   99205   475.00
    2187   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   76140    40.00
    2188   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   95831    65.00
    2189   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   95851    60.00
    2190   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 18 of 184

    2191   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2192   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2193   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2194   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2195   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2196   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2197   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2198   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2199   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2200   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2201   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2202   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2203   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2204   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2205   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2206   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2207   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2208   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2209   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2210   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2211   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2212   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2213   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2214   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2215   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2216   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2217   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2218   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2219   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2220   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2221   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2222   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2223   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2224   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2225   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2226   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2227   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2228   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2229   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2230   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2231   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2232   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2233   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2234   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2235   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2236   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2237   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2238   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2239   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2240   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2241   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2242   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2243   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2244   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2245   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2246   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2247   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2248   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2249   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2250   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2251   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2252   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2253   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2254   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2255   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2256   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2257   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2258   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2259   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2260   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2261   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2262   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2263   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2264   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2265   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2266   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2267   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2268   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2269   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2270   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2271   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2272   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2273   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2274   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2275   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2276   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2277   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2278   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2279   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2280   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2281   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2282   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2283   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    60.00
    2284   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2285   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2286   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   71020   173.11
    2287   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   73560   156.26
    2288   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   73560   156.26
    2289   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   73060   163.92
    2290   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   99205   475.00
    2291   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   76140    40.00
    2292   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   95831    65.00
    2293   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   95851    60.00
    2294   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2295   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2296   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2297   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2298   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2299   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2300   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2301   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2302   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2303   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2304   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2305   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2306   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2307   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2308   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2309   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2310   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2311   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2312   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2313   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2314   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2315   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2316   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2317   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2318   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2319   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 19 of 184

    2320   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2321   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2322   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2323   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2324   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2325   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2326   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2327   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2328   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2329   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2330   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2331   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2332   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2333   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2334   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2335   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2336   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2337   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2338   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97110    79.00
    2339   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2340   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2341   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97110    79.00
    2342   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2343   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2344   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2345   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032    20.00
    2346   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97110    79.00
    2347   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2348   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2349   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2350   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2351   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97110    79.00
    2352   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2353   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2354   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2355   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2356   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97110    79.00
    2357   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2358   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2359   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2360   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2361   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97110    79.00
    2362   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2363   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2364   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2365   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2366   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97110    79.00
    2367   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2368   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140   168.00
    2369   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2370   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2371   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97110    79.00
    2372   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2373   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2374   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2375   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2376   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97110    79.00
    2377   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2378   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2379   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   99213   127.00
    2380   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2381   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2382   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97110    79.00
    2383   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2384   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2385   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2386   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2387   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97110    79.00
    2388   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2389   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2390   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2391   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2392   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97110    79.00
    2393   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2394   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2395   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97035   120.00
    2396   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97032   120.00
    2397   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97110    79.00
    2398   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2399   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   97140    84.00
    2400   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   71020   173.11
    2401   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   72100   196.09
    2402   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   73030   179.24
    2403   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   72040   203.75
    2404   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   99204   350.00
    2405   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   99401    50.00
    2406   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97035   120.00
    2407   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97032   120.00
    2408   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140    84.00
    2409   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140   168.00
    2410   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97035   120.00
    2411   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97032   120.00
    2412   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140    84.00
    2413   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140   168.00
    2414   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97035   120.00
    2415   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97032   120.00
    2416   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140    84.00
    2417   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140   168.00
    2418   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97035   120.00
    2419   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97032   120.00
    2420   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140    84.00
    2421   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140   168.00
    2422   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97035   120.00
    2423   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97032   120.00
    2424   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140    84.00
    2425   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140   168.00
    2426   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97035   120.00
    2427   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97032   120.00
    2428   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140    84.00
    2429   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140   168.00
    2430   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97035   120.00
    2431   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97032   120.00
    2432   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140    84.00
    2433   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140   168.00
    2434   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97035   120.00
    2435   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97032   120.00
    2436   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140    84.00
    2437   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140   168.00
    2438   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97035   120.00
    2439   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97032   120.00
    2440   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140    84.00
    2441   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140   168.00
    2442   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97035   120.00
    2443   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97032   120.00
    2444   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140   168.00
    2445   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140    84.00
    2446   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97035   120.00
    2447   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97032   120.00
    2448   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140    84.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 20 of 184

    2449   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140   168.00
    2450   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   99204   350.00
    2451   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97032   120.00
    2452   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140    84.00
    2453   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   20552   200.00
    2454   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97810    75.00
    2455   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97811    60.00
    2456   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   A9150    50.00
    2457   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97032   120.00
    2458   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97026    64.00
    2459   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   20552   200.00
    2460   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97810    75.00
    2461   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97811    60.00
    2462   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   A9150    50.00
    2463   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   A9150    25.00
    2464   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   A9150    25.00
    2465   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97032   120.00
    2466   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97016    62.81
    2467   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   20552   200.00
    2468   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97810    75.00
    2469   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97811    60.00
    2470   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   A9150    50.00
    2471   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97032   120.00
    2472   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140    84.00
    2473   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   20552   200.00
    2474   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   A9150    30.00
    2475   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   99213   127.00
    2476   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97032   120.00
    2477   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97140    84.00
    2478   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   20552   200.00
    2479   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   A9150    50.00
    2480   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   99213   127.00
    2481   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   97032   120.00
    2482   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   20552   200.00
    2483   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   A9150    50.00
    2484   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   A9150    25.00
    2485   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   1/27/2014   A9150    25.00
    2486   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   73620   133.28
    2487   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   72100   196.09
    2488   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   99205   475.00
    2489   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   95831    65.00
    2490   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   76140    75.00
    2491   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   99204   350.00
    2492   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   1/27/2014   99401    50.00
    2493   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   2/1/2014    99205   475.00
    2494   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   2/1/2014    95831    65.00
    2495   Miami   Medical   Group,   Inc   0300084010101039   8/30/2013    Bill   2/1/2014    76140    75.00
    2496   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    99204   350.00
    2497   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    99401    50.00
    2498   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97124   124.00
    2499   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97124   124.00
    2500   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97124    62.00
    2501   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2502   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2503   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2504   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2505   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2506   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2507   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2508   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2509   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2510   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2511   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2512   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2513   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2514   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2515   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2516   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2517   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2518   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2519   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2520   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2521   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2522   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2523   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    99213   127.00
    2524   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2525   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2526   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2527   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2528   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2529   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2530   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2531   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2532   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    99204   350.00
    2533   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    99401    50.00
    2534   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97124   124.00
    2535   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97124   124.00
    2536   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97124    62.00
    2537   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2538   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2539   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2540   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2541   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2542   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2543   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2544   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2545   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2546   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2547   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2548   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2549   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2550   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2551   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2552   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2553   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2554   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2555   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2556   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2557   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2558   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2559   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    99213   127.00
    2560   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2561   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2562   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2563   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2564   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2565   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2566   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140   168.00
    2567   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   2/4/2014    97140    84.00
    2568   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97035   120.00
    2569   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97032   120.00
    2570   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97140    84.00
    2571   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97140    84.00
    2572   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97035   120.00
    2573   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97032   120.00
    2574   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97140    84.00
    2575   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97140    84.00
    2576   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    99213   127.00
    2577   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 21 of 184

    2578   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97032   120.00
    2579   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97140    84.00
    2580   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97140    84.00
    2581   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97035   120.00
    2582   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97032   120.00
    2583   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97140    84.00
    2584   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97140    84.00
    2585   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97035   120.00
    2586   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97032   120.00
    2587   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97140    84.00
    2588   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97140    84.00
    2589   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97035   120.00
    2590   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97032   120.00
    2591   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97140    84.00
    2592   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97140    84.00
    2593   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97032   120.00
    2594   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97140    84.00
    2595   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97016    62.81
    2596   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    20552   200.00
    2597   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97810    75.00
    2598   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97811    60.00
    2599   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    A9150    50.00
    2600   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    99213   127.00
    2601   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97032   120.00
    2602   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97140    84.00
    2603   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    20552   200.00
    2604   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97810    75.00
    2605   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97811    60.00
    2606   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    A9150    50.00
    2607   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    A9150    25.00
    2608   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97016    62.81
    2609   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97032   120.00
    2610   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97140    84.00
    2611   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97016    62.81
    2612   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97810    75.00
    2613   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97811    60.00
    2614   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    99213   127.00
    2615   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97032    60.00
    2616   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97140    84.00
    2617   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97140    84.00
    2618   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97016    62.81
    2619   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97810    75.00
    2620   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    97811    60.00
    2621   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   2/4/2014    A9150    50.00
    2622   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97035   120.00
    2623   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97032   120.00
    2624   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97018    50.00
    2625   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97140   168.00
    2626   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97035   120.00
    2627   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97032   120.00
    2628   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97018    50.00
    2629   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97140   168.00
    2630   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97035   120.00
    2631   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97032   120.00
    2632   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97018    50.00
    2633   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97140   168.00
    2634   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97035   120.00
    2635   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97032   120.00
    2636   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97018    50.00
    2637   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97140   168.00
    2638   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97035   120.00
    2639   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97032   120.00
    2640   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97018    50.00
    2641   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97140   168.00
    2642   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97035   120.00
    2643   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97032   120.00
    2644   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97018    50.00
    2645   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97140   168.00
    2646   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97035   120.00
    2647   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97032   120.00
    2648   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97018    50.00
    2649   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97140   168.00
    2650   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97035   120.00
    2651   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97032   120.00
    2652   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97018    50.00
    2653   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97140   168.00
    2654   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97035   120.00
    2655   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97032   120.00
    2656   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97018    50.00
    2657   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   2/7/2014    97140   168.00
    2658   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   99204   350.00
    2659   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   99401    50.00
    2660   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   76140    40.00
    2661   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   97035   120.00
    2662   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   97032   120.00
    2663   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   97140   168.00
    2664   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   97140    84.00
    2665   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   97035   120.00
    2666   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   97032   120.00
    2667   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   97035   120.00
    2668   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   97032   120.00
    2669   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   97140   168.00
    2670   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   97035   120.00
    2671   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   97032   120.00
    2672   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   97140   168.00
    2673   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   81025    30.00
    2674   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   72040   203.75
    2675   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   72070   202.22
    2676   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   70200   259.20
    2677   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   99215   286.00
    2678   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   99205   475.00
    2679   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   95831    65.00
    2680   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   2/14/2014   76140    75.00
    2681   Miami   Medical   Group,   Inc   0412210620101052   1/12/2014    Bill   2/18/2014   72040   203.75
    2682   Miami   Medical   Group,   Inc   0412210620101052   1/12/2014    Bill   2/18/2014   72100   196.09
    2683   Miami   Medical   Group,   Inc   0412210620101052   1/12/2014    Bill   2/18/2014   71100   212.94
    2684   Miami   Medical   Group,   Inc   0412210620101052   1/12/2014    Bill   2/18/2014   71100   212.94
    2685   Miami   Medical   Group,   Inc   0412210620101052   1/12/2014    Bill   2/18/2014   72040   203.75
    2686   Miami   Medical   Group,   Inc   0412210620101052   1/12/2014    Bill   2/18/2014   72100   196.09
    2687   Miami   Medical   Group,   Inc   0412210620101052   1/12/2014    Bill   2/18/2014   73030   179.24
    2688   Miami   Medical   Group,   Inc   0412210620101052   1/12/2014    Bill   2/18/2014   73130   162.39
    2689   Miami   Medical   Group,   Inc   0412210620101052   1/12/2014    Bill   2/18/2014   73560   156.26
    2690   Miami   Medical   Group,   Inc   0451248200101037   1/14/2014    Bill   2/18/2014   72040   203.75
    2691   Miami   Medical   Group,   Inc   0451248200101037   1/14/2014    Bill   2/18/2014   72070   202.22
    2692   Miami   Medical   Group,   Inc   0451248200101037   1/14/2014    Bill   2/18/2014   72100   196.09
    2693   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   99203   325.00
    2694   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   98941    90.00
    2695   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   99213   127.00
    2696   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   98941    90.00
    2697   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   99212    94.00
    2698   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   98940    72.00
    2699   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   99205   475.00
    2700   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   95831    65.00
    2701   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   95851    60.00
    2702   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   76140    40.00
    2703   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2704   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2705   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2706   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 22 of 184

    2707   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2708   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2709   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2710   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140    84.00
    2711   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2712   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2713   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2714   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140    84.00
    2715   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2716   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2717   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2718   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140    84.00
    2719   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2720   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2721   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2722   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140    84.00
    2723   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2724   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2725   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2726   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140    84.00
    2727   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2728   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2729   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2730   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140    84.00
    2731   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2732   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2733   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2734   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140    84.00
    2735   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2736   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2737   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140    84.00
    2738   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97112    78.00
    2739   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2740   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2741   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140    84.00
    2742   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97112    78.00
    2743   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2744   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2745   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140    84.00
    2746   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97112    78.00
    2747   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140    84.00
    2748   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97112    78.00
    2749   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2750   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2751   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140    84.00
    2752   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97112    78.00
    2753   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2754   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2755   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140    84.00
    2756   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97112    78.00
    2757   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2758   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2759   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2760   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2761   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2762   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140    84.00
    2763   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2764   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2765   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2766   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140    84.00
    2767   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2768   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2769   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2770   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140    84.00
    2771   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99204   350.00
    2772   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99401    50.00
    2773   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2774   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2775   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2776   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2777   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2778   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2779   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2780   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2781   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2782   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2783   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2784   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2785   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2786   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2787   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2788   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2789   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2790   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2791   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2792   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2793   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2794   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2795   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2796   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2797   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2798   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2799   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2800   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2801   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2802   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2803   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2804   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99082    25.00
    2805   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   72040   203.75
    2806   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   72100   196.09
    2807   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99204   350.00
    2808   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99401    50.00
    2809   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99203   325.00
    2810   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   98941    90.00
    2811   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99213   127.00
    2812   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   98941    90.00
    2813   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99212    94.00
    2814   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   98941    90.00
    2815   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   99205   475.00
    2816   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   95831    65.00
    2817   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   76140    75.00
    2818   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2819   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2820   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2821   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2822   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2823   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2824   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2825   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2826   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2827   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2828   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2829   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2830   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2831   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
    2832   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2833   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97140   168.00
    2834   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97035   120.00
    2835   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013   Bill   2/20/2014   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 23 of 184

    2836   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2837   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2838   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2839   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2840   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2841   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2842   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2843   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2844   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2845   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2846   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2847   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2848   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2849   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2850   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2851   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2852   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2853   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2854   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2855   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2856   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2857   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2858   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2859   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2860   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2861   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2862   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2863   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2864   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2865   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2866   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2867   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2868   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2869   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2870   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2871   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2872   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2873   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2874   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2875   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2876   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2877   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2878   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2879   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2880   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2881   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2882   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2883   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2884   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2885   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2886   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2887   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2888   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2889   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2890   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2891   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2892   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2893   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2894   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2895   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2896   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2897   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2898   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2899   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2900   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2901   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2902   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2903   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2904   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2905   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2906   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2907   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2908   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2909   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2910   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2911   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2912   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2913   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2914   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2915   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2916   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2917   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2918   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2919   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2920   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2921   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2922   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2923   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2924   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2925   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2926   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2927   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2928   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140   168.00
    2929   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2930   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2931   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2932   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2933   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2934   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2935   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2936   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2937   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2938   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2939   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2940   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2941   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2942   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2943   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2944   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2945   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2946   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2947   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2948   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2949   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2950   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2951   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2952   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2953   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2954   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97035   120.00
    2955   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97032   120.00
    2956   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97140    84.00
    2957   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   97112    78.00
    2958   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   72040   203.75
    2959   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   72100   196.09
    2960   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   2/20/2014   70250   200.69
    2961   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014    97035   120.00
    2962   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014    97032   120.00
    2963   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014    97110    79.00
    2964   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014    97140    84.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 24 of 184

    2965   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    2966   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97035   120.00
    2967   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97032   120.00
    2968   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97110    79.00
    2969   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    2970   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    2971   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97035   120.00
    2972   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97032   120.00
    2973   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97110    79.00
    2974   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    2975   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    2976   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97035   120.00
    2977   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97032   120.00
    2978   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97110    79.00
    2979   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    2980   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    2981   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97035   120.00
    2982   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97032   120.00
    2983   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97110    79.00
    2984   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    2985   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    2986   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97035   120.00
    2987   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97032   120.00
    2988   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97110    79.00
    2989   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    2990   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    2991   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97035   120.00
    2992   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97032   120.00
    2993   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97110    79.00
    2994   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    2995   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    2996   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97035   120.00
    2997   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97032   120.00
    2998   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97110    79.00
    2999   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3000   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3001   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97035   120.00
    3002   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97032    60.00
    3003   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3004   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3005   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97035   120.00
    3006   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97032    60.00
    3007   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3008   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3009   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97035   120.00
    3010   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97032    60.00
    3011   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3012   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3013   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97035   120.00
    3014   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97032    60.00
    3015   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3016   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3017   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97035   120.00
    3018   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97032    60.00
    3019   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3020   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3021   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97035   120.00
    3022   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97032    60.00
    3023   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3024   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3025   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97035   120.00
    3026   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97032    60.00
    3027   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3028   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3029   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97035   120.00
    3030   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97032    60.00
    3031   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3032   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/1/2014   97140    84.00
    3033   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   73560   156.26
    3034   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   73510   189.96
    3035   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   72100   196.09
    3036   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   99204   350.00
    3037   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   99401    50.00
    3038   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3039   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3040   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3041   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3042   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3043   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3044   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3045   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3046   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3047   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3048   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3049   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3050   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3051   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3052   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3053   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3054   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3055   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3056   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   99213   127.00
    3057   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3058   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3059   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3060   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3061   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3062   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3063   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3064   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3065   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3066   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3067   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3068   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3069   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3070   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3071   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3072   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3073   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3074   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3075   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3076   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3077   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3078   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3079   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3080   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3081   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3082   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3083   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3084   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3085   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3086   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3087   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3088   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3089   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3090   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3091   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3092   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3093   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   99213   127.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 25 of 184

    3094   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3095   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3096   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3097   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3098   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3099   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3100   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3101   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3102   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3103   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3104   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3105   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3106   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3107   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3108   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3109   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3110   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3111   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3112   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3113   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3114   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3115   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3116   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3117   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3118   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3119   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3120   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3121   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97035   120.00
    3122   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97032    60.00
    3123   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/1/2014   97140   168.00
    3124   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   99213   127.00
    3125   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   97035   120.00
    3126   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   97124    62.00
    3127   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   97140    84.00
    3128   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   97140   168.00
    3129   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   97035   120.00
    3130   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   97032   120.00
    3131   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   97140   168.00
    3132   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   97140    84.00
    3133   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   97035   120.00
    3134   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   97032   120.00
    3135   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   97140   168.00
    3136   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   97140    84.00
    3137   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   99204   350.00
    3138   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   99401    50.00
    3139   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   A9150    25.00
    3140   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   A9150    25.00
    3141   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   A9150    25.00
    3142   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   99205   475.00
    3143   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   95831    65.00
    3144   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   76140    75.00
    3145   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   72040   203.75
    3146   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   72070   202.22
    3147   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   72100   196.09
    3148   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/1/2014   73130   162.39
    3149   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   97140   168.00
    3150   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   97124   124.00
    3151   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   97035   120.00
    3152   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   97124   124.00
    3153   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   97035   120.00
    3154   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   97032   120.00
    3155   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   97140    84.00
    3156   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   99213   127.00
    3157   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   20552   200.00
    3158   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   A9150    50.00
    3159   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   A9150    25.00
    3160   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   A9150    25.00
    3161   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   97032   120.00
    3162   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   97016    62.81
    3163   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   20552   200.00
    3164   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   A9150    50.00
    3165   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   99213   127.00
    3166   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   97032    60.00
    3167   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   97140    84.00
    3168   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   97016    62.81
    3169   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   97810    75.00
    3170   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   97811    60.00
    3171   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   A9150    50.00
    3172   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   3/3/2014   A9150    25.00
    3173   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   3/7/2014   99213   127.00
    3174   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   3/7/2014   97035    60.00
    3175   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   3/7/2014   97032    60.00
    3176   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   3/7/2014   97140    84.00
    3177   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   3/7/2014   97140    84.00
    3178   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   3/7/2014   97035    60.00
    3179   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   3/7/2014   97032    60.00
    3180   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   3/7/2014   97140    84.00
    3181   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   3/7/2014   97140    84.00
    3182   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   3/7/2014   97035    60.00
    3183   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   3/7/2014   97032    60.00
    3184   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   3/7/2014   97140    84.00
    3185   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   3/7/2014   97140    84.00
    3186   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   3/7/2014   72040   203.75
    3187   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97140   168.00
    3188   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97035   120.00
    3189   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97032   120.00
    3190   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97140   168.00
    3191   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97035   120.00
    3192   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97032   120.00
    3193   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   99215   286.00
    3194   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97035   120.00
    3195   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97032   120.00
    3196   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97140   168.00
    3197   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97035   120.00
    3198   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97032   120.00
    3199   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97140   168.00
    3200   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97035   120.00
    3201   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97032   120.00
    3202   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97140   168.00
    3203   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97035   120.00
    3204   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97032   120.00
    3205   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/8/2014   97140   168.00
    3206   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014   97032   120.00
    3207   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014   97140    84.00
    3208   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014   97140    84.00
    3209   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014   97810    75.00
    3210   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014   97811    60.00
    3211   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014   99213   127.00
    3212   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014   97032    60.00
    3213   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014   97140    84.00
    3214   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014   97016    62.81
    3215   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014   97810    75.00
    3216   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014   97811    60.00
    3217   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014   A9150    50.00
    3218   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014   99213   127.00
    3219   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014   97032    60.00
    3220   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014   97140    84.00
    3221   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014   97016    62.81
    3222   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014   97810    75.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 26 of 184

    3223   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97811    60.00
    3224   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    A9150    50.00
    3225   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97032    60.00
    3226   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97140    84.00
    3227   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97016    62.81
    3228   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    20552   200.00
    3229   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97810    75.00
    3230   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97811    60.00
    3231   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    A9150    50.00
    3232   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97035   120.00
    3233   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97032   120.00
    3234   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97140   168.00
    3235   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97140   168.00
    3236   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97035   120.00
    3237   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97032   120.00
    3238   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97140   168.00
    3239   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97140   168.00
    3240   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97035   120.00
    3241   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97032   120.00
    3242   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97140   168.00
    3243   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/8/2014    97140   168.00
    3244   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   3/10/2014   97035   120.00
    3245   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   3/10/2014   97032   120.00
    3246   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   3/10/2014   97140   168.00
    3247   Miami   Medical   Group,   Inc   0995226620108041   10/15/2013   Bill   3/10/2014   99213   127.00
    3248   Miami   Medical   Group,   Inc   0366657260101022   10/18/2013   Bill   3/18/2014   99215   286.00
    3249   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/20/2014   99215   286.00
    3250   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/20/2014   95831    65.00
    3251   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/20/2014   95851    60.00
    3252   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97035   120.00
    3253   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97032   120.00
    3254   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97140   168.00
    3255   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97112    78.00
    3256   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97035   120.00
    3257   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97032   120.00
    3258   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97140   168.00
    3259   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97112    78.00
    3260   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97035   120.00
    3261   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97032   120.00
    3262   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97140   168.00
    3263   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97112    78.00
    3264   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97035   120.00
    3265   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97032   120.00
    3266   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97140   168.00
    3267   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97112    78.00
    3268   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97035   120.00
    3269   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97032   120.00
    3270   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97140   168.00
    3271   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97112    78.00
    3272   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97035   120.00
    3273   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97032   120.00
    3274   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97035   168.00
    3275   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97112    78.00
    3276   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97035   120.00
    3277   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97032   120.00
    3278   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97140   168.00
    3279   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97112    78.00
    3280   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   99215   286.00
    3281   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97035   120.00
    3282   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97032   120.00
    3283   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97140   168.00
    3284   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97112    78.00
    3285   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97035   120.00
    3286   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97032   120.00
    3287   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97140   168.00
    3288   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97112    78.00
    3289   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97035   120.00
    3290   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97032   120.00
    3291   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97140   168.00
    3292   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97112    78.00
    3293   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97035   120.00
    3294   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97032   120.00
    3295   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97140   168.00
    3296   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97112    78.00
    3297   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97035   120.00
    3298   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97032   120.00
    3299   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97140   168.00
    3300   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97112    78.00
    3301   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97035   120.00
    3302   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97032   120.00
    3303   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97140   168.00
    3304   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97112    78.00
    3305   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97035   120.00
    3306   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97032   120.00
    3307   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97140   168.00
    3308   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   97112    78.00
    3309   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   99205   475.00
    3310   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   95831    65.00
    3311   Miami   Medical   Group,   Inc   0324341220101023   12/2/2013    Bill   3/21/2014   76140    40.00
    3312   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   72040   203.75
    3313   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   72070   202.22
    3314   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   72100   196.09
    3315   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   99204   350.00
    3316   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   95831    65.00
    3317   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   95851    60.00
    3318   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97035   120.00
    3319   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97032   120.00
    3320   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97140   168.00
    3321   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97035   120.00
    3322   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97032   120.00
    3323   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97140   168.00
    3324   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97035   120.00
    3325   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97032   120.00
    3326   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97140   168.00
    3327   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97035   120.00
    3328   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97032   120.00
    3329   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97140   168.00
    3330   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97035   120.00
    3331   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97032   120.00
    3332   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97140   168.00
    3333   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97035   120.00
    3334   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97032   120.00
    3335   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97140   168.00
    3336   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97035   120.00
    3337   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97032   120.00
    3338   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   97140   168.00
    3339   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   99203   325.00
    3340   Miami   Medical   Group,   Inc   0221742030101059   2/8/2014     Bill   3/21/2014   76140    40.00
    3341   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   97035   120.00
    3342   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   97032   120.00
    3343   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   97140   168.00
    3344   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   97140    84.00
    3345   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   97035   120.00
    3346   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   97032   120.00
    3347   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   97140   168.00
    3348   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   97140    84.00
    3349   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   97035   120.00
    3350   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   97032   120.00
    3351   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 27 of 184

    3352   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   97140    84.00
    3353   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   97035   120.00
    3354   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   97032   120.00
    3355   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   97140   168.00
    3356   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   97140    84.00
    3357   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   99082    25.00
    3358   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   99082    25.00
    3359   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   99082    25.00
    3360   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   99082    25.00
    3361   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   99082    25.00
    3362   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   99082    25.00
    3363   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   3/24/2014   99082    25.00
    3364   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97035   120.00
    3365   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97032    60.00
    3366   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97140   168.00
    3367   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97035   120.00
    3368   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97032    60.00
    3369   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97140   168.00
    3370   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97035   120.00
    3371   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97032    60.00
    3372   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97140   168.00
    3373   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97035   120.00
    3374   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97032    60.00
    3375   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97140   168.00
    3376   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97035   120.00
    3377   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97032    60.00
    3378   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97140   168.00
    3379   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97035   120.00
    3380   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97032    60.00
    3381   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97140   168.00
    3382   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97035   120.00
    3383   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97032    60.00
    3384   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97140   168.00
    3385   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97035   120.00
    3386   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97032    60.00
    3387   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   97140   168.00
    3388   Miami   Medical   Group,   Inc   0424487500101016   12/8/2013    Bill   3/28/2014   99215   286.00
    3389   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/28/2014   99215   286.00
    3390   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/28/2014   95831    65.00
    3391   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/28/2014   99205   475.00
    3392   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/28/2014   95831    65.00
    3393   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/28/2014   76140    75.00
    3394   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/28/2014   99205   475.00
    3395   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/28/2014   95831    65.00
    3396   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/28/2014   76140    75.00
    3397   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/28/2014   99205   475.00
    3398   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/28/2014   95831    65.00
    3399   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   3/28/2014   76140    75.00
    3400   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97035   120.00
    3401   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97032   120.00
    3402   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97140   168.00
    3403   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97035   120.00
    3404   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97032   120.00
    3405   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97140   168.00
    3406   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97035   120.00
    3407   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97032   120.00
    3408   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97140   168.00
    3409   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97035   120.00
    3410   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97032   120.00
    3411   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97140   168.00
    3412   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97035   120.00
    3413   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97032   120.00
    3414   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97140   168.00
    3415   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97035   120.00
    3416   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97032   120.00
    3417   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97140   168.00
    3418   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97035   120.00
    3419   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97032   120.00
    3420   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013     Bill   3/31/2014   97140   168.00
    3421   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97035    60.00
    3422   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97032    60.00
    3423   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97140   168.00
    3424   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97140    84.00
    3425   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97035   120.00
    3426   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97032   120.00
    3427   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97140   168.00
    3428   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97112    78.00
    3429   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97035   120.00
    3430   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97032   120.00
    3431   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97140   168.00
    3432   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97112    78.00
    3433   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97035   120.00
    3434   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97032   120.00
    3435   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97140   168.00
    3436   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97112    78.00
    3437   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97035   120.00
    3438   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97032   120.00
    3439   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97140   168.00
    3440   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   3/31/2014   97112    78.00
    3441   Miami   Medical   Group,   Inc   0112919240101168   11/25/2013   Bill   3/31/2014   99205   475.00
    3442   Miami   Medical   Group,   Inc   0112919240101168   11/25/2013   Bill   3/31/2014   95831    65.00
    3443   Miami   Medical   Group,   Inc   0112919240101168   11/25/2013   Bill   3/31/2014   76140    75.00
    3444   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   99215   286.00
    3445   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97032   120.00
    3446   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97140    84.00
    3447   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   S8948    70.00
    3448   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97810    75.00
    3449   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97811    60.00
    3450   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   A9150    50.00
    3451   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   99213   127.00
    3452   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97032    60.00
    3453   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97140    84.00
    3454   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97016    62.81
    3455   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   20552   200.00
    3456   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97810    75.00
    3457   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97811    60.00
    3458   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   A9150    25.00
    3459   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97032   120.00
    3460   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97140    84.00
    3461   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   20552   200.00
    3462   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97810    75.00
    3463   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97811    60.00
    3464   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   A9150    50.00
    3465   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97035   120.00
    3466   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97032   120.00
    3467   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97035   120.00
    3468   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97032   120.00
    3469   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97140   168.00
    3470   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97140   168.00
    3471   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97035   120.00
    3472   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97032   120.00
    3473   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97140   168.00
    3474   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97140   168.00
    3475   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97035   120.00
    3476   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97032   120.00
    3477   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97140   168.00
    3478   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97140   168.00
    3479   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97035   120.00
    3480   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013    Bill   3/31/2014   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 28 of 184

    3481   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013   Bill   3/31/2014   97140   168.00
    3482   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013   Bill   3/31/2014   97140   168.00
    3483   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013   Bill   3/31/2014   97035   120.00
    3484   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013   Bill   3/31/2014   97032   120.00
    3485   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013   Bill   3/31/2014   97140   168.00
    3486   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013   Bill   3/31/2014   97140   168.00
    3487   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013   Bill   3/31/2014   97140   168.00
    3488   Miami   Medical   Group,   Inc   0420526600101063   10/9/2013   Bill   3/31/2014   97140   168.00
    3489   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   4/1/2014    99205   475.00
    3490   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013    Bill   4/1/2014    76140    40.00
    3491   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    99203   325.00
    3492   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013    Bill   4/1/2014    97035    60.00
    3493   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013    Bill   4/1/2014    97032    60.00
    3494   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013    Bill   4/1/2014    97140    84.00
    3495   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013    Bill   4/1/2014    97140    84.00
    3496   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    99204   350.00
    3497   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97035   120.00
    3498   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032   120.00
    3499   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97124   124.00
    3500   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97035   120.00
    3501   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97124   124.00
    3502   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032   120.00
    3503   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97035   120.00
    3504   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032   120.00
    3505   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97124   124.00
    3506   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97124   124.00
    3507   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97035   120.00
    3508   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032   120.00
    3509   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97124   124.00
    3510   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97035   120.00
    3511   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032   120.00
    3512   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97035   120.00
    3513   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032   120.00
    3514   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97124   124.00
    3515   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97124   124.00
    3516   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032   120.00
    3517   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97035   120.00
    3518   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97035   120.00
    3519   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032    20.00
    3520   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97124   124.00
    3521   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97124   124.00
    3522   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97035   120.00
    3523   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032   120.00
    3524   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97035   120.00
    3525   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97124   124.00
    3526   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032   120.00
    3527   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    99215   286.00
    3528   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    95831    65.00
    3529   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    95851    60.00
    3530   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    73080   173.11
    3531   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    73560   156.26
    3532   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97035   120.00
    3533   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032   120.00
    3534   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97140   168.00
    3535   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97035   120.00
    3536   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032   120.00
    3537   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97140   168.00
    3538   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032   120.00
    3539   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97140   168.00
    3540   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    99213   127.00
    3541   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97035   120.00
    3542   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032   120.00
    3543   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97140   168.00
    3544   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97140   168.00
    3545   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    99213   127.00
    3546   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97035   120.00
    3547   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032   120.00
    3548   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97140   168.00
    3549   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97035   120.00
    3550   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    99213   127.00
    3551   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97035   120.00
    3552   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032   120.00
    3553   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97140   168.00
    3554   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97035   120.00
    3555   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032   120.00
    3556   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    99204   350.00
    3557   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97032    60.00
    3558   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    20552   200.00
    3559   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97813    95.00
    3560   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97814    80.00
    3561   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    A9150    50.00
    3562   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    99213   127.00
    3563   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97124    62.00
    3564   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    20552   200.00
    3565   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97813    95.00
    3566   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    97814    80.00
    3567   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    A9150    50.00
    3568   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    A9150    25.00
    3569   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   4/1/2014    A9150    25.00
    3570   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    99204   350.00
    3571   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97035   120.00
    3572   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97032   120.00
    3573   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97140   168.00
    3574   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97112    78.00
    3575   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97035   120.00
    3576   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97032   120.00
    3577   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97140   168.00
    3578   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97112    78.00
    3579   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97035   120.00
    3580   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97032   120.00
    3581   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97140   168.00
    3582   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97112    78.00
    3583   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97032   120.00
    3584   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97035   120.00
    3585   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97140   168.00
    3586   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97112    78.00
    3587   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97035   120.00
    3588   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97032   120.00
    3589   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97140   168.00
    3590   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97112    78.00
    3591   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97035   120.00
    3592   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97032   120.00
    3593   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97140   168.00
    3594   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97112    78.00
    3595   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97035   120.00
    3596   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97032   120.00
    3597   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97140   168.00
    3598   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97112    78.00
    3599   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97035   120.00
    3600   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97032   120.00
    3601   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97140   168.00
    3602   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97112    78.00
    3603   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97035   120.00
    3604   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97032   120.00
    3605   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97140   168.00
    3606   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97112    78.00
    3607   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97035   120.00
    3608   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97032   120.00
    3609   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014   Bill   4/1/2014    97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 29 of 184

    3610   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97112    78.00
    3611   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97035   120.00
    3612   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97032   120.00
    3613   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97140   168.00
    3614   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97112    78.00
    3615   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97035   120.00
    3616   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97032   120.00
    3617   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97140   168.00
    3618   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97112    78.00
    3619   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97035   120.00
    3620   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97032   120.00
    3621   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97140   168.00
    3622   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97112    78.00
    3623   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97035   120.00
    3624   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97032   120.00
    3625   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97140   168.00
    3626   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97112    78.00
    3627   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97035   120.00
    3628   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97032   120.00
    3629   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97140   168.00
    3630   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97112    78.00
    3631   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97035   120.00
    3632   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97032   120.00
    3633   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97140   168.00
    3634   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97112    78.00
    3635   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97035   120.00
    3636   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97032   120.00
    3637   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97140   168.00
    3638   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97112    78.00
    3639   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97035   120.00
    3640   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97032   120.00
    3641   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97140   168.00
    3642   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97112    78.00
    3643   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97035   120.00
    3644   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97032   120.00
    3645   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97140   168.00
    3646   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    97112    78.00
    3647   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    72070   202.22
    3648   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    72100   196.09
    3649   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    73030   179.24
    3650   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    73030   179.24
    3651   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    71100   212.94
    3652   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    71100   212.94
    3653   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    99205   475.00
    3654   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    95831    65.00
    3655   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    95851    60.00
    3656   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/1/2014    76140    40.00
    3657   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    99204   350.00
    3658   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    76140    40.00
    3659   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    99401    50.00
    3660   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    95831    65.00
    3661   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    95851    60.00
    3662   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97124   124.00
    3663   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97035   120.00
    3664   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97032   120.00
    3665   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97035   120.00
    3666   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97032   120.00
    3667   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3668   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3669   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97035   120.00
    3670   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97032   120.00
    3671   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3672   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3673   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97035   120.00
    3674   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97032   120.00
    3675   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3676   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3677   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97035   120.00
    3678   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97032   120.00
    3679   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3680   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3681   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97035   120.00
    3682   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97032   120.00
    3683   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3684   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3685   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97035   120.00
    3686   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97032   120.00
    3687   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3688   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3689   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97035   120.00
    3690   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97032   120.00
    3691   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3692   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3693   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97035   120.00
    3694   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97032   120.00
    3695   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3696   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3697   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97035   120.00
    3698   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97032   120.00
    3699   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3700   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3701   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97035   120.00
    3702   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97032   120.00
    3703   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3704   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    97140   168.00
    3705   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014    Bill   4/1/2014    72070   202.22
    3706   Miami   Medical   Group,   Inc   0409574130101018   10/31/2013   Bill   4/3/2014    99215   286.00
    3707   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   99204   350.00
    3708   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   95831    65.00
    3709   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   95851    60.00
    3710   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   72040   203.75
    3711   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   72070   202.22
    3712   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   72100   196.09
    3713   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   73030   179.24
    3714   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   73080   173.11
    3715   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   73130   162.39
    3716   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   70100   205.28
    3717   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   97032   120.00
    3718   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   97035   120.00
    3719   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   97140   168.00
    3720   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   97140    84.00
    3721   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   97032   120.00
    3722   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   97035   120.00
    3723   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   97140   168.00
    3724   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   4/12/2014   97140    84.00
    3725   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97035   120.00
    3726   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97032   120.00
    3727   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97140   168.00
    3728   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97112    78.00
    3729   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97035   120.00
    3730   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97032   120.00
    3731   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97140   168.00
    3732   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97112    78.00
    3733   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97035   120.00
    3734   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97032   120.00
    3735   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97140   168.00
    3736   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97112    78.00
    3737   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97035   120.00
    3738   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 30 of 184

    3739   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97140   168.00
    3740   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97112    78.00
    3741   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97035   120.00
    3742   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97032   120.00
    3743   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97140   168.00
    3744   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97112    78.00
    3745   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97035   120.00
    3746   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97032   120.00
    3747   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97140   168.00
    3748   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97112    78.00
    3749   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97035   120.00
    3750   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97032   120.00
    3751   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97140   168.00
    3752   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97112    78.00
    3753   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97035   120.00
    3754   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97032   120.00
    3755   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97140   168.00
    3756   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97112    78.00
    3757   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97035   120.00
    3758   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97032   120.00
    3759   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97140   168.00
    3760   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   97112    78.00
    3761   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   99214   192.00
    3762   Miami   Medical   Group,   Inc   0407762610101010   6/5/2013     Bill   4/21/2014   99213   127.00
    3763   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   4/21/2014   97035   120.00
    3764   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   4/21/2014   97032   120.00
    3765   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   4/21/2014   97140    84.00
    3766   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   4/21/2014   97035   120.00
    3767   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   4/21/2014   97032   120.00
    3768   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   4/21/2014   97140    84.00
    3769   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   4/21/2014   20552   200.00
    3770   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   4/21/2014   97813    95.00
    3771   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   4/21/2014   97814    80.00
    3772   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   4/21/2014   A9150    50.00
    3773   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   4/21/2014   99213   127.00
    3774   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   4/21/2014   97026    64.00
    3775   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   4/21/2014   97813    95.00
    3776   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   4/21/2014   97814    80.00
    3777   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97035   120.00
    3778   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97032   120.00
    3779   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97140   168.00
    3780   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97140    84.00
    3781   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97035   120.00
    3782   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97032   120.00
    3783   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97018    50.00
    3784   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97140   168.00
    3785   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97140    84.00
    3786   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97035   120.00
    3787   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97032   120.00
    3788   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97018    50.00
    3789   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97140   168.00
    3790   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97140    84.00
    3791   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97035   120.00
    3792   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97032   120.00
    3793   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97018    50.00
    3794   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97140   168.00
    3795   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97140   168.00
    3796   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97035   120.00
    3797   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97032   120.00
    3798   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97018    50.00
    3799   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97140   168.00
    3800   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97140    84.00
    3801   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97035   120.00
    3802   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97032   120.00
    3803   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97018    50.00
    3804   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97140   168.00
    3805   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97140    84.00
    3806   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97035   120.00
    3807   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97032   120.00
    3808   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97018    50.00
    3809   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97140   168.00
    3810   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   4/28/2014   97140    84.00
    3811   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97035   120.00
    3812   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97032   120.00
    3813   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97140   168.00
    3814   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97112    78.00
    3815   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97035   120.00
    3816   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97032   120.00
    3817   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97140   168.00
    3818   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97112    78.00
    3819   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97035   120.00
    3820   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97032   120.00
    3821   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97140   168.00
    3822   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97112    78.00
    3823   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97035   120.00
    3824   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97032   120.00
    3825   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97140   168.00
    3826   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97112    78.00
    3827   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97035   120.00
    3828   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97032   120.00
    3829   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97140   168.00
    3830   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97112    78.00
    3831   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97035   120.00
    3832   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97032   120.00
    3833   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97140   168.00
    3834   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97112    78.00
    3835   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97035   120.00
    3836   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97032   120.00
    3837   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97140   168.00
    3838   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97112    78.00
    3839   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97035   120.00
    3840   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97032   120.00
    3841   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97140   168.00
    3842   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97112    78.00
    3843   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97035   120.00
    3844   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97032   120.00
    3845   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97140   168.00
    3846   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   4/28/2014   97112    78.00
    3847   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   72040   203.75
    3848   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   72070   202.22
    3849   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   72100   196.09
    3850   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   73030   179.24
    3851   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   99204   350.00
    3852   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   95831    65.00
    3853   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   95851    60.00
    3854   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   97035   120.00
    3855   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   97032   120.00
    3856   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   97140   168.00
    3857   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   97035   120.00
    3858   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   97032   120.00
    3859   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   97140   168.00
    3860   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   97035   120.00
    3861   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   97032   120.00
    3862   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   97140   168.00
    3863   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   97035   120.00
    3864   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   97032   120.00
    3865   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   97140   168.00
    3866   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   97035   120.00
    3867   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014    Bill   4/28/2014   97032    20.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 31 of 184

    3868   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3869   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3870   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3871   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3872   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3873   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3874   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3875   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3876   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3877   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3878   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3879   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3880   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3881   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3882   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3883   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3884   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3885   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3886   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3887   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3888   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3889   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3890   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3891   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3892   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3893   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3894   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3895   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3896   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3897   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3898   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3899   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   99215   286.00
    3900   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3901   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3902   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3903   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3904   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3905   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3906   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3907   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3908   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140    84.00
    3909   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3910   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3911   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3912   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140    84.00
    3913   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3914   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3915   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3916   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140    84.00
    3917   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3918   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3919   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3920   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140    84.00
    3921   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3922   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3923   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3924   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140    84.00
    3925   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3926   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3927   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3928   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140    84.00
    3929   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3930   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3931   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3932   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140    84.00
    3933   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3934   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3935   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3936   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140    84.00
    3937   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3938   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3939   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3940   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140    84.00
    3941   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3942   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97035   120.00
    3943   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97032   120.00
    3944   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140    84.00
    3945   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   4/28/2014   97140   168.00
    3946   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013    Bill   5/3/2014    97035   120.00
    3947   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013    Bill   5/3/2014    97140   168.00
    3948   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013    Bill   5/3/2014    97032   120.00
    3949   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013    Bill   5/3/2014    97035   120.00
    3950   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013    Bill   5/3/2014    97032   120.00
    3951   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013    Bill   5/3/2014    97140   168.00
    3952   Miami   Medical   Group,   Inc   0118928490101061   9/8/2013    Bill   5/3/2014    99215   286.00
    3953   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97035   120.00
    3954   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97032   120.00
    3955   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97140   168.00
    3956   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97140   168.00
    3957   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97035   120.00
    3958   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97032   120.00
    3959   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97140   168.00
    3960   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97140   168.00
    3961   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97035   120.00
    3962   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97032   120.00
    3963   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97140   168.00
    3964   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97140   168.00
    3965   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    99213   127.00
    3966   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97035   120.00
    3967   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97032   120.00
    3968   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97140   168.00
    3969   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97140   168.00
    3970   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97035   120.00
    3971   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97032   120.00
    3972   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97140   168.00
    3973   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97140   168.00
    3974   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97035   120.00
    3975   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97032   120.00
    3976   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97140   168.00
    3977   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97140   168.00
    3978   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97035   120.00
    3979   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97032   120.00
    3980   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97140    84.00
    3981   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   5/6/2014    97140    84.00
    3982   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    3983   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    3984   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140   168.00
    3985   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97112    78.00
    3986   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    3987   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    3988   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    3989   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    3990   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140   168.00
    3991   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97112    78.00
    3992   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    3993   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    3994   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97110   158.00
    3995   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140   168.00
    3996   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 32 of 184

    3997   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    3998   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97110   158.00
    3999   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140   168.00
    4000   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   99213   127.00
    4001   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   98941    90.00
    4002   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97110    79.00
    4003   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140    84.00
    4004   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4005   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4006   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97110    79.00
    4007   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140    84.00
    4008   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4009   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4010   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97110    79.00
    4011   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140    78.00
    4012   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4013   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4014   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97110   158.00
    4015   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140   168.00
    4016   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4017   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4018   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97110   158.00
    4019   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140   168.00
    4020   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140   168.00
    4021   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97112    78.00
    4022   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4023   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4024   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140   168.00
    4025   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97112    78.00
    4026   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4027   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4028   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140   168.00
    4029   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97112    78.00
    4030   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4031   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4032   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140   168.00
    4033   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97112    78.00
    4034   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4035   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4036   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140   168.00
    4037   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97112    78.00
    4038   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   99205   475.00
    4039   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   95831    65.00
    4040   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   76140    75.00
    4041   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4042   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4043   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97110    79.00
    4044   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140    84.00
    4045   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4046   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4047   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97110    79.00
    4048   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140    84.00
    4049   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4050   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4051   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97110    79.00
    4052   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140    84.00
    4053   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4054   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4055   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97110    79.00
    4056   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140    84.00
    4057   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4058   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4059   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97110    79.00
    4060   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140    84.00
    4061   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4062   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4063   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97110    79.00
    4064   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140    84.00
    4065   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4066   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4067   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97110    79.00
    4068   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140    84.00
    4069   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4070   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4071   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   72100   196.09
    4072   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   73030   179.24
    4073   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   73030   179.24
    4074   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   72040   203.75
    4075   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   72070   202.22
    4076   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   99203   325.00
    4077   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4078   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4079   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140   168.00
    4080   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97112    78.00
    4081   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4082   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4083   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97110   158.00
    4084   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140   168.00
    4085   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97035   120.00
    4086   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4087   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97140   168.00
    4088   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   5/13/2014   97032   120.00
    4089   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   5/19/2014   97035   120.00
    4090   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   5/19/2014   97032   120.00
    4091   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   5/19/2014   97140   168.00
    4092   Miami   Medical   Group,   Inc   0101538190101078   5/19/2013   Bill   5/19/2014   99215   286.00
    4093   Miami   Medical   Group,   Inc   0101538190101078   5/19/2013   Bill   5/19/2014   95831    65.00
    4094   Miami   Medical   Group,   Inc   0101538190101078   5/19/2013   Bill   5/19/2014   95851    60.00
    4095   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   5/20/2014   97140    84.00
    4096   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   5/20/2014   97140   168.00
    4097   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   5/20/2014   97035   120.00
    4098   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   5/20/2014   97140   168.00
    4099   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   5/20/2014   97140    84.00
    4100   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   5/20/2014   97035   120.00
    4101   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   5/20/2014   97032   120.00
    4102   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   5/20/2014   97140    84.00
    4103   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   5/20/2014   97140   168.00
    4104   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   5/20/2014   97035   120.00
    4105   Miami   Medical   Group,   Inc   0315867500101037   2/14/2014   Bill   5/20/2014   97032   120.00
    4106   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   99213   127.00
    4107   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97124   124.00
    4108   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97035   120.00
    4109   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97032   120.00
    4110   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97035   120.00
    4111   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97032   120.00
    4112   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97140   168.00
    4113   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97035   120.00
    4114   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97032   120.00
    4115   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97140   168.00
    4116   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   99213   127.00
    4117   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97035   120.00
    4118   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97032   120.00
    4119   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97140   168.00
    4120   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97035   120.00
    4121   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97032   120.00
    4122   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97140   168.00
    4123   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97035   120.00
    4124   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97032   120.00
    4125   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013   Bill   5/21/2014   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 33 of 184

    4126   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   5/21/2014   97140   168.00
    4127   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   5/21/2014   97035   120.00
    4128   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   5/21/2014   97032   120.00
    4129   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   5/21/2014   97140   168.00
    4130   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   5/21/2014   97140   168.00
    4131   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   5/21/2014   97035   120.00
    4132   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   5/21/2014   97032   120.00
    4133   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   5/21/2014   97140   168.00
    4134   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   5/21/2014   97140   168.00
    4135   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   5/21/2014   97035   120.00
    4136   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   5/21/2014   97032   120.00
    4137   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   5/21/2014   97140   168.00
    4138   Miami   Medical   Group,   Inc   0346300510101022   7/18/2013    Bill   5/21/2014   97140   168.00
    4139   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   5/23/2014   99215   286.00
    4140   Miami   Medical   Group,   Inc   0361963730101021   11/14/2013   Bill   5/23/2014   99214   192.00
    4141   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   99213   127.00
    4142   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   76140    40.00
    4143   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140   168.00
    4144   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140    84.00
    4145   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97035   120.00
    4146   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97032   120.00
    4147   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140   168.00
    4148   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140    84.00
    4149   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97035   120.00
    4150   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97032   120.00
    4151   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140   168.00
    4152   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140    84.00
    4153   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97035   120.00
    4154   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97032   120.00
    4155   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97035   120.00
    4156   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97032   120.00
    4157   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140   168.00
    4158   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140    84.00
    4159   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97035   120.00
    4160   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97032   120.00
    4161   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140    84.00
    4162   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140   168.00
    4163   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   72040   203.75
    4164   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   73030   179.24
    4165   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   73610   173.11
    4166   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   99204   350.00
    4167   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   99401    50.00
    4168   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97035   120.00
    4169   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97032   120.00
    4170   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140   168.00
    4171   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97035   120.00
    4172   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97032   120.00
    4173   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140   168.00
    4174   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97035   120.00
    4175   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97032   120.00
    4176   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140   168.00
    4177   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97035   120.00
    4178   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97032   120.00
    4179   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140   168.00
    4180   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97035   120.00
    4181   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97032   120.00
    4182   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140   168.00
    4183   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97035   120.00
    4184   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97032   120.00
    4185   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140   168.00
    4186   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97035   120.00
    4187   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97032   120.00
    4188   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140   168.00
    4189   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97035   120.00
    4190   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97032   120.00
    4191   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140   168.00
    4192   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97035   120.00
    4193   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97032   120.00
    4194   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140   168.00
    4195   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97035   120.00
    4196   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97032   120.00
    4197   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140   168.00
    4198   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97035   120.00
    4199   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97032   120.00
    4200   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140   168.00
    4201   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014    Bill   5/27/2014   97140    84.00
    4202   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   5/27/2014   97035   120.00
    4203   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   5/27/2014   97032   120.00
    4204   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   5/27/2014   97140   168.00
    4205   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   5/27/2014   97112    78.00
    4206   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   5/27/2014   97035   120.00
    4207   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   5/27/2014   97032   120.00
    4208   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   5/27/2014   97140   168.00
    4209   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   5/27/2014   97112    78.00
    4210   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   5/27/2014   97035   120.00
    4211   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   5/27/2014   97032   120.00
    4212   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   5/27/2014   97140   168.00
    4213   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   5/27/2014   97112    78.00
    4214   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   5/27/2014   99205   475.00
    4215   Miami   Medical   Group,   Inc   0346300510101030   1/24/2014    Bill   5/27/2014   76140    75.00
    4216   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    99213   127.00
    4217   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    98941    90.00
    4218   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97140   168.00
    4219   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97035   120.00
    4220   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97032   120.00
    4221   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97140   168.00
    4222   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97112    78.00
    4223   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97035   120.00
    4224   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97032   120.00
    4225   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97140   168.00
    4226   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97112    78.00
    4227   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97035   120.00
    4228   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97032   120.00
    4229   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97140   168.00
    4230   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97112    78.00
    4231   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97140   168.00
    4232   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97112    78.00
    4233   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97035   120.00
    4234   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97032   120.00
    4235   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97140   168.00
    4236   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97112    78.00
    4237   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97140   168.00
    4238   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97112    78.00
    4239   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97035   120.00
    4240   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97032   120.00
    4241   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97140   168.00
    4242   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97112    78.00
    4243   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97140   168.00
    4244   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97112    78.00
    4245   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97035   120.00
    4246   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97032   120.00
    4247   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97140   168.00
    4248   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97112    78.00
    4249   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97035   120.00
    4250   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97032   120.00
    4251   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97140   168.00
    4252   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97112    78.00
    4253   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97035   120.00
    4254   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013    Bill   6/2/2014    97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 34 of 184

    4255   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/2/2014   97140   168.00
    4256   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/2/2014   97112    78.00
    4257   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/2/2014   97035   120.00
    4258   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/2/2014   97032   120.00
    4259   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/2/2014   97140   168.00
    4260   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/2/2014   97112    78.00
    4261   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/2/2014   97140   168.00
    4262   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/2/2014   97112    78.00
    4263   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/2/2014   97035   120.00
    4264   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/2/2014   97032   120.00
    4265   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/2/2014   97140   168.00
    4266   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/2/2014   97112    78.00
    4267   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97035   120.00
    4268   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97032   120.00
    4269   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97140   168.00
    4270   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97112    78.00
    4271   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97035   120.00
    4272   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97032   120.00
    4273   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97035   120.00
    4274   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97032   120.00
    4275   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97140   168.00
    4276   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97112    78.00
    4277   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97035   120.00
    4278   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97032   120.00
    4279   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97140   168.00
    4280   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97112    78.00
    4281   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97035   120.00
    4282   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97032   120.00
    4283   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97140   168.00
    4284   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97112    78.00
    4285   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97140   168.00
    4286   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97112    78.00
    4287   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97035   120.00
    4288   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97032   120.00
    4289   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97140   168.00
    4290   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97112    78.00
    4291   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97035   120.00
    4292   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97032   120.00
    4293   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97140   168.00
    4294   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97112    78.00
    4295   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97035   120.00
    4296   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97032   120.00
    4297   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97035   120.00
    4298   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97032   120.00
    4299   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97140   168.00
    4300   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97112    78.00
    4301   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97035   120.00
    4302   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97032   120.00
    4303   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97035   120.00
    4304   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97032   120.00
    4305   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97140   168.00
    4306   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97112    78.00
    4307   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97035   120.00
    4308   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97032   120.00
    4309   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97035   120.00
    4310   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97032   120.00
    4311   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97140   168.00
    4312   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97112    78.00
    4313   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97035   120.00
    4314   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97032   120.00
    4315   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97140   168.00
    4316   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97112    78.00
    4317   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97140   168.00
    4318   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   97112    78.00
    4319   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   99215   286.00
    4320   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   95831    65.00
    4321   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   95851    60.00
    4322   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   99215   286.00
    4323   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   95831    65.00
    4324   Miami   Medical   Group,   Inc   0403250100101025   9/12/2013   Bill   6/3/2014   95851    60.00
    4325   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   6/6/2014   97035   120.00
    4326   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   6/6/2014   97032   120.00
    4327   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   6/6/2014   97140    84.00
    4328   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   6/6/2014   97140    84.00
    4329   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   6/6/2014   97035   120.00
    4330   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   6/6/2014   97032   120.00
    4331   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   6/6/2014   97140    84.00
    4332   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   6/6/2014   97140    84.00
    4333   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   6/6/2014   97035   120.00
    4334   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   6/6/2014   97032   120.00
    4335   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   6/6/2014   97140    84.00
    4336   Miami   Medical   Group,   Inc   0325126940101059   1/14/2014   Bill   6/6/2014   97140    84.00
    4337   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97035   120.00
    4338   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97032   120.00
    4339   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140   168.00
    4340   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140    84.00
    4341   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97035   120.00
    4342   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97032   120.00
    4343   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140   168.00
    4344   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140    84.00
    4345   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97035   120.00
    4346   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97032   120.00
    4347   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140   168.00
    4348   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140    84.00
    4349   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97035   120.00
    4350   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97032   120.00
    4351   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140   168.00
    4352   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140    84.00
    4353   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97035   120.00
    4354   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97032   120.00
    4355   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140   168.00
    4356   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140    84.00
    4357   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97035   120.00
    4358   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97032   120.00
    4359   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140   168.00
    4360   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140    84.00
    4361   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97035   120.00
    4362   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97032   120.00
    4363   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140   168.00
    4364   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140    84.00
    4365   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97035   120.00
    4366   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97032   120.00
    4367   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140   168.00
    4368   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140    84.00
    4369   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97035   120.00
    4370   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97032   120.00
    4371   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140   168.00
    4372   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140    84.00
    4373   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97035   120.00
    4374   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97032   120.00
    4375   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140   168.00
    4376   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140    84.00
    4377   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97035   120.00
    4378   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97032   120.00
    4379   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140   168.00
    4380   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140    84.00
    4381   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97035   120.00
    4382   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97932      -
    4383   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 35 of 184

    4384   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140    84.00
    4385   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97035   120.00
    4386   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97032   120.00
    4387   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140   168.00
    4388   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140    84.00
    4389   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97035   120.00
    4390   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97032   120.00
    4391   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140   168.00
    4392   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140    84.00
    4393   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97035   120.00
    4394   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97032   120.00
    4395   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140   168.00
    4396   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140    84.00
    4397   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97035   120.00
    4398   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97032   120.00
    4399   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140   168.00
    4400   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140    84.00
    4401   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97035   120.00
    4402   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97032   120.00
    4403   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140   168.00
    4404   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140    84.00
    4405   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97035   120.00
    4406   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97032   120.00
    4407   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140   168.00
    4408   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140    84.00
    4409   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97035   120.00
    4410   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97032   120.00
    4411   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140   168.00
    4412   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140    84.00
    4413   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97035   120.00
    4414   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97032   120.00
    4415   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140   168.00
    4416   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140    84.00
    4417   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97035   120.00
    4418   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97032   120.00
    4419   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140   168.00
    4420   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140    84.00
    4421   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    99204   350.00
    4422   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    99401    50.00
    4423   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    99205   475.00
    4424   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    95831    65.00
    4425   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    95851    60.00
    4426   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    72040   203.75
    4427   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    72070   202.22
    4428   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97035   120.00
    4429   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97032   120.00
    4430   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140   168.00
    4431   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/6/2014    97140    84.00
    4432   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97035   120.00
    4433   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97032   120.00
    4434   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97018   100.00
    4435   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97140   168.00
    4436   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97140   168.00
    4437   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97035   120.00
    4438   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97032   120.00
    4439   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97018   100.00
    4440   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97140   168.00
    4441   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97140   168.00
    4442   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97035   120.00
    4443   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97032   120.00
    4444   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97018   100.00
    4445   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97140   168.00
    4446   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97140   168.00
    4447   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97035   120.00
    4448   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97032   120.00
    4449   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97018   100.00
    4450   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97140   168.00
    4451   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/6/2014    97140   168.00
    4452   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   99213   127.00
    4453   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   72100   196.09
    4454   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   99205   475.00
    4455   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   76140    40.00
    4456   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4457   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4458   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4459   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140   168.00
    4460   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4461   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4462   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4463   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140   168.00
    4464   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4465   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4466   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4467   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140   168.00
    4468   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4469   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4470   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4471   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140   168.00
    4472   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4473   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4474   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4475   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140   168.00
    4476   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4477   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4478   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4479   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140   168.00
    4480   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4481   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4482   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4483   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140   168.00
    4484   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4485   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4486   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4487   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140   168.00
    4488   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4489   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4490   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4491   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140   168.00
    4492   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   102.00
    4493   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4494   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4495   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140   168.00
    4496   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4497   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032   120.00
    4498   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4499   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140   168.00
    4500   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4501   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4502   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4503   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140   168.00
    4504   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4505   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4506   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4507   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140   168.00
    4508   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4509   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4510   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4511   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140   168.00
    4512   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 36 of 184

    4513   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4514   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4515   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4516   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4517   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4518   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4519   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4520   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4521   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4522   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4523   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4524   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4525   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4526   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4527   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4528   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4529   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4530   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4531   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4532   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4533   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4534   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4535   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4536   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4537   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4538   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4539   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4540   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4541   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4542   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4543   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4544   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4545   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4546   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4547   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4548   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4549   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4550   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4551   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4552   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4553   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4554   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4555   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4556   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   99204   350.00
    4557   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   99401    50.00
    4558   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97035   120.00
    4559   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97032    60.00
    4560   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4561   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   97140    84.00
    4562   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   99203   325.00
    4563   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   98940    72.00
    4564   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   73620   133.28
    4565   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/10/2014   72100   196.09
    4566   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4567   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4568   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4569   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4570   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4571   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4572   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4573   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4574   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4575   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4576   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4577   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4578   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4579   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4580   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4581   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4582   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4583   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4584   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4585   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4586   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4587   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4588   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4589   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4590   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4591   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4592   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4593   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4594   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4595   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4596   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4597   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4598   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4599   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4600   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4601   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4602   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4603   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4604   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4605   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4606   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4607   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4608   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4609   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4610   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4611   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4612   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4613   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4614   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4615   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4616   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4617   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4618   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4619   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4620   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4621   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4622   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4623   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4624   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4625   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4626   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4627   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4628   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4629   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4630   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4631   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4632   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4633   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4634   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4635   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4636   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4637   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4638   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   99205   475.00
    4639   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   76140    40.00
    4640   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   95831    65.00
    4641   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   95851    60.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 37 of 184

    4642   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4643   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4644   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   72100   196.09
    4645   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   73120   136.34
    4646   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4647   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4648   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4649   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4650   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4651   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4652   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   99213   127.00
    4653   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   99204   350.00
    4654   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   99401    50.00
    4655   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4656   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4657   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4658   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4659   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97035   120.00
    4660   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97032   120.00
    4661   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140    84.00
    4662   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   6/12/2014   97140   168.00
    4663   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   6/13/2014   99203   325.00
    4664   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   6/13/2014   76140    40.00
    4665   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   6/13/2014   98941    90.00
    4666   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97035   120.00
    4667   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97032   120.00
    4668   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97140   168.00
    4669   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97112    79.00
    4670   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97035   120.00
    4671   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97032   120.00
    4672   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97140   168.00
    4673   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97112    79.00
    4674   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97035   120.00
    4675   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97032   120.00
    4676   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97140   168.00
    4677   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97112    79.00
    4678   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97035   120.00
    4679   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97032   120.00
    4680   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97140   168.00
    4681   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97112    79.00
    4682   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97035   120.00
    4683   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97032   120.00
    4684   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97140   168.00
    4685   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97112    79.00
    4686   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97035   120.00
    4687   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97032   120.00
    4688   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97140   168.00
    4689   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97112    79.00
    4690   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97035   120.00
    4691   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97032   120.00
    4692   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97140   168.00
    4693   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97112    79.00
    4694   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97035   120.00
    4695   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97032   120.00
    4696   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97140   168.00
    4697   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97112    79.00
    4698   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97035   120.00
    4699   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97032   120.00
    4700   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97140   168.00
    4701   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97112    79.00
    4702   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97035   120.00
    4703   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97032   120.00
    4704   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97140   168.00
    4705   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97112    79.00
    4706   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   99213   127.00
    4707   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   98941    90.00
    4708   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97035   120.00
    4709   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97032   120.00
    4710   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97140   168.00
    4711   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97112    79.00
    4712   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97035   120.00
    4713   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97032   120.00
    4714   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97140   168.00
    4715   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97112    79.00
    4716   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97035   120.00
    4717   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97032   120.00
    4718   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97140   168.00
    4719   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   97112    79.00
    4720   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   99213   127.00
    4721   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014   Bill   6/14/2014   98940    72.00
    4722   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/25/2014   97035   120.00
    4723   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/25/2014   97032   120.00
    4724   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/25/2014   97018   100.00
    4725   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/25/2014   97140   168.00
    4726   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/25/2014   97140   168.00
    4727   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/25/2014   99205   475.00
    4728   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/25/2014   76140    40.00
    4729   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/25/2014   95831    65.00
    4730   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   6/25/2014   95851    60.00
    4731   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97035   120.00
    4732   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97140   168.00
    4733   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97032   120.00
    4734   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97035   120.00
    4735   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97032   120.00
    4736   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97140   168.00
    4737   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97035   120.00
    4738   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97140   168.00
    4739   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97032   120.00
    4740   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97035   120.00
    4741   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97032   120.00
    4742   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97140   168.00
    4743   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97035   120.00
    4744   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97032   120.00
    4745   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97140   168.00
    4746   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   99204   350.00
    4747   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   95851    60.00
    4748   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   95831    65.00
    4749   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97035   120.00
    4750   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97032   120.00
    4751   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97140   168.00
    4752   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   72040   203.75
    4753   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   72070   202.22
    4754   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   72100   196.09
    4755   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   72050   274.22
    4756   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   99203   325.00
    4757   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   98941    90.00
    4758   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   99213   127.00
    4759   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97035   120.00
    4760   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97032   120.00
    4761   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97140   168.00
    4762   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97140   168.00
    4763   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97035   120.00
    4764   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97032   120.00
    4765   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97140   168.00
    4766   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97140   168.00
    4767   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97035   120.00
    4768   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97032   120.00
    4769   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97140   168.00
    4770   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 38 of 184

    4771   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97035   120.00
    4772   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97032   120.00
    4773   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97140   168.00
    4774   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97140   168.00
    4775   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97035   120.00
    4776   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97032   120.00
    4777   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97140   168.00
    4778   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   6/30/2014   97140   168.00
    4779   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/2/2014    99203   325.00
    4780   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/2/2014    73100   142.47
    4781   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/2/2014    73100   142.47
    4782   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/2/2014    72080   208.35
    4783   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/2/2014    97035   120.00
    4784   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/2/2014    97018   100.00
    4785   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/2/2014    97110   158.00
    4786   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/2/2014    97035   120.00
    4787   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/2/2014    97018   100.00
    4788   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/2/2014    97110   158.00
    4789   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/2/2014    97035   120.00
    4790   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/2/2014    97018   100.00
    4791   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/2/2014    97110   158.00
    4792   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/2/2014    99213   127.00
    4793   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/2/2014    99213   127.00
    4794   Miami   Medical   Group,   Inc   0224660140101057   3/26/2014   Bill   7/5/2014    99205   475.00
    4795   Miami   Medical   Group,   Inc   0224660140101057   3/26/2014   Bill   7/5/2014    76140    40.00
    4796   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/5/2014    99205   475.00
    4797   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/5/2014    76140    40.00
    4798   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/5/2014    95831    65.00
    4799   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    97032   120.00
    4800   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    97140    84.00
    4801   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    97140   168.00
    4802   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    20552   200.00
    4803   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    97810    75.00
    4804   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    97811    60.00
    4805   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    97032   120.00
    4806   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    97140    84.00
    4807   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    97140    84.00
    4808   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    97810    75.00
    4809   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    97811    60.00
    4810   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    A9150    50.00
    4811   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    97032   120.00
    4812   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    97140    84.00
    4813   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    97140    84.00
    4814   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    20552   200.00
    4815   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    97810    75.00
    4816   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    97811    60.00
    4817   Miami   Medical   Group,   Inc   0422862220101011   3/5/2014    Bill   7/5/2014    99213   127.00
    4818   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4819   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032   120.00
    4820   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4821   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4822   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4823   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032   120.00
    4824   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4825   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4826   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4827   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032   120.00
    4828   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4829   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4830   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4831   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032   120.00
    4832   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4833   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4834   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4835   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032   120.00
    4836   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4837   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4838   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4839   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032   120.00
    4840   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4841   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4842   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4843   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032   120.00
    4844   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4845   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4846   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4847   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032   120.00
    4848   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4849   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4850   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4851   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032   120.00
    4852   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4853   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4854   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4855   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032   120.00
    4856   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4857   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4858   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4859   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032   120.00
    4860   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4861   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4862   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4863   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032   120.00
    4864   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4865   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4866   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4867   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032   120.00
    4868   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4869   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4870   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035    60.00
    4871   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032   120.00
    4872   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4873   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4874   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4875   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032   120.00
    4876   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4877   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4878   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4879   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032   120.00
    4880   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140   168.00
    4881   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4882   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4883   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032    60.00
    4884   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4885   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4886   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4887   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4888   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4889   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4890   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032    60.00
    4891   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4892   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4893   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4894   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032    60.00
    4895   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4896   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
    4897   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97035   120.00
    4898   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97032    60.00
    4899   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   7/10/2014   97140    84.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 39 of 184

    4900   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   7/10/2014   97140    84.00
    4901   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   7/10/2014   97035   120.00
    4902   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   7/10/2014   97032    60.00
    4903   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   7/10/2014   97140    84.00
    4904   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   7/10/2014   97140    84.00
    4905   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   7/10/2014   97035   120.00
    4906   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   7/10/2014   97032    60.00
    4907   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   7/10/2014   97140    84.00
    4908   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   7/10/2014   97140    84.00
    4909   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   7/10/2014   97035   120.00
    4910   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   7/10/2014   97032    60.00
    4911   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   7/10/2014   97140    84.00
    4912   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   7/10/2014   97140    84.00
    4913   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   7/10/2014   97035   120.00
    4914   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   7/10/2014   97032    60.00
    4915   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   7/10/2014   97140    84.00
    4916   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   7/10/2014   97140    84.00
    4917   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   99205   475.00
    4918   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   76140    40.00
    4919   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97035   120.00
    4920   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97032   120.00
    4921   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97140   168.00
    4922   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97112    79.00
    4923   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97035   120.00
    4924   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97032   120.00
    4925   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97035   120.00
    4926   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97032   120.00
    4927   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97140   168.00
    4928   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97112    79.00
    4929   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97140   168.00
    4930   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97112    79.00
    4931   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97035   120.00
    4932   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97032   120.00
    4933   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97140   168.00
    4934   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97112    79.00
    4935   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97035   120.00
    4936   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97032   120.00
    4937   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97140   168.00
    4938   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97112    79.00
    4939   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97035   120.00
    4940   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97032   120.00
    4941   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97140   168.00
    4942   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97112    79.00
    4943   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97035   120.00
    4944   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97032   120.00
    4945   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97140   168.00
    4946   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97112    79.00
    4947   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97035   120.00
    4948   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97032   120.00
    4949   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97140   168.00
    4950   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97112    79.00
    4951   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97035   120.00
    4952   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97032   120.00
    4953   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97035   120.00
    4954   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97032   120.00
    4955   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97140   168.00
    4956   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97112    79.00
    4957   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97140   168.00
    4958   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97112    79.00
    4959   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97035   120.00
    4960   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97032   120.00
    4961   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97140   168.00
    4962   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   7/14/2014   97112    79.00
    4963   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97140   168.00
    4964   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97140   168.00
    4965   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97035   120.00
    4966   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97032   120.00
    4967   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97140   168.00
    4968   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97140   168.00
    4969   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97035   120.00
    4970   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97032   120.00
    4971   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97140   168.00
    4972   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97140   168.00
    4973   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97035   120.00
    4974   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97032   120.00
    4975   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97140   168.00
    4976   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97140   168.00
    4977   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97035   120.00
    4978   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97035   120.00
    4979   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97140   168.00
    4980   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97140   168.00
    4981   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97035   120.00
    4982   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97032   120.00
    4983   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97140   168.00
    4984   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014     Bill   7/17/2014   97140   168.00
    4985   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   7/21/2014   99215   286.00
    4986   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   99204   350.00
    4987   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   76140    40.00
    4988   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   95831    65.00
    4989   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   95851    60.00
    4990   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   73610   173.11
    4991   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97035   120.00
    4992   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97032   120.00
    4993   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97140    84.00
    4994   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97035   120.00
    4995   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97032   120.00
    4996   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97140    84.00
    4997   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97035   120.00
    4998   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97032   120.00
    4999   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97140    84.00
    5000   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97035   120.00
    5001   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97032   120.00
    5002   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97140    84.00
    5003   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97032   120.00
    5004   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97035   120.00
    5005   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97140    84.00
    5006   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97035   120.00
    5007   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97032   120.00
    5008   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97140    84.00
    5009   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97035   120.00
    5010   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97032   120.00
    5011   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97140    84.00
    5012   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97035   120.00
    5013   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97032   120.00
    5014   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97140    84.00
    5015   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97035   120.00
    5016   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97032   120.00
    5017   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97140    84.00
    5018   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97035   120.00
    5019   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97032   120.00
    5020   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97140    84.00
    5021   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97035   120.00
    5022   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97032   120.00
    5023   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97140    84.00
    5024   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97035   120.00
    5025   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97032    60.00
    5026   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   97140    84.00
    5027   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   99205   475.00
    5028   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014     Bill   7/21/2014   73560   156.26
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 40 of 184

    5029   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014    Bill   7/21/2014   73590   165.45
    5030   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014    Bill   7/21/2014   72220   179.24
    5031   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014    Bill   7/21/2014   99213   127.00
    5032   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014    Bill   7/21/2014   97035   120.00
    5033   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014    Bill   7/21/2014   97032   120.00
    5034   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014    Bill   7/21/2014   97140    84.00
    5035   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014    Bill   7/21/2014   97140    84.00
    5036   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014    Bill   7/21/2014   97035   120.00
    5037   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014    Bill   7/21/2014   97032    60.00
    5038   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014    Bill   7/21/2014   97140    84.00
    5039   Miami   Medical   Group,   Inc   0418901590101106   5/2/2014    Bill   7/21/2014   97140    84.00
    5040   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5041   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5042   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5043   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5044   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035   120.00
    5045   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5046   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5047   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5048   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035   120.00
    5049   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5050   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5051   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5052   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035   120.00
    5053   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5054   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   99213   127.00
    5055   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   98940    72.00
    5056   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035    60.00
    5057   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5058   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5059   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5060   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5061   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5062   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035    60.00
    5063   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5064   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5065   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5066   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035    60.00
    5067   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5068   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5069   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5070   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035    60.00
    5071   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5072   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5073   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5074   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035    60.00
    5075   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5076   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5077   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5078   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035    60.00
    5079   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5080   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5081   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5082   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035    60.00
    5083   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5084   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5085   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5086   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035    60.00
    5087   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5088   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5089   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5090   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035    60.00
    5091   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5092   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5093   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5094   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035    60.00
    5095   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5096   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5097   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5098   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035    60.00
    5099   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5100   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5101   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5102   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035    60.00
    5103   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5104   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5105   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5106   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035    60.00
    5107   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5108   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5109   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5110   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035    60.00
    5111   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5112   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5113   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   99213   127.00
    5114   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   99213   127.00
    5115   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97032   120.00
    5116   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5117   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97140   168.00
    5118   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014   Bill   7/28/2014   97035    60.00
    5119   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/28/2014   97035    60.00
    5120   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/28/2014   97018    50.00
    5121   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/28/2014   97110    79.00
    5122   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/28/2014   97035    60.00
    5123   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/28/2014   97018    50.00
    5124   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/28/2014   97110    79.00
    5125   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/28/2014   97035   120.00
    5126   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/28/2014   97140   168.00
    5127   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014   Bill   7/28/2014   97140   168.00
    5128   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97035   120.00
    5129   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97032   120.00
    5130   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97140   168.00
    5131   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97140   168.00
    5132   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97035   120.00
    5133   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97032   120.00
    5134   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97140   168.00
    5135   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97140   168.00
    5136   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97035   120.00
    5137   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97032   120.00
    5138   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97140   168.00
    5139   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97140   168.00
    5140   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97035   120.00
    5141   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97032   120.00
    5142   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97140   168.00
    5143   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97140   168.00
    5144   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97035   120.00
    5145   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97032   120.00
    5146   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97140   168.00
    5147   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97140    84.00
    5148   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97035   120.00
    5149   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97032   120.00
    5150   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97140   168.00
    5151   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97140   168.00
    5152   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97035   120.00
    5153   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97032   120.00
    5154   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97140   168.00
    5155   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97140   168.00
    5156   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97035   120.00
    5157   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   7/31/2014   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 41 of 184

    5158   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   7/31/2014   97140   168.00
    5159   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   7/31/2014   97140   168.00
    5160   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   7/31/2014   97035   120.00
    5161   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   7/31/2014   97032   120.00
    5162   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   7/31/2014   97140   168.00
    5163   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   7/31/2014   97140   168.00
    5164   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   7/31/2014   97035   120.00
    5165   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   7/31/2014   97032   120.00
    5166   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   7/31/2014   97140   168.00
    5167   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   7/31/2014   97140   168.00
    5168   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   7/31/2014   97035   120.00
    5169   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   7/31/2014   97032   120.00
    5170   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   7/31/2014   97140   168.00
    5171   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   7/31/2014   97140   168.00
    5172   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   7/31/2014   99205   475.00
    5173   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97032   120.00
    5174   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97140    84.00
    5175   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97035   120.00
    5176   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97032   120.00
    5177   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97140    84.00
    5178   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97035   120.00
    5179   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97032   120.00
    5180   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97140    84.00
    5181   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97035   120.00
    5182   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97032   120.00
    5183   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97140    84.00
    5184   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97035   120.00
    5185   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97032   120.00
    5186   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97140    84.00
    5187   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97035   120.00
    5188   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97032   120.00
    5189   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97140    84.00
    5190   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97035   120.00
    5191   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97032   120.00
    5192   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97140    84.00
    5193   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97035   120.00
    5194   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97032   120.00
    5195   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97140    84.00
    5196   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97035   120.00
    5197   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97032   120.00
    5198   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97140    84.00
    5199   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97035   120.00
    5200   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97032   120.00
    5201   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97140    84.00
    5202   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97035   120.00
    5203   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97032   120.00
    5204   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97140    84.00
    5205   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97035   120.00
    5206   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97032   120.00
    5207   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97140    84.00
    5208   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97035   120.00
    5209   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97032   120.00
    5210   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97140    84.00
    5211   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97035   120.00
    5212   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97032   120.00
    5213   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97140    84.00
    5214   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    99204   350.00
    5215   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    99401    50.00
    5216   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97035   120.00
    5217   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97032   120.00
    5218   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97140    84.00
    5219   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    72040   203.75
    5220   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    72100   196.09
    5221   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    73562   185.37
    5222   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97035   120.00
    5223   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97032   120.00
    5224   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97140    84.00
    5225   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    97035   120.00
    5226   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    99203   325.00
    5227   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    99213   127.00
    5228   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    98941    90.00
    5229   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    99205   475.00
    5230   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014    Bill   8/4/2014    76140    40.00
    5231   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97035   120.00
    5232   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97032   120.00
    5233   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97112    79.00
    5234   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97140   168.00
    5235   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97035   120.00
    5236   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97032   120.00
    5237   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97140   168.00
    5238   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97112    79.00
    5239   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97035   120.00
    5240   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97032   120.00
    5241   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97140   168.00
    5242   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97112    79.00
    5243   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97035   120.00
    5244   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97032   120.00
    5245   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97140   168.00
    5246   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97112    79.00
    5247   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97035   120.00
    5248   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97032   120.00
    5249   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97140   168.00
    5250   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97140    84.00
    5251   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97032   120.00
    5252   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97035   120.00
    5253   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97140   168.00
    5254   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97112    79.00
    5255   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97035   120.00
    5256   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97032   120.00
    5257   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97140   168.00
    5258   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97112    79.00
    5259   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97035   120.00
    5260   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97032   120.00
    5261   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97140   168.00
    5262   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97112    79.00
    5263   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97035   120.00
    5264   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97032   120.00
    5265   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97140   168.00
    5266   Miami   Medical   Group,   Inc   0418766320101019   4/29/2014    Bill   8/8/2014    97112    79.00
    5267   Miami   Medical   Group,   Inc   0141783230101033   4/15/2014    Bill   8/11/2014   99214   192.00
    5268   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97035   120.00
    5269   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97032   120.00
    5270   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97018    50.00
    5271   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140   168.00
    5272   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140    84.00
    5273   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97035   120.00
    5274   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97032   120.00
    5275   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97018    50.00
    5276   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140   168.00
    5277   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140    84.00
    5278   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97035   120.00
    5279   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97032   120.00
    5280   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97018    50.00
    5281   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140   168.00
    5282   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97035   120.00
    5283   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97032   120.00
    5284   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97018    50.00
    5285   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140   168.00
    5286   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 42 of 184

    5287   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97032   120.00
    5288   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97018    50.00
    5289   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140   168.00
    5290   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97035   120.00
    5291   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97032   120.00
    5292   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97018    50.00
    5293   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140   168.00
    5294   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97035    60.00
    5295   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97032   120.00
    5296   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140   168.00
    5297   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97035   120.00
    5298   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97032   120.00
    5299   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97018    50.00
    5300   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140   168.00
    5301   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140    84.00
    5302   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97035   120.00
    5303   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97032   120.00
    5304   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97018    50.00
    5305   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140   168.00
    5306   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140    84.00
    5307   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97035   120.00
    5308   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97032   120.00
    5309   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97018    50.00
    5310   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140   168.00
    5311   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97035   120.00
    5312   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97032   120.00
    5313   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97018    50.00
    5314   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140   168.00
    5315   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97035   120.00
    5316   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97032   120.00
    5317   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97018    50.00
    5318   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140   168.00
    5319   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97035   120.00
    5320   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97032   120.00
    5321   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97018    50.00
    5322   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140   168.00
    5323   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97035    60.00
    5324   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97032   120.00
    5325   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140   168.00
    5326   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97035    60.00
    5327   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97032   120.00
    5328   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97018    50.00
    5329   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140   168.00
    5330   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97035    60.00
    5331   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97032   120.00
    5332   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97018    50.00
    5333   Miami   Medical   Group,   Inc   0390161330101039   12/17/2013   Bill   8/16/2014   97140   168.00
    5334   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014    Bill   8/20/2014   97035   120.00
    5335   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014    Bill   8/20/2014   97032   120.00
    5336   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014    Bill   8/20/2014   97140    84.00
    5337   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014    Bill   8/20/2014   97140    84.00
    5338   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014    Bill   8/20/2014   97035   120.00
    5339   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014    Bill   8/20/2014   97032   120.00
    5340   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014    Bill   8/20/2014   97140    84.00
    5341   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014    Bill   8/20/2014   97140    84.00
    5342   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014    Bill   8/20/2014   99213   127.00
    5343   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014    Bill   8/20/2014   98940    72.00
    5344   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014    Bill   8/20/2014   99205   475.00
    5345   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014    Bill   8/20/2014   95831    65.00
    5346   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014    Bill   8/20/2014   95851    60.00
    5347   Miami   Medical   Group,   Inc   0482434570101020   4/21/2014    Bill   8/20/2014   76140    40.00
    5348   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   8/25/2014   99205   475.00
    5349   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   8/25/2014   95831    65.00
    5350   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   8/25/2014   95851    60.00
    5351   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   8/25/2014   76140    40.00
    5352   Miami   Medical   Group,   Inc   0468684930101015   7/1/2013     Bill   8/25/2014   99214   192.00
    5353   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97035   120.00
    5354   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97032   120.00
    5355   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5356   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5357   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97035   120.00
    5358   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97032   120.00
    5359   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5360   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5361   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97035   120.00
    5362   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97032   120.00
    5363   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5364   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5365   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   99213   127.00
    5366   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   98940    72.00
    5367   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97035   120.00
    5368   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97032   120.00
    5369   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5370   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5371   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97035   120.00
    5372   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97032   120.00
    5373   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5374   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5375   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97035   120.00
    5376   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97032   120.00
    5377   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5378   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5379   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97035   120.00
    5380   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97032   120.00
    5381   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5382   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5383   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97035   120.00
    5384   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97032   120.00
    5385   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5386   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5387   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97035   120.00
    5388   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97032   120.00
    5389   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5390   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5391   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97035   120.00
    5392   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97032   120.00
    5393   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5394   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014    Bill   8/25/2014   97140   168.00
    5395   Miami   Medical   Group,   Inc   0275397620101152   1/9/2014     Bill   8/25/2014   99215   286.00
    5396   Miami   Medical   Group,   Inc   0275397620101152   1/9/2014     Bill   8/25/2014   95831    65.00
    5397   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   99213   127.00
    5398   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97035   120.00
    5399   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97032   120.00
    5400   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97140   168.00
    5401   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97035   120.00
    5402   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97032   120.00
    5403   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97140   168.00
    5404   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97035   120.00
    5405   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97032   120.00
    5406   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97140   168.00
    5407   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97035   120.00
    5408   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97032   120.00
    5409   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97140   168.00
    5410   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97035   120.00
    5411   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97032   120.00
    5412   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97140   168.00
    5413   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97035   120.00
    5414   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97032   120.00
    5415   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014     Bill   8/25/2014   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 43 of 184

    5416   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   8/25/2014   97035   120.00
    5417   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   8/25/2014   97032   120.00
    5418   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   8/25/2014   97140   168.00
    5419   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   8/25/2014   99215   286.00
    5420   Miami   Medical   Group,   Inc   0276077130101046   1/9/2014    Bill   8/25/2014   95831    65.00
    5421   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    99203   325.00
    5422   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5423   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5424   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5425   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5426   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5427   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5428   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5429   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5430   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5431   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5432   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5433   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5434   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    99213   127.00
    5435   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5436   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5437   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5438   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5439   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    72040   203.75
    5440   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    72070   202.22
    5441   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    72100   196.09
    5442   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5443   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5444   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5445   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5446   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5447   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5448   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5449   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5450   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    99205   475.00
    5451   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    95831    65.00
    5452   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    95851    60.00
    5453   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    76140    40.00
    5454   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    99215   286.00
    5455   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    99213   127.00
    5456   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5457   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5458   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5459   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5460   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5461   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5462   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5463   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5464   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5465   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5466   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5467   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5468   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5469   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5470   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140    84.00
    5471   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5472   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5473   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5474   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140    84.00
    5475   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5476   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5477   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5478   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5479   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5480   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5481   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5482   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5483   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140    84.00
    5484   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5485   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5486   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5487   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5488   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5489   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5490   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5491   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5492   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5493   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5494   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5495   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5496   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035      -
    5497   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5498   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5499   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5500   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5501   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5502   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5503   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5504   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5505   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5506   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5507   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5508   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5509   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5510   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5511   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5512   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5513   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5514   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5515   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5516   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5517   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5518   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5519   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5520   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5521   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5522   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5523   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5524   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5525   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5526   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5527   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5528   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5529   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97035   120.00
    5530   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97032   120.00
    5531   Miami   Medical   Group,   Inc   0415127030101018   6/25/2014   Bill   9/2/2014    97140   168.00
    5532   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014   Bill   9/6/2014    97035   120.00
    5533   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014   Bill   9/6/2014    97032   120.00
    5534   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014   Bill   9/6/2014    97140   168.00
    5535   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014   Bill   9/6/2014    97035   120.00
    5536   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014   Bill   9/6/2014    97032   120.00
    5537   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014   Bill   9/6/2014    97140   168.00
    5538   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014   Bill   9/6/2014    97035   120.00
    5539   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014   Bill   9/6/2014    97032   120.00
    5540   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014   Bill   9/6/2014    97140   168.00
    5541   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014   Bill   9/6/2014    97035   120.00
    5542   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014   Bill   9/6/2014    97032   120.00
    5543   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014   Bill   9/6/2014    97140   168.00
    5544   Miami   Medical   Group,   Inc   0493050680101010   5/15/2014   Bill   9/6/2014    97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 44 of 184

    5545   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   9/6/2014     97032   120.00
    5546   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   9/6/2014     97140   168.00
    5547   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   9/6/2014     97035   120.00
    5548   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   9/6/2014     97032   120.00
    5549   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   9/6/2014     97140   168.00
    5550   Miami   Medical   Group,   Inc   0418766320101019    4/29/2014   Bill   9/15/2014    72040   203.75
    5551   Miami   Medical   Group,   Inc   0418766320101019    4/29/2014   Bill   9/15/2014    72070   202.22
    5552   Miami   Medical   Group,   Inc   0418766320101019    4/29/2014   Bill   9/15/2014    72100   196.08
    5553   Miami   Medical   Group,   Inc   0418766320101019    4/29/2014   Bill   9/15/2014    99215   286.00
    5554   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97035   120.00
    5555   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97032   120.00
    5556   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97140    84.00
    5557   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97140   168.00
    5558   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97140    84.00
    5559   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    99213      -
    5560   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97035   120.00
    5561   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97032   120.00
    5562   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97140    84.00
    5563   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97140   168.00
    5564   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97032   120.00
    5565   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97140    84.00
    5566   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97140    84.00
    5567   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97035   120.00
    5568   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97032   120.00
    5569   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97140    84.00
    5570   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    99203   325.00
    5571   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97035    60.00
    5572   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97032   120.00
    5573   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97140    84.00
    5574   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97140   168.00
    5575   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    97035   120.00
    5576   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    99205   475.00
    5577   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    72040   203.75
    5578   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    72070   202.22
    5579   Miami   Medical   Group,   Inc   0354407370101023    7/10/2014   Bill   9/22/2014    72100   196.09
    5580   Miami   Medical   Group,   Inc   0456427690101088    4/15/2014   Bill   9/22/2014    97035   120.00
    5581   Miami   Medical   Group,   Inc   0456427690101088    4/15/2014   Bill   9/22/2014    97032   120.00
    5582   Miami   Medical   Group,   Inc   0456427690101088    4/15/2014   Bill   9/22/2014    97140   168.00
    5583   Miami   Medical   Group,   Inc   0456427690101088    4/15/2014   Bill   9/22/2014    97140   168.00
    5584   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    99204   350.00
    5585   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    99401    50.00
    5586   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    72040   203.75
    5587   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    72070   202.22
    5588   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    72100   196.09
    5589   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    73030   179.24
    5590   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97035   120.00
    5591   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97032   120.00
    5592   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5593   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97035   120.00
    5594   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97032   120.00
    5595   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5596   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97035   120.00
    5597   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97032   120.00
    5598   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5599   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97035   120.00
    5600   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97032   120.00
    5601   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5602   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5603   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    99213   127.00
    5604   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97035   120.00
    5605   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97032   120.00
    5606   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5607   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5608   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97035   120.00
    5609   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5610   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5611   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97035   120.00
    5612   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97032   120.00
    5613   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5614   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5615   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5616   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97112   158.00
    5617   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    99213   127.00
    5618   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5619   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97112   158.00
    5620   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5621   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97112   158.00
    5622   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5623   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97112   158.00
    5624   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5625   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5626   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5627   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5628   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5629   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97112   158.00
    5630   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5631   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97112   158.00
    5632   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5633   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97112   158.00
    5634   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97140   168.00
    5635   Miami   Medical   Group,   Inc   0428972810101059    7/15/2014   Bill   9/22/2014    97112   158.00
    5636   Miami   Medical   Group,   Inc   0431949370101013    3/2/2014    Bill   9/29/2014    97035   120.00
    5637   Miami   Medical   Group,   Inc   0431949370101013    3/2/2014    Bill   9/29/2014    97032   120.00
    5638   Miami   Medical   Group,   Inc   0431949370101013    3/2/2014    Bill   9/29/2014    97140   168.00
    5639   Miami   Medical   Group,   Inc   0431949370101013    3/2/2014    Bill   9/29/2014    97140   168.00
    5640   Miami   Medical   Group,   Inc   0431949370101013    3/2/2014    Bill   9/29/2014    99214   192.00
    5641   Miami   Medical   Group,   Inc   0431949370101013    3/2/2014    Bill   9/29/2014    95831    65.00
    5642   Miami   Medical   Group,   Inc   0233997600101105M   5/11/2014   Bill   10/2/2014    99205   475.00
    5643   Miami   Medical   Group,   Inc   0233997600101105M   5/11/2014   Bill   10/2/2014    76140    40.00
    5644   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97035   120.00
    5645   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97032   120.00
    5646   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97140   168.00
    5647   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97035   120.00
    5648   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97032   120.00
    5649   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97140   168.00
    5650   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97035   120.00
    5651   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97032   120.00
    5652   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97140   168.00
    5653   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97035   120.00
    5654   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97032   120.00
    5655   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97140   168.00
    5656   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97035   120.00
    5657   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97032   120.00
    5658   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97140   168.00
    5659   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97035   120.00
    5660   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97032   120.00
    5661   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    97140   168.00
    5662   Miami   Medical   Group,   Inc   0493050680101010    5/15/2014   Bill   10/9/2014    99215   286.00
    5663   Miami   Medical   Group,   Inc   0335293550101098    7/24/2014   Bill   10/11/2014   97140   168.00
    5664   Miami   Medical   Group,   Inc   0335293550101098    7/24/2014   Bill   10/11/2014   99213   127.00
    5665   Miami   Medical   Group,   Inc   0335293550101098    7/24/2014   Bill   10/11/2014   97035   120.00
    5666   Miami   Medical   Group,   Inc   0335293550101098    7/24/2014   Bill   10/11/2014   97032   120.00
    5667   Miami   Medical   Group,   Inc   0335293550101098    7/24/2014   Bill   10/11/2014   97140   168.00
    5668   Miami   Medical   Group,   Inc   0335293550101098    7/24/2014   Bill   10/11/2014   97140   168.00
    5669   Miami   Medical   Group,   Inc   0335293550101098    7/24/2014   Bill   10/11/2014   97035   120.00
    5670   Miami   Medical   Group,   Inc   0335293550101098    7/24/2014   Bill   10/11/2014   97032   120.00
    5671   Miami   Medical   Group,   Inc   0335293550101098    7/24/2014   Bill   10/11/2014   97018    50.00
    5672   Miami   Medical   Group,   Inc   0335293550101098    7/24/2014   Bill   10/11/2014   97140    84.00
    5673   Miami   Medical   Group,   Inc   0335293550101098    7/24/2014   Bill   10/11/2014   97022      -
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 45 of 184

    5674   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97140   168.00
    5675   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97035   120.00
    5676   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97032   120.00
    5677   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97140    84.00
    5678   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97140   168.00
    5679   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97035   120.00
    5680   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97032   120.00
    5681   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97018    50.00
    5682   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97022      -
    5683   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97140   168.00
    5684   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97140    84.00
    5685   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97035   120.00
    5686   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97032   120.00
    5687   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97018    50.00
    5688   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97140   168.00
    5689   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97140    84.00
    5690   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97035   120.00
    5691   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97032   120.00
    5692   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97018    50.00
    5693   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97140   168.00
    5694   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97140    84.00
    5695   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97035   120.00
    5696   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97032   120.00
    5697   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97018    50.00
    5698   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   10/11/2014   97140   168.00
    5699   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   99204   350.00
    5700   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   99401    50.00
    5701   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5702   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5703   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5704   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5705   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   72100   196.09
    5706   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   73030   179.24
    5707   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5708   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5709   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5710   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5711   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   72040   203.75
    5712   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   72070   202.22
    5713   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   72100   196.09
    5714   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   73030   179.24
    5715   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   72040   203.75
    5716   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   72070   202.22
    5717   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5718   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5719   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5720   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5721   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5722   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5723   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5724   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5725   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5726   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5727   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5728   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5729   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5730   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5731   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5732   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5733   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5734   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5735   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5736   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5737   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5738   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5739   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5740   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5741   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5742   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5743   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5744   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5745   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5746   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5747   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5748   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5749   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5750   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5751   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5752   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5753   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5754   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5755   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5756   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5757   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5758   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5759   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5760   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5761   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5762   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5763   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5764   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5765   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5766   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5767   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5768   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5769   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5770   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5771   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5772   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5773   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5774   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5775   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5776   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5777   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5778   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5779   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5780   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5781   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5782   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5783   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5784   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5785   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5786   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5787   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5788   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5789   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5790   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5791   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5792   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5793   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5794   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5795   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5796   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5797   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5798   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5799   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5800   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5801   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5802   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 46 of 184

    5803   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5804   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5805   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97035   120.00
    5806   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97032   120.00
    5807   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5808   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   97140   168.00
    5809   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   99205   475.00
    5810   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   95831    65.00
    5811   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   10/13/2014   95851    60.00
    5812   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   99204   350.00
    5813   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   99401    50.00
    5814   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   72070   202.22
    5815   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   72100   196.09
    5816   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   73030   358.48
    5817   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5818   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5819   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140    84.00
    5820   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5821   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5822   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5823   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140    84.00
    5824   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5825   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5826   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5827   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140    84.00
    5828   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5829   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5830   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5831   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140    84.00
    5832   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5833   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5834   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5835   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5836   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5837   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5838   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5839   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5840   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5841   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5842   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5843   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5844   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5845   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5846   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5847   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5848   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5849   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5850   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5851   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5852   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5853   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5854   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5855   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5856   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5857   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5858   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5859   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5860   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5861   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5862   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5863   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5864   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5865   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5866   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5867   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5868   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5869   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5870   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5871   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5872   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5873   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5874   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5875   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5876   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5877   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5878   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5879   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5880   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5881   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5882   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5883   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5884   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5885   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5886   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5887   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5888   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5889   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5890   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5891   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5892   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5893   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5894   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5895   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5896   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5897   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5898   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5899   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5900   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5901   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5902   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5903   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5904   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5905   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5906   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5907   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5908   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5909   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97035   120.00
    5910   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97032   120.00
    5911   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5912   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   97140   168.00
    5913   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   99205   475.00
    5914   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   95851    60.00
    5915   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/16/2014   95831    65.00
    5916   Miami   Medical   Group,   Inc   0456427690101088   4/15/2014   Bill   10/25/2014   99215   286.00
    5917   Miami   Medical   Group,   Inc   0180164490101090   5/22/2014   Bill   10/27/2014   99205   475.00
    5918   Miami   Medical   Group,   Inc   0180164490101090   5/22/2014   Bill   10/27/2014   76140    40.00
    5919   Miami   Medical   Group,   Inc   0180164490101090   5/22/2014   Bill   10/27/2014   95831    65.00
    5920   Miami   Medical   Group,   Inc   0180164490101090   5/22/2014   Bill   10/27/2014   95851    60.00
    5921   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97035   120.00
    5922   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97032   120.00
    5923   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97035   120.00
    5924   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97032   120.00
    5925   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5926   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5927   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97035   120.00
    5928   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97032   120.00
    5929   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5930   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5931   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 47 of 184

    5932   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97032   120.00
    5933   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5934   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5935   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97035   120.00
    5936   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97032   120.00
    5937   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5938   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5939   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   99205   475.00
    5940   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   76140    40.00
    5941   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5942   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5943   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5944   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5945   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5946   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5947   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97035   120.00
    5948   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97032   120.00
    5949   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5950   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5951   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5952   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   10/27/2014   97140   168.00
    5953   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   99203   325.00
    5954   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   72050   274.22
    5955   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   72070   202.22
    5956   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   72100   196.09
    5957   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97035   120.00
    5958   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97032   120.00
    5959   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97140   168.00
    5960   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97140    84.00
    5961   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97035   120.00
    5962   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97032   120.00
    5963   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97140   168.00
    5964   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97140    84.00
    5965   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97035   120.00
    5966   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97032   120.00
    5967   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97140   168.00
    5968   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97140    84.00
    5969   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97035   120.00
    5970   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97032   120.00
    5971   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97140   168.00
    5972   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97140    84.00
    5973   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97035   120.00
    5974   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97032   120.00
    5975   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97140   168.00
    5976   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97140    84.00
    5977   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97035   120.00
    5978   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97032   120.00
    5979   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97140   168.00
    5980   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97140    84.00
    5981   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97035   120.00
    5982   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97032   120.00
    5983   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97140   168.00
    5984   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97140   168.00
    5985   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   99205   475.00
    5986   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   95831    65.00
    5987   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   95851    60.00
    5988   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97035   120.00
    5989   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97032   120.00
    5990   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97140   168.00
    5991   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   10/27/2014   97140   168.00
    5992   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
    5993   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032   120.00
    5994   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140   168.00
    5995   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    5996   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
    5997   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032   120.00
    5998   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    5999   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140   168.00
    6000   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
    6001   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032    60.00
    6002   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6003   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6004   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
    6005   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032    60.00
    6006   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6007   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6008   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
    6009   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032    60.00
    6010   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6011   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6012   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
    6013   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032    60.00
    6014   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6015   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6016   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
    6017   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032   120.00
    6018   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140   168.00
    6019   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6020   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
    6021   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032   120.00
    6022   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6023   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140   168.00
    6024   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
    6025   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032    60.00
    6026   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6027   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6028   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
    6029   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032    60.00
    6030   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6031   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6032   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
    6033   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032    60.00
    6034   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6035   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6036   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
    6037   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032    60.00
    6038   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6039   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6040   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
    6041   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032    60.00
    6042   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6043   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6044   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
    6045   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032   120.00
    6046   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6047   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140   168.00
    6048   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
    6049   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032   120.00
    6050   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6051   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140   168.00
    6052   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
    6053   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032   120.00
    6054   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6055   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140   168.00
    6056   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
    6057   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032   120.00
    6058   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6059   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140   168.00
    6060   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 48 of 184

    6061   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97032   120.00
    6062   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140    84.00
    6063   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   97140   168.00
    6064   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   95831    65.00
    6065   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   95851    60.00
    6066   Miami   Medical   Group,   Inc   0449064450101014   3/21/2014   Bill   10/27/2014   99214   192.00
    6067   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   99205   475.00
    6068   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   95831    65.00
    6069   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97010    44.00
    6070   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97035   120.00
    6071   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97032   120.00
    6072   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6073   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6074   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   72040   203.75
    6075   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   72070   202.22
    6076   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   72100   196.09
    6077   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97035   120.00
    6078   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97032   120.00
    6079   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6080   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6081   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97035   120.00
    6082   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97032   120.00
    6083   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6084   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6085   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97035   120.00
    6086   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97032   120.00
    6087   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6088   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6089   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97035   120.00
    6090   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97032   120.00
    6091   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6092   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6093   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97035   120.00
    6094   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97032   120.00
    6095   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6096   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6097   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97035   120.00
    6098   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97032   120.00
    6099   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6100   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6101   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97035   120.00
    6102   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97032   120.00
    6103   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6104   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6105   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97035   120.00
    6106   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97032   120.00
    6107   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6108   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6109   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97035   120.00
    6110   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97032   120.00
    6111   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6112   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6113   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97035   120.00
    6114   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97032   120.00
    6115   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6116   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   10/31/2014   97140   168.00
    6117   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97035   120.00
    6118   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97032   120.00
    6119   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140    84.00
    6120   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140   168.00
    6121   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97035   120.00
    6122   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97032   120.00
    6123   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140   168.00
    6124   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140   168.00
    6125   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97035   120.00
    6126   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97032   120.00
    6127   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140   168.00
    6128   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140   168.00
    6129   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97035   120.00
    6130   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97032   120.00
    6131   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140   168.00
    6132   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140   168.00
    6133   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97035   120.00
    6134   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97032   120.00
    6135   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140    84.00
    6136   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140    84.00
    6137   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97035   120.00
    6138   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97032   120.00
    6139   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140   168.00
    6140   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140   168.00
    6141   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97035   120.00
    6142   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97032   120.00
    6143   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140   168.00
    6144   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140   168.00
    6145   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97035   120.00
    6146   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97032   120.00
    6147   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140   168.00
    6148   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140   168.00
    6149   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97035   120.00
    6150   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97032   120.00
    6151   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140   168.00
    6152   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   10/31/2014   97140   168.00
    6153   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97035   120.00
    6154   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97032   120.00
    6155   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97140   168.00
    6156   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97140   168.00
    6157   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97035   120.00
    6158   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97032   120.00
    6159   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97140   168.00
    6160   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97140   168.00
    6161   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97035   120.00
    6162   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97032   120.00
    6163   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97140   168.00
    6164   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97140   168.00
    6165   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97035   120.00
    6166   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97032   120.00
    6167   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97140   168.00
    6168   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97140   168.00
    6169   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97035   120.00
    6170   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97032   120.00
    6171   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97140   168.00
    6172   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97140   168.00
    6173   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97035   120.00
    6174   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97032   120.00
    6175   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97140   168.00
    6176   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/1/2014    97140   168.00
    6177   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   11/4/2014    97035   120.00
    6178   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   11/4/2014    97032   120.00
    6179   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   11/4/2014    97110   158.00
    6180   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   11/4/2014    97140   168.00
    6181   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   11/4/2014    97035   120.00
    6182   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   11/4/2014    97032   120.00
    6183   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   11/4/2014    97110   158.00
    6184   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   11/4/2014    97140   168.00
    6185   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   11/4/2014    97035   120.00
    6186   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   11/4/2014    97032   120.00
    6187   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   11/4/2014    97110   158.00
    6188   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   11/4/2014    97140   168.00
    6189   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014   Bill   11/4/2014    97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 49 of 184

    6190   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97032   120.00
    6191   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97110   158.00
    6192   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97140   168.00
    6193   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97035   120.00
    6194   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97032   120.00
    6195   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97110   158.00
    6196   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97140   168.00
    6197   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97035   120.00
    6198   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97032   120.00
    6199   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97110   158.00
    6200   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97140   168.00
    6201   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97035   120.00
    6202   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97032   120.00
    6203   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97110   158.00
    6204   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97140   168.00
    6205   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97035   120.00
    6206   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97032   120.00
    6207   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97110   158.00
    6208   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97140   168.00
    6209   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    99215   286.00
    6210   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97035   120.00
    6211   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97032   120.00
    6212   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97110   158.00
    6213   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97140   168.00
    6214   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97035   120.00
    6215   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97032   120.00
    6216   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97110   158.00
    6217   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97140   168.00
    6218   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97035   120.00
    6219   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97032   120.00
    6220   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97110   158.00
    6221   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97140   168.00
    6222   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97035   120.00
    6223   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97032   120.00
    6224   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97110   158.00
    6225   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97140   168.00
    6226   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97035   120.00
    6227   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97032   120.00
    6228   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97110   158.00
    6229   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97140   168.00
    6230   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97035   120.00
    6231   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97032   120.00
    6232   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97110   158.00
    6233   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97140   168.00
    6234   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97035   120.00
    6235   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97032   120.00
    6236   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97110   158.00
    6237   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97140   168.00
    6238   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97035   120.00
    6239   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97032   120.00
    6240   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97110   158.00
    6241   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    97140   168.00
    6242   Miami   Medical   Group,   Inc   0418225920101010   2/26/2014    Bill   11/4/2014    99215   286.00
    6243   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    99204   350.00
    6244   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    99401    50.00
    6245   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    95831    65.00
    6246   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    95851    60.00
    6247   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97032   120.00
    6248   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97140   168.00
    6249   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97140   168.00
    6250   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97032   120.00
    6251   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97032   120.00
    6252   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97140   168.00
    6253   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97032   120.00
    6254   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97140   168.00
    6255   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97032   120.00
    6256   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97140   168.00
    6257   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    99213   127.00
    6258   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    76140    40.00
    6259   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    99213   127.00
    6260   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    76140    40.00
    6261   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97035   120.00
    6262   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97032   120.00
    6263   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97140   168.00
    6264   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97035   120.00
    6265   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97032   120.00
    6266   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97140   168.00
    6267   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97035   120.00
    6268   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97032   120.00
    6269   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97140    84.00
    6270   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97140   168.00
    6271   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97035   120.00
    6272   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97032   120.00
    6273   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97140   168.00
    6274   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97140    84.00
    6275   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    99204   350.00
    6276   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    99401    50.00
    6277   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    95831    65.00
    6278   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    95851    60.00
    6279   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97035   120.00
    6280   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97032   120.00
    6281   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97140   168.00
    6282   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97035   120.00
    6283   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97032   120.00
    6284   Miami   Medical   Group,   Inc   0367977030101022   8/27/2014    Bill   11/4/2014    97140   168.00
    6285   Miami   Medical   Group,   Inc   0479775760101013   11/21/2013   Bill   11/10/2014   99205   475.00
    6286   Miami   Medical   Group,   Inc   0479775760101013   11/21/2013   Bill   11/10/2014   76140    40.00
    6287   Miami   Medical   Group,   Inc   0479775760101013   11/21/2013   Bill   11/10/2014   99205   475.00
    6288   Miami   Medical   Group,   Inc   0479775760101013   11/21/2013   Bill   11/10/2014   76140    40.00
    6289   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   11/12/2014   99205   475.00
    6290   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014     Bill   11/12/2014   99205   475.00
    6291   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   99203   325.00
    6292   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97035   120.00
    6293   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97032   120.00
    6294   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97140    84.00
    6295   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97140   168.00
    6296   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97035   120.00
    6297   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97032   120.00
    6298   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97140   168.00
    6299   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97140   168.00
    6300   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   72070   202.22
    6301   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   72100   196.09
    6302   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   73030   358.48
    6303   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97035   120.00
    6304   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97032   120.00
    6305   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97140   168.00
    6306   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97140   168.00
    6307   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97035   120.00
    6308   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97032   120.00
    6309   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   99204   350.00
    6310   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97140   168.00
    6311   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97112    79.00
    6312   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97035   120.00
    6313   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97032   120.00
    6314   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97140   168.00
    6315   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97112    79.00
    6316   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97035   120.00
    6317   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97032   120.00
    6318   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014     Bill   11/12/2014   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 50 of 184

    6319   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97140   168.00
    6320   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97035   120.00
    6321   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97032   120.00
    6322   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97110   158.00
    6323   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97140   168.00
    6324   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97035   120.00
    6325   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97032   120.00
    6326   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97140   168.00
    6327   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97140   168.00
    6328   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97035   120.00
    6329   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97032   120.00
    6330   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97140   168.00
    6331   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97140   168.00
    6332   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   99213   127.00
    6333   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   98941    90.00
    6334   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97035   120.00
    6335   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97032   120.00
    6336   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97140   168.00
    6337   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97140   168.00
    6338   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97035   120.00
    6339   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97032   120.00
    6340   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97140   168.00
    6341   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97140   168.00
    6342   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97035   120.00
    6343   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97032   120.00
    6344   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97140   168.00
    6345   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   11/12/2014   97140   168.00
    6346   Miami   Medical   Group,   Inc   0037703110101090   8/8/2014    Bill   11/12/2014   97140   168.00
    6347   Miami   Medical   Group,   Inc   0037703110101090   8/8/2014    Bill   11/12/2014   97140   168.00
    6348   Miami   Medical   Group,   Inc   0037703110101090   8/8/2014    Bill   11/12/2014   97035   120.00
    6349   Miami   Medical   Group,   Inc   0037703110101090   8/8/2014    Bill   11/12/2014   97032   120.00
    6350   Miami   Medical   Group,   Inc   0037703110101090   8/8/2014    Bill   11/12/2014   97140   168.00
    6351   Miami   Medical   Group,   Inc   0037703110101090   8/8/2014    Bill   11/12/2014   97140   168.00
    6352   Miami   Medical   Group,   Inc   0037703110101090   8/8/2014    Bill   11/12/2014   97035   120.00
    6353   Miami   Medical   Group,   Inc   0037703110101090   8/8/2014    Bill   11/12/2014   97032   120.00
    6354   Miami   Medical   Group,   Inc   0037703110101090   8/8/2014    Bill   11/12/2014   97140   168.00
    6355   Miami   Medical   Group,   Inc   0037703110101090   8/8/2014    Bill   11/12/2014   97140   168.00
    6356   Miami   Medical   Group,   Inc   0037703110101090   8/8/2014    Bill   11/12/2014   97035   120.00
    6357   Miami   Medical   Group,   Inc   0037703110101090   8/8/2014    Bill   11/12/2014   97032   120.00
    6358   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014    Bill   11/12/2014   99215   286.00
    6359   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014    Bill   11/12/2014   95831    65.00
    6360   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014    Bill   11/12/2014   95851    60.00
    6361   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014    Bill   11/12/2014   99203   325.00
    6362   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014    Bill   11/12/2014   97035   120.00
    6363   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014    Bill   11/12/2014   97032   120.00
    6364   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014    Bill   11/12/2014   97140    84.00
    6365   Miami   Medical   Group,   Inc   0362903440101027   3/3/2014    Bill   11/12/2014   97140   168.00
    6366   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   99203   325.00
    6367   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6368   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6369   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6370   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6371   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   72040   203.75
    6372   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   72070   202.22
    6373   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   72100   196.09
    6374   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6375   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6376   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6377   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6378   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6379   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6380   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6381   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6382   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6383   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6384   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6385   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6386   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   99213   127.00
    6387   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   98941    90.00
    6388   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6389   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6390   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6391   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6392   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6393   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6394   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6395   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6396   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6397   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6398   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6399   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6400   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6401   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6402   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6403   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6404   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6405   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6406   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6407   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6408   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6409   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6410   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6411   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6412   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6413   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6414   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6415   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6416   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6417   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97022   120.00
    6418   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6419   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6420   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6421   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6422   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6423   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6424   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6425   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6426   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6427   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6428   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6429   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6430   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6431   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6432   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6433   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6434   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6435   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6436   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6437   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6438   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6439   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6440   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6441   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6442   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6443   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6444   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97035   120.00
    6445   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97032   120.00
    6446   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
    6447   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   11/15/2014   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 51 of 184

    6448   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97035   120.00
    6449   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97032   120.00
    6450   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6451   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6452   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97035   120.00
    6453   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97032   120.00
    6454   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6455   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6456   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97035   120.00
    6457   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97032   120.00
    6458   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6459   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6460   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97035   120.00
    6461   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97032   120.00
    6462   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6463   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6464   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97035   120.00
    6465   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97032   120.00
    6466   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   99203   325.00
    6467   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   72040   203.75
    6468   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   72070   202.22
    6469   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   72100   196.09
    6470   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   73030   179.24
    6471   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97035   120.00
    6472   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97032   120.00
    6473   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6474   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6475   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97035   120.00
    6476   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97032   120.00
    6477   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6478   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6479   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97035   120.00
    6480   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97032   120.00
    6481   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6482   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6483   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97035   120.00
    6484   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97032   120.00
    6485   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6486   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6487   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6488   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6489   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97035   120.00
    6490   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97032   120.00
    6491   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6492   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6493   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97035   120.00
    6494   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97032   120.00
    6495   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6496   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6497   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97035   120.00
    6498   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97032   120.00
    6499   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6500   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   97140   168.00
    6501   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   99205   475.00
    6502   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   11/24/2014   95831    65.00
    6503   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   97035   120.00
    6504   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   97032   120.00
    6505   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   97140   168.00
    6506   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   97140   168.00
    6507   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   97035   120.00
    6508   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   97032   120.00
    6509   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   97140   168.00
    6510   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   97140   168.00
    6511   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   97035   120.00
    6512   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   97032   120.00
    6513   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   97140   168.00
    6514   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   97140   168.00
    6515   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   97035   120.00
    6516   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   97032   120.00
    6517   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   97140   168.00
    6518   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   97140   168.00
    6519   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   99215   286.00
    6520   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   95831    65.00
    6521   Miami   Medical   Group,   Inc   0177813430101033   7/30/2014   Bill   11/25/2014   95851    60.00
    6522   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/26/2014   97035   120.00
    6523   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/26/2014   97032   120.00
    6524   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/26/2014   97140   168.00
    6525   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/26/2014   97140   168.00
    6526   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/26/2014   99215   286.00
    6527   Miami   Medical   Group,   Inc   0036426460101061   7/30/2014   Bill   11/26/2014   95831    65.00
    6528   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   11/29/2014   97035   120.00
    6529   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   11/29/2014   97032   120.00
    6530   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   11/29/2014   97140   168.00
    6531   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   11/29/2014   97140   168.00
    6532   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   11/29/2014   97035   120.00
    6533   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   11/29/2014   97032   120.00
    6534   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   11/29/2014   97140   168.00
    6535   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   11/29/2014   97140   168.00
    6536   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   11/29/2014   97035   120.00
    6537   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   11/29/2014   97032   120.00
    6538   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   11/29/2014   97140   168.00
    6539   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014   Bill   11/29/2014   97140   168.00
    6540   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   11/29/2014   97035   120.00
    6541   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   11/29/2014   97032   120.00
    6542   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   11/29/2014   97140    84.00
    6543   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   11/29/2014   97140   168.00
    6544   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   11/29/2014   99215   286.00
    6545   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97035   120.00
    6546   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97032   120.00
    6547   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97140   168.00
    6548   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97140   168.00
    6549   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97035   120.00
    6550   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97032   120.00
    6551   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97140   168.00
    6552   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97140   168.00
    6553   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97035   120.00
    6554   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97032   120.00
    6555   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97140   168.00
    6556   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97140   168.00
    6557   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97035   120.00
    6558   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97032   120.00
    6559   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97140   168.00
    6560   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97140   168.00
    6561   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97035   120.00
    6562   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97032   120.00
    6563   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97140   168.00
    6564   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97140   168.00
    6565   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97035   120.00
    6566   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97032   120.00
    6567   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97140   168.00
    6568   Miami   Medical   Group,   Inc   0315337680101025   9/4/2014    Bill   12/9/2014    97140   168.00
    6569   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   12/9/2014    99205   475.00
    6570   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   12/9/2014    76140    40.00
    6571   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   12/9/2014    97035   120.00
    6572   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   12/9/2014    97032   120.00
    6573   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   12/9/2014    97018    50.00
    6574   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   12/9/2014    97140   168.00
    6575   Miami   Medical   Group,   Inc   0335293550101098   7/24/2014   Bill   12/9/2014    97140    84.00
    6576   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 52 of 184

    6577   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97032   120.00
    6578   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97140   168.00
    6579   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97140   168.00
    6580   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97035   120.00
    6581   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97032   120.00
    6582   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97140   168.00
    6583   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97140   168.00
    6584   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97035   120.00
    6585   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97032   120.00
    6586   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97140   168.00
    6587   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97140   168.00
    6588   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97035   120.00
    6589   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97032   120.00
    6590   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97140   168.00
    6591   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97140   168.00
    6592   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97035   120.00
    6593   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97032   120.00
    6594   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97140   168.00
    6595   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97140   168.00
    6596   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97035   120.00
    6597   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97032   120.00
    6598   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97140   168.00
    6599   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97140   168.00
    6600   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97035   120.00
    6601   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97032   120.00
    6602   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97140   168.00
    6603   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014   Bill   12/16/2014   97140   168.00
    6604   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014   Bill   12/17/2014   97035    60.00
    6605   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014   Bill   12/17/2014   97032   120.00
    6606   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014   Bill   12/17/2014   97140    84.00
    6607   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014   Bill   12/17/2014   97140   168.00
    6608   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014   Bill   12/17/2014   97035    60.00
    6609   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014   Bill   12/17/2014   97032   120.00
    6610   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014   Bill   12/17/2014   97140   168.00
    6611   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014   Bill   12/17/2014   97112    79.00
    6612   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014   Bill   12/17/2014   99213   127.00
    6613   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014   Bill   12/17/2014   98940    72.00
    6614   Miami   Medical   Group,   Inc   0430698630101013   9/4/2014    Bill   12/19/2014   99205   475.00
    6615   Miami   Medical   Group,   Inc   0430698630101013   9/4/2014    Bill   12/19/2014   76140    40.00
    6616   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97035   120.00
    6617   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97032   120.00
    6618   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97140   168.00
    6619   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97140   168.00
    6620   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97035   120.00
    6621   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97032   120.00
    6622   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97140   168.00
    6623   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97140   168.00
    6624   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97035   120.00
    6625   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97032   120.00
    6626   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97140   168.00
    6627   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97140   168.00
    6628   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97035   120.00
    6629   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97032   120.00
    6630   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97140   168.00
    6631   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97140   168.00
    6632   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97035   120.00
    6633   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97032   120.00
    6634   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97140   168.00
    6635   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97140   168.00
    6636   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97035   120.00
    6637   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97032   120.00
    6638   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97140   168.00
    6639   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97140   168.00
    6640   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97035   120.00
    6641   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97032   120.00
    6642   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97140   168.00
    6643   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97140   168.00
    6644   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97035   120.00
    6645   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97032   120.00
    6646   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97140   168.00
    6647   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014   Bill   12/22/2014   97140   168.00
    6648   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   12/22/2014   97035   120.00
    6649   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   12/22/2014   97032   120.00
    6650   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   12/22/2014   97140    84.00
    6651   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   12/22/2014   97140   168.00
    6652   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   12/22/2014   97140    84.00
    6653   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   12/22/2014   97140   168.00
    6654   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   12/22/2014   97035   120.00
    6655   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   12/22/2014   97032   120.00
    6656   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   12/22/2014   97140    84.00
    6657   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   12/22/2014   97140   168.00
    6658   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   12/22/2014   97035   120.00
    6659   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   12/22/2014   97032   120.00
    6660   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   12/22/2014   97140    84.00
    6661   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   12/22/2014   97140   168.00
    6662   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   12/22/2014   97035   120.00
    6663   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014   Bill   12/22/2014   97032   120.00
    6664   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   12/26/2014   99214   192.00
    6665   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   12/26/2014   99214   192.00
    6666   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   12/26/2014   99215   286.00
    6667   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014   Bill   12/26/2014   99215   286.00
    6668   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   1/5/2015     97035   120.00
    6669   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   1/5/2015     97032   120.00
    6670   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   1/5/2015     97140   168.00
    6671   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   1/5/2015     97140   168.00
    6672   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   1/5/2015     97035   120.00
    6673   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   1/5/2015     97032   120.00
    6674   Miami   Medical   Group,   Inc   0431949370101013   3/2/2014    Bill   1/5/2015     97032   120.00
    6675   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     99204   350.00
    6676   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     95831    65.00
    6677   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     95851    60.00
    6678   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     72040   203.75
    6679   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     72070   202.22
    6680   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     72100   196.09
    6681   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     73030   179.24
    6682   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97035   120.00
    6683   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97032   120.00
    6684   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97140   168.00
    6685   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97035   120.00
    6686   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97032   120.00
    6687   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97140   168.00
    6688   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97035   120.00
    6689   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97032   120.00
    6690   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97140   168.00
    6691   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97035   120.00
    6692   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97032   120.00
    6693   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97140   168.00
    6694   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97035   120.00
    6695   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97032   120.00
    6696   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97140   168.00
    6697   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97035   120.00
    6698   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97032   120.00
    6699   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97140   168.00
    6700   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97035   120.00
    6701   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97032   120.00
    6702   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97140   168.00
    6703   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97035   120.00
    6704   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97032   120.00
    6705   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014   Bill   1/7/2015     97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 53 of 184

    6706   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97035   120.00
    6707   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97032   120.00
    6708   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97140   168.00
    6709   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97035   120.00
    6710   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97032   120.00
    6711   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97140   168.00
    6712   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97035   120.00
    6713   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97032   120.00
    6714   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97140   168.00
    6715   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97035   120.00
    6716   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97032   120.00
    6717   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97140   168.00
    6718   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97035   120.00
    6719   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97032   120.00
    6720   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97140   168.00
    6721   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97035   120.00
    6722   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97032   120.00
    6723   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97140   168.00
    6724   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97035   120.00
    6725   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97032   120.00
    6726   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    97140   168.00
    6727   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    99203   325.00
    6728   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    98941    90.00
    6729   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    99213   127.00
    6730   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/7/2015    98941    90.00
    6731   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   1/8/2015    99215   286.00
    6732   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   1/8/2015    95831    65.00
    6733   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   1/8/2015    95831    60.00
    6734   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   1/8/2015    99215   286.00
    6735   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   1/8/2015    95831    65.00
    6736   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   1/8/2015    95851    60.00
    6737   Miami   Medical   Group,   Inc   0317498490101064   3/29/2014    Bill   1/8/2015    95851    60.00
    6738   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/10/2015   97035   120.00
    6739   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/10/2015   97032   120.00
    6740   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/10/2015   97140   168.00
    6741   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/10/2015   97140   168.00
    6742   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/10/2015   97035   120.00
    6743   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/10/2015   97032   120.00
    6744   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/10/2015   97035   120.00
    6745   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/10/2015   97032   120.00
    6746   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/10/2015   97140   168.00
    6747   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/10/2015   99214   192.00
    6748   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/10/2015   95831    65.00
    6749   Miami   Medical   Group,   Inc   0454485280101019   10/8/2014    Bill   1/10/2015   95851    60.00
    6750   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   99213   127.00
    6751   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   98941    90.00
    6752   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97035   120.00
    6753   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97032   120.00
    6754   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97140   168.00
    6755   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97140   168.00
    6756   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97035   120.00
    6757   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97032   120.00
    6758   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97140   168.00
    6759   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97140   168.00
    6760   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97035   120.00
    6761   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97032   120.00
    6762   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97140   168.00
    6763   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97140   168.00
    6764   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97035   120.00
    6765   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97032   120.00
    6766   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97140   168.00
    6767   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97140   168.00
    6768   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97035   120.00
    6769   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97032   120.00
    6770   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97140   168.00
    6771   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97140   168.00
    6772   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97035   120.00
    6773   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97032   120.00
    6774   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97140   168.00
    6775   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97140   168.00
    6776   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97035   120.00
    6777   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97032   120.00
    6778   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97140   168.00
    6779   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97140   168.00
    6780   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97032   120.00
    6781   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97035   120.00
    6782   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97140   168.00
    6783   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   1/17/2015   97140   168.00
    6784   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   99203   325.00
    6785   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   72040   203.75
    6786   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   72070   202.22
    6787   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   72100   196.09
    6788   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   97035   120.00
    6789   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   97140   168.00
    6790   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   97140   168.00
    6791   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   97022    58.00
    6792   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   99213   127.00
    6793   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   98941    90.00
    6794   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   97035   120.00
    6795   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   97022    58.00
    6796   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   97140   168.00
    6797   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   97140   168.00
    6798   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   97035   120.00
    6799   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   97140   168.00
    6800   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   97140   168.00
    6801   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   97035   120.00
    6802   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   97140   168.00
    6803   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   97140   168.00
    6804   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   97035   120.00
    6805   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   97140   168.00
    6806   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   97140   168.00
    6807   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   99205   475.00
    6808   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   95831    65.00
    6809   Miami   Medical   Group,   Inc   0314939440101087   10/30/2014   Bill   1/17/2015   95851    60.00
    6810   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   99203   325.00
    6811   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   99213   127.00
    6812   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   99205   475.00
    6813   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   95831    65.00
    6814   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   95851    60.00
    6815   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   77140    40.00
    6816   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97035   120.00
    6817   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97032   120.00
    6818   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97018    50.00
    6819   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6820   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6821   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   72040   203.75
    6822   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   72070   202.22
    6823   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   72100   196.09
    6824   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97035   120.00
    6825   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97032   120.00
    6826   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97018    50.00
    6827   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6828   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6829   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97035   120.00
    6830   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97032   120.00
    6831   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97018    50.00
    6832   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6833   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6834   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 54 of 184

    6835   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97032   120.00
    6836   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97018    50.00
    6837   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6838   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6839   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97035   120.00
    6840   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97032   120.00
    6841   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97018    50.00
    6842   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6843   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6844   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97035   120.00
    6845   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97032   120.00
    6846   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6847   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140    84.00
    6848   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97018    50.00
    6849   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97035   120.00
    6850   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97032   120.00
    6851   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97018    50.00
    6852   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6853   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140    84.00
    6854   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97035   120.00
    6855   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97032   120.00
    6856   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97018    50.00
    6857   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6858   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6859   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97035   120.00
    6860   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97032   120.00
    6861   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6862   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97018    50.00
    6863   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6864   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97035   120.00
    6865   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97032   120.00
    6866   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6867   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6868   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97018    50.00
    6869   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97035   120.00
    6870   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97032   120.00
    6871   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97018    50.00
    6872   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6873   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6874   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97035   120.00
    6875   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97032   120.00
    6876   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6877   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97018    50.00
    6878   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6879   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97035   120.00
    6880   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97032   120.00
    6881   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97018    50.00
    6882   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6883   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6884   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97035   120.00
    6885   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97032   120.00
    6886   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97018    50.00
    6887   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6888   Miami   Medical   Group,   Inc   0314939440101095   11/6/2014    Bill   1/19/2015   97140   168.00
    6889   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014    Bill   1/19/2015   97035   120.00
    6890   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014    Bill   1/19/2015   97032   120.00
    6891   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014    Bill   1/19/2015   97140   168.00
    6892   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014    Bill   1/19/2015   97140   168.00
    6893   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014    Bill   1/19/2015   98940    72.00
    6894   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014    Bill   1/19/2015   99212   127.00
    6895   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014    Bill   1/19/2015   97035   120.00
    6896   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014    Bill   1/19/2015   97032   120.00
    6897   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014    Bill   1/19/2015   97140   168.00
    6898   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014    Bill   1/19/2015   97140   168.00
    6899   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014    Bill   1/20/2015   97035   120.00
    6900   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014    Bill   1/20/2015   97032   120.00
    6901   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014    Bill   1/20/2015   97140    84.00
    6902   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014    Bill   1/20/2015   97140   168.00
    6903   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014    Bill   1/20/2015   97035   120.00
    6904   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014    Bill   1/20/2015   97032   120.00
    6905   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014    Bill   1/20/2015   97140    84.00
    6906   Miami   Medical   Group,   Inc   0428972810101059   7/15/2014    Bill   1/20/2015   97140   168.00
    6907   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014    Bill   1/20/2015   99205   475.00
    6908   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014    Bill   1/20/2015   95831    65.00
    6909   Miami   Medical   Group,   Inc   0362800920101057   9/12/2014    Bill   1/20/2015   95851    60.00
    6910   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   2/2/2015    99215   286.00
    6911   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   2/2/2015    95831    65.00
    6912   Miami   Medical   Group,   Inc   0438794580101020   9/15/2014    Bill   2/2/2015    95851    60.00
    6913   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    99203   325.00
    6914   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    72040   203.75
    6915   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    72070   202.22
    6916   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    72100   196.09
    6917   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    97140   168.00
    6918   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    97140   168.00
    6919   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    97140   168.00
    6920   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    97140   168.00
    6921   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    97140   168.00
    6922   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    97140   168.00
    6923   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    99213   127.00
    6924   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    97140   168.00
    6925   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    97140   168.00
    6926   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    97140   168.00
    6927   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    97140   168.00
    6928   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    97140   168.00
    6929   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    97140   168.00
    6930   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    97140   168.00
    6931   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   2/5/2015    97140   168.00
    6932   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97035   120.00
    6933   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97032   120.00
    6934   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140    84.00
    6935   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140   168.00
    6936   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97035   120.00
    6937   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97032   120.00
    6938   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    99204   350.00
    6939   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    99401    50.00
    6940   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97035   120.00
    6941   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97032   120.00
    6942   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140    84.00
    6943   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140   168.00
    6944   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    72040   203.75
    6945   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    72070   202.22
    6946   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97035   120.00
    6947   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97032   120.00
    6948   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140    84.00
    6949   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140   168.00
    6950   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140    84.00
    6951   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140   168.00
    6952   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97035   120.00
    6953   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97032   120.00
    6954   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140    84.00
    6955   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140   168.00
    6956   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97035   120.00
    6957   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97032   120.00
    6958   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140    84.00
    6959   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140   168.00
    6960   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97035   120.00
    6961   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97032   120.00
    6962   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140    84.00
    6963   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 55 of 184

    6964   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97035   120.00
    6965   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97032   120.00
    6966   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140    84.00
    6967   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140   168.00
    6968   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97035   120.00
    6969   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97022   120.00
    6970   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140    84.00
    6971   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140   168.00
    6972   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97035   120.00
    6973   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97032   120.00
    6974   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140    84.00
    6975   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140   168.00
    6976   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97035   120.00
    6977   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97032   120.00
    6978   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140    84.00
    6979   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140   168.00
    6980   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97035    60.00
    6981   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97032   120.00
    6982   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140    84.00
    6983   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140   168.00
    6984   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97035    60.00
    6985   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97032   120.00
    6986   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140    84.00
    6987   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140   168.00
    6988   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97035    60.00
    6989   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97032   120.00
    6990   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140    84.00
    6991   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    97140   168.00
    6992   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    99203   325.00
    6993   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    98940    72.00
    6994   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   2/5/2015    76140    40.00
    6995   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   99204   350.00
    6996   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   95831    65.00
    6997   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   95851    60.00
    6998   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   72100   196.09
    6999   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   73550   177.71
    7000   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   73650   142.47
    7001   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97035   120.00
    7002   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97032   120.00
    7003   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97022    58.00
    7004   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97140    84.00
    7005   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97035   120.00
    7006   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97032   120.00
    7007   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97022    58.00
    7008   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97140    84.00
    7009   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97035   120.00
    7010   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97032   120.00
    7011   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97022    58.00
    7012   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97140    84.00
    7013   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97035   120.00
    7014   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97032   120.00
    7015   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97022    58.00
    7016   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97140    84.00
    7017   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97035   120.00
    7018   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97032   120.00
    7019   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97022    58.00
    7020   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97140    84.00
    7021   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97035   120.00
    7022   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97032    60.00
    7023   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97140    84.00
    7024   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97140   168.00
    7025   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97035   120.00
    7026   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97032    60.00
    7027   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97140    84.00
    7028   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97140   168.00
    7029   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97035   120.00
    7030   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97032    60.00
    7031   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97140    84.00
    7032   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97140   168.00
    7033   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97035   120.00
    7034   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97032    60.00
    7035   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97140    84.00
    7036   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97140   168.00
    7037   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97035   120.00
    7038   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97032    60.00
    7039   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97140    84.00
    7040   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   2/16/2015   97140   168.00
    7041   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014    Bill   2/17/2015   97035    60.00
    7042   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014    Bill   2/17/2015   97032   120.00
    7043   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014    Bill   2/17/2015   97140   168.00
    7044   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97032   120.00
    7045   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97140    84.00
    7046   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97140   168.00
    7047   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97035   120.00
    7048   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97032   120.00
    7049   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97140    84.00
    7050   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97140   168.00
    7051   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97035   120.00
    7052   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97032   120.00
    7053   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97140    84.00
    7054   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97140   168.00
    7055   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97035   120.00
    7056   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97032   120.00
    7057   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97140    84.00
    7058   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97140   168.00
    7059   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97035   120.00
    7060   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97032   120.00
    7061   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97140    84.00
    7062   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97140   168.00
    7063   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97035   120.00
    7064   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97032   120.00
    7065   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97140    84.00
    7066   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97140   168.00
    7067   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97035   120.00
    7068   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97032   120.00
    7069   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97140    84.00
    7070   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97140   168.00
    7071   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   99213   127.00
    7072   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   72040   203.75
    7073   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   72070   202.22
    7074   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   72100   196.09
    7075   Miami   Medical   Group,   Inc   0032311630101049   11/17/2014   Bill   2/28/2015   97035   120.00
    7076   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97035    60.00
    7077   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97032   120.00
    7078   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140    84.00
    7079   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140   168.00
    7080   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97035    60.00
    7081   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97022   120.00
    7082   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140    84.00
    7083   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140   168.00
    7084   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97035    60.00
    7085   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97032   120.00
    7086   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140    84.00
    7087   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140   168.00
    7088   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97035    60.00
    7089   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97032   120.00
    7090   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140    84.00
    7091   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140   168.00
    7092   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97035    60.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 56 of 184

    7093   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97032   120.00
    7094   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140    84.00
    7095   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140   168.00
    7096   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97035    60.00
    7097   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97032   120.00
    7098   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140    84.00
    7099   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140   168.00
    7100   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97035    60.00
    7101   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97032   120.00
    7102   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140    84.00
    7103   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140   168.00
    7104   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    99213   127.00
    7105   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    98940    72.00
    7106   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97035    60.00
    7107   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97032   120.00
    7108   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140    84.00
    7109   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140   168.00
    7110   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97035    60.00
    7111   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97032   120.00
    7112   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140    84.00
    7113   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140   168.00
    7114   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97035    60.00
    7115   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97032   120.00
    7116   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140    84.00
    7117   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   3/5/2015    97140   168.00
    7118   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014    Bill   3/9/2015    99213   127.00
    7119   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014    Bill   3/9/2015    98940    72.00
    7120   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014    Bill   3/9/2015    97035    60.00
    7121   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014    Bill   3/9/2015    97032   120.00
    7122   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014    Bill   3/9/2015    97140   168.00
    7123   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97035   120.00
    7124   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97032    60.00
    7125   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97140    84.00
    7126   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97140   168.00
    7127   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97035   120.00
    7128   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97032    60.00
    7129   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97140    84.00
    7130   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97140   168.00
    7131   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97035   120.00
    7132   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97032    60.00
    7133   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97140    84.00
    7134   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97140   168.00
    7135   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97035   120.00
    7136   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97032    60.00
    7137   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97140    84.00
    7138   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97140   168.00
    7139   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97035   120.00
    7140   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97032    60.00
    7141   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97140    84.00
    7142   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97140   168.00
    7143   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97035   120.00
    7144   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97032    60.00
    7145   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97140    84.00
    7146   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   3/9/2015    97140   168.00
    7147   Miami   Medical   Group,   Inc   0509936810101015   12/24/2014   Bill   3/30/2015   99205   600.00
    7148   Miami   Medical   Group,   Inc   0509936810101015   12/24/2014   Bill   3/30/2015   76140    40.00
    7149   Miami   Medical   Group,   Inc   0209200150101090   1/16/2015    Bill   4/2/2015    99205   600.00
    7150   Miami   Medical   Group,   Inc   0209200150101090   1/16/2015    Bill   4/2/2015    76140    40.00
    7151   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   4/2/2015    97035    60.00
    7152   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   4/2/2015    97032   120.00
    7153   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   4/2/2015    97140    84.00
    7154   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   4/2/2015    97140   168.00
    7155   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   4/2/2015    97035    60.00
    7156   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   4/2/2015    97032   120.00
    7157   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   4/2/2015    97140    84.00
    7158   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   4/2/2015    97140   168.00
    7159   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   4/2/2015    97035    60.00
    7160   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   4/2/2015    97032   120.00
    7161   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   4/2/2015    97140    84.00
    7162   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   4/2/2015    97140   168.00
    7163   Miami   Medical   Group,   Inc   0209200150101090   1/16/2015    Bill   4/2/2015    99205   600.00
    7164   Miami   Medical   Group,   Inc   0209200150101090   1/16/2015    Bill   4/2/2015    76140    40.00
    7165   Miami   Medical   Group,   Inc   0088426680101088   11/21/2014   Bill   4/4/2015    99215   286.00
    7166   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    99203   325.00
    7167   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    72040   203.75
    7168   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    72070   202.22
    7169   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    72100   196.09
    7170   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    73130   162.39
    7171   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    99213   127.00
    7172   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97035   120.00
    7173   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97032   120.00
    7174   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97018    50.00
    7175   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7176   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7177   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97035   120.00
    7178   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97032   120.00
    7179   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97018    50.00
    7180   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7181   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7182   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97035   120.00
    7183   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97032   120.00
    7184   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97018    50.00
    7185   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7186   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7187   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97035   120.00
    7188   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97032   120.00
    7189   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7190   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97018    50.00
    7191   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7192   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7193   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97035   120.00
    7194   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97032   120.00
    7195   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7196   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7197   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97018    50.00
    7198   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97035   120.00
    7199   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97032   120.00
    7200   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97018    50.00
    7201   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7202   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7203   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97035   120.00
    7204   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97032   120.00
    7205   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97018    50.00
    7206   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7207   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7208   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97035   120.00
    7209   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97032   120.00
    7210   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97018    50.00
    7211   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7212   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7213   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97035   120.00
    7214   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97032   120.00
    7215   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97018    50.00
    7216   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7217   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7218   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    99213   127.00
    7219   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97035   120.00
    7220   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97032   120.00
    7221   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97018    50.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 57 of 184

    7222   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7223   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7224   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97035   120.00
    7225   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97032   120.00
    7226   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97018    50.00
    7227   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7228   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7229   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97035   120.00
    7230   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97032   120.00
    7231   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97018    50.00
    7232   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7233   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7234   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97035   120.00
    7235   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97032   120.00
    7236   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7237   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97018    50.00
    7238   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   4/8/2015    97140   168.00
    7239   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014    Bill   4/10/2015   99213   127.00
    7240   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014    Bill   4/10/2015   99205   475.00
    7241   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014    Bill   4/10/2015   95831    65.00
    7242   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014    Bill   4/10/2015   95851    60.00
    7243   Miami   Medical   Group,   Inc   0487685300101029   9/11/2014    Bill   4/10/2015   76140    40.00
    7244   Miami   Medical   Group,   Inc   0392820190101078   2/23/2015    Bill   4/14/2015   99205   475.00
    7245   Miami   Medical   Group,   Inc   0392820190101078   2/23/2015    Bill   4/14/2015   76140    40.00
    7246   Miami   Medical   Group,   Inc   0392820190101078   2/23/2015    Bill   4/14/2015   95831    65.00
    7247   Miami   Medical   Group,   Inc   0392820190101078   2/23/2015    Bill   4/14/2015   95851    60.00
    7248   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   4/20/2015   99213   127.00
    7249   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   4/20/2015   99215   286.00
    7250   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   4/20/2015   95831    65.00
    7251   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   4/20/2015   95851    60.00
    7252   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   99204   350.00
    7253   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   76140    40.00
    7254   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   72050   274.22
    7255   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   72170   163.92
    7256   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   73560   312.52
    7257   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7258   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7259   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7260   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7261   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7262   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7263   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7264   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7265   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7266   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7267   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7268   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7269   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7270   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7271   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7272   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7273   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7274   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7275   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7276   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7277   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7278   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7279   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7280   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7281   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7282   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7283   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7284   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7285   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7286   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7287   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7288   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7289   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7290   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7291   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7292   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7293   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7294   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7295   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7296   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7297   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7298   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7299   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7300   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7301   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7302   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7303   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7304   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7305   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7306   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7307   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7308   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7309   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7310   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7311   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7312   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7313   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7314   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7315   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7316   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7317   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7318   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7319   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7320   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7321   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7322   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7323   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7324   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7325   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7326   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7327   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7328   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7329   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7330   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7331   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7332   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7333   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7334   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7335   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7336   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7337   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7338   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7339   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7340   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7341   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7342   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7343   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7344   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7345   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7346   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7347   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7348   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7349   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7350   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 58 of 184

    7351   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7352   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97035   120.00
    7353   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97032   120.00
    7354   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97018   100.00
    7355   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140   168.00
    7356   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   97140    84.00
    7357   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   99203   325.00
    7358   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   72070   202.22
    7359   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   99213   127.00
    7360   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   98941    90.00
    7361   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   4/24/2015   99213   127.00
    7362   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97035   120.00
    7363   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97032    60.00
    7364   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97140    84.00
    7365   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97140   168.00
    7366   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97035   120.00
    7367   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97032    60.00
    7368   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97140    84.00
    7369   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97140   168.00
    7370   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97035   120.00
    7371   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97032    60.00
    7372   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97140    84.00
    7373   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97140   168.00
    7374   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97035    60.00
    7375   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97032    60.00
    7376   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97140    84.00
    7377   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97140   168.00
    7378   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97035    60.00
    7379   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97032    60.00
    7380   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97140    84.00
    7381   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97140   168.00
    7382   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97035    60.00
    7383   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97032    60.00
    7384   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97140    84.00
    7385   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97140   168.00
    7386   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97035    60.00
    7387   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97032    60.00
    7388   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97140    84.00
    7389   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   97140   168.00
    7390   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   99215   286.00
    7391   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   95831    65.00
    7392   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   95851    60.00
    7393   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   99215   286.00
    7394   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   95831    65.00
    7395   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/27/2015   95851    60.00
    7396   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/30/2015   99215   286.00
    7397   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/30/2015   95831    65.00
    7398   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/30/2015   95851    60.00
    7399   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/30/2015   97035    60.00
    7400   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/30/2015   97032    60.00
    7401   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/30/2015   97140    84.00
    7402   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   4/30/2015   97140   168.00
    7403   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   5/4/2015    99204   350.00
    7404   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   5/4/2015    97016    62.81
    7405   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   5/4/2015    A9150    40.00
    7406   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   5/4/2015    A9150    30.00
    7407   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   5/4/2015    A9150    20.00
    7408   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   5/4/2015    97016   125.62
    7409   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   5/4/2015    99213   127.00
    7410   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   5/4/2015    97016    62.81
    7411   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   5/4/2015    A9150    50.00
    7412   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   5/4/2015    97016    62.81
    7413   Miami   Medical   Group,   Inc   0427237740101020   2/13/2015    Bill   5/4/2015    99204   350.00
    7414   Miami   Medical   Group,   Inc   0427237740101020   2/13/2015    Bill   5/4/2015    97035   120.00
    7415   Miami   Medical   Group,   Inc   0427237740101020   2/13/2015    Bill   5/4/2015    97032   120.00
    7416   Miami   Medical   Group,   Inc   0427237740101020   2/13/2015    Bill   5/4/2015    97140   168.00
    7417   Miami   Medical   Group,   Inc   0427237740101020   2/13/2015    Bill   5/4/2015    97140    84.00
    7418   Miami   Medical   Group,   Inc   0427237740101020   2/13/2015    Bill   5/4/2015    72040   203.75
    7419   Miami   Medical   Group,   Inc   0427237740101020   2/13/2015    Bill   5/4/2015    72070   202.22
    7420   Miami   Medical   Group,   Inc   0427237740101020   2/13/2015    Bill   5/4/2015    72100   196.09
    7421   Miami   Medical   Group,   Inc   0427237740101020   2/13/2015    Bill   5/4/2015    97035   120.00
    7422   Miami   Medical   Group,   Inc   0427237740101020   2/13/2015    Bill   5/4/2015    97032   120.00
    7423   Miami   Medical   Group,   Inc   0427237740101020   2/13/2015    Bill   5/4/2015    97140   168.00
    7424   Miami   Medical   Group,   Inc   0427237740101020   2/13/2015    Bill   5/4/2015    97140    84.00
    7425   Miami   Medical   Group,   Inc   0427237740101020   2/13/2015    Bill   5/4/2015    97035   120.00
    7426   Miami   Medical   Group,   Inc   0427237740101020   2/13/2015    Bill   5/4/2015    97032   120.00
    7427   Miami   Medical   Group,   Inc   0427237740101020   2/13/2015    Bill   5/4/2015    97140   252.00
    7428   Miami   Medical   Group,   Inc   0427237740101020   2/13/2015    Bill   5/4/2015    97140    84.00
    7429   Miami   Medical   Group,   Inc   0427237740101020   2/13/2015    Bill   5/4/2015    99214   192.00
    7430   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97035   120.00
    7431   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97032   120.00
    7432   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97018    50.00
    7433   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7434   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7435   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97035   120.00
    7436   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97032   120.00
    7437   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7438   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7439   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97018    50.00
    7440   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97035   120.00
    7441   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97032   120.00
    7442   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97018    50.00
    7443   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7444   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7445   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97035   120.00
    7446   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97032   120.00
    7447   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97018    50.00
    7448   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7449   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7450   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97035   120.00
    7451   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97032   120.00
    7452   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97018    50.00
    7453   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7454   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7455   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97035   120.00
    7456   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97032   120.00
    7457   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97018    50.00
    7458   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7459   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7460   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97035   120.00
    7461   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97032   120.00
    7462   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7463   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7464   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97018    50.00
    7465   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97035   120.00
    7466   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97032   120.00
    7467   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97018    50.00
    7468   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7469   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7470   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97035   120.00
    7471   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97032   120.00
    7472   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97018    50.00
    7473   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7474   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7475   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97035   120.00
    7476   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97032   120.00
    7477   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97018    50.00
    7478   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
    7479   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   5/9/2015    97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 59 of 184

    7480   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/9/2015    97035   120.00
    7481   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/9/2015    97032   120.00
    7482   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/9/2015    97018    50.00
    7483   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/9/2015    97140   168.00
    7484   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/9/2015    97140   168.00
    7485   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/9/2015    99205   475.00
    7486   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/9/2015    76140    40.00
    7487   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   99204   350.00
    7488   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   99401    50.00
    7489   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   72040   203.75
    7490   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   72070   202.22
    7491   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   73030   179.24
    7492   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97035   120.00
    7493   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97032    60.00
    7494   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7495   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97035   120.00
    7496   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97032    60.00
    7497   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7498   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97035   120.00
    7499   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97032    60.00
    7500   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97035   120.00
    7501   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97032    60.00
    7502   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140    84.00
    7503   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7504   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97032   120.00
    7505   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97032    60.00
    7506   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140    84.00
    7507   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7508   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97035   120.00
    7509   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97032    60.00
    7510   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140    84.00
    7511   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7512   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97035   120.00
    7513   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97032    60.00
    7514   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140    84.00
    7515   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7516   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97035   120.00
    7517   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97032    60.00
    7518   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140    84.00
    7519   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7520   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97035   120.00
    7521   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97032   120.00
    7522   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7523   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7524   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97035   120.00
    7525   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97032   120.00
    7526   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7527   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97035   120.00
    7528   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97032   120.00
    7529   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7530   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7531   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97035   120.00
    7532   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97032   120.00
    7533   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7534   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7535   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97035   120.00
    7536   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97032   120.00
    7537   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7538   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7539   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97035   120.00
    7540   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97032   120.00
    7541   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7542   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   97140   168.00
    7543   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   99203   325.00
    7544   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   99213   127.00
    7545   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/11/2015   73000   153.20
    7546   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/11/2015   97035   120.00
    7547   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/11/2015   97032   120.00
    7548   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/11/2015   97018    50.00
    7549   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/11/2015   97140   168.00
    7550   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/11/2015   97140    84.00
    7551   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/11/2015   97035   120.00
    7552   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/11/2015   97032   120.00
    7553   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/11/2015   97018   100.00
    7554   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/11/2015   97140   168.00
    7555   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/11/2015   97140   168.00
    7556   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/11/2015   97035   120.00
    7557   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/11/2015   97032   120.00
    7558   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/11/2015   97018   100.00
    7559   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/11/2015   97140   168.00
    7560   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/11/2015   97140   168.00
    7561   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97035   120.00
    7562   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97032   120.00
    7563   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97140    84.00
    7564   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97140   168.00
    7565   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   99203   325.00
    7566   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   98940    72.00
    7567   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   76140    40.00
    7568   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   99204   350.00
    7569   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97035   120.00
    7570   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97032   120.00
    7571   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97140   168.00
    7572   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   72070   202.22
    7573   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   72040   203.75
    7574   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   72100   196.09
    7575   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97035   120.00
    7576   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97032   120.00
    7577   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97140   168.00
    7578   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97035   120.00
    7579   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97032   120.00
    7580   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97140   168.00
    7581   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97035   120.00
    7582   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97032   120.00
    7583   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97140   168.00
    7584   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97035   120.00
    7585   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97032   120.00
    7586   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97140   168.00
    7587   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97035   120.00
    7588   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97032   120.00
    7589   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97140   168.00
    7590   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97140   168.00
    7591   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97035   120.00
    7592   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97032   120.00
    7593   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97140   168.00
    7594   Miami   Medical   Group,   Inc   0380621610101027   2/24/2015   Bill   5/14/2015   97140    84.00
    7595   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/14/2015   99203   325.00
    7596   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/14/2015   72040   203.75
    7597   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/14/2015   72100   196.09
    7598   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/14/2015   97035   120.00
    7599   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/14/2015   97032   120.00
    7600   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/14/2015   97140   168.00
    7601   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/14/2015   97140    84.00
    7602   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/14/2015   97035   120.00
    7603   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/14/2015   97032   120.00
    7604   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/14/2015   97140   168.00
    7605   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/14/2015   97140    84.00
    7606   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/14/2015   97035   120.00
    7607   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/14/2015   97032   120.00
    7608   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/14/2015   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 60 of 184

    7609   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97140    84.00
    7610   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   99213   127.00
    7611   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   98940    72.00
    7612   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97035   120.00
    7613   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97032   120.00
    7614   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97140   168.00
    7615   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97140   168.00
    7616   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97035   120.00
    7617   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97032   120.00
    7618   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97140   168.00
    7619   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97140   168.00
    7620   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97035   120.00
    7621   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97032   120.00
    7622   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97140    84.00
    7623   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97140   168.00
    7624   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   72070   202.22
    7625   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97035   120.00
    7626   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97032   120.00
    7627   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97140    84.00
    7628   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97140   168.00
    7629   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   99213   127.00
    7630   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   98940    72.00
    7631   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97035   120.00
    7632   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97032   120.00
    7633   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97140    84.00
    7634   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97140   168.00
    7635   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97035   120.00
    7636   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97032   120.00
    7637   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97140    84.00
    7638   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97140   168.00
    7639   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97035   120.00
    7640   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97032   120.00
    7641   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97140    84.00
    7642   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   5/14/2015   97140   168.00
    7643   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   99204   350.00
    7644   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   95851    60.00
    7645   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   95831    65.00
    7646   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   72040   203.75
    7647   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   72070   202.22
    7648   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   72100   196.09
    7649   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   73510   189.96
    7650   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97010    88.00
    7651   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97140   168.00
    7652   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97010    88.00
    7653   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97032    60.00
    7654   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97140   168.00
    7655   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97010    88.00
    7656   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97032    60.00
    7657   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97140   168.00
    7658   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97035   120.00
    7659   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97010    88.00
    7660   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97140   168.00
    7661   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   99203   325.00
    7662   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   73560   156.26
    7663   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97035   120.00
    7664   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97032    60.00
    7665   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97140   168.00
    7666   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97140    84.00
    7667   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97035   120.00
    7668   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97032    60.00
    7669   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97140   168.00
    7670   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   5/16/2015   97140    84.00
    7671   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   99203   325.00
    7672   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   72040   203.75
    7673   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   72070   202.22
    7674   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   72100   196.09
    7675   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   73030   179.24
    7676   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97035   120.00
    7677   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97140   168.00
    7678   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97035   120.00
    7679   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97032   120.00
    7680   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97140   168.00
    7681   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97140   168.00
    7682   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97035   120.00
    7683   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97032   120.00
    7684   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97140   168.00
    7685   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97140   168.00
    7686   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97035   120.00
    7687   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97032   120.00
    7688   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97140   168.00
    7689   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97032   120.00
    7690   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97140   168.00
    7691   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97140   168.00
    7692   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97035   120.00
    7693   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97032   120.00
    7694   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97140   168.00
    7695   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97140   168.00
    7696   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97035   120.00
    7697   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97032   120.00
    7698   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97140   168.00
    7699   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97140   168.00
    7700   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   99213   127.00
    7701   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97035   120.00
    7702   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97032   120.00
    7703   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97140   168.00
    7704   Miami   Medical   Group,   Inc   0393185320101029   3/12/2015    Bill   5/20/2015   97140   168.00
    7705   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   5/21/2015   97035   120.00
    7706   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   5/21/2015   97032    60.00
    7707   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   5/21/2015   97140    84.00
    7708   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   5/21/2015   97140   168.00
    7709   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   5/21/2015   99214   192.00
    7710   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   5/21/2015   95821    65.00
    7711   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   5/21/2015   95851    60.00
    7712   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   99203   325.00
    7713   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   72040   203.75
    7714   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   72070   202.22
    7715   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   72100   196.09
    7716   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   73560   156.26
    7717   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   99213   127.00
    7718   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97035   120.00
    7719   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97032   120.00
    7720   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97140   168.00
    7721   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97140   168.00
    7722   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   99213   127.00
    7723   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97035   120.00
    7724   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97032   120.00
    7725   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97140   168.00
    7726   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97140   168.00
    7727   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97035   120.00
    7728   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97032   120.00
    7729   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97140   168.00
    7730   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97140   168.00
    7731   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97035   120.00
    7732   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97032   120.00
    7733   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97140   168.00
    7734   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97140   168.00
    7735   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97035   120.00
    7736   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97032   120.00
    7737   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   5/26/2015   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 61 of 184

    7738   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7739   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97035   120.00
    7740   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97032   120.00
    7741   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7742   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7743   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97035   120.00
    7744   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97032   120.00
    7745   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7746   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7747   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97035   120.00
    7748   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97032   120.00
    7749   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7750   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7751   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97035   120.00
    7752   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97032   120.00
    7753   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7754   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7755   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97035   120.00
    7756   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97032   120.00
    7757   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7758   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7759   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   99203   325.00
    7760   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   72100   196.09
    7761   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   73610   173.11
    7762   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   72040   203.75
    7763   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   72070   202.22
    7764   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97035   120.00
    7765   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97032   120.00
    7766   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140   168.00
    7767   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140    84.00
    7768   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97035   120.00
    7769   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97032   120.00
    7770   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140   168.00
    7771   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140    84.00
    7772   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97035   120.00
    7773   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97032   120.00
    7774   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140   168.00
    7775   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140    84.00
    7776   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   99213   127.00
    7777   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97035   120.00
    7778   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97032   120.00
    7779   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140   168.00
    7780   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140    84.00
    7781   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97035   120.00
    7782   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97032   120.00
    7783   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140   168.00
    7784   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140    84.00
    7785   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97035   120.00
    7786   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97032   120.00
    7787   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140   168.00
    7788   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140    84.00
    7789   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97035   120.00
    7790   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97032   120.00
    7791   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140   168.00
    7792   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140    84.00
    7793   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97035   120.00
    7794   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97032   120.00
    7795   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140   168.00
    7796   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140    84.00
    7797   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97035   120.00
    7798   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97032   120.00
    7799   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140   168.00
    7800   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140    84.00
    7801   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97035   120.00
    7802   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97032   120.00
    7803   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140   168.00
    7804   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140    84.00
    7805   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97035   120.00
    7806   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97032   120.00
    7807   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140   168.00
    7808   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140   168.00
    7809   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97035   120.00
    7810   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97032   120.00
    7811   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140   168.00
    7812   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   5/26/2015   97140   168.00
    7813   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97032   120.00
    7814   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7815   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7816   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97035   120.00
    7817   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97032   120.00
    7818   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7819   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7820   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97035   120.00
    7821   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97032   120.00
    7822   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7823   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7824   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97035   120.00
    7825   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97032   120.00
    7826   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7827   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7828   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97035   120.00
    7829   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97032   120.00
    7830   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7831   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7832   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97035   120.00
    7833   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97032   120.00
    7834   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7835   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7836   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97035   120.00
    7837   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97032   120.00
    7838   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7839   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7840   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97035   120.00
    7841   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97032   120.00
    7842   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7843   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7844   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97035   120.00
    7845   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97032   120.00
    7846   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7847   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/26/2015   97140   168.00
    7848   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/29/2015   99205   475.00
    7849   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/29/2015   95831    65.00
    7850   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/29/2015   95851    60.00
    7851   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/30/2015   97035   120.00
    7852   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/30/2015   97032   120.00
    7853   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/30/2015   97140   168.00
    7854   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/30/2015   97140   168.00
    7855   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/30/2015   97035   120.00
    7856   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/30/2015   97032   120.00
    7857   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/30/2015   97140   168.00
    7858   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/30/2015   97140   168.00
    7859   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/30/2015   97035   120.00
    7860   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/30/2015   97032   120.00
    7861   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/30/2015   97140   168.00
    7862   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/30/2015   97140   168.00
    7863   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/30/2015   97035   120.00
    7864   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/30/2015   97032   120.00
    7865   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/30/2015   97140   168.00
    7866   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015    Bill   5/30/2015   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 62 of 184

    7867   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97035   120.00
    7868   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97032   120.00
    7869   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97140   168.00
    7870   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97140   168.00
    7871   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97035   120.00
    7872   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97032   120.00
    7873   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97140   168.00
    7874   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97140   168.00
    7875   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   99212   127.00
    7876   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   98940    72.00
    7877   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97035   120.00
    7878   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97032   120.00
    7879   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97140   168.00
    7880   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97140   168.00
    7881   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97035   120.00
    7882   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97032   120.00
    7883   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97140   168.00
    7884   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97140   168.00
    7885   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97035   120.00
    7886   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97032   120.00
    7887   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97140   168.00
    7888   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   5/30/2015   97140   168.00
    7889   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/30/2015   99205   475.00
    7890   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/30/2015   95831    65.00
    7891   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/30/2015   95851    60.00
    7892   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/30/2015   76140    40.00
    7893   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/30/2015   99203   325.00
    7894   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/30/2015   72040   203.75
    7895   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/30/2015   72070   202.22
    7896   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/30/2015   72100   196.09
    7897   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/30/2015   73510   189.96
    7898   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   5/30/2015   97035   120.00
    7899   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97035   120.00
    7900   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97032   120.00
    7901   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97018   100.00
    7902   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97140   168.00
    7903   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97140   168.00
    7904   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97035   120.00
    7905   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97032   120.00
    7906   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97018   100.00
    7907   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97140   168.00
    7908   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97140   168.00
    7909   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97035   120.00
    7910   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97032   120.00
    7911   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97018   100.00
    7912   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97140   168.00
    7913   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97140   168.00
    7914   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97035   120.00
    7915   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97032   120.00
    7916   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97018   100.00
    7917   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97140   168.00
    7918   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015    Bill   5/30/2015   97140   168.00
    7919   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97035   120.00
    7920   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97032   120.00
    7921   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97140   168.00
    7922   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97140   168.00
    7923   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97035   120.00
    7924   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97032   120.00
    7925   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97140   168.00
    7926   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97140    84.00
    7927   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97035   120.00
    7928   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97032   120.00
    7929   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97140   168.00
    7930   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97140    84.00
    7931   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97035   120.00
    7932   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97032   120.00
    7933   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97140   168.00
    7934   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97140    84.00
    7935   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97035   120.00
    7936   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97032   120.00
    7937   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97140    84.00
    7938   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   97140   168.00
    7939   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   99205   475.00
    7940   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   5/30/2015   76140    40.00
    7941   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    99203   325.00
    7942   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    72040   203.75
    7943   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    72070   202.22
    7944   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    72100   196.09
    7945   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    73560   156.26
    7946   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97035   120.00
    7947   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97032   120.00
    7948   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7949   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7950   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97035   120.00
    7951   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97032   120.00
    7952   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7953   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7954   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97035   120.00
    7955   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97032   120.00
    7956   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7957   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7958   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97035   120.00
    7959   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97022   120.00
    7960   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7961   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7962   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97035   120.00
    7963   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97032   120.00
    7964   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7965   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7966   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97035   120.00
    7967   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97032   120.00
    7968   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7969   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7970   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97035   120.00
    7971   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97032   120.00
    7972   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7973   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7974   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97035   120.00
    7975   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97032   120.00
    7976   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7977   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7978   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97035   120.00
    7979   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97032   120.00
    7980   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7981   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7982   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97035   120.00
    7983   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97032   120.00
    7984   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7985   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7986   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97035   120.00
    7987   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97032   120.00
    7988   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7989   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   6/1/2015    97140   168.00
    7990   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015    Bill   6/1/2015    97035   120.00
    7991   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015    Bill   6/1/2015    97032    60.00
    7992   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015    Bill   6/1/2015    97140   168.00
    7993   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015    Bill   6/1/2015    97140    84.00
    7994   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015    Bill   6/1/2015    99213   127.00
    7995   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015    Bill   6/1/2015    97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 63 of 184

    7996   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   6/1/2015    97032    60.00
    7997   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   6/1/2015    97140    84.00
    7998   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   6/1/2015    97140   168.00
    7999   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   6/1/2015    98941    90.00
    8000   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   6/1/2015    97035   120.00
    8001   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   6/1/2015    97032    60.00
    8002   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   6/1/2015    97140   168.00
    8003   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   6/1/2015    97140    84.00
    8004   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   6/1/2015    97140   168.00
    8005   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   6/1/2015    97140   168.00
    8006   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   6/1/2015    97140   168.00
    8007   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   6/1/2015    97140   168.00
    8008   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   6/1/2015    99205   475.00
    8009   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   6/1/2015    95831    65.00
    8010   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   6/1/2015    95851    60.00
    8011   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   6/1/2015    76140    40.00
    8012   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   6/1/2015    97140   168.00
    8013   Miami   Medical   Group,   Inc   0410904110101026   11/14/2014   Bill   6/1/2015    97140   168.00
    8014   Miami   Medical   Group,   Inc   0165591360101157   2/2/2015     Bill   6/3/2015    99215   286.00
    8015   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   6/4/2015    99205   475.00
    8016   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   6/4/2015    76140    40.00
    8017   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   6/4/2015    95831    65.00
    8018   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   6/4/2015    95851    60.00
    8019   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   6/4/2015    99215   286.00
    8020   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   6/4/2015    95831    65.00
    8021   Miami   Medical   Group,   Inc   0267610570101018   2/2/2015     Bill   6/4/2015    95851    60.00
    8022   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    99203   325.00
    8023   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    72040   203.75
    8024   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    72070   202.22
    8025   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    72100   196.09
    8026   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    72220   179.24
    8027   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    73610   173.11
    8028   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97035   120.00
    8029   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97032   120.00
    8030   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8031   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8032   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97035   120.00
    8033   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97032   120.00
    8034   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8035   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8036   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97035   120.00
    8037   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97032   120.00
    8038   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8039   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8040   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97035   120.00
    8041   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97032   120.00
    8042   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8043   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97022    58.00
    8044   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8045   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    99211    60.00
    8046   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    98941    90.00
    8047   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97035   120.00
    8048   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97032   120.00
    8049   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8050   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8051   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97035   120.00
    8052   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97032   120.00
    8053   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8054   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8055   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97035   120.00
    8056   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97032   120.00
    8057   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8058   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8059   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97035   120.00
    8060   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97032   120.00
    8061   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97022    58.00
    8062   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8063   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140    84.00
    8064   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97035   120.00
    8065   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97032   120.00
    8066   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97022    58.00
    8067   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8068   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140    84.00
    8069   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97035   120.00
    8070   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97032   120.00
    8071   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97022    58.00
    8072   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140    84.00
    8073   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8074   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97035   120.00
    8075   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97032   120.00
    8076   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8077   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140    84.00
    8078   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97022    58.00
    8079   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97035   120.00
    8080   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97032   120.00
    8081   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97022    58.00
    8082   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8083   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140    84.00
    8084   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97035   120.00
    8085   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97032   120.00
    8086   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8087   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97140   168.00
    8088   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   6/8/2015    97022    58.00
    8089   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   6/12/2015   97035   120.00
    8090   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   6/12/2015   97032   120.00
    8091   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   6/12/2015   97140   168.00
    8092   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   6/12/2015   97140   168.00
    8093   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   6/12/2015   97035   120.00
    8094   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   6/12/2015   97032   120.00
    8095   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   6/12/2015   97140   168.00
    8096   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   6/12/2015   97140   168.00
    8097   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   6/12/2015   97035   120.00
    8098   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   6/12/2015   97032   120.00
    8099   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   6/12/2015   97140   168.00
    8100   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   6/12/2015   97140   168.00
    8101   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/17/2015   97035   120.00
    8102   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/17/2015   97032   120.00
    8103   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/17/2015   97140   168.00
    8104   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/17/2015   97140   168.00
    8105   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/17/2015   97035   120.00
    8106   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/17/2015   97032   120.00
    8107   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/17/2015   97140   168.00
    8108   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/17/2015   97140   168.00
    8109   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/17/2015   99215   286.00
    8110   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/17/2015   95831    65.00
    8111   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/17/2015   95851    60.00
    8112   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/17/2015   76140    40.00
    8113   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/18/2015   97035   120.00
    8114   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/18/2015   97032   120.00
    8115   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/18/2015   97140   168.00
    8116   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/18/2015   97140   168.00
    8117   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/18/2015   97035   120.00
    8118   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/18/2015   97032   120.00
    8119   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/18/2015   97140   168.00
    8120   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/18/2015   97140   168.00
    8121   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/18/2015   99215   286.00
    8122   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/18/2015   76140    40.00
    8123   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/18/2015   95831    65.00
    8124   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015    Bill   6/18/2015   95851    60.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 64 of 184

    8125   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   6/18/2015   99215   286.00
    8126   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   6/18/2015   95831    65.00
    8127   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   6/18/2015   95851    60.00
    8128   Miami   Medical   Group,   Inc   0377712820101058   3/18/2015   Bill   6/18/2015   76140    40.00
    8129   Miami   Medical   Group,   Inc   0531262010101016   5/20/2015   Bill   6/29/2015   99205   475.00
    8130   Miami   Medical   Group,   Inc   0531262010101016   5/20/2015   Bill   6/29/2015   95831    65.00
    8131   Miami   Medical   Group,   Inc   0531262010101016   5/20/2015   Bill   6/29/2015   95851    60.00
    8132   Miami   Medical   Group,   Inc   0531262010101016   5/20/2015   Bill   6/29/2015   99205   600.00
    8133   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   97140   168.00
    8134   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   97035   120.00
    8135   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   97032   120.00
    8136   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   97140   168.00
    8137   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   97140   168.00
    8138   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   97035   120.00
    8139   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   97032   120.00
    8140   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   97140   168.00
    8141   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   97140   168.00
    8142   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   97035   120.00
    8143   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   97032   120.00
    8144   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   97140   168.00
    8145   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   97140   168.00
    8146   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   99213   127.00
    8147   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   98940    72.00
    8148   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   99213   127.00
    8149   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   98940    72.00
    8150   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   76140    40.00
    8151   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   97032   120.00
    8152   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   97032   120.00
    8153   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015   Bill   6/29/2015   97140   168.00
    8154   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    99205   475.00
    8155   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    76140    40.00
    8156   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    95831    65.00
    8157   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    95851    60.00
    8158   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97035   120.00
    8159   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97032   120.00
    8160   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97140   168.00
    8161   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97140   168.00
    8162   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97022    58.00
    8163   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97035   120.00
    8164   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97032   120.00
    8165   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97022    58.00
    8166   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97140   168.00
    8167   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97140   168.00
    8168   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97035   120.00
    8169   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97032   120.00
    8170   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97022    58.00
    8171   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97140   168.00
    8172   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97140   168.00
    8173   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97035   120.00
    8174   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97032   120.00
    8175   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97140   168.00
    8176   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97140   168.00
    8177   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97035   120.00
    8178   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97032   120.00
    8179   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97140   168.00
    8180   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   7/3/2015    97140   168.00
    8181   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97035   120.00
    8182   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97032   120.00
    8183   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8184   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8185   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97035   120.00
    8186   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97032   120.00
    8187   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8188   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8189   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97035   120.00
    8190   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97032   120.00
    8191   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8192   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8193   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97035   120.00
    8194   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97032   120.00
    8195   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8196   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8197   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97035   120.00
    8198   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97032   120.00
    8199   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8200   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8201   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97035   120.00
    8202   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97032   120.00
    8203   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8204   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8205   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97035   120.00
    8206   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97032   120.00
    8207   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8208   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8209   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97035   120.00
    8210   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97032   120.00
    8211   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8212   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8213   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97035   120.00
    8214   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97032   120.00
    8215   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8216   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015   Bill   7/6/2015    97140   168.00
    8217   Miami   Medical   Group,   Inc   0369925550101029   5/26/2015   Bill   7/11/2015   99205   475.00
    8218   Miami   Medical   Group,   Inc   0369925550101029   5/26/2015   Bill   7/11/2015   76140    40.00
    8219   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97035   120.00
    8220   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97032   120.00
    8221   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97140   168.00
    8222   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97140   168.00
    8223   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97035   120.00
    8224   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97032   120.00
    8225   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97140   168.00
    8226   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97140   168.00
    8227   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97035   120.00
    8228   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97032   120.00
    8229   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97140   168.00
    8230   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97140   168.00
    8231   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97140   168.00
    8232   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97140   168.00
    8233   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97035   120.00
    8234   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97032   120.00
    8235   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97140   168.00
    8236   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97140   168.00
    8237   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97035   120.00
    8238   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97032   120.00
    8239   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97140   168.00
    8240   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97140   168.00
    8241   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97035   120.00
    8242   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015    Bill   7/13/2015   97032   120.00
    8243   Miami   Medical   Group,   Inc   0426938160101025   4/13/2015   Bill   7/16/2015   99205   600.00
    8244   Miami   Medical   Group,   Inc   0426938160101025   4/13/2015   Bill   7/16/2015   76140    50.00
    8245   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   7/16/2015   97035   120.00
    8246   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   7/16/2015   97032   120.00
    8247   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   7/16/2015   97022    58.00
    8248   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   7/16/2015   97140   168.00
    8249   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   7/16/2015   97140   168.00
    8250   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   7/16/2015   97035   120.00
    8251   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   7/16/2015   97032   120.00
    8252   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   7/16/2015   97140   168.00
    8253   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015   Bill   7/16/2015   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 65 of 184

    8254   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97022    58.00
    8255   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97035    60.00
    8256   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97032   120.00
    8257   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97110    79.00
    8258   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97140   168.00
    8259   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97140   168.00
    8260   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   99213   127.00
    8261   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   98941    90.00
    8262   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97035   120.00
    8263   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97032   120.00
    8264   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97140   168.00
    8265   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97140   168.00
    8266   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97035   120.00
    8267   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97032   120.00
    8268   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97022    58.00
    8269   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97140   168.00
    8270   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97140   168.00
    8271   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97035   120.00
    8272   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97032   120.00
    8273   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97140   168.00
    8274   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97140   168.00
    8275   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97022    58.00
    8276   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97035   120.00
    8277   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97032   120.00
    8278   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97110   158.00
    8279   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97140   168.00
    8280   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/16/2015   97140   168.00
    8281   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   7/16/2015   97035   120.00
    8282   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   7/16/2015   97022    60.00
    8283   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   7/16/2015   97140   168.00
    8284   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   7/16/2015   97140    84.00
    8285   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   7/16/2015   97035   120.00
    8286   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   7/16/2015   97032   120.00
    8287   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   7/16/2015   97140   168.00
    8288   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   7/16/2015   97140   168.00
    8289   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97035   120.00
    8290   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97032   120.00
    8291   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97140   168.00
    8292   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97140   168.00
    8293   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97035   120.00
    8294   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97032   120.00
    8295   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97140   168.00
    8296   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97140   168.00
    8297   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97035   120.00
    8298   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97032   120.00
    8299   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97140   168.00
    8300   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97140   168.00
    8301   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97035   120.00
    8302   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97032   120.00
    8303   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97140   168.00
    8304   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97140   168.00
    8305   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97035   120.00
    8306   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97032   120.00
    8307   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97140   168.00
    8308   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97140   168.00
    8309   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   99213   127.00
    8310   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   98940    72.00
    8311   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97035   120.00
    8312   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97032   120.00
    8313   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97140   168.00
    8314   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015    Bill   7/20/2015   97140   168.00
    8315   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015    Bill   7/24/2015   99214   192.00
    8316   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015    Bill   7/24/2015   95851    60.00
    8317   Miami   Medical   Group,   Inc   0369251310101039   2/20/2015    Bill   7/24/2015   76140    40.00
    8318   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/29/2015   99205   600.00
    8319   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   7/29/2015   76140    40.00
    8320   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   8/1/2015    97035   120.00
    8321   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   8/1/2015    97032   120.00
    8322   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   8/1/2015    97140   168.00
    8323   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   8/1/2015    97140   168.00
    8324   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   8/1/2015    97035   120.00
    8325   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   8/1/2015    97032   120.00
    8326   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   8/1/2015    97140   168.00
    8327   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   8/1/2015    97140   168.00
    8328   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   8/1/2015    97035   120.00
    8329   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   8/1/2015    97032   120.00
    8330   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   8/1/2015    97140   168.00
    8331   Miami   Medical   Group,   Inc   0098259350101403   4/8/2015     Bill   8/1/2015    97140   168.00
    8332   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   8/3/2015    97035   120.00
    8333   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   8/3/2015    97032   120.00
    8334   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   8/3/2015    97140   168.00
    8335   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   8/3/2015    97140   168.00
    8336   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   8/3/2015    97035   120.00
    8337   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   8/3/2015    97032   120.00
    8338   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   8/3/2015    97140   168.00
    8339   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   8/3/2015    97140   168.00
    8340   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   8/3/2015    97035   120.00
    8341   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   8/3/2015    97032   120.00
    8342   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   8/3/2015    97140   168.00
    8343   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   8/3/2015    97140   168.00
    8344   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   8/3/2015    97035   120.00
    8345   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   8/3/2015    97032   120.00
    8346   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   8/3/2015    97140   168.00
    8347   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   8/3/2015    97140   168.00
    8348   Miami   Medical   Group,   Inc   0458564210101012   2/25/2015    Bill   8/3/2015    99215   286.00
    8349   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    99215   286.00
    8350   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97035    60.00
    8351   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97032    60.00
    8352   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97140    84.00
    8353   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97035    60.00
    8354   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97032    60.00
    8355   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97140    84.00
    8356   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97035    60.00
    8357   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97032    60.00
    8358   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97140    84.00
    8359   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97035    60.00
    8360   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97032    60.00
    8361   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97140    84.00
    8362   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97035    60.00
    8363   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97032    60.00
    8364   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97140    84.00
    8365   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97035    60.00
    8366   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97032    60.00
    8367   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97140    84.00
    8368   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97035    60.00
    8369   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97032    60.00
    8370   Miami   Medical   Group,   Inc   0508529550101013   10/24/2014   Bill   8/8/2015    97140    84.00
    8371   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   99203   325.00
    8372   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   72040   203.75
    8373   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   72070   202.22
    8374   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   72100   196.09
    8375   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   73030   179.24
    8376   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97035   120.00
    8377   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97032   120.00
    8378   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97140   168.00
    8379   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97140   168.00
    8380   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97035   120.00
    8381   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97032   120.00
    8382   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 66 of 184

    8383   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97140   168.00
    8384   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97035   120.00
    8385   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97032   120.00
    8386   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97140   168.00
    8387   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97140   168.00
    8388   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   99203   325.00
    8389   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   72040   203.75
    8390   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   72070   202.22
    8391   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   72100   196.09
    8392   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   73030   179.24
    8393   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97035   120.00
    8394   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97032   120.00
    8395   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97140   168.00
    8396   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97140   168.00
    8397   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97035   120.00
    8398   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97032   120.00
    8399   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97140   168.00
    8400   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97140   168.00
    8401   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97035   120.00
    8402   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97032   120.00
    8403   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97140   168.00
    8404   Miami   Medical   Group,   Inc   0496538690101035   11/21/2014   Bill   8/10/2015   97140   168.00
    8405   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   8/17/2015   97035   120.00
    8406   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   8/17/2015   97032   120.00
    8407   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   8/17/2015   97022    58.00
    8408   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   8/17/2015   97140   168.00
    8409   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   8/17/2015   97140   168.00
    8410   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   8/17/2015   97035   120.00
    8411   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   8/17/2015   97032   120.00
    8412   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   8/17/2015   97140   168.00
    8413   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   8/17/2015   97140   168.00
    8414   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   8/17/2015   97035   120.00
    8415   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   8/17/2015   97032   120.00
    8416   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   8/17/2015   97022    58.00
    8417   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   8/17/2015   97140   168.00
    8418   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   8/17/2015   97140   168.00
    8419   Miami   Medical   Group,   Inc   0409019010101035   3/15/2015    Bill   8/17/2015   99215   286.00
    8420   Miami   Medical   Group,   Inc   0326740300101019   6/21/2015    Bill   8/21/2015   99205   475.00
    8421   Miami   Medical   Group,   Inc   0326740300101019   6/21/2015    Bill   8/21/2015   76140    40.00
    8422   Miami   Medical   Group,   Inc   0326740300101019   6/21/2015    Bill   8/21/2015   95831    65.00
    8423   Miami   Medical   Group,   Inc   0326740300101019   6/21/2015    Bill   8/21/2015   95851    60.00
    8424   Miami   Medical   Group,   Inc   0458406840101022   6/10/2015    Bill   8/31/2015   99205   600.00
    8425   Miami   Medical   Group,   Inc   0458406840101022   6/10/2015    Bill   8/31/2015   76140    40.00
    8426   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97140   168.00
    8427   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97035   120.00
    8428   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97032   120.00
    8429   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97140    84.00
    8430   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97140   168.00
    8431   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97035   120.00
    8432   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97032   120.00
    8433   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97140   168.00
    8434   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97140   168.00
    8435   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97035   120.00
    8436   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97032   120.00
    8437   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97140   168.00
    8438   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    99204   350.00
    8439   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    95831    65.00
    8440   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    95851    60.00
    8441   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    72040   203.75
    8442   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    72070   202.22
    8443   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    73030   179.24
    8444   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97035   120.00
    8445   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97032   120.00
    8446   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97140   168.00
    8447   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97140   168.00
    8448   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97140   168.00
    8449   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97035    60.00
    8450   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97032   120.00
    8451   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97140   168.00
    8452   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97035   120.00
    8453   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97035   120.00
    8454   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97032   120.00
    8455   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97140   168.00
    8456   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97140   168.00
    8457   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97035   120.00
    8458   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97032   120.00
    8459   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97032   120.00
    8460   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97140   168.00
    8461   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97140   168.00
    8462   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97035   120.00
    8463   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97032   120.00
    8464   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015    Bill   9/5/2015    97140   168.00
    8465   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   99203   325.00
    8466   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97035   120.00
    8467   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97032   120.00
    8468   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97140   168.00
    8469   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97140   168.00
    8470   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   72040   203.75
    8471   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   72070   202.22
    8472   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   72100   196.09
    8473   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97035   120.00
    8474   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97032   120.00
    8475   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97140    84.00
    8476   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97140   168.00
    8477   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97035   120.00
    8478   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97032   120.00
    8479   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97140   168.00
    8480   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97112    79.00
    8481   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97035   120.00
    8482   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97032   120.00
    8483   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97140   168.00
    8484   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97112    79.00
    8485   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97035   120.00
    8486   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97032   120.00
    8487   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97140   168.00
    8488   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97112    79.00
    8489   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97035   120.00
    8490   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97032   120.00
    8491   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97140   168.00
    8492   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97112    79.00
    8493   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97035   120.00
    8494   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97032   120.00
    8495   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97140   168.00
    8496   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97112    79.00
    8497   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97035   120.00
    8498   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97032   120.00
    8499   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97140   168.00
    8500   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97112    79.00
    8501   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97035   120.00
    8502   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97032   120.00
    8503   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97112    79.00
    8504   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97140   168.00
    8505   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97035   120.00
    8506   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97032   120.00
    8507   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97140   168.00
    8508   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97140   168.00
    8509   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97035   120.00
    8510   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97032   120.00
    8511   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   9/12/2015   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 67 of 184

    8512   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97140   168.00
    8513   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97035   120.00
    8514   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97032   120.00
    8515   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97140   168.00
    8516   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97140   168.00
    8517   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97035   120.00
    8518   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97032   120.00
    8519   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97035   120.00
    8520   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97032   120.00
    8521   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97140   168.00
    8522   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97140   168.00
    8523   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97035   120.00
    8524   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97032   120.00
    8525   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97140   168.00
    8526   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97140   168.00
    8527   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97035   120.00
    8528   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97032   120.00
    8529   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97140   168.00
    8530   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   97140   168.00
    8531   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   99205   475.00
    8532   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   95831    65.00
    8533   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   9/12/2015   95851    60.00
    8534   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/14/2015   99205   600.00
    8535   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/14/2015   76140    40.00
    8536   Miami   Medical   Group,   Inc   0425532880101091   7/3/2015    Bill   9/17/2015   99203   325.00
    8537   Miami   Medical   Group,   Inc   0425532880101091   7/3/2015    Bill   9/17/2015   97035   120.00
    8538   Miami   Medical   Group,   Inc   0425532880101091   7/3/2015    Bill   9/17/2015   97032   120.00
    8539   Miami   Medical   Group,   Inc   0425532880101091   7/3/2015    Bill   9/17/2015   97110    79.00
    8540   Miami   Medical   Group,   Inc   0425532880101091   7/3/2015    Bill   9/17/2015   97140    84.00
    8541   Miami   Medical   Group,   Inc   0425532880101091   7/3/2015    Bill   9/17/2015   97140   168.00
    8542   Miami   Medical   Group,   Inc   0425532880101091   7/3/2015    Bill   9/17/2015   72040   203.75
    8543   Miami   Medical   Group,   Inc   0425532880101091   7/3/2015    Bill   9/17/2015   72070   202.22
    8544   Miami   Medical   Group,   Inc   0425532880101091   7/3/2015    Bill   9/17/2015   72100   196.09
    8545   Miami   Medical   Group,   Inc   0425532880101091   7/3/2015    Bill   9/17/2015   73562   185.37
    8546   Miami   Medical   Group,   Inc   0425532880101091   7/3/2015    Bill   9/17/2015   97035   120.00
    8547   Miami   Medical   Group,   Inc   0425532880101091   7/3/2015    Bill   9/17/2015   97032   120.00
    8548   Miami   Medical   Group,   Inc   0425532880101091   7/3/2015    Bill   9/17/2015   97140   168.00
    8549   Miami   Medical   Group,   Inc   0425532880101091   7/3/2015    Bill   9/17/2015   97140   168.00
    8550   Miami   Medical   Group,   Inc   0425532880101091   7/3/2015    Bill   9/17/2015   97140   168.00
    8551   Miami   Medical   Group,   Inc   0425532880101091   7/3/2015    Bill   9/17/2015   99213   127.00
    8552   Miami   Medical   Group,   Inc   0425532880101091   7/3/2015    Bill   9/17/2015   98941    90.00
    8553   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97035   120.00
    8554   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97032   120.00
    8555   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140   168.00
    8556   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140   168.00
    8557   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97035   120.00
    8558   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97032   120.00
    8559   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140    84.00
    8560   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140   168.00
    8561   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   99213   127.00
    8562   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   98941    90.00
    8563   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97035   120.00
    8564   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97032   120.00
    8565   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140    84.00
    8566   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140   168.00
    8567   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97035   120.00
    8568   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97022   120.00
    8569   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140    84.00
    8570   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140   168.00
    8571   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   99211    60.00
    8572   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97035   120.00
    8573   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97032   120.00
    8574   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140    84.00
    8575   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140   168.00
    8576   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97035   120.00
    8577   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97032   120.00
    8578   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140   168.00
    8579   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140   168.00
    8580   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97035   120.00
    8581   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97032   120.00
    8582   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140    84.00
    8583   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140   168.00
    8584   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   99213   127.00
    8585   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   98941    90.00
    8586   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97035   120.00
    8587   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97032   120.00
    8588   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140    84.00
    8589   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140   168.00
    8590   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97035   120.00
    8591   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97032   120.00
    8592   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140    84.00
    8593   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140   168.00
    8594   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   99211    60.00
    8595   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97035   120.00
    8596   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97032   120.00
    8597   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140    84.00
    8598   Miami   Medical   Group,   Inc   0423599240101022   4/26/2015   Bill   9/17/2015   97140   168.00
    8599   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   9/28/2015   99205   475.00
    8600   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   9/28/2015   95831    65.00
    8601   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   9/28/2015   76140    40.00
    8602   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   9/30/2015   99213   127.00
    8603   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   9/30/2015   76140    40.00
    8604   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   9/30/2015   97035   120.00
    8605   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   9/30/2015   97140   168.00
    8606   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   9/30/2015   97035   120.00
    8607   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   9/30/2015   97140   168.00
    8608   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   9/30/2015   97112    79.00
    8609   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   9/30/2015   97035   120.00
    8610   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   9/30/2015   97140   168.00
    8611   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   9/30/2015   97112    79.00
    8612   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   9/30/2015   97035   120.00
    8613   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   9/30/2015   97140   168.00
    8614   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   9/30/2015   97140   168.00
    8615   Miami   Medical   Group,   Inc   0495577840101041   9/5/2015    Bill   10/2/2015   99204   350.00
    8616   Miami   Medical   Group,   Inc   0495577840101041   9/5/2015    Bill   10/2/2015   72040   203.75
    8617   Miami   Medical   Group,   Inc   0495577840101041   9/5/2015    Bill   10/2/2015   72070   202.22
    8618   Miami   Medical   Group,   Inc   0495577840101041   9/5/2015    Bill   10/2/2015   72100   196.09
    8619   Miami   Medical   Group,   Inc   0495577840101041   9/5/2015    Bill   10/2/2015   73560   156.26
    8620   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97035   120.00
    8621   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97032   120.00
    8622   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8623   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8624   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97035   120.00
    8625   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97032   120.00
    8626   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8627   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8628   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97035   120.00
    8629   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97032   120.00
    8630   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8631   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8632   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97035   120.00
    8633   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97032   120.00
    8634   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8635   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8636   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97035   120.00
    8637   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97032   120.00
    8638   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8639   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8640   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 68 of 184

    8641   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97032   120.00
    8642   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8643   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8644   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97035   120.00
    8645   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97032   120.00
    8646   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8647   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8648   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97035   120.00
    8649   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97032   120.00
    8650   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8651   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8652   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97035   120.00
    8653   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97032   120.00
    8654   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8655   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8656   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97035   120.00
    8657   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97032   120.00
    8658   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8659   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8660   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97035   120.00
    8661   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97032   120.00
    8662   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8663   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8664   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97035   120.00
    8665   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97032   120.00
    8666   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8667   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   97140   168.00
    8668   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   99213   127.00
    8669   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   10/7/2015   98941    90.00
    8670   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   72040   203.75
    8671   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   72070   202.22
    8672   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   72100   196.09
    8673   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   73560   156.26
    8674   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   73610   173.11
    8675   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8676   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8677   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8678   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8679   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8680   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8681   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8682   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8683   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8684   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8685   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140    84.00
    8686   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8687   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8688   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8689   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8690   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8691   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8692   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8693   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8694   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8695   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8696   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8697   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8698   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8699   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8700   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8701   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8702   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8703   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8704   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   99203   325.00
    8705   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035    60.00
    8706   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032    60.00
    8707   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97110   158.00
    8708   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140    84.00
    8709   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8710   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8711   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8712   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8713   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8714   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8715   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8716   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8717   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8718   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8719   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8720   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8721   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8722   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8723   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8724   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8725   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8726   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8727   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8728   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8729   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8730   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8731   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8732   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8733   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8734   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8735   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8736   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8737   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8738   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8739   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8740   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8741   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8742   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8743   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8744   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8745   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8746   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8747   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8748   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8749   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8750   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8751   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8752   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8753   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8754   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8755   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8756   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8757   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8758   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8759   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8760   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8761   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8762   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8763   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8764   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8765   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
    8766   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8767   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97140   168.00
    8768   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97035   120.00
    8769   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 69 of 184

    8770   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015    97140   168.00
    8771   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015    97140   168.00
    8772   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015    97035   120.00
    8773   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015    97032   120.00
    8774   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015    97140   168.00
    8775   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015    97140   168.00
    8776   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015    97035   120.00
    8777   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015    97032   120.00
    8778   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015    97140   168.00
    8779   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015    97140   168.00
    8780   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015    97035   120.00
    8781   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015    97032   120.00
    8782   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015    99205   475.00
    8783   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015    95831    65.00
    8784   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/7/2015    95851    60.00
    8785   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   99203   325.00
    8786   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   72040   203.75
    8787   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   72070   202.22
    8788   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   72100   196.09
    8789   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97035    60.00
    8790   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97032    60.00
    8791   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97140   168.00
    8792   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97140   168.00
    8793   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97035    60.00
    8794   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97032    60.00
    8795   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97140   168.00
    8796   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97140   168.00
    8797   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97035    60.00
    8798   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97032    60.00
    8799   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97140   168.00
    8800   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97140   168.00
    8801   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97035    60.00
    8802   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97032    60.00
    8803   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97140   168.00
    8804   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97140   168.00
    8805   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97035    60.00
    8806   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97032    60.00
    8807   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97140   168.00
    8808   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97140   168.00
    8809   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97035    60.00
    8810   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97032    60.00
    8811   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97140   168.00
    8812   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97140   168.00
    8813   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97035    60.00
    8814   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97032    60.00
    8815   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97140   168.00
    8816   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97140   168.00
    8817   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97035    60.00
    8818   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97032    60.00
    8819   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97140   168.00
    8820   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/12/2015   97140   168.00
    8821   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   99205   475.00
    8822   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   95831    65.00
    8823   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   95851    60.00
    8824   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   99203   325.00
    8825   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   72040   203.75
    8826   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   72070   202.22
    8827   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   72100   196.09
    8828   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   73030   179.24
    8829   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   73560   156.26
    8830   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97035   120.00
    8831   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97032   120.00
    8832   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97140   168.00
    8833   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97140   168.00
    8834   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97035   120.00
    8835   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97032   120.00
    8836   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97140   168.00
    8837   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97140   168.00
    8838   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97035   120.00
    8839   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97032   120.00
    8840   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97140   168.00
    8841   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97140   168.00
    8842   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97035   120.00
    8843   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97032   120.00
    8844   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97140   168.00
    8845   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97140   168.00
    8846   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97035   120.00
    8847   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97032   120.00
    8848   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97140   168.00
    8849   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97140   168.00
    8850   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97035   120.00
    8851   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97032   120.00
    8852   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97140   168.00
    8853   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97140   168.00
    8854   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97035   120.00
    8855   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97032   120.00
    8856   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97140   168.00
    8857   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97112    79.00
    8858   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97035   120.00
    8859   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97032   120.00
    8860   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97140   168.00
    8861   Miami   Medical   Group,   Inc   0500493630101022   8/7/2015    Bill   10/17/2015   97140   168.00
    8862   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   99204   350.00
    8863   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   95831    65.00
    8864   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   95851    60.00
    8865   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   72040   203.75
    8866   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   72070   202.22
    8867   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   73030   179.24
    8868   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   73650   142.47
    8869   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   73510   189.96
    8870   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97035   120.00
    8871   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97032   120.00
    8872   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97140   168.00
    8873   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97035   120.00
    8874   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97032   120.00
    8875   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97140   168.00
    8876   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97035   120.00
    8877   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97032   120.00
    8878   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97140   168.00
    8879   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97035   120.00
    8880   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97032   120.00
    8881   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97140   168.00
    8882   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97035   120.00
    8883   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97032   120.00
    8884   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97140   168.00
    8885   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97035   120.00
    8886   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97032   120.00
    8887   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97140   168.00
    8888   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97035   120.00
    8889   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97032   120.00
    8890   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97140   168.00
    8891   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97035   120.00
    8892   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97032   120.00
    8893   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97140   168.00
    8894   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97035   120.00
    8895   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97032   120.00
    8896   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97140   168.00
    8897   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97035   120.00
    8898   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 70 of 184

    8899   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97140   168.00
    8900   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97035   120.00
    8901   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97032   120.00
    8902   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97140   168.00
    8903   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97035   120.00
    8904   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97032   120.00
    8905   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97140   168.00
    8906   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97035   120.00
    8907   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97032   120.00
    8908   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97140   168.00
    8909   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97035   120.00
    8910   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97032   120.00
    8911   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97140   168.00
    8912   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97140   168.00
    8913   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97035   120.00
    8914   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97032   120.00
    8915   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97140   168.00
    8916   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   97140   168.00
    8917   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   99203   325.00
    8918   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   98940    72.00
    8919   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   10/19/2015   76140    40.00
    8920   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97035   120.00
    8921   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97140   168.00
    8922   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97140   168.00
    8923   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97035   120.00
    8924   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97140   168.00
    8925   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97140   168.00
    8926   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97035   120.00
    8927   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97140   168.00
    8928   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97140   168.00
    8929   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97035   120.00
    8930   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97140   168.00
    8931   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97140   168.00
    8932   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97035   120.00
    8933   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97140   168.00
    8934   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97140   168.00
    8935   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97035   120.00
    8936   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97140   168.00
    8937   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97140    84.00
    8938   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97035   120.00
    8939   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97140   168.00
    8940   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   97140    84.00
    8941   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   99214   192.00
    8942   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   95831    65.00
    8943   Miami   Medical   Group,   Inc   0406153920101042   6/26/2015   Bill   10/23/2015   95851    60.00
    8944   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97140   168.00
    8945   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97035   120.00
    8946   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97032   120.00
    8947   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97140    84.00
    8948   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97140   168.00
    8949   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   99213   127.00
    8950   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   95831    65.00
    8951   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   95851    60.00
    8952   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   99204   350.00
    8953   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97035   120.00
    8954   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97032   120.00
    8955   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97140    84.00
    8956   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97140   168.00
    8957   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   99203   325.00
    8958   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   72040   203.75
    8959   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   72070   202.22
    8960   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   73560   156.26
    8961   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97035   120.00
    8962   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97032   120.00
    8963   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97140   168.00
    8964   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97140    84.00
    8965   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97035    60.00
    8966   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97032   120.00
    8967   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97140    84.00
    8968   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97140   168.00
    8969   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97035    60.00
    8970   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97032   120.00
    8971   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97140    84.00
    8972   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97140   168.00
    8973   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97035   120.00
    8974   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97032   120.00
    8975   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015   Bill   10/26/2015   97140    84.00
    8976   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/26/2015   97035   120.00
    8977   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/26/2015   97032   120.00
    8978   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/26/2015   97140   168.00
    8979   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/26/2015   97035   120.00
    8980   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/26/2015   97032   120.00
    8981   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/26/2015   97140   168.00
    8982   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/26/2015   97035   120.00
    8983   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/26/2015   97032   120.00
    8984   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/26/2015   97140   168.00
    8985   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/26/2015   97035   720.00
    8986   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/26/2015   97032   120.00
    8987   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/26/2015   97140   168.00
    8988   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/26/2015   97035   120.00
    8989   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/26/2015   97032   120.00
    8990   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/26/2015   97140   168.00
    8991   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/26/2015   97035   120.00
    8992   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015   Bill   10/26/2015   97140   168.00
    8993   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    99203   325.00
    8994   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    72040   203.75
    8995   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    72070   202.22
    8996   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    72100   196.09
    8997   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    73030   358.48
    8998   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97035   120.00
    8999   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97032   120.00
    9000   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97140   168.00
    9001   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97035   120.00
    9002   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97032   120.00
    9003   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97140   168.00
    9004   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97140   168.00
    9005   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97035   120.00
    9006   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97032   120.00
    9007   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97140   168.00
    9008   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97140   168.00
    9009   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97035   120.00
    9010   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97032   120.00
    9011   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97140   168.00
    9012   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97140   168.00
    9013   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97035   120.00
    9014   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97032   120.00
    9015   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97140   168.00
    9016   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97112    79.00
    9017   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97035   120.00
    9018   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97032   120.00
    9019   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97140   168.00
    9020   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97112    79.00
    9021   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97035   120.00
    9022   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97032   120.00
    9023   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97140   168.00
    9024   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/2/2015    97112    79.00
    9025   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015    97035   120.00
    9026   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015    97032   120.00
    9027   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015    97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 71 of 184

    9028   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97140   168.00
    9029   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97035   120.00
    9030   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97032   120.00
    9031   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97140   168.00
    9032   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97140   168.00
    9033   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   99211    60.00
    9034   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   76140    40.00
    9035   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   98940    72.00
    9036   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97035   120.00
    9037   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97032   120.00
    9038   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97140   168.00
    9039   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97140   168.00
    9040   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97035   120.00
    9041   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97032   120.00
    9042   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97140   168.00
    9043   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97140   168.00
    9044   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97035   120.00
    9045   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97032   120.00
    9046   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97140   168.00
    9047   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97140   168.00
    9048   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97035   120.00
    9049   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97032   120.00
    9050   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97140   168.00
    9051   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015   Bill   11/5/2015   97140   168.00
    9052   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   99203   325.00
    9053   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9054   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9055   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9056   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140    84.00
    9057   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   72040   203.75
    9058   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   72070   202.22
    9059   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   72100   196.09
    9060   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   73610   173.11
    9061   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9062   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9063   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9064   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140    84.00
    9065   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9066   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9067   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140    84.00
    9068   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9069   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9070   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9071   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9072   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140    84.00
    9073   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   99213   127.00
    9074   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   98941    90.00
    9075   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   99211    60.00
    9076   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9077   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9078   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9079   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140    84.00
    9080   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9081   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9082   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140    84.00
    9083   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9084   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9085   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9086   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140    84.00
    9087   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9088   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9089   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9090   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140    84.00
    9091   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9092   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9093   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9094   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140    84.00
    9095   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9096   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9097   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9098   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140    84.00
    9099   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9100   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9101   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9102   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140    84.00
    9103   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9104   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9105   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9106   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140    84.00
    9107   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9108   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   99213   127.00
    9109   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   98940    72.00
    9110   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9111   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9112   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140    84.00
    9113   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9114   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9115   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9116   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9117   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97112    79.00
    9118   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9119   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9120   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97022    58.00
    9121   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9122   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140    84.00
    9123   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9124   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9125   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97022    58.00
    9126   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9127   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140    84.00
    9128   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9129   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9130   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97022    58.00
    9131   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9132   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140    84.00
    9133   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97035   120.00
    9134   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97032   120.00
    9135   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9136   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97140   168.00
    9137   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   97022    58.00
    9138   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   99205   475.00
    9139   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   76140    40.00
    9140   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   95831    65.00
    9141   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015   Bill   11/5/2015   95851    60.00
    9142   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/6/2015   99205   475.00
    9143   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/6/2015   95831    65.00
    9144   Miami   Medical   Group,   Inc   0414977200101029   8/25/2015   Bill   11/6/2015   95851    60.00
    9145   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   11/9/2015   97035   120.00
    9146   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   11/9/2015   97032   120.00
    9147   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   11/9/2015   97140   168.00
    9148   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   11/9/2015   97140    84.00
    9149   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   11/9/2015   99213   127.00
    9150   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   11/9/2015   98941    90.00
    9151   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   11/9/2015   97035   120.00
    9152   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   11/9/2015   97032   120.00
    9153   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   11/9/2015   97140   168.00
    9154   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   11/9/2015   97140   168.00
    9155   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   11/9/2015   97035   120.00
    9156   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015    Bill   11/9/2015   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 72 of 184

    9157   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97035   120.00
    9158   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97032   120.00
    9159   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97140   168.00
    9160   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97140   168.00
    9161   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97035   120.00
    9162   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97032   120.00
    9163   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97140   168.00
    9164   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97140   168.00
    9165   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97035   120.00
    9166   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97032   120.00
    9167   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97140   168.00
    9168   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97140   168.00
    9169   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97140   168.00
    9170   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97140   168.00
    9171   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97035   120.00
    9172   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97032   120.00
    9173   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97140   168.00
    9174   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   11/9/2015    97140   168.00
    9175   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   11/16/2015   99205   475.00
    9176   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   11/16/2015   95831    65.00
    9177   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   11/16/2015   95851    60.00
    9178   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   11/16/2015   76140    40.00
    9179   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015    Bill   11/16/2015   99215   286.00
    9180   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015    Bill   11/16/2015   95831    65.00
    9181   Miami   Medical   Group,   Inc   0527961140101012   7/18/2015    Bill   11/16/2015   95851    60.00
    9182   Miami   Medical   Group,   Inc   0539031670101018   9/15/2015    Bill   11/20/2015   99204   350.00
    9183   Miami   Medical   Group,   Inc   0539031670101018   9/15/2015    Bill   11/20/2015   72040   203.75
    9184   Miami   Medical   Group,   Inc   0539031670101018   9/15/2015    Bill   11/20/2015   72070   202.22
    9185   Miami   Medical   Group,   Inc   0539031670101018   9/15/2015    Bill   11/20/2015   72100   196.09
    9186   Miami   Medical   Group,   Inc   0539031670101018   9/15/2015    Bill   11/20/2015   70250   200.69
    9187   Miami   Medical   Group,   Inc   0539031670101018   9/15/2015    Bill   11/20/2015   97035   120.00
    9188   Miami   Medical   Group,   Inc   0539031670101018   9/15/2015    Bill   11/20/2015   97032   120.00
    9189   Miami   Medical   Group,   Inc   0539031670101018   9/15/2015    Bill   11/20/2015   97140   168.00
    9190   Miami   Medical   Group,   Inc   0539031670101018   9/15/2015    Bill   11/20/2015   95831    65.00
    9191   Miami   Medical   Group,   Inc   0539031670101018   9/15/2015    Bill   11/20/2015   95851    60.00
    9192   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   11/23/2015   99215   286.00
    9193   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   11/23/2015   95831    65.00
    9194   Miami   Medical   Group,   Inc   0326294860101050   7/24/2015    Bill   11/23/2015   95851    60.00
    9195   Miami   Medical   Group,   Inc   0495587980101032   10/7/2015    Bill   11/23/2015   99203   325.00
    9196   Miami   Medical   Group,   Inc   0495587980101032   10/7/2015    Bill   11/23/2015   72040   203.75
    9197   Miami   Medical   Group,   Inc   0495587980101032   10/7/2015    Bill   11/23/2015   72070   202.22
    9198   Miami   Medical   Group,   Inc   0495587980101032   10/7/2015    Bill   11/23/2015   72100   196.09
    9199   Miami   Medical   Group,   Inc   0495587980101032   10/7/2015    Bill   11/23/2015   73510   189.96
    9200   Miami   Medical   Group,   Inc   0495587980101032   10/7/2015    Bill   11/23/2015   73560   156.26
    9201   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97035   120.00
    9202   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97032   120.00
    9203   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9204   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9205   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97035   120.00
    9206   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97032   120.00
    9207   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97022    58.00
    9208   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9209   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9210   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97035   120.00
    9211   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97032   120.00
    9212   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9213   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9214   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97035   120.00
    9215   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97032   120.00
    9216   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9217   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9218   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97035   120.00
    9219   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97032   120.00
    9220   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9221   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9222   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97035   120.00
    9223   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97032   120.00
    9224   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9225   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9226   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97035   120.00
    9227   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97032   120.00
    9228   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9229   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9230   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97035   120.00
    9231   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97032   120.00
    9232   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9233   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9234   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97035   120.00
    9235   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97032   120.00
    9236   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9237   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9238   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97035   120.00
    9239   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97032   120.00
    9240   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9241   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9242   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97035   120.00
    9243   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97032   120.00
    9244   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9245   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9246   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97035   120.00
    9247   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97032   120.00
    9248   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9249   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   11/27/2015   97140   168.00
    9250   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015    Bill   11/30/2015   97140   168.00
    9251   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015    Bill   11/30/2015   99211    60.00
    9252   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015    Bill   11/30/2015   97140    84.00
    9253   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015    Bill   11/30/2015   97140   168.00
    9254   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015    Bill   11/30/2015   99213   127.00
    9255   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015    Bill   11/30/2015   97035   120.00
    9256   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015    Bill   11/30/2015   97032   120.00
    9257   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015    Bill   11/30/2015   97140    84.00
    9258   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015    Bill   11/30/2015   97035   120.00
    9259   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015    Bill   11/30/2015   97022   120.00
    9260   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015    Bill   11/30/2015   97140    84.00
    9261   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015    Bill   11/30/2015   97140   168.00
    9262   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015    Bill   11/30/2015   97035   120.00
    9263   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015    Bill   11/30/2015   97032   120.00
    9264   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   12/5/2015    97035   120.00
    9265   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   12/5/2015    97032   120.00
    9266   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   12/5/2015    97140   168.00
    9267   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   12/5/2015    97140   168.00
    9268   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   12/5/2015    95851    60.00
    9269   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   12/5/2015    97035   120.00
    9270   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   12/5/2015    97032   120.00
    9271   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   12/5/2015    97140   168.00
    9272   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   12/5/2015    97140   168.00
    9273   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   12/5/2015    97035   120.00
    9274   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   12/5/2015    97140   168.00
    9275   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   12/5/2015    97140   168.00
    9276   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   12/5/2015    97032   120.00
    9277   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   12/5/2015    99214   192.00
    9278   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   12/5/2015    95821    65.00
    9279   Miami   Medical   Group,   Inc   0399152230101030   8/6/2015     Bill   12/5/2015    76140    40.00
    9280   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   12/12/2015   99215   286.00
    9281   Miami   Medical   Group,   Inc   0489764330101016   8/22/2015    Bill   12/12/2015   76140    40.00
    9282   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   12/12/2015   99203   325.00
    9283   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   12/12/2015   97035   120.00
    9284   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   12/12/2015   97032   120.00
    9285   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   12/12/2015   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 73 of 184

    9286   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9287   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97035   120.00
    9288   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97032   120.00
    9289   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9290   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9291   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97035   120.00
    9292   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97032   120.00
    9293   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9294   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9295   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   99213   127.00
    9296   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97035   120.00
    9297   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97032   120.00
    9298   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9299   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9300   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97018    50.00
    9301   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97035   120.00
    9302   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97032   120.00
    9303   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97018    50.00
    9304   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9305   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9306   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97035   120.00
    9307   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97032   120.00
    9308   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9309   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9310   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97035   120.00
    9311   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97032   120.00
    9312   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97018    50.00
    9313   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9314   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9315   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97035    60.00
    9316   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97032   120.00
    9317   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9318   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9319   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97018    50.00
    9320   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97035    60.00
    9321   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97032   120.00
    9322   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97018    50.00
    9323   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9324   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9325   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97035   120.00
    9326   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97032   120.00
    9327   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9328   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9329   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97010    50.00
    9330   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97035   120.00
    9331   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97032   120.00
    9332   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9333   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9334   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97035   120.00
    9335   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97032   120.00
    9336   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9337   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9338   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97035   120.00
    9339   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97032   120.00
    9340   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9341   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   97140   168.00
    9342   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   72040   203.75
    9343   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   72070   202.22
    9344   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   72100   196.09
    9345   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   73030   179.24
    9346   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   73610   173.11
    9347   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   73120   136.34
    9348   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   12/12/2015   73090   147.07
    9349   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   99203   325.00
    9350   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97035   120.00
    9351   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97032   120.00
    9352   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9353   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9354   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   72040   203.75
    9355   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   72070   202.22
    9356   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   72100   196.09
    9357   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97035   120.00
    9358   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97032   120.00
    9359   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9360   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9361   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97035   120.00
    9362   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97032   120.00
    9363   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9364   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9365   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97035   120.00
    9366   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97032   120.00
    9367   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9368   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9369   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97035   120.00
    9370   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97032   120.00
    9371   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9372   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9373   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97035   120.00
    9374   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97032   120.00
    9375   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9376   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9377   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97035   120.00
    9378   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97032   120.00
    9379   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9380   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9381   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97035   120.00
    9382   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97032   120.00
    9383   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9384   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9385   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97035   120.00
    9386   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97032   120.00
    9387   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9388   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9389   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97035   120.00
    9390   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97032   120.00
    9391   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9392   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9393   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97035   120.00
    9394   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97032   120.00
    9395   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9396   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9397   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97035   120.00
    9398   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97032   120.00
    9399   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9400   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9401   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97035   120.00
    9402   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97032   120.00
    9403   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9404   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9405   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97035   120.00
    9406   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97032   120.00
    9407   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9408   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9409   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97035   120.00
    9410   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97032   120.00
    9411   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9412   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9413   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97035   120.00
    9414   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 74 of 184

    9415   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9416   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9417   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97035   120.00
    9418   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97032   120.00
    9419   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9420   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/15/2015   97140   168.00
    9421   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   99203   325.00
    9422   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97035   120.00
    9423   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97032   120.00
    9424   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9425   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9426   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   72040   203.75
    9427   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   72070   202.22
    9428   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   72100   196.09
    9429   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   73030   179.24
    9430   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97035   120.00
    9431   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97032   120.00
    9432   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9433   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9434   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97035   120.00
    9435   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97032   120.00
    9436   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9437   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9438   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97035   120.00
    9439   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97032   120.00
    9440   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9441   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9442   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97032   120.00
    9443   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97035   120.00
    9444   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9445   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9446   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97035   120.00
    9447   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97032   120.00
    9448   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9449   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9450   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97035   120.00
    9451   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97032   120.00
    9452   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9453   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9454   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97035   120.00
    9455   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97032   120.00
    9456   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9457   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9458   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   99213   127.00
    9459   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   98940    72.00
    9460   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97035   120.00
    9461   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97032   120.00
    9462   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9463   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9464   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97035   120.00
    9465   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97032   120.00
    9466   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9467   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9468   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97035   120.00
    9469   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97032   120.00
    9470   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9471   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9472   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97035   120.00
    9473   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97032   120.00
    9474   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9475   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9476   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97035   120.00
    9477   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97032   120.00
    9478   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9479   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9480   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97035   120.00
    9481   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97032   120.00
    9482   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9483   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   12/18/2015   97140   168.00
    9484   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/18/2015   99205   475.00
    9485   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/18/2015   95831    65.00
    9486   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015   Bill   12/18/2015   95851    60.00
    9487   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   99203   325.00
    9488   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   72040   203.75
    9489   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   72070   202.22
    9490   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   72100   196.09
    9491   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   73030   358.48
    9492   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97035   120.00
    9493   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97032   120.00
    9494   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9495   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9496   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97035   120.00
    9497   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97032   120.00
    9498   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9499   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9500   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97035   120.00
    9501   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97032   120.00
    9502   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9503   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9504   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97035   120.00
    9505   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97032   120.00
    9506   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9507   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9508   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97035   120.00
    9509   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9510   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9511   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97035   120.00
    9512   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97032   120.00
    9513   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9514   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9515   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97035   120.00
    9516   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97032   120.00
    9517   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9518   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97112    79.00
    9519   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97035   120.00
    9520   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97032   120.00
    9521   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9522   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9523   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97035   120.00
    9524   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97032   120.00
    9525   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9526   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9527   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97035   120.00
    9528   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97032   120.00
    9529   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9530   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9531   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97035   120.00
    9532   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97032   120.00
    9533   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140    84.00
    9534   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9535   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97035   120.00
    9536   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97032   120.00
    9537   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140    84.00
    9538   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9539   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97035   120.00
    9540   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97032   120.00
    9541   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140    84.00
    9542   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97140   168.00
    9543   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015   Bill   12/19/2015   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 75 of 184

    9544   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97032   120.00
    9545   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140    84.00
    9546   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9547   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97035   120.00
    9548   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97032   120.00
    9549   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9550   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97112    79.00
    9551   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97035   120.00
    9552   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97032   120.00
    9553   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9554   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9555   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97035   120.00
    9556   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97032   120.00
    9557   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9558   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9559   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97035   120.00
    9560   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97032   120.00
    9561   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9562   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9563   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97035   120.00
    9564   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97032   120.00
    9565   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9566   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9567   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97035   120.00
    9568   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97032   120.00
    9569   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9570   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9571   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97035   120.00
    9572   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97032   120.00
    9573   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9574   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9575   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97035   120.00
    9576   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97032   120.00
    9577   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9578   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9579   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97035   120.00
    9580   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97032   120.00
    9581   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9582   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9583   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97035   120.00
    9584   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97032   120.00
    9585   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9586   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9587   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97035   120.00
    9588   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97032   120.00
    9589   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9590   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   12/19/2015   97140   168.00
    9591   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   12/24/2015   99205   600.00
    9592   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   12/24/2015   76140    65.00
    9593   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   12/24/2015   99215   286.00
    9594   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   1/9/2016     99213   127.00
    9595   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   1/9/2016     98941    90.00
    9596   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   1/9/2016     97035   120.00
    9597   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   1/9/2016     97032   120.00
    9598   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   1/9/2016     97140   168.00
    9599   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   1/9/2016     97035   120.00
    9600   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   1/9/2016     97032   120.00
    9601   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   1/9/2016     97140   168.00
    9602   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   1/9/2016     97035   120.00
    9603   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   1/9/2016     97032   120.00
    9604   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   1/9/2016     97140   168.00
    9605   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   1/9/2016     97035   120.00
    9606   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   1/9/2016     97032   120.00
    9607   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   1/9/2016     97140   168.00
    9608   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   1/9/2016     97035   120.00
    9609   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   1/9/2016     97032   120.00
    9610   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   1/9/2016     97140   168.00
    9611   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   1/9/2016     97140   168.00
    9612   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   1/9/2016     97035   120.00
    9613   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   1/9/2016     97032   120.00
    9614   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   1/9/2016     97140   168.00
    9615   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   1/9/2016     97140   168.00
    9616   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   1/9/2016     97035   120.00
    9617   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   1/9/2016     97032   120.00
    9618   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   1/9/2016     97140   168.00
    9619   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   1/9/2016     97140   168.00
    9620   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   1/9/2016     97018    50.00
    9621   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   1/9/2016     97035   120.00
    9622   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   1/9/2016     97032   120.00
    9623   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   1/9/2016     97140   168.00
    9624   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   1/9/2016     97140   168.00
    9625   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97035   120.00
    9626   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97032   120.00
    9627   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97140    84.00
    9628   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97140   168.00
    9629   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97035   120.00
    9630   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97032   120.00
    9631   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97140    84.00
    9632   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97140   168.00
    9633   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    99213   127.00
    9634   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    98941    90.00
    9635   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97035   120.00
    9636   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97032   120.00
    9637   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97140    84.00
    9638   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97140   168.00
    9639   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97035   120.00
    9640   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97032   120.00
    9641   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97140   168.00
    9642   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97140    84.00
    9643   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97035   120.00
    9644   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97032   120.00
    9645   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97140    84.00
    9646   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97140   168.00
    9647   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97035   120.00
    9648   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97032   120.00
    9649   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97140    84.00
    9650   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97140   168.00
    9651   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97035   120.00
    9652   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97032   120.00
    9653   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97140   168.00
    9654   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97140   168.00
    9655   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97035   120.00
    9656   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97032   120.00
    9657   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97140   168.00
    9658   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   1/11/2016    97140   168.00
    9659   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   1/11/2016    97035   120.00
    9660   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   1/11/2016    97032   120.00
    9661   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   1/11/2016    97140   168.00
    9662   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   1/11/2016    97140   168.00
    9663   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   1/11/2016    97035   120.00
    9664   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   1/11/2016    97032   120.00
    9665   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   1/11/2016    97140   168.00
    9666   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   1/11/2016    97140   168.00
    9667   Miami   Medical   Group,   Inc   0412518530101057   4/10/2015    Bill   1/16/2016    99205   475.00
    9668   Miami   Medical   Group,   Inc   0412518530101057   4/10/2015    Bill   1/16/2016    95831    65.00
    9669   Miami   Medical   Group,   Inc   0412518530101057   4/10/2015    Bill   1/16/2016    95851    60.00
    9670   Miami   Medical   Group,   Inc   0412518530101057   4/10/2015    Bill   1/16/2016    76140    40.00
    9671   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   1/18/2016    99214   192.00
    9672   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   1/18/2016    97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 76 of 184

    9673   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/18/2016   97140     168.00
    9674   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/18/2016   97140      84.00
    9675   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/18/2016   97035     120.00
    9676   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/18/2016   97140     168.00
    9677   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/18/2016   97140      84.00
    9678   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   1/18/2016   99205     475.00
    9679   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   1/18/2016   76140      40.00
    9680   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   1/18/2016   95831      65.00
    9681   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   1/18/2016   95851      60.00
    9682   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   99203     325.00
    9683   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9684   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9685   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9686   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   72040     203.75
    9687   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   72070     202.22
    9688   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   72100     196.09
    9689   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9690   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9691   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9692   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9693   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9694   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9695   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9696   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9697   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9698   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9699   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9700   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9701   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9702   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9703   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9704   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   99213     127.00
    9705   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9706   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9707   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9708   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9709   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9710   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9711   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9712   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140      84.00
    9713   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   99205     475.00
    9714   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   95851      60.00
    9715   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9716   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9717   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9718   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9719   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9720   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9721   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9722   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9723   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9724   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9725   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   99213     127.00
    9726   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9727   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   99203     325.00
    9728   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9729   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9730   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9731   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   72040     203.75
    9732   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   72070     202.22
    9733   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   72100     196.09
    9734   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9735   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9736   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9737   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9738   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9739   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9740   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9741   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9742   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9743   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140     168.00
    9744   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97035     120.00
    9745   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   97140      84.00
    9746   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   99205     475.00
    9747   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/25/2016   95851      60.00
    9748   Miami   Medical   Group,   Inc   0366059670101124   8/22/2015   Bill   1/26/2016   99205     600.00
    9749   Miami   Medical   Group,   Inc   0366059670101124   8/22/2015   Bill   1/26/2016   76140      40.00
    9750   Miami   Medical   Group,   Inc   0366059670101124   8/22/2015   Bill   1/26/2016   95903   1,665.95
    9751   Miami   Medical   Group,   Inc   0366059670101124   8/22/2015   Bill   1/26/2016   95904   1,400.00
    9752   Miami   Medical   Group,   Inc   0366059670101124   8/22/2015   Bill   1/26/2016   95934     988.32
    9753   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/28/2016   97035     120.00
    9754   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/28/2016   97140      84.00
    9755   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/28/2016   97140     168.00
    9756   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/28/2016   97035     120.00
    9757   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/28/2016   97140     168.00
    9758   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/28/2016   97140      84.00
    9759   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/28/2016   97035     120.00
    9760   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/28/2016   97140     168.00
    9761   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/28/2016   97140      84.00
    9762   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   1/28/2016   99213     127.00
    9763   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    97035     120.00
    9764   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    97032     120.00
    9765   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    97140     168.00
    9766   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    97140     168.00
    9767   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    97035     120.00
    9768   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    97032     120.00
    9769   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    97140     168.00
    9770   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    97140     168.00
    9771   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    97035     120.00
    9772   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    97032     120.00
    9773   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    97140     168.00
    9774   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    97140     168.00
    9775   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    99213     127.00
    9776   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    76140      40.00
    9777   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    97035     120.00
    9778   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    97032     120.00
    9779   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    97140     168.00
    9780   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015   Bill   2/1/2016    97140     168.00
    9781   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    99204     350.00
    9782   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    72040     203.75
    9783   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    72070     202.22
    9784   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97035      60.00
    9785   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97032     120.00
    9786   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97018      50.00
    9787   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97140      84.00
    9788   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97140     168.00
    9789   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97035      60.00
    9790   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97032     120.00
    9791   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97140      84.00
    9792   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97140     168.00
    9793   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97018      50.00
    9794   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97035     120.00
    9795   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97032     120.00
    9796   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97018      50.00
    9797   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97140      84.00
    9798   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97140     168.00
    9799   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97035     120.00
    9800   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97032     120.00
    9801   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   2/5/2016    97018      50.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 77 of 184

    9802   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97140    84.00
    9803   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97140   168.00
    9804   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97032   120.00
    9805   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97018    50.00
    9806   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97140    84.00
    9807   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97140   168.00
    9808   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97032   120.00
    9809   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97018   100.00
    9810   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97140    84.00
    9811   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97140   168.00
    9812   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97032   120.00
    9813   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97140    84.00
    9814   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97140   168.00
    9815   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97018   100.00
    9816   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97032   120.00
    9817   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97018    50.00
    9818   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97140    84.00
    9819   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97140   168.00
    9820   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97032   120.00
    9821   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97018   100.00
    9822   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97140    84.00
    9823   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/5/2016   97140   168.00
    9824   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   99203   325.00
    9825   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   72070   202.22
    9826   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   72100   196.09
    9827   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97035   120.00
    9828   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97032   120.00
    9829   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97018   100.00
    9830   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9831   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9832   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97035   120.00
    9833   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97032   120.00
    9834   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97018   100.00
    9835   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9836   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9837   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97035   120.00
    9838   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97032   120.00
    9839   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97018   100.00
    9840   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9841   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9842   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   99213   127.00
    9843   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97035   120.00
    9844   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97032   120.00
    9845   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97018    50.00
    9846   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9847   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9848   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97035   120.00
    9849   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97032   120.00
    9850   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97018   100.00
    9851   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9852   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9853   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97035   120.00
    9854   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97032   120.00
    9855   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97018   100.00
    9856   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9857   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9858   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   99213   127.00
    9859   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   99213   127.00
    9860   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97035   120.00
    9861   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97032   120.00
    9862   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97018   100.00
    9863   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9864   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9865   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97035   120.00
    9866   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97032   120.00
    9867   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97018   100.00
    9868   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9869   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9870   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97035   120.00
    9871   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97032   120.00
    9872   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97018   100.00
    9873   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9874   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9875   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   99215   286.00
    9876   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   76140    40.00
    9877   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97035   120.00
    9878   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97032   120.00
    9879   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97018   100.00
    9880   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9881   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9882   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97035   120.00
    9883   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97032   120.00
    9884   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97018   100.00
    9885   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9886   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9887   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97032   120.00
    9888   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97018   100.00
    9889   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9890   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9891   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   99215   286.00
    9892   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   76140    40.00
    9893   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   99215   286.00
    9894   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   99205   600.00
    9895   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   76140    65.00
    9896   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   99215   286.00
    9897   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97035   120.00
    9898   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97032   120.00
    9899   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97018   100.00
    9900   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9901   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9902   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97035   120.00
    9903   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97032   120.00
    9904   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97018   100.00
    9905   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9906   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9907   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   99205   475.00
    9908   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   76140    40.00
    9909   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97035   120.00
    9910   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97032   120.00
    9911   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97018   100.00
    9912   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9913   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9914   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97035   120.00
    9915   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97032   120.00
    9916   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97018   100.00
    9917   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9918   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9919   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97035   120.00
    9920   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97032   120.00
    9921   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97018   100.00
    9922   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9923   Miami   Medical   Group,   Inc   0335293550101106   11/13/2014   Bill   2/8/2016   97140   168.00
    9924   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/8/2016   99203   325.00
    9925   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/8/2016   98940    72.00
    9926   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/8/2016   97018   100.00
    9927   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/8/2016   97032   120.00
    9928   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/8/2016   97140    84.00
    9929   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/8/2016   97140   168.00
    9930   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/8/2016   97018   100.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 78 of 184

     9931   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/8/2016    97032   120.00
     9932   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/8/2016    97018   100.00
     9933   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/8/2016    97140    84.00
     9934   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/8/2016    97140   168.00
     9935   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/8/2016    97032   120.00
     9936   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/8/2016    97018   100.00
     9937   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/8/2016    97140    84.00
     9938   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   2/8/2016    97140   168.00
     9939   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   2/11/2016   97035   120.00
     9940   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   2/11/2016   97032   120.00
     9941   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   2/11/2016   97140   168.00
     9942   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   2/11/2016   99215   286.00
     9943   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   2/11/2016   95831    65.00
     9944   Miami   Medical   Group,   Inc   0381144200101017   10/3/2015    Bill   2/11/2016   95851    60.00
     9945   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014    Bill   2/13/2016   99205   600.00
     9946   Miami   Medical   Group,   Inc   0434916570101041   8/28/2014    Bill   2/13/2016   76140    65.00
     9947   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97032   120.00
     9948   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97140   168.00
     9949   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97140   168.00
     9950   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97035   120.00
     9951   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97032   120.00
     9952   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97018    50.00
     9953   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97140   168.00
     9954   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97140   168.00
     9955   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97035   120.00
     9956   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97032   120.00
     9957   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97018    50.00
     9958   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97140   168.00
     9959   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97140   168.00
     9960   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97035   120.00
     9961   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97032   120.00
     9962   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97018    50.00
     9963   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97140   168.00
     9964   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97140   168.00
     9965   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97035   120.00
     9966   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97032   120.00
     9967   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97018    50.00
     9968   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97140   168.00
     9969   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   2/16/2016   97140   168.00
     9970   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   2/22/2016   97035   120.00
     9971   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   2/22/2016   97140   168.00
     9972   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   2/22/2016   97140   168.00
     9973   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   2/22/2016   97035   120.00
     9974   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   2/22/2016   97140   168.00
     9975   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   2/22/2016   97140   168.00
     9976   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   2/22/2016   97035   120.00
     9977   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   2/22/2016   97140   168.00
     9978   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   2/22/2016   97140    84.00
     9979   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   2/22/2016   97035   120.00
     9980   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   2/22/2016   97140   168.00
     9981   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   2/22/2016   97140    84.00
     9982   Miami   Medical   Group,   Inc   0514381140101018   9/18/2015    Bill   2/23/2016   99215   286.00
     9983   Miami   Medical   Group,   Inc   0535373250101016   9/28/2015    Bill   2/25/2016   99213   127.00
     9984   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
     9985   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
     9986   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
     9987   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140    84.00
     9988   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
     9989   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
     9990   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
     9991   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140    84.00
     9992   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
     9993   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
     9994   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
     9995   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140    84.00
     9996   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
     9997   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
     9998   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
     9999   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140    84.00
    10000   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10001   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10002   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10003   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140    84.00
    10004   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10005   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10006   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10007   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140    84.00
    10008   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10009   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10010   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10011   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10012   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10013   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10014   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10015   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10016   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10017   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10018   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10019   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10020   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10021   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10022   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10023   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10024   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10025   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10026   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10027   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10028   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10029   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10030   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10031   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10032   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10033   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10034   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10035   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10036   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10037   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10038   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10039   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10040   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10041   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10042   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10043   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10044   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10045   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10046   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10047   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10048   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10049   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10050   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10051   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10052   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10053   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10054   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10055   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10056   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10057   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10058   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10059   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 79 of 184

    10060   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10061   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10062   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10063   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10064   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10065   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10066   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10067   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10068   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   99203   325.00
    10069   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   76140    40.00
    10070   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10071   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10072   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10073   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10074   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   72070   202.22
    10075   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   72100   196.09
    10076   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97035   120.00
    10077   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97032   120.00
    10078   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10079   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   2/29/2016   97140   168.00
    10080   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    99203   325.00
    10081   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97035   120.00
    10082   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97032   120.00
    10083   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97110   158.00
    10084   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10085   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97035   120.00
    10086   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97032   120.00
    10087   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10088   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10089   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97035   120.00
    10090   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97032   120.00
    10091   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10092   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10093   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97035   120.00
    10094   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97032   120.00
    10095   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10096   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10097   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97035   120.00
    10098   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97032   120.00
    10099   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10100   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10101   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97035   120.00
    10102   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97032   120.00
    10103   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10104   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10105   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97035   120.00
    10106   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97032   120.00
    10107   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10108   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10109   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97035   120.00
    10110   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97032   120.00
    10111   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10112   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10113   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97035   120.00
    10114   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97032   120.00
    10115   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10116   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10117   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97035   120.00
    10118   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97032   120.00
    10119   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10120   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10121   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97035   120.00
    10122   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97032   120.00
    10123   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10124   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10125   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97035   120.00
    10126   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97032   120.00
    10127   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10128   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10129   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97035   120.00
    10130   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97032   120.00
    10131   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10132   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10133   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97035   120.00
    10134   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97032   120.00
    10135   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10136   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10137   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97035   120.00
    10138   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97032   120.00
    10139   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10140   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10141   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97035   120.00
    10142   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97032   120.00
    10143   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10144   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10145   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97035   120.00
    10146   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97032   120.00
    10147   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10148   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    97140   168.00
    10149   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    73030   358.48
    10150   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/2/2016    73560   312.52
    10151   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10152   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    99203   325.00
    10153   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    72040   203.75
    10154   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    72070   202.22
    10155   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    72100   196.09
    10156   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97035   120.00
    10157   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97032   120.00
    10158   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10159   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10160   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97035   120.00
    10161   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97032   120.00
    10162   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10163   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10164   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97035   120.00
    10165   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97032   120.00
    10166   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10167   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10168   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97035   120.00
    10169   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97032   120.00
    10170   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10171   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10172   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97035   120.00
    10173   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97032   120.00
    10174   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10175   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10176   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97035   120.00
    10177   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97032   120.00
    10178   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10179   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10180   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    99213   127.00
    10181   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97035   120.00
    10182   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97032   120.00
    10183   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10184   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10185   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97035   120.00
    10186   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    99032      -
    10187   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10188   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 80 of 184

    10189   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97035   120.00
    10190   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97032   120.00
    10191   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10192   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10193   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97035   120.00
    10194   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97032   120.00
    10195   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10196   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10197   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97035   120.00
    10198   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97032   120.00
    10199   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10200   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10201   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97035   120.00
    10202   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97032   120.00
    10203   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10204   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10205   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97035   120.00
    10206   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97032   120.00
    10207   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10208   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10209   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97035   120.00
    10210   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97032   120.00
    10211   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/2/2016    97140   168.00
    10212   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97035   120.00
    10213   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97032    60.00
    10214   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97140   168.00
    10215   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97018    50.00
    10216   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97035   120.00
    10217   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97032    60.00
    10218   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97018    50.00
    10219   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97140   168.00
    10220   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97140    84.00
    10221   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97035   120.00
    10222   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97032    60.00
    10223   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97018    50.00
    10224   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97140   168.00
    10225   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97140    84.00
    10226   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    99215   286.00
    10227   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97035   120.00
    10228   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97032    60.00
    10229   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97018    50.00
    10230   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97140   168.00
    10231   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97140    84.00
    10232   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97035   120.00
    10233   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97032    60.00
    10234   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97018    50.00
    10235   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97140   168.00
    10236   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97140    84.00
    10237   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97035   120.00
    10238   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97032    60.00
    10239   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97140   168.00
    10240   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97140    84.00
    10241   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/4/2016    97018    50.00
    10242   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    97035   120.00
    10243   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    97032   120.00
    10244   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    97140   168.00
    10245   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    97140   168.00
    10246   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    97035   120.00
    10247   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    97032   120.00
    10248   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    97140   168.00
    10249   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    97140   168.00
    10250   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    97035   120.00
    10251   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    97032   120.00
    10252   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    97140   168.00
    10253   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    97140   168.00
    10254   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    99205   475.00
    10255   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    76140    40.00
    10256   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    95831    65.00
    10257   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    95851    60.00
    10258   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    97035   120.00
    10259   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    97032   120.00
    10260   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    97140   168.00
    10261   Miami   Medical   Group,   Inc   0403995610101010   10/5/2015    Bill   3/5/2016    97140   168.00
    10262   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/7/2016    99205   475.00
    10263   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/7/2016    95831    65.00
    10264   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/7/2016    95851    60.00
    10265   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/7/2016    76140    40.00
    10266   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/8/2016    99205   475.00
    10267   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/8/2016    95831    65.00
    10268   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/8/2016    95851    60.00
    10269   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/8/2016    99215   286.00
    10270   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/8/2016    95821    65.00
    10271   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/8/2016    95851    60.00
    10272   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97032   120.00
    10273   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97018   100.00
    10274   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97140    84.00
    10275   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97140   168.00
    10276   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97032   120.00
    10277   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97140    84.00
    10278   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97140   168.00
    10279   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97018   100.00
    10280   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   99213   127.00
    10281   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   98940    72.00
    10282   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97032   120.00
    10283   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97018   100.00
    10284   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97140    84.00
    10285   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97140   168.00
    10286   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97032   120.00
    10287   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97140    84.00
    10288   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97140   168.00
    10289   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97018   100.00
    10290   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97032   120.00
    10291   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97018   100.00
    10292   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97140    84.00
    10293   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97140   168.00
    10294   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97032   120.00
    10295   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97018   100.00
    10296   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97140    84.00
    10297   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015    Bill   3/11/2016   97140   168.00
    10298   Miami   Medical   Group,   Inc   0178347480101113   5/30/2015    Bill   3/14/2016   99205   475.00
    10299   Miami   Medical   Group,   Inc   0178347480101113   5/30/2015    Bill   3/14/2016   76140    40.00
    10300   Miami   Medical   Group,   Inc   0178347480101113   5/30/2015    Bill   3/14/2016   95831    65.00
    10301   Miami   Medical   Group,   Inc   0178347480101113   5/30/2015    Bill   3/14/2016   95851    60.00
    10302   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   3/14/2016   97140   168.00
    10303   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   3/14/2016   97140   168.00
    10304   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   3/14/2016   97018    50.00
    10305   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   3/14/2016   99213   127.00
    10306   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   3/14/2016   98940    72.00
    10307   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   3/14/2016   97035   120.00
    10308   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   3/14/2016   97032   120.00
    10309   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   3/14/2016   97140   168.00
    10310   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   3/14/2016   97140   168.00
    10311   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   3/14/2016   97018    50.00
    10312   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   3/14/2016   97035   120.00
    10313   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   3/14/2016   97032   120.00
    10314   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   3/14/2016   97018    50.00
    10315   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   3/14/2016   97140   168.00
    10316   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   3/14/2016   97140   168.00
    10317   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   3/14/2016   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 81 of 184

    10318   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015    Bill   3/14/2016   97032   120.00
    10319   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/17/2016   97140   168.00
    10320   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/17/2016   97035   120.00
    10321   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/17/2016   97032    60.00
    10322   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/17/2016   97018    50.00
    10323   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/17/2016   97140   168.00
    10324   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/17/2016   97140   168.00
    10325   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/17/2016   99203   325.00
    10326   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/17/2016   76140    40.00
    10327   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/17/2016   97035   120.00
    10328   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/17/2016   97032   120.00
    10329   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/17/2016   97018    50.00
    10330   Miami   Medical   Group,   Inc   0270680660101082   10/10/2015   Bill   3/17/2016   97140    84.00
    10331   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97035   120.00
    10332   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97032   120.00
    10333   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97140   168.00
    10334   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97140   168.00
    10335   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97035   120.00
    10336   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97032   120.00
    10337   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97140   168.00
    10338   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97140   168.00
    10339   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97035   120.00
    10340   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97032   120.00
    10341   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97140   168.00
    10342   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97140   168.00
    10343   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97035   120.00
    10344   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97032   120.00
    10345   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97140   168.00
    10346   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97140   168.00
    10347   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97035   120.00
    10348   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97032   120.00
    10349   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97140   168.00
    10350   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   97140   168.00
    10351   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   99215   286.00
    10352   Miami   Medical   Group,   Inc   0128981760101061   12/15/2015   Bill   3/25/2016   76140    40.00
    10353   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   99203   325.00
    10354   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   72100   196.09
    10355   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97035    60.00
    10356   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97032    60.00
    10357   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10358   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10359   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   99213   127.00
    10360   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   98940    72.00
    10361   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97035    60.00
    10362   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97032    60.00
    10363   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10364   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10365   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97035    60.00
    10366   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97032    60.00
    10367   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10368   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10369   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97035    60.00
    10370   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97032    60.00
    10371   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10372   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10373   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97035    60.00
    10374   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97032    60.00
    10375   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10376   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10377   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97035    60.00
    10378   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97032    60.00
    10379   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10380   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10381   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97035    60.00
    10382   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97032    60.00
    10383   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10384   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10385   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97035    60.00
    10386   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97032    60.00
    10387   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10388   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10389   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97035    60.00
    10390   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97032    60.00
    10391   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10392   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10393   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97035    60.00
    10394   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97032    60.00
    10395   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10396   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10397   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97035    60.00
    10398   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97032    60.00
    10399   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10400   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   3/25/2016   97140    84.00
    10401   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97035   120.00
    10402   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97032   120.00
    10403   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97140   168.00
    10404   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97140   168.00
    10405   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97035   120.00
    10406   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97032   120.00
    10407   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97140   168.00
    10408   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97140   168.00
    10409   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   99213   127.00
    10410   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   98940    72.00
    10411   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97035   120.00
    10412   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97032   120.00
    10413   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97140   168.00
    10414   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97140   168.00
    10415   Miami   Medical   Group,   Inc   0300920870101108   1/22/2016    Bill   3/28/2016   99204   350.00
    10416   Miami   Medical   Group,   Inc   0300920870101108   1/22/2016    Bill   3/28/2016   97035   120.00
    10417   Miami   Medical   Group,   Inc   0300920870101108   1/22/2016    Bill   3/28/2016   97032   120.00
    10418   Miami   Medical   Group,   Inc   0300920870101108   1/22/2016    Bill   3/28/2016   97140   168.00
    10419   Miami   Medical   Group,   Inc   0300920870101108   1/22/2016    Bill   3/28/2016   97140    84.00
    10420   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97035   120.00
    10421   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97032   120.00
    10422   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97140   168.00
    10423   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97140   168.00
    10424   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97035   120.00
    10425   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97032   120.00
    10426   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97140   168.00
    10427   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97140   168.00
    10428   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97035   120.00
    10429   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97032   120.00
    10430   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97140   168.00
    10431   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97140   168.00
    10432   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97035   120.00
    10433   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97032   120.00
    10434   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97140   168.00
    10435   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97140   168.00
    10436   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97035   120.00
    10437   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97032   120.00
    10438   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97140   168.00
    10439   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   3/28/2016   97140   168.00
    10440   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016    Bill   4/2/2016    99204   350.00
    10441   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016    Bill   4/2/2016    95851    60.00
    10442   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016    Bill   4/2/2016    97035   120.00
    10443   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016    Bill   4/2/2016    97032   120.00
    10444   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016    Bill   4/2/2016    97140   168.00
    10445   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016    Bill   4/2/2016    97035   120.00
    10446   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016    Bill   4/2/2016    97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 82 of 184

    10447   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97035   120.00
    10448   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97032   120.00
    10449   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97140   168.00
    10450   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97035   120.00
    10451   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97032   120.00
    10452   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97140   168.00
    10453   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97035   120.00
    10454   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97032   120.00
    10455   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97140   168.00
    10456   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97035   120.00
    10457   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97032   120.00
    10458   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97140   168.00
    10459   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97035   120.00
    10460   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97032   120.00
    10461   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97140   168.00
    10462   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97035   120.00
    10463   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97032   120.00
    10464   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97140   168.00
    10465   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97035   120.00
    10466   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97032   120.00
    10467   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97140   168.00
    10468   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97035   120.00
    10469   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97032   120.00
    10470   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97140   168.00
    10471   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97035   120.00
    10472   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97032   120.00
    10473   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97140   168.00
    10474   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97035   120.00
    10475   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97032   120.00
    10476   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97140   168.00
    10477   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97035   120.00
    10478   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97032   120.00
    10479   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97140   168.00
    10480   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97035   120.00
    10481   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97032   120.00
    10482   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97140   168.00
    10483   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97035   120.00
    10484   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97032   120.00
    10485   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97140   168.00
    10486   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97035   120.00
    10487   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97032   120.00
    10488   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97140   168.00
    10489   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97035   120.00
    10490   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97032   120.00
    10491   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97140   168.00
    10492   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97035   120.00
    10493   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97032   120.00
    10494   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97140   168.00
    10495   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   97140    84.00
    10496   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   72040   203.75
    10497   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   72070   202.22
    10498   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   4/2/2016   72100   196.09
    10499   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   4/2/2016   99215   286.00
    10500   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   4/2/2016   76140    40.00
    10501   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   4/2/2016   95831    65.00
    10502   Miami   Medical   Group,   Inc   0476510630101031   10/5/2015   Bill   4/2/2016   95851    60.00
    10503   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   99203   325.00
    10504   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   72040   203.75
    10505   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   72070   202.22
    10506   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   72100   196.09
    10507   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97035   120.00
    10508   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97032   120.00
    10509   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10510   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10511   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97035   120.00
    10512   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97032   120.00
    10513   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10514   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10515   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97035   120.00
    10516   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97032   120.00
    10517   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10518   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10519   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   99213   127.00
    10520   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   98941    90.00
    10521   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97035   120.00
    10522   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97032   120.00
    10523   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10524   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10525   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97035   120.00
    10526   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97032   120.00
    10527   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10528   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10529   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97035   120.00
    10530   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97032   120.00
    10531   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10532   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10533   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97035   120.00
    10534   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97032   120.00
    10535   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10536   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10537   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97035   120.00
    10538   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97032   120.00
    10539   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10540   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10541   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97035   120.00
    10542   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97032   120.00
    10543   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10544   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10545   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97035   120.00
    10546   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97032   120.00
    10547   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10548   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10549   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97035   120.00
    10550   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97032   120.00
    10551   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10552   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10553   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   99203   325.00
    10554   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   72040   203.75
    10555   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   72070   202.22
    10556   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   72100   196.09
    10557   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97035   120.00
    10558   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97032   120.00
    10559   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10560   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10561   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   99213   127.00
    10562   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   98940    72.00
    10563   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97035   120.00
    10564   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97032   120.00
    10565   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10566   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10567   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97035   120.00
    10568   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97032   120.00
    10569   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10570   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10571   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97035   120.00
    10572   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97032   120.00
    10573   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10574   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97140   168.00
    10575   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 83 of 184

    10576   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97032   120.00
    10577   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97140   168.00
    10578   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97140   168.00
    10579   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97035   120.00
    10580   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97032   120.00
    10581   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97140   168.00
    10582   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97140   168.00
    10583   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97035   120.00
    10584   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97032   120.00
    10585   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97140   168.00
    10586   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97140   168.00
    10587   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97035   120.00
    10588   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97032   120.00
    10589   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97140   168.00
    10590   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97140   168.00
    10591   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97035   120.00
    10592   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97032   120.00
    10593   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97140   168.00
    10594   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97140   168.00
    10595   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97035   120.00
    10596   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97032   120.00
    10597   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97140   168.00
    10598   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97140   168.00
    10599   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97035   120.00
    10600   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97032   120.00
    10601   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97140   168.00
    10602   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   4/5/2016    97140   168.00
    10603   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   4/6/2016    97032   120.00
    10604   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   4/6/2016    97018   100.00
    10605   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   4/6/2016    97140    84.00
    10606   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   4/6/2016    97140   168.00
    10607   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   4/6/2016    97032   120.00
    10608   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   4/6/2016    97018   100.00
    10609   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   4/6/2016    97140    84.00
    10610   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   4/6/2016    97140   168.00
    10611   Miami   Medical   Group,   Inc   0452863630101016   1/31/2016   Bill   4/9/2016    99203   325.00
    10612   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   99203   325.00
    10613   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   72040   203.75
    10614   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   72100   196.09
    10615   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   72100   196.09
    10616   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97035   120.00
    10617   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97032   120.00
    10618   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10619   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10620   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97035   120.00
    10621   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97032   120.00
    10622   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10623   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10624   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   99213   127.00
    10625   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   98940    72.00
    10626   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97035   120.00
    10627   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97032   120.00
    10628   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10629   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10630   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97035   120.00
    10631   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97032   120.00
    10632   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10633   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10634   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97035   120.00
    10635   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97032   120.00
    10636   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10637   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10638   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97035   120.00
    10639   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97032   120.00
    10640   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10641   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10642   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97035   120.00
    10643   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97032   120.00
    10644   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10645   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10646   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97035   120.00
    10647   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97032   120.00
    10648   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10649   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10650   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97035   120.00
    10651   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97032   120.00
    10652   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10653   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10654   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97035   120.00
    10655   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97032   120.00
    10656   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10657   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10658   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97035   120.00
    10659   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97032   120.00
    10660   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10661   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10662   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97035   120.00
    10663   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97032   120.00
    10664   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10665   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10666   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   99213   127.00
    10667   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   98940    72.00
    10668   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97035   120.00
    10669   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97032   120.00
    10670   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10671   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10672   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97035   120.00
    10673   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97032   120.00
    10674   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10675   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   4/11/2016   97140   168.00
    10676   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   99203   325.00
    10677   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97035   120.00
    10678   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97032   120.00
    10679   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97140   168.00
    10680   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97140   168.00
    10681   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   72040   203.75
    10682   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   72070   202.22
    10683   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   72100   196.09
    10684   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97035   120.00
    10685   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97032   120.00
    10686   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97140   168.00
    10687   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97140   168.00
    10688   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   99211    60.00
    10689   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   98940    72.00
    10690   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97035   120.00
    10691   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97032   120.00
    10692   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97140   168.00
    10693   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97140   168.00
    10694   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97035   120.00
    10695   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97032   120.00
    10696   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97140   168.00
    10697   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97140   168.00
    10698   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97035   120.00
    10699   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97032   120.00
    10700   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97140   168.00
    10701   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97140   168.00
    10702   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97035   120.00
    10703   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97032   120.00
    10704   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   4/11/2016   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 84 of 184

    10705   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10706   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10707   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97032   120.00
    10708   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10709   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97112    79.00
    10710   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10711   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97032   120.00
    10712   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10713   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97112    79.00
    10714   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   99213   127.00
    10715   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   98941    90.00
    10716   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10717   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97032   120.00
    10718   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10719   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10720   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   99203   325.00
    10721   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10722   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97032   120.00
    10723   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10724   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10725   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   72040   203.75
    10726   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   72070   202.22
    10727   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   72100   196.09
    10728   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10729   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97032   120.00
    10730   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10731   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10732   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10733   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97032   120.00
    10734   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10735   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10736   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10737   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97032   120.00
    10738   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10739   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10740   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   99213   127.00
    10741   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   98940    72.00
    10742   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   73560   156.26
    10743   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10744   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97032   120.00
    10745   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10746   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10747   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10748   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10749   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10750   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10751   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10752   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97032   120.00
    10753   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10754   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10755   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10756   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97032   120.00
    10757   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10758   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10759   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10760   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97032   120.00
    10761   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10762   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10763   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10764   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97032   120.00
    10765   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10766   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10767   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10768   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97032   120.00
    10769   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10770   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10771   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10772   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97032   120.00
    10773   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10774   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10775   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10776   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97032   120.00
    10777   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10778   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10779   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10780   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97032   120.00
    10781   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10782   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10783   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   99213   127.00
    10784   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   98941    90.00
    10785   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97035   120.00
    10786   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97032   120.00
    10787   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10788   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/11/2016   97140   168.00
    10789   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   99203   325.00
    10790   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97035   120.00
    10791   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97032   120.00
    10792   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140    84.00
    10793   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140   168.00
    10794   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   73030   179.24
    10795   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   72040   203.75
    10796   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97035   120.00
    10797   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97032   120.00
    10798   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140    84.00
    10799   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97035   120.00
    10800   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97032   120.00
    10801   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140    84.00
    10802   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140   168.00
    10803   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   99213   127.00
    10804   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97035   120.00
    10805   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97032   120.00
    10806   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140    84.00
    10807   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140   168.00
    10808   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   72070   202.22
    10809   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97035   120.00
    10810   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97032   120.00
    10811   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140    84.00
    10812   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140   168.00
    10813   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   99213   127.00
    10814   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   98940    72.00
    10815   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97035   120.00
    10816   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97032   120.00
    10817   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140    84.00
    10818   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140   168.00
    10819   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97035   120.00
    10820   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97032   120.00
    10821   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140   168.00
    10822   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140   168.00
    10823   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97035   120.00
    10824   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97032   120.00
    10825   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140   168.00
    10826   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140   168.00
    10827   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97035   120.00
    10828   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97032   120.00
    10829   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140   168.00
    10830   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140   168.00
    10831   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97035   120.00
    10832   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97032   120.00
    10833   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016   Bill   4/13/2016   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 85 of 184

    10834   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   4/13/2016   97140    84.00
    10835   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   4/13/2016   99213   127.00
    10836   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   4/13/2016   98940    72.00
    10837   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   4/13/2016   97035   120.00
    10838   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   4/13/2016   97032   120.00
    10839   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   4/13/2016   97140   168.00
    10840   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   4/13/2016   97140   168.00
    10841   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   4/15/2016   99205   475.00
    10842   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   4/15/2016   99205   475.00
    10843   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   4/15/2016   95851    60.00
    10844   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   4/15/2016   95831    65.00
    10845   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   4/15/2016   76140    40.00
    10846   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   99203   325.00
    10847   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   72040   203.75
    10848   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   72070   202.22
    10849   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   72100   196.09
    10850   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97035   120.00
    10851   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97032   120.00
    10852   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10853   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10854   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97035   120.00
    10855   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97032   120.00
    10856   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10857   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10858   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97035   120.00
    10859   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97032   120.00
    10860   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10861   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10862   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97035   120.00
    10863   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97032   120.00
    10864   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10865   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10866   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97035   120.00
    10867   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97032   120.00
    10868   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10869   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10870   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97035   120.00
    10871   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97032   120.00
    10872   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10873   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10874   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97035   120.00
    10875   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97032   120.00
    10876   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10877   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10878   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97035   120.00
    10879   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97032   120.00
    10880   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10881   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10882   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97035   120.00
    10883   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97032   120.00
    10884   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10885   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10886   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   99213   127.00
    10887   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   98941    90.00
    10888   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97035   120.00
    10889   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97032   120.00
    10890   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10891   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97035   120.00
    10892   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97032   120.00
    10893   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10894   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10895   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97035   120.00
    10896   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97032   120.00
    10897   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10898   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/19/2016   97140   168.00
    10899   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   4/22/2016   97035   120.00
    10900   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   4/22/2016   97032   120.00
    10901   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   4/22/2016   97140   168.00
    10902   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   4/22/2016   97140   168.00
    10903   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   4/22/2016   99215   286.00
    10904   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   4/22/2016   95831    65.00
    10905   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   4/22/2016   95851    60.00
    10906   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/23/2016   97035   120.00
    10907   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/23/2016   97032   120.00
    10908   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/23/2016   97140   168.00
    10909   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/23/2016   97140   168.00
    10910   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/23/2016   99213   127.00
    10911   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/23/2016   98941    90.00
    10912   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/23/2016   97035   120.00
    10913   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/23/2016   97032   120.00
    10914   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/23/2016   97140   168.00
    10915   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/23/2016   97140   168.00
    10916   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/23/2016   97035   120.00
    10917   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/23/2016   97032   120.00
    10918   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/23/2016   97140   168.00
    10919   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/23/2016   97140   168.00
    10920   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/25/2016   97035   120.00
    10921   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/25/2016   97032   120.00
    10922   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/25/2016   97140   168.00
    10923   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/25/2016   97140   168.00
    10924   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/25/2016   99213   127.00
    10925   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/25/2016   98941    90.00
    10926   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/25/2016   97035   120.00
    10927   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/25/2016   97032   120.00
    10928   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/25/2016   97140   168.00
    10929   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/25/2016   97140   168.00
    10930   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/25/2016   97035   120.00
    10931   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/25/2016   97032   120.00
    10932   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/25/2016   97140   168.00
    10933   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   4/25/2016   97140   168.00
    10934   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/25/2016   99205   475.00
    10935   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/25/2016   76140    40.00
    10936   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/25/2016   95831    65.00
    10937   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016    Bill   4/25/2016   95851    60.00
    10938   Miami   Medical   Group,   Inc   0333857920101046   2/17/2016    Bill   4/28/2016   99205   600.00
    10939   Miami   Medical   Group,   Inc   0333857920101046   2/17/2016    Bill   4/28/2016   76140    40.00
    10940   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   4/29/2016   99215   286.00
    10941   Miami   Medical   Group,   Inc   0522713910101010   3/6/2015     Bill   4/29/2016   76140    40.00
    10942   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97035    60.00
    10943   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97032    60.00
    10944   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97140    84.00
    10945   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97140    84.00
    10946   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97035    60.00
    10947   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97032    60.00
    10948   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97140    84.00
    10949   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97140    84.00
    10950   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97035    60.00
    10951   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97032    60.00
    10952   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97140    84.00
    10953   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97140    84.00
    10954   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97035    60.00
    10955   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97022    60.00
    10956   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97140    84.00
    10957   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97112    79.00
    10958   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97035    60.00
    10959   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97032    60.00
    10960   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97140    84.00
    10961   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97112    79.00
    10962   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   5/4/2016    97035    60.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 86 of 184

    10963   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97032    60.00
    10964   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97140    84.00
    10965   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97140    84.00
    10966   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97035    60.00
    10967   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97032    60.00
    10968   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97140    84.00
    10969   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97140    84.00
    10970   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97035    60.00
    10971   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97032    60.00
    10972   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97140    84.00
    10973   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97140    84.00
    10974   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   99213   127.00
    10975   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   98940    72.00
    10976   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97035    60.00
    10977   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97032    60.00
    10978   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97140    84.00
    10979   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97140    84.00
    10980   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97035    60.00
    10981   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97032    60.00
    10982   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97140    84.00
    10983   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97140    84.00
    10984   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   99211    60.00
    10985   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   98940    72.00
    10986   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97035    60.00
    10987   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97032    60.00
    10988   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97140    84.00
    10989   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   5/4/2016   97140    84.00
    10990   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   99203   325.00
    10991   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   72040   203.75
    10992   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   72070   202.22
    10993   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   72100   196.09
    10994   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   73030   179.24
    10995   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    10996   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    10997   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    10998   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    10999   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11000   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11001   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11002   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11003   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11004   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11005   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11006   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11007   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11008   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11009   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11010   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11011   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11012   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11013   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11014   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11015   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   99211    60.00
    11016   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   98941    90.00
    11017   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11018   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11019   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11020   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11021   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11022   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11023   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11024   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11025   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11026   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11027   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11028   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11029   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11030   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11031   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11032   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11033   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11034   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11035   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11036   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11037   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11038   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11039   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11040   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11041   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11042   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11043   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11044   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11045   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11046   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11047   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11048   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11049   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11050   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11051   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11052   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11053   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11054   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11055   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11056   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11057   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11058   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11059   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11060   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11061   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11062   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11063   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11064   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11065   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11066   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11067   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11068   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11069   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11070   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11071   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11072   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11073   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11074   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11075   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11076   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11077   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11078   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11079   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11080   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11081   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11082   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11083   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11084   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11085   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   180.00
    11086   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11087   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11088   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
    11089   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97035   120.00
    11090   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97032   120.00
    11091   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 87 of 184

    11092   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   5/7/2016    97140   168.00
    11093   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97035    60.00
    11094   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97032    60.00
    11095   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140    84.00
    11096   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140    84.00
    11097   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97035   120.00
    11098   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97032   120.00
    11099   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11100   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11101   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97035   120.00
    11102   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97032   120.00
    11103   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11104   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11105   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97035   120.00
    11106   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97032   120.00
    11107   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11108   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11109   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    99205   475.00
    11110   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    95851    60.00
    11111   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    95831    65.00
    11112   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    76140    40.00
    11113   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97035   120.00
    11114   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97032   120.00
    11115   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11116   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11117   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97035   120.00
    11118   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97032   120.00
    11119   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11120   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11121   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97035   120.00
    11122   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97032   120.00
    11123   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11124   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11125   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97035   120.00
    11126   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97032   120.00
    11127   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11128   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11129   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97035   120.00
    11130   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97032   120.00
    11131   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11132   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11133   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97035   120.00
    11134   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97032   120.00
    11135   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11136   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11137   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97035   120.00
    11138   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97032   120.00
    11139   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11140   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016   Bill   5/9/2016    97140   168.00
    11141   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97035   120.00
    11142   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97032   120.00
    11143   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97140   168.00
    11144   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97140   168.00
    11145   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97035   120.00
    11146   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97032   120.00
    11147   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97140   168.00
    11148   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97140   168.00
    11149   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   99205   475.00
    11150   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   76140    40.00
    11151   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   95831    65.00
    11152   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   95851    60.00
    11153   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97035   120.00
    11154   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97032   120.00
    11155   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97140   168.00
    11156   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97140   168.00
    11157   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97035   120.00
    11158   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97032   120.00
    11159   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97140   168.00
    11160   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97140   168.00
    11161   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97035   120.00
    11162   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97032   120.00
    11163   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97140   168.00
    11164   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97140   168.00
    11165   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   99205   475.00
    11166   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   76140    40.00
    11167   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   95831    65.00
    11168   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   95851    60.00
    11169   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97035   120.00
    11170   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97032   120.00
    11171   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97140   168.00
    11172   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   5/10/2016   97140   168.00
    11173   Miami   Medical   Group,   Inc   0429570970101023   3/27/2016   Bill   5/11/2016   99203   325.00
    11174   Miami   Medical   Group,   Inc   0429570970101023   3/27/2016   Bill   5/11/2016   72040   203.75
    11175   Miami   Medical   Group,   Inc   0429570970101023   3/27/2016   Bill   5/11/2016   72070   202.22
    11176   Miami   Medical   Group,   Inc   0429570970101023   3/27/2016   Bill   5/11/2016   72100   196.09
    11177   Miami   Medical   Group,   Inc   0429570970101023   3/27/2016   Bill   5/11/2016   73080   173.11
    11178   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97035   120.00
    11179   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97032   120.00
    11180   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97140   168.00
    11181   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97140   168.00
    11182   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97035   120.00
    11183   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97032   120.00
    11184   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97140   168.00
    11185   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97140   168.00
    11186   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97035   120.00
    11187   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97032   120.00
    11188   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97140   168.00
    11189   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97140   168.00
    11190   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97035   120.00
    11191   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97032   120.00
    11192   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97140   168.00
    11193   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97140   168.00
    11194   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97035   120.00
    11195   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97032   120.00
    11196   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97140   168.00
    11197   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   5/12/2016   97112    79.00
    11198   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97035   120.00
    11199   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97032   120.00
    11200   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11201   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11202   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   99211    60.00
    11203   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97035   120.00
    11204   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97032   120.00
    11205   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11206   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11207   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97035   120.00
    11208   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97032   120.00
    11209   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11210   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11211   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97035   120.00
    11212   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97032   120.00
    11213   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11214   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11215   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97035   120.00
    11216   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97032   120.00
    11217   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11218   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11219   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97035   120.00
    11220   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 88 of 184

    11221   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11222   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11223   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97035   120.00
    11224   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97032   120.00
    11225   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11226   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11227   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97035   120.00
    11228   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97032   120.00
    11229   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11230   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11231   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   99211    60.00
    11232   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   76140    40.00
    11233   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97035   120.00
    11234   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97032   120.00
    11235   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11236   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11237   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97035   120.00
    11238   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97032   120.00
    11239   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11240   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11241   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97035   120.00
    11242   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97032   120.00
    11243   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11244   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/14/2016   97140   168.00
    11245   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   99205   475.00
    11246   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   76140    40.00
    11247   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   99203   325.00
    11248   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   72040   203.75
    11249   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   72070   202.22
    11250   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   72100   196.09
    11251   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   73100   284.94
    11252   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11253   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11254   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11255   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11256   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11257   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11258   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   99211    60.00
    11259   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   73120   272.68
    11260   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   73130   324.78
    11261   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11262   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11263   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11264   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11265   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11266   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11267   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11268   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11269   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11270   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11271   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11272   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11273   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11274   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11275   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11276   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11277   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11278   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11279   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11280   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11281   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11282   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11283   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11284   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11285   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11286   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11287   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11288   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11289   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11290   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11291   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11292   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11293   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11294   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11295   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11296   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11297   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11298   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11299   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11300   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11301   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11302   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11303   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11304   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11305   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11306   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11307   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11308   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11309   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11310   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11311   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11312   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11313   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11314   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11315   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11316   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11317   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11318   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11319   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11320   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11321   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11322   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97022   120.00
    11323   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11324   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11325   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11326   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11327   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11328   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11329   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11330   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11331   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11332   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11333   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11334   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11335   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11336   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11337   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11338   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11339   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11340   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11341   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11342   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11343   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11344   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11345   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11346   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11347   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11348   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11349   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 89 of 184

    11350   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11351   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11352   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11353   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11354   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11355   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11356   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97035   120.00
    11357   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97032   120.00
    11358   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97018    50.00
    11359   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11360   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/16/2016   97140   168.00
    11361   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   99203   325.00
    11362   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   76140    40.00
    11363   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   99204   350.00
    11364   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   95851    60.00
    11365   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   95831    65.00
    11366   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97035   120.00
    11367   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97032   120.00
    11368   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97140   168.00
    11369   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97140   168.00
    11370   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   72070   202.22
    11371   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   72070   202.22
    11372   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   72100   196.09
    11373   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   70250   200.69
    11374   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   73030   179.24
    11375   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97035   120.00
    11376   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97032   120.00
    11377   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97140   168.00
    11378   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97140   168.00
    11379   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97035   120.00
    11380   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97032   120.00
    11381   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97140   168.00
    11382   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97140   168.00
    11383   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97035   120.00
    11384   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97032   120.00
    11385   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97140   168.00
    11386   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97140   168.00
    11387   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97035   120.00
    11388   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97032   120.00
    11389   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97140   168.00
    11390   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97140   168.00
    11391   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97035   120.00
    11392   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97032   120.00
    11393   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97140   168.00
    11394   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97035   120.00
    11395   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97032   120.00
    11396   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97140   168.00
    11397   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97035   120.00
    11398   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97032   120.00
    11399   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97140   168.00
    11400   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97140   168.00
    11401   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97035   120.00
    11402   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97032   120.00
    11403   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97140   168.00
    11404   Miami   Medical   Group,   Inc   0112178490101069   3/7/2016    Bill   5/16/2016   97140   168.00
    11405   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97035   120.00
    11406   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97032   120.00
    11407   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97140    84.00
    11408   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97140   168.00
    11409   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   99211    60.00
    11410   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97035   120.00
    11411   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97032   120.00
    11412   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97140    84.00
    11413   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97140   168.00
    11414   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97035   120.00
    11415   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97032   120.00
    11416   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97140    84.00
    11417   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97140   168.00
    11418   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97035   120.00
    11419   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97032   120.00
    11420   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97140    84.00
    11421   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97140   168.00
    11422   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   99213   127.00
    11423   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   98940    72.00
    11424   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   76140    40.00
    11425   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97035   120.00
    11426   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97032   120.00
    11427   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97140    84.00
    11428   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   5/16/2016   97140   168.00
    11429   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   99203   325.00
    11430   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11431   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11432   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11433   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11434   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11435   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11436   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11437   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11438   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97110   158.00
    11439   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140    84.00
    11440   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11441   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   99211    60.00
    11442   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11443   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11444   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140    84.00
    11445   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11446   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11447   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97110   158.00
    11448   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11449   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11450   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11451   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97110   158.00
    11452   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140    84.00
    11453   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11454   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11455   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11456   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11457   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11458   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11459   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11460   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11461   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11462   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11463   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11464   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11465   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   99205   475.00
    11466   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   76140    40.00
    11467   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   95831    65.00
    11468   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   95851    60.00
    11469   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11470   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140    84.00
    11471   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11472   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11473   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97110   158.00
    11474   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11475   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11476   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11477   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97110   158.00
    11478   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 90 of 184

    11479   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11480   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11481   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11482   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11483   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11484   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11485   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11486   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11487   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140    84.00
    11488   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11489   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11490   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97110   158.00
    11491   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11492   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11493   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140    84.00
    11494   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11495   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11496   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11497   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11498   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11499   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11500   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11501   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11502   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11503   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11504   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11505   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11506   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11507   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11508   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11509   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97110   158.00
    11510   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11511   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11512   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11513   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11514   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11515   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11516   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11517   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11518   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11519   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11520   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97110   158.00
    11521   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11522   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140    84.00
    11523   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11524   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11525   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11526   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11527   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140    84.00
    11528   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11529   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11530   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11531   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11532   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11533   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11534   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11535   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97110   158.00
    11536   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140    84.00
    11537   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11538   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11539   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11540   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11541   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140    84.00
    11542   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11543   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11544   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11545   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11546   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11547   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140    84.00
    11548   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11549   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11550   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11551   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140    84.00
    11552   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11553   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97035   120.00
    11554   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97032   120.00
    11555   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97018   100.00
    11556   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140   168.00
    11557   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   5/18/2016   97140    84.00
    11558   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97035   120.00
    11559   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97032   120.00
    11560   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97140    84.00
    11561   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97140   168.00
    11562   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97035   120.00
    11563   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97032   120.00
    11564   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97140    84.00
    11565   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97140   168.00
    11566   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97035   120.00
    11567   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97032   120.00
    11568   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97140    84.00
    11569   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97140   168.00
    11570   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97035   120.00
    11571   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97032   120.00
    11572   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97140    84.00
    11573   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97140   168.00
    11574   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97035   120.00
    11575   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97032   120.00
    11576   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97140    84.00
    11577   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97140   168.00
    11578   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97035   120.00
    11579   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97032   120.00
    11580   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97140    84.00
    11581   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97140   168.00
    11582   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97035   120.00
    11583   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97032   120.00
    11584   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97140    84.00
    11585   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   97140   168.00
    11586   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   99215   286.00
    11587   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   95851    60.00
    11588   Miami   Medical   Group,   Inc   0500493630101030   1/23/2016   Bill   5/19/2016   95831    65.00
    11589   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97035    60.00
    11590   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97032    60.00
    11591   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97140    84.00
    11592   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97140    84.00
    11593   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97035    60.00
    11594   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97032    60.00
    11595   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97140    84.00
    11596   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97140    84.00
    11597   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97035    60.00
    11598   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97032    60.00
    11599   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97140    84.00
    11600   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97140    84.00
    11601   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97035    60.00
    11602   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97032    60.00
    11603   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97140    84.00
    11604   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97140    84.00
    11605   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97035    60.00
    11606   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97032    60.00
    11607   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/3/2016    97140    84.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 91 of 184

    11608   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   6/3/2016    97140    84.00
    11609   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   6/3/2016    99215   286.00
    11610   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   6/3/2016    95851    60.00
    11611   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016    Bill   6/3/2016    95831    65.00
    11612   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97140   168.00
    11613   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97140   168.00
    11614   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97035   120.00
    11615   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97032   120.00
    11616   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97140   168.00
    11617   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97140   168.00
    11618   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97035   120.00
    11619   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97032   120.00
    11620   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97140   168.00
    11621   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97140   168.00
    11622   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97035   120.00
    11623   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97032   120.00
    11624   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97035   120.00
    11625   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97032   120.00
    11626   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97140   168.00
    11627   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97140   168.00
    11628   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97035   120.00
    11629   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97032   120.00
    11630   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97140   168.00
    11631   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   6/4/2016    97140   168.00
    11632   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016    Bill   6/4/2016    97035   120.00
    11633   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016    Bill   6/4/2016    97032   120.00
    11634   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016    Bill   6/4/2016    97140   168.00
    11635   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016    Bill   6/4/2016    97140   168.00
    11636   Miami   Medical   Group,   Inc   0176490140101016   1/29/2016    Bill   6/4/2016    99215   286.00
    11637   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/8/2016    99205   600.00
    11638   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/8/2016    76140    40.00
    11639   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/8/2016    97035   240.00
    11640   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/8/2016    97032   240.00
    11641   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/8/2016    97140    84.00
    11642   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/8/2016    97140   336.00
    11643   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/8/2016    97035   240.00
    11644   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/8/2016    97032   240.00
    11645   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/8/2016    97035   240.00
    11646   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/8/2016    97032   240.00
    11647   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/8/2016    97140    84.00
    11648   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/8/2016    97140   336.00
    11649   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/8/2016    97035   240.00
    11650   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/8/2016    97032   240.00
    11651   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/8/2016    97140    84.00
    11652   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/8/2016    97140   336.00
    11653   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97035   240.00
    11654   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97032   240.00
    11655   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97018   200.00
    11656   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97140   336.00
    11657   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97140   336.00
    11658   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97035   240.00
    11659   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97032   240.00
    11660   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97018   200.00
    11661   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97140   336.00
    11662   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97140   336.00
    11663   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97035   240.00
    11664   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97032   240.00
    11665   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97018   200.00
    11666   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97140   336.00
    11667   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97140   336.00
    11668   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97035   240.00
    11669   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97032   240.00
    11670   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97018   200.00
    11671   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97140   336.00
    11672   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97140   336.00
    11673   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97035   240.00
    11674   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97032   240.00
    11675   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97140   336.00
    11676   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97140   336.00
    11677   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97018   200.00
    11678   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97035   240.00
    11679   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97032   240.00
    11680   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97140   336.00
    11681   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97140   336.00
    11682   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97018   200.00
    11683   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97035   240.00
    11684   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97032   240.00
    11685   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97018   200.00
    11686   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97140   336.00
    11687   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016    Bill   6/9/2016    97140   336.00
    11688   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    99205   600.00
    11689   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    76140    40.00
    11690   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97035   120.00
    11691   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97032   120.00
    11692   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97140   168.00
    11693   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97140   168.00
    11694   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97035   120.00
    11695   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97032   120.00
    11696   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97140   168.00
    11697   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97140   168.00
    11698   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97035   120.00
    11699   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97032   120.00
    11700   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97140   168.00
    11701   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97140   168.00
    11702   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97035   120.00
    11703   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97032   120.00
    11704   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97140   168.00
    11705   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97140   168.00
    11706   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97035   120.00
    11707   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97032   120.00
    11708   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97140   168.00
    11709   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016     Bill   6/9/2016    97140   168.00
    11710   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   6/13/2016   72040   203.75
    11711   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   6/13/2016   72070   202.22
    11712   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   6/13/2016   72100   196.09
    11713   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   6/13/2016   73030   358.48
    11714   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   6/13/2016   73510   379.92
    11715   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   6/13/2016   99211    60.00
    11716   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   6/15/2016   99215   286.00
    11717   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   6/15/2016   95831    65.00
    11718   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   6/15/2016   95851    60.00
    11719   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   99204   350.00
    11720   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   95851    60.00
    11721   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   95831    65.00
    11722   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   72040   203.75
    11723   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   72070   202.22
    11724   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   73560   156.26
    11725   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   70250   200.69
    11726   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   97035   120.00
    11727   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   97032   120.00
    11728   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   97140    84.00
    11729   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   97035   120.00
    11730   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   97032   120.00
    11731   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   97140    84.00
    11732   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   97035   120.00
    11733   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   97032   120.00
    11734   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   97140    84.00
    11735   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   97035   120.00
    11736   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016    Bill   6/15/2016   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 92 of 184

    11737   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140    84.00
    11738   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11739   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11740   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140    84.00
    11741   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11742   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11743   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140    84.00
    11744   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11745   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11746   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140    84.00
    11747   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11748   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11749   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140    84.00
    11750   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11751   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11752   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140    84.00
    11753   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11754   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11755   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11756   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11757   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11758   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11759   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11760   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11761   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11762   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11763   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11764   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11765   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11766   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11767   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11768   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11769   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11770   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11771   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11772   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11773   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11774   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11775   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11776   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11777   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11778   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11779   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11780   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11781   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11782   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11783   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11784   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11785   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11786   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11787   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11788   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11789   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11790   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11791   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11792   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11793   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11794   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11795   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11796   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11797   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11798   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11799   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11800   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11801   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11802   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11803   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11804   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11805   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11806   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11807   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11808   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11809   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11810   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11811   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11812   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11813   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11814   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11815   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11816   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11817   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97035   120.00
    11818   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97032   120.00
    11819   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11820   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   97140   168.00
    11821   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   99203   325.00
    11822   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   72100   196.09
    11823   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   99211    60.00
    11824   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   6/15/2016   98940    72.00
    11825   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   6/16/2016   99215   286.00
    11826   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   6/16/2016   95831    65.00
    11827   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   6/16/2016   95851    60.00
    11828   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   6/16/2016   99215   286.00
    11829   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   6/16/2016   95831    65.00
    11830   Miami   Medical   Group,   Inc   0470324480101034   2/29/2016   Bill   6/16/2016   95851    60.00
    11831   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   6/16/2016   99205   475.00
    11832   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   6/16/2016   76140    40.00
    11833   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   6/16/2016   95831    65.00
    11834   Miami   Medical   Group,   Inc   0223635680101049   11/5/2015   Bill   6/16/2016   95851    60.00
    11835   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   6/17/2016   97035   120.00
    11836   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   6/17/2016   97032   120.00
    11837   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   6/17/2016   97140   168.00
    11838   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   6/17/2016   97140   168.00
    11839   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   6/17/2016   97035   120.00
    11840   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   6/17/2016   97032   120.00
    11841   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   6/17/2016   97140   168.00
    11842   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   6/17/2016   97140   168.00
    11843   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   6/17/2016   97035   120.00
    11844   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   6/17/2016   97032   120.00
    11845   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   6/17/2016   97140   168.00
    11846   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   6/17/2016   97140   168.00
    11847   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   6/22/2016   97035   120.00
    11848   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   6/22/2016   97032   120.00
    11849   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   6/22/2016   97140   168.00
    11850   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   6/22/2016   97140    84.00
    11851   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   6/22/2016   97035   120.00
    11852   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   6/22/2016   97032   120.00
    11853   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   6/22/2016   97140   168.00
    11854   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   6/22/2016   97140   168.00
    11855   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   6/22/2016   97140    84.00
    11856   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/24/2016   99213   127.00
    11857   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/24/2016   98940    72.00
    11858   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/24/2016   97035    60.00
    11859   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/24/2016   97032    60.00
    11860   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/24/2016   97140    84.00
    11861   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/24/2016   97140    84.00
    11862   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/24/2016   97035    60.00
    11863   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/24/2016   97032    60.00
    11864   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/24/2016   97140    84.00
    11865   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/24/2016   97140    84.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 93 of 184

    11866   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/24/2016   99211    60.00
    11867   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   6/24/2016   76140    40.00
    11868   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97035   120.00
    11869   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97032   120.00
    11870   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97140   168.00
    11871   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97140   168.00
    11872   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97035   120.00
    11873   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97032   120.00
    11874   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97140   168.00
    11875   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97140   168.00
    11876   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97035   120.00
    11877   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97032   120.00
    11878   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97140   168.00
    11879   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97140   168.00
    11880   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97035   120.00
    11881   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97032   120.00
    11882   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97140   168.00
    11883   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97140   168.00
    11884   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97035   120.00
    11885   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97032   120.00
    11886   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97140   168.00
    11887   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/24/2016   97140   168.00
    11888   Miami   Medical   Group,   Inc   0022851520101197   3/5/2015    Bill   6/25/2016   99205   475.00
    11889   Miami   Medical   Group,   Inc   0022851520101197   3/5/2015    Bill   6/25/2016   76140    40.00
    11890   Miami   Medical   Group,   Inc   0022851520101197   3/5/2015    Bill   6/25/2016   95831    65.00
    11891   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97035   120.00
    11892   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97140   168.00
    11893   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97140   168.00
    11894   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   99203   325.00
    11895   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   76140    40.00
    11896   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   98940    72.00
    11897   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97035   120.00
    11898   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97032   120.00
    11899   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97140   168.00
    11900   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97140   168.00
    11901   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97035   120.00
    11902   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97032   120.00
    11903   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97140   168.00
    11904   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97140   168.00
    11905   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97035   120.00
    11906   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97032   120.00
    11907   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97140   168.00
    11908   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97140   168.00
    11909   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97035   120.00
    11910   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97032   120.00
    11911   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97140   168.00
    11912   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   6/27/2016   97140   168.00
    11913   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   99203   325.00
    11914   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11915   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11916   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11917   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140    84.00
    11918   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11919   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11920   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11921   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140    84.00
    11922   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11923   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11924   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11925   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140    84.00
    11926   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11927   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11928   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11929   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140    84.00
    11930   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11931   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11932   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11933   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140    84.00
    11934   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11935   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11936   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140    84.00
    11937   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11938   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11939   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11940   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140    84.00
    11941   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11942   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11943   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11944   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11945   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11946   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11947   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11948   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11949   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11950   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11951   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11952   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11953   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11954   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11955   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11956   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11957   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11958   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11959   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11960   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11961   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11962   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11963   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11964   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11965   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11966   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11967   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11968   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11969   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11970   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11971   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11972   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11973   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   99213   127.00
    11974   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   76140    40.00
    11975   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11976   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11977   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11978   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11979   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11980   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11981   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11982   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11983   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11984   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11985   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11986   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11987   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11988   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11989   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11990   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11991   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11992   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11993   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11994   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 94 of 184

    11995   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    11996   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    11997   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11998   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    11999   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97035   120.00
    12000   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97032   120.00
    12001   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    12002   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   6/29/2016   97140   168.00
    12003   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/30/2016   97035   120.00
    12004   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/30/2016   97032   120.00
    12005   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/30/2016   97140   168.00
    12006   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/30/2016   97140   168.00
    12007   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/30/2016   97035   120.00
    12008   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/30/2016   97032   120.00
    12009   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/30/2016   97140   168.00
    12010   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/30/2016   97140   168.00
    12011   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/30/2016   97035   120.00
    12012   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/30/2016   97032   120.00
    12013   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/30/2016   97140   168.00
    12014   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/30/2016   97140   168.00
    12015   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/30/2016   97035   120.00
    12016   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/30/2016   97032   120.00
    12017   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/30/2016   97140   168.00
    12018   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   6/30/2016   97140   168.00
    12019   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97035   120.00
    12020   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97032   120.00
    12021   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97140   168.00
    12022   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97140   168.00
    12023   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97035   120.00
    12024   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97032   120.00
    12025   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97140   168.00
    12026   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97140   168.00
    12027   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97035   120.00
    12028   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97032   120.00
    12029   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97140   168.00
    12030   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97140   168.00
    12031   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97035   120.00
    12032   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97032   120.00
    12033   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97140   168.00
    12034   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97140   168.00
    12035   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97035   120.00
    12036   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97032   120.00
    12037   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97140   168.00
    12038   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97140   168.00
    12039   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97035   120.00
    12040   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97032   120.00
    12041   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97140   168.00
    12042   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97140   168.00
    12043   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97035   120.00
    12044   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97032   120.00
    12045   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97140   168.00
    12046   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97140   168.00
    12047   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97035   120.00
    12048   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97032   120.00
    12049   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97140   168.00
    12050   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/5/2016    97140   168.00
    12051   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    99203   325.00
    12052   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97035   120.00
    12053   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97032   120.00
    12054   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12055   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12056   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97035   120.00
    12057   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97032   120.00
    12058   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12059   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12060   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97035   120.00
    12061   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97032   120.00
    12062   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12063   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12064   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97035   120.00
    12065   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97032   120.00
    12066   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12067   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12068   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    99213   127.00
    12069   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    98941    90.00
    12070   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97035   120.00
    12071   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97032   120.00
    12072   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12073   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12074   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97035   120.00
    12075   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97032   120.00
    12076   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12077   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12078   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    72040   203.75
    12079   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    72070   202.22
    12080   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    72100   196.09
    12081   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97035   120.00
    12082   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97032   120.00
    12083   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140    84.00
    12084   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12085   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97035   120.00
    12086   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97032   120.00
    12087   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140    84.00
    12088   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12089   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97035   120.00
    12090   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97032   120.00
    12091   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12092   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12093   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    99211    60.00
    12094   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    98941    90.00
    12095   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97035   120.00
    12096   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97032   120.00
    12097   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12098   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97112    79.00
    12099   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    98941    90.00
    12100   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97035   120.00
    12101   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97032   120.00
    12102   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12103   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97122    79.00
    12104   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    98941    90.00
    12105   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    98941    90.00
    12106   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97035   120.00
    12107   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97032   120.00
    12108   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12109   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97112    79.00
    12110   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    98941    90.00
    12111   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97035   120.00
    12112   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97032   120.00
    12113   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12114   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12115   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    98941    90.00
    12116   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97035   120.00
    12117   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97032   120.00
    12118   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12119   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12120   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    99213   127.00
    12121   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    98941    90.00
    12122   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97035   120.00
    12123   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 95 of 184

    12124   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12125   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    97140   168.00
    12126   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   7/5/2016    98941    90.00
    12127   Miami   Medical   Group,   Inc   0182737230101047   5/22/2016   Bill   7/5/2016    99203   325.00
    12128   Miami   Medical   Group,   Inc   0182737230101047   5/22/2016   Bill   7/5/2016    97035   120.00
    12129   Miami   Medical   Group,   Inc   0182737230101047   5/22/2016   Bill   7/5/2016    97032   120.00
    12130   Miami   Medical   Group,   Inc   0182737230101047   5/22/2016   Bill   7/5/2016    97140   168.00
    12131   Miami   Medical   Group,   Inc   0182737230101047   5/22/2016   Bill   7/5/2016    97140   168.00
    12132   Miami   Medical   Group,   Inc   0182737230101047   5/22/2016   Bill   7/5/2016    97035   120.00
    12133   Miami   Medical   Group,   Inc   0182737230101047   5/22/2016   Bill   7/5/2016    97032   120.00
    12134   Miami   Medical   Group,   Inc   0182737230101047   5/22/2016   Bill   7/5/2016    97140   168.00
    12135   Miami   Medical   Group,   Inc   0182737230101047   5/22/2016   Bill   7/5/2016    97140   168.00
    12136   Miami   Medical   Group,   Inc   0182737230101047   5/22/2016   Bill   7/5/2016    72040   203.75
    12137   Miami   Medical   Group,   Inc   0182737230101047   5/22/2016   Bill   7/5/2016    72070   202.22
    12138   Miami   Medical   Group,   Inc   0182737230101047   5/22/2016   Bill   7/5/2016    73030   358.48
    12139   Miami   Medical   Group,   Inc   0182737230101047   5/22/2016   Bill   7/5/2016    97035   120.00
    12140   Miami   Medical   Group,   Inc   0182737230101047   5/22/2016   Bill   7/5/2016    97032   120.00
    12141   Miami   Medical   Group,   Inc   0182737230101047   5/22/2016   Bill   7/5/2016    97140   168.00
    12142   Miami   Medical   Group,   Inc   0182737230101047   5/22/2016   Bill   7/5/2016    97140   168.00
    12143   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    99204   350.00
    12144   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    72100   196.09
    12145   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    73560   156.26
    12146   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    73550   177.71
    12147   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    97032   120.00
    12148   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    97140   168.00
    12149   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    97140   168.00
    12150   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    97032   120.00
    12151   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    97140   168.00
    12152   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    97140   168.00
    12153   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    99203   325.00
    12154   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    99211    60.00
    12155   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    72050   274.22
    12156   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    72070   202.22
    12157   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    97035   120.00
    12158   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    97032    60.00
    12159   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    97140   168.00
    12160   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/9/2016    97140   168.00
    12161   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   7/9/2016    97035   120.00
    12162   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   7/9/2016    97032   120.00
    12163   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   7/9/2016    97140   168.00
    12164   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   7/9/2016    97140   168.00
    12165   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   7/9/2016    99215   286.00
    12166   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   7/9/2016    95831    65.00
    12167   Miami   Medical   Group,   Inc   0392312670101059   2/19/2016   Bill   7/9/2016    95851    60.00
    12168   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   7/9/2016    99215   286.00
    12169   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   7/16/2016   97035   120.00
    12170   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   7/16/2016   97032   120.00
    12171   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   7/16/2016   97140   168.00
    12172   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   7/16/2016   97140   168.00
    12173   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   7/16/2016   97035   120.00
    12174   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   7/16/2016   97032   120.00
    12175   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   7/16/2016   97140   168.00
    12176   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   7/16/2016   97140   168.00
    12177   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   7/16/2016   99213   127.00
    12178   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   7/16/2016   97035   120.00
    12179   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   7/16/2016   97032   120.00
    12180   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   7/16/2016   97140   168.00
    12181   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   7/16/2016   97140   168.00
    12182   Miami   Medical   Group,   Inc   0482602090101015   5/15/2016   Bill   7/18/2016   99203   325.00
    12183   Miami   Medical   Group,   Inc   0482602090101015   5/15/2016   Bill   7/18/2016   99203   325.00
    12184   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97035   120.00
    12185   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97032   120.00
    12186   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97140   168.00
    12187   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97140   168.00
    12188   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97035   120.00
    12189   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97032   120.00
    12190   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97140   168.00
    12191   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97112    79.00
    12192   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97035   120.00
    12193   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97032   120.00
    12194   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97140   168.00
    12195   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97112    79.00
    12196   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97035   120.00
    12197   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97032   120.00
    12198   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97140   168.00
    12199   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97140   168.00
    12200   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97035   120.00
    12201   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97032   120.00
    12202   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97140   168.00
    12203   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97140   168.00
    12204   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97035   120.00
    12205   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97032   120.00
    12206   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97140   168.00
    12207   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97140   168.00
    12208   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97035   120.00
    12209   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97032   120.00
    12210   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97140   168.00
    12211   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97140   168.00
    12212   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97035   120.00
    12213   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97032   120.00
    12214   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97140   168.00
    12215   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97140   168.00
    12216   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97035   120.00
    12217   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97032   120.00
    12218   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97140   168.00
    12219   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   7/20/2016   97140   168.00
    12220   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   7/20/2016   99205   475.00
    12221   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   7/20/2016   76140    40.00
    12222   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   7/20/2016   99205   475.00
    12223   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   7/20/2016   76140    40.00
    12224   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   7/20/2016   97035   120.00
    12225   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   7/20/2016   97032   120.00
    12226   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   7/20/2016   97140   168.00
    12227   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   7/20/2016   97112    79.00
    12228   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   7/20/2016   97035   120.00
    12229   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   7/20/2016   97032   120.00
    12230   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   7/20/2016   97140   168.00
    12231   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   7/20/2016   97112    79.00
    12232   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   7/20/2016   97035   120.00
    12233   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   7/20/2016   97032   120.00
    12234   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   7/20/2016   97140    84.00
    12235   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   7/20/2016   97140   168.00
    12236   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   7/20/2016   99215   286.00
    12237   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/22/2016   99214   192.00
    12238   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/22/2016   95831    65.00
    12239   Miami   Medical   Group,   Inc   0418391970101027   3/23/2016   Bill   7/22/2016   95851    60.00
    12240   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   7/22/2016   99205   475.00
    12241   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016   Bill   7/22/2016   76140    40.00
    12242   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   7/23/2016   97035    60.00
    12243   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   7/23/2016   97032    60.00
    12244   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   7/23/2016   97140    84.00
    12245   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   7/23/2016   97140    84.00
    12246   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   7/23/2016   97035    60.00
    12247   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   7/23/2016   97032    60.00
    12248   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   7/23/2016   97140    84.00
    12249   Miami   Medical   Group,   Inc   0195989830101027   1/11/2016   Bill   7/23/2016   97140    84.00
    12250   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   99204   350.00
    12251   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   72050   274.22
    12252   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   73130   162.39
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 96 of 184

    12253   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   71020   173.11
    12254   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97035   120.00
    12255   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97032   120.00
    12256   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97140    84.00
    12257   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97140   168.00
    12258   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97035   120.00
    12259   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97032   120.00
    12260   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97140    84.00
    12261   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97140   168.00
    12262   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97035   120.00
    12263   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97032   120.00
    12264   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97140    84.00
    12265   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97140   168.00
    12266   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97035   120.00
    12267   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97032   120.00
    12268   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97140    84.00
    12269   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97140   168.00
    12270   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97035   120.00
    12271   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97032   120.00
    12272   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97140    84.00
    12273   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   97140   168.00
    12274   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   99203   325.00
    12275   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   99211    60.00
    12276   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   99211    60.00
    12277   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   98940    72.00
    12278   Miami   Medical   Group,   Inc   0419416070101012   5/2/2016    Bill   7/25/2016   73130   162.39
    12279   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   99203   325.00
    12280   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97035    60.00
    12281   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97032    60.00
    12282   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12283   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12284   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   72100   196.09
    12285   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97035    60.00
    12286   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97032    60.00
    12287   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12288   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12289   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97035    60.00
    12290   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97032    60.00
    12291   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12292   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12293   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97035    60.00
    12294   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97032    60.00
    12295   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12296   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12297   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97035    60.00
    12298   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97032    60.00
    12299   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12300   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12301   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97035    60.00
    12302   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97032    60.00
    12303   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12304   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12305   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97035    60.00
    12306   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97032    60.00
    12307   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12308   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12309   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97035    60.00
    12310   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97032    60.00
    12311   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12312   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12313   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97035    60.00
    12314   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97032    60.00
    12315   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12316   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12317   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97035    60.00
    12318   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97032    60.00
    12319   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12320   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12321   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97035    60.00
    12322   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97032    60.00
    12323   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12324   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12325   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   99213   127.00
    12326   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   98940    72.00
    12327   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97035    60.00
    12328   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97032    60.00
    12329   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12330   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12331   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97035    60.00
    12332   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97032    60.00
    12333   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12334   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12335   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97035    60.00
    12336   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97032    60.00
    12337   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12338   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12339   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97035    60.00
    12340   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97032    60.00
    12341   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12342   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   7/25/2016   97140    84.00
    12343   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   99203   325.00
    12344   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   72040   203.75
    12345   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   72070   202.22
    12346   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   72100   196.09
    12347   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   73030   358.48
    12348   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97035   120.00
    12349   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97032   120.00
    12350   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97140   168.00
    12351   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97140   168.00
    12352   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97035   120.00
    12353   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97032   120.00
    12354   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97140   168.00
    12355   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97112    79.00
    12356   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97035   120.00
    12357   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97032   120.00
    12358   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97140   168.00
    12359   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97112    79.00
    12360   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97035   120.00
    12361   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97032   120.00
    12362   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97140   168.00
    12363   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97110   158.00
    12364   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97112      -
    12365   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   99213   127.00
    12366   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   98941    90.00
    12367   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97035   120.00
    12368   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97032   120.00
    12369   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97140   168.00
    12370   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97140   168.00
    12371   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97035   120.00
    12372   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97032   120.00
    12373   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97140   168.00
    12374   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97140   168.00
    12375   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97035   120.00
    12376   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97032   120.00
    12377   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97140   168.00
    12378   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97112    79.00
    12379   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97035   120.00
    12380   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97032   120.00
    12381   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 97 of 184

    12382   Miami   Medical   Group,   Inc   0466585410101015   5/17/2016   Bill   7/25/2016   97112    79.00
    12383   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12384   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12385   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12386   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12387   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12388   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97112    79.00
    12389   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12390   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12391   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12392   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97112    79.00
    12393   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12394   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12395   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12396   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12397   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12398   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12399   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12400   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12401   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12402   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12403   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12404   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12405   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12406   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12407   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12408   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97112    79.00
    12409   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12410   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12411   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12412   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97112    79.00
    12413   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12414   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140    84.00
    12415   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12416   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12417   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12418   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140    84.00
    12419   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12420   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12421   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12422   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140    84.00
    12423   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12424   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12425   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12426   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12427   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12428   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12429   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12430   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12431   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12432   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12433   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12434   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12435   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12436   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12437   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12438   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12439   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12440   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12441   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12442   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12443   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12444   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   99203   325.00
    12445   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12446   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12447   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12448   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12449   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12450   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12451   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12452   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12453   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12454   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12455   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12456   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12457   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   72040   203.75
    12458   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   72070   202.22
    12459   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   72100   196.09
    12460   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   73510   189.96
    12461   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12462   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12463   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12464   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12465   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12466   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12467   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12468   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12469   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12470   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12471   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12472   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12473   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12474   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12475   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12476   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12477   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   99213   127.00
    12478   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   98941    90.00
    12479   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12480   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12481   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12482   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12483   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12484   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12485   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12486   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12487   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12488   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12489   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12490   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12491   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12492   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12493   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12494   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12495   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97035   120.00
    12496   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97032   120.00
    12497   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   7/28/2016   97140   168.00
    12498   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   97035   120.00
    12499   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   97032   120.00
    12500   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   97140   168.00
    12501   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   97140   168.00
    12502   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   97035   120.00
    12503   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   97032   120.00
    12504   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   97140   168.00
    12505   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   97140   168.00
    12506   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   99205   475.00
    12507   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   76140    40.00
    12508   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   95831    65.00
    12509   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   95851    60.00
    12510   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 98 of 184

    12511   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   97032   120.00
    12512   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   97140   168.00
    12513   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   97140   168.00
    12514   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   97035   120.00
    12515   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   97032   120.00
    12516   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   97140   168.00
    12517   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   7/28/2016   97112    79.00
    12518   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    99203   325.00
    12519   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97035   120.00
    12520   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97032   120.00
    12521   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12522   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12523   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97035   120.00
    12524   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97032   120.00
    12525   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12526   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12527   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97035   120.00
    12528   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97032   120.00
    12529   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12530   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12531   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97035   120.00
    12532   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97032   120.00
    12533   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12534   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12535   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97035   120.00
    12536   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97032   120.00
    12537   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12538   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12539   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    99213   127.00
    12540   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97035   120.00
    12541   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97032   120.00
    12542   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12543   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12544   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    99213   127.00
    12545   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97035   120.00
    12546   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97032   120.00
    12547   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12548   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12549   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    99213   127.00
    12550   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97035   120.00
    12551   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97032   120.00
    12552   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12553   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12554   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97035   120.00
    12555   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97032   120.00
    12556   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12557   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12558   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97035   120.00
    12559   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97032   120.00
    12560   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12561   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12562   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    99213   127.00
    12563   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    98941    90.00
    12564   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97035   120.00
    12565   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97032   120.00
    12566   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12567   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12568   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97035   120.00
    12569   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97032   120.00
    12570   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12571   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12572   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97035   120.00
    12573   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97032   120.00
    12574   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12575   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/1/2016    97140   168.00
    12576   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    99203   325.00
    12577   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    72040   203.75
    12578   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    72070   202.22
    12579   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    72100   196.09
    12580   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12581   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12582   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12583   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12584   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12585   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12586   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12587   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12588   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12589   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12590   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12591   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12592   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12593   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12594   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12595   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12596   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12597   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12598   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12599   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12600   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12601   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12602   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12603   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12604   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12605   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12606   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12607   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12608   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12609   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12610   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12611   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12612   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12613   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12614   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12615   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12616   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12617   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12618   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12619   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97112    79.00
    12620   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12621   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12622   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12623   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97112    79.00
    12624   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12625   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12626   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12627   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97112    79.00
    12628   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12629   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12630   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12631   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97112    79.00
    12632   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12633   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12634   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12635   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97112    79.00
    12636   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12637   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12638   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12639   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 99 of 184

    12640   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97112    79.00
    12641   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12642   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12643   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12644   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140    84.00
    12645   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97112    79.00
    12646   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12647   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12648   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12649   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97112    79.00
    12650   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12651   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12652   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12653   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97112    79.00
    12654   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12655   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12656   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12657   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97112    79.00
    12658   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12659   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12660   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12661   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97112    79.00
    12662   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12663   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12664   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12665   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97112    79.00
    12666   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12667   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12668   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12669   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97112    79.00
    12670   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97035   120.00
    12671   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97032   120.00
    12672   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97140   168.00
    12673   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016   Bill   8/4/2016    97112    79.00
    12674   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    98941    90.00
    12675   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97035   120.00
    12676   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97032   120.00
    12677   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97140   168.00
    12678   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97140   168.00
    12679   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    99211    60.00
    12680   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    98941    90.00
    12681   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    98941    90.00
    12682   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97035   120.00
    12683   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97032   120.00
    12684   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97140   168.00
    12685   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97140   168.00
    12686   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    98941    90.00
    12687   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97035   120.00
    12688   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97032   120.00
    12689   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97140   168.00
    12690   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97140   168.00
    12691   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97035   120.00
    12692   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97032   120.00
    12693   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97140   168.00
    12694   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97140   168.00
    12695   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    98941    90.00
    12696   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    98941    90.00
    12697   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97035   120.00
    12698   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97032   120.00
    12699   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97140   168.00
    12700   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/4/2016    97140   168.00
    12701   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   8/5/2016    99205   475.00
    12702   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   8/5/2016    76140    40.00
    12703   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   8/5/2016    95851    60.00
    12704   Miami   Medical   Group,   Inc   0069839910101343   4/10/2016   Bill   8/5/2016    95831    65.00
    12705   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/5/2016    99215   286.00
    12706   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/5/2016    95831    65.00
    12707   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/5/2016    95851    60.00
    12708   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    99203   325.00
    12709   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97035   120.00
    12710   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97032    60.00
    12711   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140    84.00
    12712   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140    84.00
    12713   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97035   120.00
    12714   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97032    60.00
    12715   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140   168.00
    12716   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140    84.00
    12717   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97035   120.00
    12718   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97032    60.00
    12719   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140   168.00
    12720   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140    84.00
    12721   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97035    60.00
    12722   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97032   120.00
    12723   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140   168.00
    12724   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140   168.00
    12725   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97035    60.00
    12726   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97032   120.00
    12727   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140   168.00
    12728   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140   168.00
    12729   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97035    60.00
    12730   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97032   120.00
    12731   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140    84.00
    12732   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140   168.00
    12733   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97035    60.00
    12734   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97032   120.00
    12735   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140    84.00
    12736   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140   168.00
    12737   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97035    60.00
    12738   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97032   120.00
    12739   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140    84.00
    12740   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140   168.00
    12741   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97035   120.00
    12742   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97032   120.00
    12743   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140   168.00
    12744   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140   168.00
    12745   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97035   120.00
    12746   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97032   120.00
    12747   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140   168.00
    12748   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140   168.00
    12749   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97035   120.00
    12750   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97032   120.00
    12751   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140   168.00
    12752   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/6/2016    97140   168.00
    12753   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97035   120.00
    12754   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97032   120.00
    12755   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140    84.00
    12756   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
    12757   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   99203   325.00
    12758   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   72040   203.75
    12759   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   72070   202.22
    12760   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   72100   196.09
    12761   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   73030   358.48
    12762   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97035   120.00
    12763   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97032   120.00
    12764   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
    12765   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
    12766   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97035   120.00
    12767   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97032   120.00
    12768   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 100 of
                                      184
   12769   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12770   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97035   120.00
   12771   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97032   120.00
   12772   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12773   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12774   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97035   120.00
   12775   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97032   120.00
   12776   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12777   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12778   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97035   120.00
   12779   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97032   120.00
   12780   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12781   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12782   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97035   120.00
   12783   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97032   120.00
   12784   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12785   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12786   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   99213   127.00
   12787   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97035   120.00
   12788   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97032   120.00
   12789   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12790   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12791   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97035   120.00
   12792   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97032   120.00
   12793   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12794   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12795   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97035   120.00
   12796   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97032   120.00
   12797   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12798   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12799   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97035   120.00
   12800   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97032   120.00
   12801   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12802   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12803   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97035   120.00
   12804   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97032   120.00
   12805   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12806   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12807   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97035   120.00
   12808   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97032   120.00
   12809   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12810   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12811   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97035   120.00
   12812   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97032   120.00
   12813   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12814   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12815   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97035   120.00
   12816   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97032   120.00
   12817   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12818   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12819   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97035   120.00
   12820   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97032   120.00
   12821   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12822   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12823   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97035   120.00
   12824   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97032   120.00
   12825   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140    84.00
   12826   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   97140   168.00
   12827   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   99213   127.00
   12828   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   8/12/2016   98940    72.00
   12829   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   99203   325.00
   12830   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97035   120.00
   12831   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97032   120.00
   12832   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97110   158.00
   12833   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12834   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12835   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   72070   202.22
   12836   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   72100   196.09
   12837   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   73030   358.48
   12838   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   73560   312.52
   12839   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97035   120.00
   12840   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97032   120.00
   12841   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12842   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12843   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97035   120.00
   12844   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97032   120.00
   12845   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12846   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12847   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97035   120.00
   12848   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97032   120.00
   12849   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12850   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12851   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97035   120.00
   12852   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97032   120.00
   12853   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12854   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12855   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   99211    60.00
   12856   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   98941    90.00
   12857   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97035   120.00
   12858   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97032   120.00
   12859   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12860   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12861   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97035   120.00
   12862   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97032   120.00
   12863   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12864   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12865   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97035   120.00
   12866   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97032   120.00
   12867   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12868   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12869   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97035   120.00
   12870   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97032   120.00
   12871   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12872   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12873   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97035   120.00
   12874   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97032   120.00
   12875   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12876   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12877   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   99213   127.00
   12878   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97035   120.00
   12879   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97032   120.00
   12880   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12881   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12882   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97035   120.00
   12883   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97032   120.00
   12884   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12885   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   8/12/2016   97140   168.00
   12886   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/12/2016   99205   475.00
   12887   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/12/2016   95831    65.00
   12888   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/12/2016   95851    60.00
   12889   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/12/2016   72040   203.75
   12890   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/12/2016   72070   202.22
   12891   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   8/12/2016   72100   196.09
   12892   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97035   120.00
   12893   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97032   120.00
   12894   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97140   168.00
   12895   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97112    79.00
   12896   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97035   120.00
   12897   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 101 of
                                      184
   12898   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97140   168.00
   12899   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97140    84.00
   12900   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97035   120.00
   12901   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97032   120.00
   12902   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97140   168.00
   12903   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97140    84.00
   12904   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97035   120.00
   12905   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97032   120.00
   12906   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97140   168.00
   12907   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97140    84.00
   12908   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97035   120.00
   12909   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97032   120.00
   12910   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97140   168.00
   12911   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97140   168.00
   12912   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97035   120.00
   12913   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97032   120.00
   12914   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97140   168.00
   12915   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97140   168.00
   12916   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97035   120.00
   12917   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97032   120.00
   12918   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97140   168.00
   12919   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97140   168.00
   12920   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97035   120.00
   12921   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97032   120.00
   12922   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97140   168.00
   12923   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   8/13/2016   97140   168.00
   12924   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97035   120.00
   12925   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97032   120.00
   12926   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97140   168.00
   12927   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97140   168.00
   12928   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97035   120.00
   12929   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97032   120.00
   12930   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97140   168.00
   12931   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97140   168.00
   12932   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97035   120.00
   12933   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97032   120.00
   12934   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97140   168.00
   12935   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97140   168.00
   12936   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97035   120.00
   12937   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97032   120.00
   12938   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97140   168.00
   12939   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97140   168.00
   12940   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97035   120.00
   12941   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97032   120.00
   12942   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97140   168.00
   12943   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97140   168.00
   12944   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97035   120.00
   12945   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97032   120.00
   12946   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97140   168.00
   12947   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   8/18/2016   97140   168.00
   12948   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97035   120.00
   12949   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97032   120.00
   12950   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12951   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12952   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97035   120.00
   12953   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97032   120.00
   12954   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12955   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12956   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97035   120.00
   12957   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97032   120.00
   12958   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12959   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12960   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97035   120.00
   12961   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97032   120.00
   12962   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12963   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12964   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97035   120.00
   12965   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97032   120.00
   12966   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12967   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12968   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97035   120.00
   12969   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97032   120.00
   12970   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12971   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12972   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97035   120.00
   12973   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97032   120.00
   12974   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12975   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12976   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97035   120.00
   12977   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97032   120.00
   12978   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12979   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12980   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97035   120.00
   12981   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97032    60.00
   12982   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12983   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   8/22/2016   97140   168.00
   12984   Miami   Medical   Group,   Inc   0458358480101012   4/11/2016   Bill   8/22/2016   99205   600.00
   12985   Miami   Medical   Group,   Inc   0458358480101012   4/11/2016   Bill   8/22/2016   76140    40.00
   12986   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/22/2016   99205   600.00
   12987   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   8/22/2016   76140    40.00
   12988   Miami   Medical   Group,   Inc   0333857920101046   2/17/2016   Bill   8/22/2016   99215   286.00
   12989   Miami   Medical   Group,   Inc   0333857920101046   2/17/2016   Bill   8/22/2016   76140    40.00
   12990   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/22/2016   99205   600.00
   12991   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016   Bill   8/22/2016   76140    40.00
   12992   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97035   120.00
   12993   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97032   120.00
   12994   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97140   168.00
   12995   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97140   168.00
   12996   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97035   120.00
   12997   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97032   120.00
   12998   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97140   168.00
   12999   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97140   168.00
   13000   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97035   120.00
   13001   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97032   120.00
   13002   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97140   168.00
   13003   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97140   168.00
   13004   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97035   120.00
   13005   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97032   120.00
   13006   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97140   168.00
   13007   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97140   168.00
   13008   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97035   120.00
   13009   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97032   120.00
   13010   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97140   168.00
   13011   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97140   168.00
   13012   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97035   120.00
   13013   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97032   120.00
   13014   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97140   168.00
   13015   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97140   168.00
   13016   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   99215   286.00
   13017   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97035   120.00
   13018   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97032   120.00
   13019   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97140   168.00
   13020   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97140   168.00
   13021   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97035   120.00
   13022   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97032   120.00
   13023   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97140   168.00
   13024   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97140   168.00
   13025   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97035   120.00
   13026   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016   Bill   8/24/2016   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 102 of
                                      184
   13027   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016    Bill   8/24/2016   97140   168.00
   13028   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016    Bill   8/24/2016   97140   168.00
   13029   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016    Bill   8/24/2016   97035   120.00
   13030   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016    Bill   8/24/2016   97032   120.00
   13031   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016    Bill   8/24/2016   97140   168.00
   13032   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016    Bill   8/24/2016   97140   168.00
   13033   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016    Bill   8/24/2016   95831    65.00
   13034   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016    Bill   8/24/2016   95851    60.00
   13035   Miami   Medical   Group,   Inc   0359627490101042   10/1/2015    Bill   8/25/2016   99205   600.00
   13036   Miami   Medical   Group,   Inc   0359627490101042   10/1/2015    Bill   8/25/2016   76140    65.00
   13037   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016    Bill   8/25/2016   99205   475.00
   13038   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016    Bill   8/25/2016   95831    65.00
   13039   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016    Bill   8/25/2016   95851    60.00
   13040   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97035   120.00
   13041   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97032   120.00
   13042   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97140   168.00
   13043   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97112    79.00
   13044   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97035   120.00
   13045   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97032   120.00
   13046   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97140   168.00
   13047   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97112    79.00
   13048   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97035   120.00
   13049   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97032   120.00
   13050   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97140   168.00
   13051   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97112    79.00
   13052   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97035   120.00
   13053   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97032   120.00
   13054   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97140   168.00
   13055   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97112    79.00
   13056   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97035   120.00
   13057   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97032   120.00
   13058   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97140   168.00
   13059   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97140   168.00
   13060   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97035   120.00
   13061   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97140   168.00
   13062   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   8/25/2016   97140   168.00
   13063   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016    Bill   8/27/2016   97035    60.00
   13064   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016    Bill   8/27/2016   97032    60.00
   13065   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016    Bill   8/27/2016   97140    84.00
   13066   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016    Bill   8/27/2016   97140    84.00
   13067   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   8/27/2016   99215   286.00
   13068   Miami   Medical   Group,   Inc   0396557200101039   1/29/2016    Bill   8/27/2016   76140    40.00
   13069   Miami   Medical   Group,   Inc   0556683790101019   5/17/2016    Bill   8/29/2016   99213   127.00
   13070   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97035   120.00
   13071   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97032   120.00
   13072   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97140   168.00
   13073   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97140   168.00
   13074   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97035   120.00
   13075   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97032   120.00
   13076   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97140   168.00
   13077   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97140   168.00
   13078   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97035   120.00
   13079   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97032   120.00
   13080   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97140   168.00
   13081   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97140   168.00
   13082   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97035   120.00
   13083   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97032   120.00
   13084   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97140   168.00
   13085   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97140   168.00
   13086   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97035   120.00
   13087   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97032   120.00
   13088   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97140   168.00
   13089   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97140   168.00
   13090   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97140   168.00
   13091   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97112    79.00
   13092   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    99205   475.00
   13093   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    76140    40.00
   13094   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    95831    65.00
   13095   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    95831    60.00
   13096   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97035   120.00
   13097   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97032   120.00
   13098   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97140   168.00
   13099   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97112    79.00
   13100   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97035   120.00
   13101   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   9/6/2016    97032   120.00
   13102   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016    Bill   9/8/2016    99205   475.00
   13103   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016    Bill   9/8/2016    76140    40.00
   13104   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016    Bill   9/8/2016    99205   475.00
   13105   Miami   Medical   Group,   Inc   0429023580101025   2/19/2016    Bill   9/8/2016    76140    40.00
   13106   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    99215   286.00
   13107   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97035    60.00
   13108   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97032    60.00
   13109   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97140    84.00
   13110   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97140    84.00
   13111   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97035    60.00
   13112   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97032    60.00
   13113   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97140    84.00
   13114   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97140    84.00
   13115   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97035    60.00
   13116   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97032    60.00
   13117   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97140    84.00
   13118   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97140    84.00
   13119   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97035    60.00
   13120   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97032    60.00
   13121   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97140    84.00
   13122   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97140    84.00
   13123   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97035    60.00
   13124   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97032    60.00
   13125   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97140    84.00
   13126   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97140    84.00
   13127   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97035    60.00
   13128   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97032    60.00
   13129   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97140    84.00
   13130   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97140    84.00
   13131   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97035    60.00
   13132   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97032    60.00
   13133   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97140    84.00
   13134   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   9/8/2016    97140    84.00
   13135   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   99203   325.00
   13136   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   99204   350.00
   13137   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   95851    60.00
   13138   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   95831    65.00
   13139   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   72052   327.84
   13140   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   72070   202.22
   13141   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   72100   196.09
   13142   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   73030   179.24
   13143   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   97035   120.00
   13144   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   97032   120.00
   13145   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   97140   168.00
   13146   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   97140   168.00
   13147   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   97035   120.00
   13148   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   97032   120.00
   13149   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   97140   168.00
   13150   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   97140   168.00
   13151   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   97035   120.00
   13152   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   97032   120.00
   13153   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   97140   168.00
   13154   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   97140   168.00
   13155   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/10/2016   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 103 of
                                      184
   13156   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13157   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13158   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13159   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97035   120.00
   13160   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13161   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13162   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13163   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97035   120.00
   13164   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13165   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13166   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13167   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97035   120.00
   13168   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13169   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13170   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13171   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97035   120.00
   13172   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13173   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13174   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13175   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97035   120.00
   13176   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13177   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13178   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13179   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97035   120.00
   13180   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13181   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13182   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13183   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97035   120.00
   13184   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13185   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97110    79.00
   13186   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13187   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13188   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97035   120.00
   13189   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13190   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13191   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13192   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97035   120.00
   13193   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13194   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13195   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97112    79.00
   13196   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97035   120.00
   13197   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13198   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13199   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97112    79.00
   13200   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97035   120.00
   13201   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13202   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13203   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97112    79.00
   13204   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97035   120.00
   13205   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13206   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13207   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13208   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97035   120.00
   13209   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13210   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13211   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13212   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97035   120.00
   13213   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13214   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13215   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13216   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97035   120.00
   13217   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13218   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13219   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13220   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97035   120.00
   13221   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13222   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13223   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13224   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97035   120.00
   13225   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97032   120.00
   13226   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140    84.00
   13227   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/10/2016   97140   168.00
   13228   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   97035   120.00
   13229   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   97032   120.00
   13230   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   97140   168.00
   13231   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   97140   168.00
   13232   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   99213   127.00
   13233   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   98941    90.00
   13234   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   97035   120.00
   13235   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   97032   120.00
   13236   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   97140   168.00
   13237   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   97140   168.00
   13238   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   98941    90.00
   13239   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   97035   120.00
   13240   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   97032   120.00
   13241   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   97140   168.00
   13242   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   97140   168.00
   13243   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   98941    90.00
   13244   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   99215   286.00
   13245   Miami   Medical   Group,   Inc   0536230900101011   4/21/2016   Bill   9/12/2016   76140    40.00
   13246   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97140   168.00
   13247   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97140   168.00
   13248   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97035   120.00
   13249   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97032   120.00
   13250   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97140   168.00
   13251   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97140   168.00
   13252   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97035   120.00
   13253   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97032   120.00
   13254   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97140    84.00
   13255   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97140   168.00
   13256   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97035   120.00
   13257   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97032   120.00
   13258   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97035   120.00
   13259   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97032   120.00
   13260   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97140   168.00
   13261   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97140   168.00
   13262   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97035   120.00
   13263   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97032   120.00
   13264   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97140    84.00
   13265   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   9/12/2016   97140   168.00
   13266   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97035   120.00
   13267   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97032   120.00
   13268   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140    84.00
   13269   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13270   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97035   120.00
   13271   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97032   120.00
   13272   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140    84.00
   13273   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13274   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97035   120.00
   13275   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97032   120.00
   13276   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140    84.00
   13277   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13278   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97035   120.00
   13279   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97032   120.00
   13280   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140    84.00
   13281   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13282   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97035   120.00
   13283   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97032   120.00
   13284   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140    84.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 104 of
                                      184
   13285   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13286   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97035   120.00
   13287   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97032   120.00
   13288   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140    84.00
   13289   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13290   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97035   120.00
   13291   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97032   120.00
   13292   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13293   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13294   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97035   120.00
   13295   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97032   120.00
   13296   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13297   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13298   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97035   120.00
   13299   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97032   120.00
   13300   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13301   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13302   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97035   120.00
   13303   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97032   120.00
   13304   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140    84.00
   13305   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13306   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97035   120.00
   13307   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97032   120.00
   13308   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140    84.00
   13309   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13310   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97035   120.00
   13311   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97032   120.00
   13312   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13313   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13314   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97035   120.00
   13315   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97032   120.00
   13316   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13317   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016   Bill   9/12/2016   97140   168.00
   13318   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   9/12/2016   97035   120.00
   13319   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   9/12/2016   97032   120.00
   13320   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   9/12/2016   97140   168.00
   13321   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   9/12/2016   97140   168.00
   13322   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   9/12/2016   97035   120.00
   13323   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   9/12/2016   97032   120.00
   13324   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   9/12/2016   97140   168.00
   13325   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   9/12/2016   97140   168.00
   13326   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   9/12/2016   97035   120.00
   13327   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   9/12/2016   97032   120.00
   13328   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   9/12/2016   97140   168.00
   13329   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   9/12/2016   97140   168.00
   13330   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   9/12/2016   97035   120.00
   13331   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   9/12/2016   97032   120.00
   13332   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   9/12/2016   97140   168.00
   13333   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   9/12/2016   97140   168.00
   13334   Miami   Medical   Group,   Inc   0551541890101013   3/17/2016   Bill   9/15/2016   99205   475.00
   13335   Miami   Medical   Group,   Inc   0551541890101013   3/17/2016   Bill   9/15/2016   76140    40.00
   13336   Miami   Medical   Group,   Inc   0551541890101013   3/17/2016   Bill   9/16/2016   99205   475.00
   13337   Miami   Medical   Group,   Inc   0551541890101013   3/17/2016   Bill   9/16/2016   76140    40.00
   13338   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97035   120.00
   13339   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97032   120.00
   13340   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97140   168.00
   13341   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97140   168.00
   13342   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97035   120.00
   13343   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97032   120.00
   13344   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97140   168.00
   13345   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97140   168.00
   13346   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97035   120.00
   13347   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97032   120.00
   13348   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97140   168.00
   13349   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97140   168.00
   13350   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97035   120.00
   13351   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97032   120.00
   13352   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97140   168.00
   13353   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97140   168.00
   13354   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97035   120.00
   13355   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97032   120.00
   13356   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97140   168.00
   13357   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016   Bill   9/26/2016   97140   168.00
   13358   Miami   Medical   Group,   Inc   0461695390101011   2/3/2016    Bill   9/28/2016   99215   286.00
   13359   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97035    60.00
   13360   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97032    60.00
   13361   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97140    84.00
   13362   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97140    84.00
   13363   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   99213   127.00
   13364   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   98940    72.00
   13365   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97035    60.00
   13366   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97032    60.00
   13367   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97140    84.00
   13368   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97140    84.00
   13369   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97035    60.00
   13370   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97032    60.00
   13371   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97140    84.00
   13372   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97140    84.00
   13373   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97035    60.00
   13374   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97032    60.00
   13375   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97140    84.00
   13376   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97140      -
   13377   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97035    60.00
   13378   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97032    60.00
   13379   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   9140       -
   13380   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97140    84.00
   13381   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97035    60.00
   13382   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97032    60.00
   13383   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97140    84.00
   13384   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97140    84.00
   13385   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97035    60.00
   13386   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97032    60.00
   13387   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97140    84.00
   13388   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97140    84.00
   13389   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97035    60.00
   13390   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97032    60.00
   13391   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97140    84.00
   13392   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016   Bill   9/28/2016   97140    84.00
   13393   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97035   120.00
   13394   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97032   120.00
   13395   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97140    84.00
   13396   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97140   168.00
   13397   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97035   120.00
   13398   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97032   120.00
   13399   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97140    84.00
   13400   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97140   168.00
   13401   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97035   120.00
   13402   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97032   120.00
   13403   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97140    84.00
   13404   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97140   168.00
   13405   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97035   120.00
   13406   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97032   120.00
   13407   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97140    84.00
   13408   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97140   168.00
   13409   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97035   120.00
   13410   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97032   120.00
   13411   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97140    84.00
   13412   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97140   168.00
   13413   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   9/28/2016   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 105 of
                                      184
   13414   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/28/2016    97032   120.00
   13415   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/28/2016    97140    84.00
   13416   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/28/2016    97140   168.00
   13417   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/28/2016    97035   120.00
   13418   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/28/2016    97032   120.00
   13419   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/28/2016    97140    84.00
   13420   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016    Bill   9/28/2016    97140   168.00
   13421   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    99203   325.00
   13422   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    72040   203.75
   13423   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    72070   202.22
   13424   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    72100   196.09
   13425   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    73610   173.11
   13426   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97035   120.00
   13427   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97032   120.00
   13428   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97140   168.00
   13429   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97140   168.00
   13430   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97035   120.00
   13431   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97032   120.00
   13432   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97140   168.00
   13433   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97140   168.00
   13434   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97035   120.00
   13435   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97032   120.00
   13436   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97140   168.00
   13437   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97140   168.00
   13438   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    99213   127.00
   13439   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    98941    90.00
   13440   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    99205   475.00
   13441   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    76140    40.00
   13442   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    95831    65.00
   13443   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    95851    60.00
   13444   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    99213   127.00
   13445   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    98941    90.00
   13446   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    99204   350.00
   13447   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    95851    60.00
   13448   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    95831    65.00
   13449   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    72040   203.75
   13450   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    72070   202.22
   13451   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97035    60.00
   13452   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97032   120.00
   13453   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97140   168.00
   13454   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    99213   127.00
   13455   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    95831    65.00
   13456   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    95851    60.00
   13457   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97035    60.00
   13458   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97032   120.00
   13459   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   9/29/2016    97140   168.00
   13460   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   10/3/2016    97035   120.00
   13461   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   10/3/2016    97032   120.00
   13462   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   10/3/2016    97140   168.00
   13463   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   10/3/2016    97140   168.00
   13464   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   10/3/2016    97035    60.00
   13465   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   10/3/2016    97032   120.00
   13466   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   10/3/2016    97140   168.00
   13467   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016    Bill   10/3/2016    97140   168.00
   13468   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   10/6/2016    97035   120.00
   13469   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   10/6/2016    97140   168.00
   13470   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   10/6/2016    97140   168.00
   13471   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   10/6/2016    97035   120.00
   13472   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   10/6/2016    97032   120.00
   13473   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   10/6/2016    97140   168.00
   13474   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   10/6/2016    97140   168.00
   13475   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   10/6/2016    99215   286.00
   13476   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   10/6/2016    95851    60.00
   13477   Miami   Medical   Group,   Inc   0106846650101024   5/18/2016    Bill   10/6/2016    95831    65.00
   13478   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016    Bill   10/6/2016    99205   475.00
   13479   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016    Bill   10/6/2016    95831    65.00
   13480   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016    Bill   10/6/2016    95851    60.00
   13481   Miami   Medical   Group,   Inc   0425314550101051   5/17/2016    Bill   10/6/2016    76140    40.00
   13482   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    99203   325.00
   13483   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    72040   203.75
   13484   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    72070   202.22
   13485   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    72100   196.09
   13486   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    73560   312.52
   13487   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    99211    60.00
   13488   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97035   120.00
   13489   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97032   120.00
   13490   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97140   168.00
   13491   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97140   168.00
   13492   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97035   120.00
   13493   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97032   120.00
   13494   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97140   168.00
   13495   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97140   168.00
   13496   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97035   120.00
   13497   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97032   120.00
   13498   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97140   168.00
   13499   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97140   168.00
   13500   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97035   120.00
   13501   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97032   120.00
   13502   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97140   168.00
   13503   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97140   168.00
   13504   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97035   120.00
   13505   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97032   120.00
   13506   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97140   168.00
   13507   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97140   168.00
   13508   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    99214   192.00
   13509   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    98941    90.00
   13510   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97032   120.00
   13511   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97032   168.00
   13512   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97140   168.00
   13513   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97035   120.00
   13514   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97032   120.00
   13515   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97140   168.00
   13516   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97140   168.00
   13517   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97035   120.00
   13518   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97032   120.00
   13519   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97140   168.00
   13520   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97140   168.00
   13521   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   10/6/2016    97035   120.00
   13522   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016    Bill   10/7/2016    99215   286.00
   13523   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016    Bill   10/7/2016    95831    65.00
   13524   Miami   Medical   Group,   Inc   0542128780101014   5/16/2016    Bill   10/7/2016    95851    60.00
   13525   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016    Bill   10/7/2016    97035   120.00
   13526   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016    Bill   10/7/2016    97032   120.00
   13527   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016    Bill   10/7/2016    97140   168.00
   13528   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016    Bill   10/7/2016    97140   168.00
   13529   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016    Bill   10/7/2016    99205   600.00
   13530   Miami   Medical   Group,   Inc   0457380380101042   5/26/2016    Bill   10/7/2016    76140    40.00
   13531   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   10/10/2016   97035    60.00
   13532   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   10/10/2016   97032    60.00
   13533   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   10/10/2016   97140    84.00
   13534   Miami   Medical   Group,   Inc   0413944460101017   12/22/2015   Bill   10/10/2016   97140    84.00
   13535   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016     Bill   10/12/2016   97035   120.00
   13536   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016     Bill   10/12/2016   97032   120.00
   13537   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016     Bill   10/12/2016   97140    84.00
   13538   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016     Bill   10/12/2016   97140   168.00
   13539   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016     Bill   10/12/2016   99213   127.00
   13540   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016     Bill   10/12/2016   98940    72.00
   13541   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016     Bill   10/12/2016   97035   120.00
   13542   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016     Bill   10/12/2016   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 106 of
                                      184
   13543   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97140    84.00
   13544   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97140   168.00
   13545   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97035   120.00
   13546   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97032   120.00
   13547   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97140    84.00
   13548   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97140   168.00
   13549   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97035   120.00
   13550   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97032   120.00
   13551   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97140    84.00
   13552   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97140   168.00
   13553   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97035   120.00
   13554   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97032   120.00
   13555   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97140    84.00
   13556   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97140   168.00
   13557   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97035   120.00
   13558   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97032   120.00
   13559   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97140    84.00
   13560   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/12/2016   97140   168.00
   13561   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/17/2016   99215   286.00
   13562   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/17/2016   76140    40.00
   13563   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/17/2016   95851    60.00
   13564   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016    Bill   10/17/2016   95831    65.00
   13565   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   99203   325.00
   13566   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   99204   350.00
   13567   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   95831    65.00
   13568   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   95851    60.00
   13569   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   72040   203.75
   13570   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   72100   196.09
   13571   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97035   120.00
   13572   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97032   120.00
   13573   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140   168.00
   13574   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97035   120.00
   13575   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97032   120.00
   13576   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140   168.00
   13577   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97035   120.00
   13578   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97032   120.00
   13579   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140   168.00
   13580   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97035   120.00
   13581   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97032   120.00
   13582   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140   168.00
   13583   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97035   120.00
   13584   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97032   120.00
   13585   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140    84.00
   13586   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140   168.00
   13587   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97035   120.00
   13588   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97032   120.00
   13589   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140    84.00
   13590   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140   168.00
   13591   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97035   120.00
   13592   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97032   120.00
   13593   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140    84.00
   13594   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140   168.00
   13595   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97035   120.00
   13596   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97032   120.00
   13597   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140    84.00
   13598   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140   168.00
   13599   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97035   120.00
   13600   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97032   120.00
   13601   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140    84.00
   13602   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140   168.00
   13603   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97035   120.00
   13604   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140    84.00
   13605   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97032   120.00
   13606   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140   168.00
   13607   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97035   120.00
   13608   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97032   120.00
   13609   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140    84.00
   13610   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140   168.00
   13611   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97035   120.00
   13612   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97032   120.00
   13613   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140   168.00
   13614   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140    84.00
   13615   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97035   120.00
   13616   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97032   120.00
   13617   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140    84.00
   13618   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140   168.00
   13619   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97035   120.00
   13620   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97032   120.00
   13621   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140    84.00
   13622   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140   168.00
   13623   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97035   120.00
   13624   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97032   120.00
   13625   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140    84.00
   13626   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140   168.00
   13627   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97035   120.00
   13628   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97032   120.00
   13629   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140    84.00
   13630   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140   168.00
   13631   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97035   120.00
   13632   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97032   120.00
   13633   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140   168.00
   13634   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   10/18/2016   97140    84.00
   13635   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   10/21/2016   99215   286.00
   13636   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   10/21/2016   76140    40.00
   13637   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   10/21/2016   95851    60.00
   13638   Miami   Medical   Group,   Inc   0385807070101020   3/16/2016   Bill   10/21/2016   95831    65.00
   13639   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   99203   325.00
   13640   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   72040   203.75
   13641   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   72070   202.22
   13642   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97035   120.00
   13643   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97032   120.00
   13644   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13645   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13646   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97035   120.00
   13647   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97032   120.00
   13648   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13649   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140    84.00
   13650   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97035   120.00
   13651   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97032   120.00
   13652   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13653   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13654   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97035   120.00
   13655   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97032   120.00
   13656   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13657   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13658   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97035   120.00
   13659   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97032   120.00
   13660   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13661   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13662   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97035   120.00
   13663   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97032   120.00
   13664   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13665   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13666   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97035   120.00
   13667   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97032   120.00
   13668   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13669   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13670   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97035   120.00
   13671   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 107 of
                                      184
   13672   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13673   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13674   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   99213   127.00
   13675   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   98940    72.00
   13676   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97035   120.00
   13677   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97032   120.00
   13678   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13679   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13680   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97035   120.00
   13681   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97032   120.00
   13682   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13683   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13684   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97035   120.00
   13685   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97032   120.00
   13686   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13687   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13688   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97035   120.00
   13689   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97032   120.00
   13690   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13691   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   10/21/2016   97140   168.00
   13692   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   10/21/2016   99205   475.00
   13693   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   10/21/2016   76140    40.00
   13694   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   10/21/2016   95851    60.00
   13695   Miami   Medical   Group,   Inc   0337085960101033   6/3/2016    Bill   10/21/2016   95831    65.00
   13696   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   99203   325.00
   13697   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   72040   203.75
   13698   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   72070   202.22
   13699   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   72100   196.09
   13700   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97035   120.00
   13701   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97032   120.00
   13702   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   99205   475.00
   13703   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   95851    60.00
   13704   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   95831    65.00
   13705   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   76140    40.00
   13706   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97035   120.00
   13707   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97032   120.00
   13708   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13709   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13710   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   99213   127.00
   13711   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   98941    90.00
   13712   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13713   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13714   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97035   120.00
   13715   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97032   120.00
   13716   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13717   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13718   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97035   120.00
   13719   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97032   120.00
   13720   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13721   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13722   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97035   120.00
   13723   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97032   120.00
   13724   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13725   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13726   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97035   120.00
   13727   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97032   120.00
   13728   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13729   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13730   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97035   120.00
   13731   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97032   120.00
   13732   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13733   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13734   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97035   120.00
   13735   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97032   120.00
   13736   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13737   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13738   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97035   120.00
   13739   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97032   120.00
   13740   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13741   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016   Bill   10/31/2016   97140   168.00
   13742   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   99203   325.00
   13743   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13744   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13745   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13746   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13747   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   72040   203.75
   13748   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   72070   202.22
   13749   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   72100   196.09
   13750   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   73030   179.24
   13751   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   73562   185.37
   13752   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   72220   179.24
   13753   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13754   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13755   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13756   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97112    79.00
   13757   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13758   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13759   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13760   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13761   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13762   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13763   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13764   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13765   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13766   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13767   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13768   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13769   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13770   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13771   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13772   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13773   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13774   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13775   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13776   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13777   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   99211    60.00
   13778   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13779   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13780   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13781   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13782   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13783   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13784   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13785   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13786   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13787   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13788   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13789   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13790   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13791   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13792   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13793   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13794   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13795   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13796   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13797   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97112    79.00
   13798   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13799   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13800   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 108 of
                                      184
   13801   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97112    79.00
   13802   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13803   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13804   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13805   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97112    79.00
   13806   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13807   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13808   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13809   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97112    79.00
   13810   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13811   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13812   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13813   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13814   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13815   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13816   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13817   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13818   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97035   120.00
   13819   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97032   120.00
   13820   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13821   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   10/31/2016   97140   168.00
   13822   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97035   120.00
   13823   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97032   120.00
   13824   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97140   168.00
   13825   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97140   168.00
   13826   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97035   120.00
   13827   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97032   120.00
   13828   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97140   168.00
   13829   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97140   168.00
   13830   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97035   120.00
   13831   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97032   120.00
   13832   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97140   168.00
   13833   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97140   168.00
   13834   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97035   120.00
   13835   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97032   120.00
   13836   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97140   168.00
   13837   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97140   168.00
   13838   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97035   120.00
   13839   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97032   120.00
   13840   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97140   168.00
   13841   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97140   168.00
   13842   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97035   120.00
   13843   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97032   120.00
   13844   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97140   168.00
   13845   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97140   168.00
   13846   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97035   120.00
   13847   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97032   120.00
   13848   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97140   168.00
   13849   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016   Bill   10/31/2016   97140   168.00
   13850   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   11/4/2016    99205   475.00
   13851   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   11/4/2016    76140    40.00
   13852   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   11/4/2016    95851    60.00
   13853   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   11/4/2016    95831    65.00
   13854   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   11/7/2016    97035   120.00
   13855   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   11/7/2016    97032   120.00
   13856   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   11/7/2016    97140    84.00
   13857   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   11/7/2016    97140   168.00
   13858   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   11/7/2016    97035   120.00
   13859   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   11/7/2016    97032   120.00
   13860   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   11/7/2016    97140    84.00
   13861   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   11/7/2016    97140   168.00
   13862   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   11/7/2016    99214   192.00
   13863   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   11/7/2016    95851    60.00
   13864   Miami   Medical   Group,   Inc   0412745010101022   6/26/2016   Bill   11/7/2016    95831    65.00
   13865   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   99203   325.00
   13866   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   72040   203.75
   13867   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   72070   202.22
   13868   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   72100   196.09
   13869   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13870   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13871   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13872   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13873   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   99211    60.00
   13874   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13875   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13876   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13877   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13878   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13879   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13880   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13881   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13882   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13883   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13884   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13885   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13886   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13887   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13888   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13889   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13890   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13891   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13892   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13893   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13894   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13895   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13896   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13897   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13898   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13899   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13900   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97018    50.00
   13901   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13902   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13903   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13904   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13905   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13906   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13907   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97018    50.00
   13908   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13909   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13910   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97018    50.00
   13911   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13912   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13913   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13914   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13915   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13916   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13917   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97018    50.00
   13918   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13919   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13920   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97018    50.00
   13921   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13922   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13923   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13924   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13925   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13926   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13927   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97018    50.00
   13928   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13929   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 109 of
                                      184
   13930   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97018    50.00
   13931   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13932   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13933   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13934   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13935   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97018    50.00
   13936   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13937   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13938   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13939   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13940   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13941   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13942   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97018    50.00
   13943   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13944   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13945   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13946   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140    84.00
   13947   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97018    50.00
   13948   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13949   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13950   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13951   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140    84.00
   13952   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97018    50.00
   13953   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13954   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13955   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97018    50.00
   13956   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13957   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140    84.00
   13958   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13959   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13960   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13961   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140    84.00
   13962   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97018    50.00
   13963   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13964   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13965   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13966   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13967   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97018    50.00
   13968   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   99214   192.00
   13969   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13970   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13971   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97018    50.00
   13972   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13973   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13974   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97035   120.00
   13975   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97032   120.00
   13976   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97018    50.00
   13977   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13978   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016    Bill   11/14/2016   97140   168.00
   13979   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   99203   325.00
   13980   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   99214   192.00
   13981   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97035   120.00
   13982   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97032   120.00
   13983   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97140   168.00
   13984   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97140   168.00
   13985   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97035   120.00
   13986   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97032   120.00
   13987   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97140    84.00
   13988   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97140   168.00
   13989   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97035   120.00
   13990   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97032   120.00
   13991   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97140    84.00
   13992   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97140   168.00
   13993   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97035   120.00
   13994   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97032   120.00
   13995   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97140    84.00
   13996   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97140   168.00
   13997   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97035   120.00
   13998   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97032   120.00
   13999   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97140    84.00
   14000   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97140   168.00
   14001   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97035   120.00
   14002   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97032   120.00
   14003   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97140   168.00
   14004   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016   Bill   11/14/2016   97140   168.00
   14005   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97035   120.00
   14006   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97032   120.00
   14007   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140    84.00
   14008   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140   168.00
   14009   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97035   120.00
   14010   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97032   120.00
   14011   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140    84.00
   14012   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140   168.00
   14013   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97035   120.00
   14014   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97032   120.00
   14015   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140    84.00
   14016   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140   168.00
   14017   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97035   120.00
   14018   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97032   120.00
   14019   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140    84.00
   14020   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140   168.00
   14021   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97035   120.00
   14022   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97032   120.00
   14023   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140    84.00
   14024   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140   168.00
   14025   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97035   120.00
   14026   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97032   120.00
   14027   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140    84.00
   14028   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140   168.00
   14029   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97035   120.00
   14030   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97032   120.00
   14031   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140    84.00
   14032   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140   168.00
   14033   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97035   120.00
   14034   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97032   120.00
   14035   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140    84.00
   14036   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97035   120.00
   14037   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97032   120.00
   14038   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140    84.00
   14039   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140   168.00
   14040   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97035   120.00
   14041   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97032   120.00
   14042   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140   168.00
   14043   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140    84.00
   14044   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97035   120.00
   14045   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97032   120.00
   14046   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140    84.00
   14047   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016    Bill   11/14/2016   97140   168.00
   14048   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97035   120.00
   14049   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97032   120.00
   14050   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97140   168.00
   14051   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97140   168.00
   14052   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97035   120.00
   14053   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97032   120.00
   14054   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97140   168.00
   14055   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97140   168.00
   14056   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97035   120.00
   14057   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97032   120.00
   14058   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 110 of
                                      184
   14059   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97140   168.00
   14060   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97035   120.00
   14061   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97032   120.00
   14062   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97140   168.00
   14063   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97140   168.00
   14064   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97035   120.00
   14065   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97032   120.00
   14066   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97140   168.00
   14067   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016   Bill   11/17/2016   97112    79.00
   14068   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97035   120.00
   14069   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97032   120.00
   14070   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14071   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14072   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   99214   192.00
   14073   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97035   120.00
   14074   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97032   120.00
   14075   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14076   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14077   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97035   120.00
   14078   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97032   120.00
   14079   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14080   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14081   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97035   120.00
   14082   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97032   120.00
   14083   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14084   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14085   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97035   120.00
   14086   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97032   120.00
   14087   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14088   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14089   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97035   120.00
   14090   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97032   120.00
   14091   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14092   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14093   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97035   120.00
   14094   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97032   120.00
   14095   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14096   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14097   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97035   120.00
   14098   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97032   120.00
   14099   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14100   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14101   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   99211    60.00
   14102   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97035   120.00
   14103   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97032   120.00
   14104   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14105   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/21/2016   97140   168.00
   14106   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14107   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97112    79.00
   14108   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   99204   350.00
   14109   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   76140    40.00
   14110   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   99203   325.00
   14111   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97035   120.00
   14112   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97032   120.00
   14113   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140    84.00
   14114   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14115   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   72070   202.22
   14116   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   72100   196.09
   14117   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97035   120.00
   14118   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97032   120.00
   14119   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140    84.00
   14120   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14121   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   99214   192.00
   14122   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97035   120.00
   14123   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97032   120.00
   14124   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140    84.00
   14125   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14126   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97035   120.00
   14127   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97032   120.00
   14128   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140    84.00
   14129   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14130   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97035   120.00
   14131   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97032   120.00
   14132   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140    84.00
   14133   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14134   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97035   120.00
   14135   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97032   120.00
   14136   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140    84.00
   14137   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14138   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97035   120.00
   14139   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14140   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14141   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97035   120.00
   14142   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14143   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14144   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   99215   286.00
   14145   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97035   120.00
   14146   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14147   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14148   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97035   120.00
   14149   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14150   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14151   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97035   120.00
   14152   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14153   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14154   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97035   120.00
   14155   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14156   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14157   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97035   120.00
   14158   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14159   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97112    79.00
   14160   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97035   120.00
   14161   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97140   168.00
   14162   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97112    79.00
   14163   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016   Bill   11/22/2016   97035   120.00
   14164   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   11/26/2016   97035   120.00
   14165   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   11/26/2016   97032   120.00
   14166   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   11/26/2016   97140    84.00
   14167   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   11/26/2016   97140   168.00
   14168   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   11/26/2016   99215   286.00
   14169   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   11/26/2016   95851    60.00
   14170   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   11/26/2016   95831    65.00
   14171   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   11/26/2016   76140    40.00
   14172   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   11/26/2016   97035   120.00
   14173   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   11/26/2016   97032   120.00
   14174   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   11/26/2016   97140    84.00
   14175   Miami   Medical   Group,   Inc   0398379770101028   8/11/2016   Bill   11/26/2016   97140   168.00
   14176   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/28/2016   99205   475.00
   14177   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/28/2016   95851    60.00
   14178   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/28/2016   95831    65.00
   14179   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016   Bill   11/28/2016   76140    40.00
   14180   Miami   Medical   Group,   Inc   0109278650101241   9/16/2016   Bill   11/30/2016   99203   325.00
   14181   Miami   Medical   Group,   Inc   0109278650101241   9/16/2016   Bill   11/30/2016   97035   120.00
   14182   Miami   Medical   Group,   Inc   0109278650101241   9/16/2016   Bill   11/30/2016   97032   120.00
   14183   Miami   Medical   Group,   Inc   0109278650101241   9/16/2016   Bill   11/30/2016   97140    84.00
   14184   Miami   Medical   Group,   Inc   0109278650101241   9/16/2016   Bill   11/30/2016   97140   168.00
   14185   Miami   Medical   Group,   Inc   0109278650101241   9/16/2016   Bill   11/30/2016   72040   203.75
   14186   Miami   Medical   Group,   Inc   0109278650101241   9/16/2016   Bill   11/30/2016   72070   202.22
   14187   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016   Bill   11/30/2016   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 111 of
                                      184
   14188   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   97032   120.00
   14189   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   97140   168.00
   14190   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   97140   168.00
   14191   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   99213   127.00
   14192   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   98941    90.00
   14193   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   97035   120.00
   14194   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   97032   120.00
   14195   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   97140   168.00
   14196   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   97140   168.00
   14197   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   97140   168.00
   14198   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   97140   168.00
   14199   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   97032   120.00
   14200   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   99213   127.00
   14201   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   98940    72.00
   14202   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   97032    60.00
   14203   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   97140    84.00
   14204   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   97140   168.00
   14205   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   99213   127.00
   14206   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   11/30/2016   98940    72.00
   14207   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97032   120.00
   14208   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97140   168.00
   14209   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97140   168.00
   14210   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97035   120.00
   14211   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97032   120.00
   14212   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97140   168.00
   14213   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97140   168.00
   14214   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97035   120.00
   14215   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97032   120.00
   14216   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97140   168.00
   14217   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97140   168.00
   14218   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97035   120.00
   14219   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97032   120.00
   14220   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97140   168.00
   14221   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97140   168.00
   14222   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97035   120.00
   14223   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97032   120.00
   14224   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97140   168.00
   14225   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97140   168.00
   14226   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    99214   192.00
   14227   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97035   120.00
   14228   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97032   120.00
   14229   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97140   168.00
   14230   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97140   168.00
   14231   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/1/2016    97035   120.00
   14232   Miami   Medical   Group,   Inc   0552468240101015   10/26/2016   Bill   12/1/2016    99203   325.00
   14233   Miami   Medical   Group,   Inc   0552468240101015   10/26/2016   Bill   12/2/2016    99203   325.00
   14234   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016     Bill   12/6/2016    97035   120.00
   14235   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016     Bill   12/6/2016    97032   120.00
   14236   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016     Bill   12/6/2016    97140    84.00
   14237   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016     Bill   12/6/2016    97140   168.00
   14238   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016     Bill   12/6/2016    97035   120.00
   14239   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016     Bill   12/6/2016    97032   120.00
   14240   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016     Bill   12/6/2016    97140    84.00
   14241   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016     Bill   12/6/2016    97140   168.00
   14242   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016    Bill   12/6/2016    97035   120.00
   14243   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016    Bill   12/6/2016    97032   120.00
   14244   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016    Bill   12/6/2016    97140   168.00
   14245   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016    Bill   12/6/2016    97112    79.00
   14246   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016    Bill   12/6/2016    97035   120.00
   14247   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016    Bill   12/6/2016    97032   120.00
   14248   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016    Bill   12/6/2016    97140   168.00
   14249   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016    Bill   12/6/2016    97112    79.00
   14250   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016    Bill   12/6/2016    97035   120.00
   14251   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016    Bill   12/6/2016    97032   120.00
   14252   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016    Bill   12/6/2016    97140   168.00
   14253   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016    Bill   12/6/2016    97112    79.00
   14254   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97035   120.00
   14255   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97032   120.00
   14256   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97140   168.00
   14257   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97140   168.00
   14258   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97035   120.00
   14259   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97032   120.00
   14260   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97140   168.00
   14261   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97140   168.00
   14262   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97035   120.00
   14263   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97032   120.00
   14264   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97140   168.00
   14265   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97140   168.00
   14266   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97035   120.00
   14267   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97032    60.00
   14268   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97140   168.00
   14269   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97140   168.00
   14270   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97035   120.00
   14271   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97032   120.00
   14272   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97140   168.00
   14273   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   12/6/2016    97140   168.00
   14274   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    73140   124.09
   14275   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    73100   142.47
   14276   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97035   120.00
   14277   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97032   120.00
   14278   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97140   168.00
   14279   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97140   168.00
   14280   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97018    50.00
   14281   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97035   120.00
   14282   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97032   120.00
   14283   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97018    50.00
   14284   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97140   168.00
   14285   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97140   168.00
   14286   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97035   120.00
   14287   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97032   120.00
   14288   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97140   168.00
   14289   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97140   168.00
   14290   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97018    50.00
   14291   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    99212    75.00
   14292   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97035   120.00
   14293   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97032   120.00
   14294   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97140   168.00
   14295   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97140   168.00
   14296   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97018    50.00
   14297   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97035   120.00
   14298   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97032   120.00
   14299   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97018    50.00
   14300   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97140   168.00
   14301   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97140   168.00
   14302   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97035   120.00
   14303   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97032   120.00
   14304   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97140   168.00
   14305   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97140   168.00
   14306   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97018    50.00
   14307   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97035   120.00
   14308   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97032   120.00
   14309   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97018    50.00
   14310   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97140   168.00
   14311   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97140   168.00
   14312   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97035   120.00
   14313   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97018   120.00
   14314   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97018    50.00
   14315   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97140   168.00
   14316   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/6/2016    97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 112 of
                                      184
   14317   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016    Bill   12/10/2016   99215   286.00
   14318   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016    Bill   12/10/2016   95851    60.00
   14319   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016    Bill   12/10/2016   95831    65.00
   14320   Miami   Medical   Group,   Inc   0445536420101038   8/17/2016    Bill   12/10/2016   76140    40.00
   14321   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016    Bill   12/12/2016   99205   600.00
   14322   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016    Bill   12/12/2016   76140    40.00
   14323   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016    Bill   12/12/2016   97035   120.00
   14324   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016    Bill   12/12/2016   97140   168.00
   14325   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016    Bill   12/12/2016   97112    79.00
   14326   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016    Bill   12/12/2016   97035   120.00
   14327   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016    Bill   12/12/2016   97140   168.00
   14328   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016    Bill   12/12/2016   97112    79.00
   14329   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016    Bill   12/12/2016   97035   120.00
   14330   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016    Bill   12/12/2016   97140   168.00
   14331   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016    Bill   12/12/2016   97140   168.00
   14332   Miami   Medical   Group,   Inc   0191150140101041   9/23/2016    Bill   12/12/2016   99215   286.00
   14333   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016    Bill   12/12/2016   99215   286.00
   14334   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016    Bill   12/12/2016   95831    65.00
   14335   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016    Bill   12/12/2016   95851    60.00
   14336   Miami   Medical   Group,   Inc   0428641520101226   5/22/2016    Bill   12/12/2016   76140    40.00
   14337   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   12/15/2016   99214   192.00
   14338   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   12/15/2016   99214   192.00
   14339   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/19/2016   97035   120.00
   14340   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/19/2016   97032   120.00
   14341   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/19/2016   97140   168.00
   14342   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/19/2016   97140   168.00
   14343   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/19/2016   97018    50.00
   14344   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/19/2016   97035   120.00
   14345   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/19/2016   97032   120.00
   14346   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/19/2016   97018    50.00
   14347   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/19/2016   97140   168.00
   14348   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/19/2016   97140   168.00
   14349   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/19/2016   99205   475.00
   14350   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/19/2016   95851    60.00
   14351   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/19/2016   95831    65.00
   14352   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   12/19/2016   76140    40.00
   14353   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016     Bill   12/19/2016   99215   286.00
   14354   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016     Bill   12/19/2016   95831    65.00
   14355   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016     Bill   12/19/2016   95831    60.00
   14356   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016     Bill   12/19/2016   76140    40.00
   14357   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016     Bill   12/19/2016   99214   192.00
   14358   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016     Bill   12/19/2016   95831    65.00
   14359   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016     Bill   12/19/2016   95851    60.00
   14360   Miami   Medical   Group,   Inc   0461124850101049   8/5/2016     Bill   12/19/2016   76140    40.00
   14361   Miami   Medical   Group,   Inc   0470322030101033   10/15/2016   Bill   12/20/2016   99203   325.00
   14362   Miami   Medical   Group,   Inc   0470322030101033   10/15/2016   Bill   12/20/2016   72040   203.75
   14363   Miami   Medical   Group,   Inc   0470322030101033   10/15/2016   Bill   12/20/2016   72070   202.22
   14364   Miami   Medical   Group,   Inc   0463234050101075   5/17/2016    Bill   12/21/2016   99205   475.00
   14365   Miami   Medical   Group,   Inc   0463234050101075   5/17/2016    Bill   12/21/2016   76140    40.00
   14366   Miami   Medical   Group,   Inc   0463234050101075   5/17/2016    Bill   12/21/2016   95831    65.00
   14367   Miami   Medical   Group,   Inc   0463234050101075   5/17/2016    Bill   12/21/2016   95851    60.00
   14368   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016     Bill   12/22/2016   99204   350.00
   14369   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016     Bill   12/22/2016   95831    65.00
   14370   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016     Bill   12/22/2016   95851    60.00
   14371   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016     Bill   12/22/2016   72040   203.75
   14372   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016     Bill   12/22/2016   72070   202.22
   14373   Miami   Medical   Group,   Inc   0179009480101142   5/7/2016     Bill   12/22/2016   73030   179.24
   14374   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/23/2016   97035   120.00
   14375   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/23/2016   97032   120.00
   14376   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/23/2016   97140   168.00
   14377   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/23/2016   97140   168.00
   14378   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/23/2016   97035   120.00
   14379   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/23/2016   97032   120.00
   14380   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/23/2016   97140   168.00
   14381   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/23/2016   97140   168.00
   14382   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/23/2016   97035   120.00
   14383   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/23/2016   97032   120.00
   14384   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/23/2016   97140   168.00
   14385   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/23/2016   97140   168.00
   14386   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/27/2016   99205   475.00
   14387   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/27/2016   95851    60.00
   14388   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/27/2016   95831    65.00
   14389   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   12/27/2016   76140    40.00
   14390   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97035   120.00
   14391   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97032   120.00
   14392   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97140   168.00
   14393   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97140   168.00
   14394   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97035   120.00
   14395   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97032   120.00
   14396   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97140   168.00
   14397   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97140   168.00
   14398   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97035   120.00
   14399   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97032   120.00
   14400   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97140   168.00
   14401   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97140   168.00
   14402   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97035   120.00
   14403   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97032   120.00
   14404   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97140   168.00
   14405   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97140   168.00
   14406   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97035   120.00
   14407   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97032   120.00
   14408   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97140   168.00
   14409   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97140   168.00
   14410   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97035   120.00
   14411   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97032   120.00
   14412   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97140   168.00
   14413   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   1/3/2017     97140   168.00
   14414   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     99203   325.00
   14415   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     72040   203.75
   14416   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     72070   202.22
   14417   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     72100   196.09
   14418   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     73080   173.11
   14419   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97035   120.00
   14420   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97032   120.00
   14421   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97140   168.00
   14422   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97112   158.00
   14423   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97035   120.00
   14424   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97032   120.00
   14425   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97140   168.00
   14426   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97112   158.00
   14427   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97035   120.00
   14428   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97032   120.00
   14429   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97140   168.00
   14430   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97140   168.00
   14431   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97035   120.00
   14432   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97032   120.00
   14433   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97140   168.00
   14434   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97140   168.00
   14435   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97035   120.00
   14436   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97032   120.00
   14437   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97140   168.00
   14438   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97140   168.00
   14439   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97035   120.00
   14440   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97032   120.00
   14441   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97140   168.00
   14442   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97140   168.00
   14443   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97035   120.00
   14444   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97032   120.00
   14445   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017     97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 113 of
                                      184
   14446   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97140   168.00
   14447   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97035   120.00
   14448   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97032   120.00
   14449   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97140   168.00
   14450   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97140   168.00
   14451   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   99211    60.00
   14452   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   98941    90.00
   14453   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97035   120.00
   14454   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97032   120.00
   14455   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97140   168.00
   14456   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97140   168.00
   14457   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   99211    60.00
   14458   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97035   120.00
   14459   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97032   120.00
   14460   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97140   168.00
   14461   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97140   168.00
   14462   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97035   120.00
   14463   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97032   120.00
   14464   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97140   168.00
   14465   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97140   168.00
   14466   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   99212    75.00
   14467   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   98940    72.00
   14468   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97035   120.00
   14469   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97032   120.00
   14470   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97140   168.00
   14471   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97140   168.00
   14472   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97035   120.00
   14473   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97032   120.00
   14474   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97140   168.00
   14475   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97140   168.00
   14476   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97035   120.00
   14477   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97032   120.00
   14478   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97140   168.00
   14479   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97112    79.00
   14480   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97035   120.00
   14481   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97032   120.00
   14482   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97140   168.00
   14483   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97112    79.00
   14484   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97035   120.00
   14485   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97032   120.00
   14486   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97140   168.00
   14487   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97112    79.00
   14488   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97035   120.00
   14489   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97032   120.00
   14490   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97140   168.00
   14491   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   97112    79.00
   14492   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   99205   475.00
   14493   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   95851    60.00
   14494   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   95831    65.00
   14495   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   1/3/2017   76140    40.00
   14496   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97140   168.00
   14497   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97035   120.00
   14498   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97032   120.00
   14499   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97140   168.00
   14500   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97112    79.00
   14501   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97035   120.00
   14502   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97032   120.00
   14503   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97140   168.00
   14504   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97140   168.00
   14505   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97035   120.00
   14506   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97032   120.00
   14507   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97140   168.00
   14508   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97140   168.00
   14509   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   99212    90.00
   14510   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   98941    90.00
   14511   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97035   120.00
   14512   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97032   120.00
   14513   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97140   168.00
   14514   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97140   168.00
   14515   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97035   120.00
   14516   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97032   120.00
   14517   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97140   168.00
   14518   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97140   168.00
   14519   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97035   120.00
   14520   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97032   120.00
   14521   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97140   168.00
   14522   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97140   168.00
   14523   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97035   120.00
   14524   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97032   120.00
   14525   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97140   168.00
   14526   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97112    79.00
   14527   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   99203   325.00
   14528   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   72040   203.75
   14529   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   72070   202.22
   14530   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   72100   196.09
   14531   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   73560   156.26
   14532   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97035   120.00
   14533   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97032   120.00
   14534   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97140   168.00
   14535   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97140   168.00
   14536   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97035   120.00
   14537   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   1/3/2017   97032   120.00
   14538   Miami   Medical   Group,   Inc   0142502590101014   7/18/2016    Bill   1/3/2017   99215   286.00
   14539   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97032   120.00
   14540   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97140   168.00
   14541   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97140   168.00
   14542   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97035   120.00
   14543   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97032   120.00
   14544   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97140   168.00
   14545   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97035   120.00
   14546   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97032   120.00
   14547   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97140   168.00
   14548   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97112    79.00
   14549   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97035   120.00
   14550   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97032   120.00
   14551   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97140   168.00
   14552   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97140   168.00
   14553   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97035   120.00
   14554   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97032   120.00
   14555   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97140   168.00
   14556   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97140   168.00
   14557   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   99212    90.00
   14558   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   98941    90.00
   14559   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97035   120.00
   14560   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97032   120.00
   14561   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97140   168.00
   14562   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97140   168.00
   14563   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97035   120.00
   14564   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97032   120.00
   14565   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97140   168.00
   14566   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97140   168.00
   14567   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97035   120.00
   14568   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97032   120.00
   14569   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97140   168.00
   14570   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97140   168.00
   14571   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97035   120.00
   14572   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97032   120.00
   14573   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97140   168.00
   14574   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017   97112    79.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 114 of
                                      184
   14575   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017    99203   325.00
   14576   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017    72040   203.75
   14577   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017    72070   202.22
   14578   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017    72100   196.09
   14579   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017    73560   156.26
   14580   Miami   Medical   Group,   Inc   0262165550101061   10/25/2016   Bill   1/3/2017    97035   120.00
   14581   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016    Bill   1/9/2017    99205   600.00
   14582   Miami   Medical   Group,   Inc   0432950670101025   8/19/2016    Bill   1/9/2017    76140    40.00
   14583   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/20/2017   99215   286.00
   14584   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/20/2017   95851    60.00
   14585   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/20/2017   95831    65.00
   14586   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/20/2017   76140    40.00
   14587   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/24/2017   97035   120.00
   14588   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/24/2017   97032   120.00
   14589   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/24/2017   97018    50.00
   14590   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/24/2017   97140   168.00
   14591   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/24/2017   97140   168.00
   14592   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/24/2017   97035   120.00
   14593   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/24/2017   97032   120.00
   14594   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/24/2017   97018    50.00
   14595   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/24/2017   97140   168.00
   14596   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/24/2017   97140   168.00
   14597   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/24/2017   99214   192.00
   14598   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/24/2017   97035   120.00
   14599   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/24/2017   97032   120.00
   14600   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/24/2017   97018    50.00
   14601   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/24/2017   97140   168.00
   14602   Miami   Medical   Group,   Inc   0154311950101050   9/6/2016     Bill   1/24/2017   97140   168.00
   14603   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   99203   325.00
   14604   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14605   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14606   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14607   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14608   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14609   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14610   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14611   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14612   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   72040   203.75
   14613   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   72070   202.22
   14614   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   72100   196.09
   14615   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14616   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14617   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14618   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14619   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14620   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14621   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14622   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14623   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14624   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14625   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14626   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14627   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14628   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14629   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14630   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14631   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14632   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14633   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14634   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14635   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14636   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14637   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14638   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14639   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   99213   127.00
   14640   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14641   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14642   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14643   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14644   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14645   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14646   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14647   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14648   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14649   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14650   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14651   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14652   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14653   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14654   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14655   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14656   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14657   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14658   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14659   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14660   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14661   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14662   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14663   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14664   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14665   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14666   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14667   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14668   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14669   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14670   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14671   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14672   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14673   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14674   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14675   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14676   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   99214   192.00
   14677   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   98941    90.00
   14678   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14679   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14680   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14681   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14682   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14683   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14684   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14685   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97112    79.00
   14686   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97035   120.00
   14687   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97032   120.00
   14688   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14689   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   1/27/2017   97140   168.00
   14690   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   99203   325.00
   14691   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97035   120.00
   14692   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97032   120.00
   14693   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14694   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97112   158.00
   14695   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97035   120.00
   14696   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97032   120.00
   14697   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14698   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97112   158.00
   14699   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   73560   156.26
   14700   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97035   120.00
   14701   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97032   120.00
   14702   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14703   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 115 of
                                      184
   14704   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97035   120.00
   14705   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97032   120.00
   14706   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14707   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14708   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97035   120.00
   14709   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97032   120.00
   14710   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14711   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14712   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97035   120.00
   14713   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97032   120.00
   14714   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14715   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14716   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97035   120.00
   14717   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97032   120.00
   14718   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14719   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14720   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   99212    90.00
   14721   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97035   120.00
   14722   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97035   120.00
   14723   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14724   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14725   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97035   120.00
   14726   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97032   120.00
   14727   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14728   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14729   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97035   120.00
   14730   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97032   120.00
   14731   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14732   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14733   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97035   120.00
   14734   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97032   120.00
   14735   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14736   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14737   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97035   120.00
   14738   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97032   120.00
   14739   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14740   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140    84.00
   14741   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97035   120.00
   14742   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97032   120.00
   14743   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14744   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   97140   168.00
   14745   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   99214   192.00
   14746   Miami   Medical   Group,   Inc   0563587790101013   10/21/2016   Bill   1/30/2017   98941    90.00
   14747   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   2/1/2017    99205   600.00
   14748   Miami   Medical   Group,   Inc   0554188350101021   7/12/2016    Bill   2/1/2017    76140    40.00
   14749   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97035   120.00
   14750   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97032   120.00
   14751   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97140   168.00
   14752   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97112    79.00
   14753   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97035   120.00
   14754   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97032   120.00
   14755   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97140   168.00
   14756   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97112    79.00
   14757   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97035   120.00
   14758   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97032   120.00
   14759   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97140   168.00
   14760   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97112    79.00
   14761   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97035   120.00
   14762   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97032   120.00
   14763   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97140   168.00
   14764   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97112    79.00
   14765   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97035   120.00
   14766   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97032   120.00
   14767   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97140   168.00
   14768   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97112    79.00
   14769   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97035   120.00
   14770   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97032   120.00
   14771   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97140   168.00
   14772   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97112    79.00
   14773   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97035   120.00
   14774   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97032   120.00
   14775   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97140   168.00
   14776   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97112    79.00
   14777   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97035   120.00
   14778   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97032   120.00
   14779   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97140   168.00
   14780   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97112   168.00
   14781   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97035   120.00
   14782   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97032   120.00
   14783   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97140   168.00
   14784   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97112   168.00
   14785   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97035   120.00
   14786   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97032   120.00
   14787   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97140   168.00
   14788   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97140   168.00
   14789   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97035   120.00
   14790   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97032   120.00
   14791   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97140   168.00
   14792   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/3/2017    97140   168.00
   14793   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97035   120.00
   14794   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97032   120.00
   14795   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97140   168.00
   14796   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97140   168.00
   14797   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    99214   192.00
   14798   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97035   120.00
   14799   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97032   120.00
   14800   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97140   168.00
   14801   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97140   168.00
   14802   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97035   120.00
   14803   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97032   120.00
   14804   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97140   168.00
   14805   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97140   168.00
   14806   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97035   120.00
   14807   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97032   120.00
   14808   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97140   168.00
   14809   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97140   168.00
   14810   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97035   120.00
   14811   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97032   120.00
   14812   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97140   168.00
   14813   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97112    79.00
   14814   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97035   120.00
   14815   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97032   120.00
   14816   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97140   168.00
   14817   Miami   Medical   Group,   Inc   0262165550101053   10/25/2016   Bill   2/3/2017    97112    79.00
   14818   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97035   120.00
   14819   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97032   120.00
   14820   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97140   168.00
   14821   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97140   168.00
   14822   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97035   120.00
   14823   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97032   120.00
   14824   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97140   168.00
   14825   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97140   168.00
   14826   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97035   120.00
   14827   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97032   120.00
   14828   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97140   168.00
   14829   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97140   168.00
   14830   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97035   120.00
   14831   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97032   120.00
   14832   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 116 of
                                      184
   14833   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97140   168.00
   14834   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97035   120.00
   14835   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97032   120.00
   14836   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97140   168.00
   14837   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97140   168.00
   14838   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97035   120.00
   14839   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97032   120.00
   14840   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97140   168.00
   14841   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   2/6/2017    97140   168.00
   14842   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   99203   325.00
   14843   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14844   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032    60.00
   14845   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14846   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14847   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14848   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032    60.00
   14849   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14850   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14851   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14852   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14853   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14854   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14855   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   99212    90.00
   14856   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   76140    40.00
   14857   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   76140   120.00
   14858   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14859   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14860   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14861   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14862   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14863   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14864   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14865   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14866   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14867   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14868   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14869   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14870   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14871   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14872   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14873   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14874   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14875   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14876   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14877   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14878   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14879   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14880   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14881   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14882   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14883   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14884   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14885   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14886   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14887   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14888   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14889   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14890   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14891   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14892   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14893   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14894   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14895   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14896   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14897   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14898   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14899   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14900   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14901   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14902   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14903   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14904   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14905   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14906   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14907   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14908   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14909   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14910   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14911   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14912   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14913   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14914   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14915   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14916   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14917   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14918   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14919   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14920   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14921   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14922   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14923   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14924   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14925   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14926   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14927   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14928   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14929   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14930   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14931   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14932   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14933   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14934   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14935   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14936   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14937   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14938   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14939   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14940   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14941   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14942   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14943   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14944   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14945   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97035   120.00
   14946   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97032   120.00
   14947   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14948   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   97140    84.00
   14949   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   99205   475.00
   14950   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   76140    40.00
   14951   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   2/10/2017   95851    60.00
   14952   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97035   120.00
   14953   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97032   120.00
   14954   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14955   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14956   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97035   120.00
   14957   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97032   120.00
   14958   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14959   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14960   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97035   120.00
   14961   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 117 of
                                      184
   14962   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14963   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14964   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97035   120.00
   14965   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97032   120.00
   14966   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14967   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14968   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97035   120.00
   14969   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97032   120.00
   14970   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14971   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14972   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97035   120.00
   14973   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97032   120.00
   14974   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14975   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14976   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97035   120.00
   14977   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97032   120.00
   14978   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14979   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14980   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97035   120.00
   14981   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97032   120.00
   14982   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14983   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14984   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97035   120.00
   14985   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97032   120.00
   14986   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14987   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14988   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97035   120.00
   14989   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97032   120.00
   14990   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14991   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14992   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97035   120.00
   14993   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97032   120.00
   14994   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14995   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/13/2017   97140   168.00
   14996   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/17/2017   99205   600.00
   14997   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   2/17/2017   76140    40.00
   14998   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   99205   475.00
   14999   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   76140    40.00
   15000   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   95851    60.00
   15001   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   95831    65.00
   15002   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   99205   475.00
   15003   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   76140    40.00
   15004   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15005   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15006   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15007   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15008   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15009   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15010   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15011   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15012   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15013   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15014   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15015   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15016   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   99203   325.00
   15017   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   72040   203.75
   15018   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   72070   202.22
   15019   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   72100   196.09
   15020   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   73030   358.48
   15021   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15022   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15023   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15024   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   99212    90.00
   15025   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   98941    90.00
   15026   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15027   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15028   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15029   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97112   158.00
   15030   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15031   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15032   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15033   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15034   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15035   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15036   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15037   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15038   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15039   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15040   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15041   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15042   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15043   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15044   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15045   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15046   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15047   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15048   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15049   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97112    79.00
   15050   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15051   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15052   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15053   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97112    79.00
   15054   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15055   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15056   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15057   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97112    79.00
   15058   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15059   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15060   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15061   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15062   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15063   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15064   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15065   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15066   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15067   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15068   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15069   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15070   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15071   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15072   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15073   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15074   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15075   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15076   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15077   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15078   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15079   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15080   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15081   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15082   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15083   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15084   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15085   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15086   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15087   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15088   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15089   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15090   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 118 of
                                      184
   15091   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15092   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15093   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15094   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15095   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15096   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15097   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15098   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   99214   192.00
   15099   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15100   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15101   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15102   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15103   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15104   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15105   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15106   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15107   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15108   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15109   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15110   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15111   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15112   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15113   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15114   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15115   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   99212    90.00
   15116   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15117   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15118   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15119   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15120   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97035   120.00
   15121   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97032   120.00
   15122   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15123   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   2/20/2017   97140   168.00
   15124   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97035   120.00
   15125   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97032   120.00
   15126   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97140   168.00
   15127   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97140   168.00
   15128   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97035   120.00
   15129   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97032   120.00
   15130   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97140   168.00
   15131   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97140   168.00
   15132   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97035   120.00
   15133   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97032   120.00
   15134   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97140   168.00
   15135   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97140   168.00
   15136   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   99204   350.00
   15137   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   76140    40.00
   15138   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97032   120.00
   15139   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97810    75.00
   15140   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97811    60.00
   15141   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97032   120.00
   15142   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97110    79.00
   15143   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   20552   200.00
   15144   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97810    75.00
   15145   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97811    60.00
   15146   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   A9150    25.00
   15147   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   20552   200.00
   15148   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97810    75.00
   15149   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97811    60.00
   15150   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   A9150    25.00
   15151   Miami   Medical   Group,   Inc   0461124850101064   10/26/2016   Bill   2/27/2017   97032   120.00
   15152   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   3/3/2017    99215   286.00
   15153   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   3/3/2017    76140    40.00
   15154   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   3/3/2017    97035   120.00
   15155   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   3/3/2017    97032   120.00
   15156   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   3/3/2017    97140   168.00
   15157   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   3/3/2017    97140   168.00
   15158   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   3/3/2017    99205   475.00
   15159   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   3/3/2017    76140    40.00
   15160   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   3/3/2017    95851    60.00
   15161   Miami   Medical   Group,   Inc   0390278730101011   9/10/2016    Bill   3/3/2017    95831    65.00
   15162   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013    Bill   3/3/2017    99205   475.00
   15163   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013    Bill   3/3/2017    95831    65.00
   15164   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013    Bill   3/3/2017    95851    60.00
   15165   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013    Bill   3/3/2017    76140    40.00
   15166   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013    Bill   3/3/2017    97035   120.00
   15167   Miami   Medical   Group,   Inc   0414475020101014   8/29/2013    Bill   3/3/2017    97032   120.00
   15168   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   3/4/2017    99215   286.00
   15169   Miami   Medical   Group,   Inc   0409574130101034   11/10/2016   Bill   3/4/2017    76140    40.00
   15170   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97035   120.00
   15171   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97032   120.00
   15172   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97140   168.00
   15173   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97140   168.00
   15174   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97035   120.00
   15175   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97032   120.00
   15176   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97140   168.00
   15177   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97140   168.00
   15178   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97035   120.00
   15179   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97032   120.00
   15180   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97140   168.00
   15181   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97140   168.00
   15182   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97035   120.00
   15183   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97032   120.00
   15184   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97140   168.00
   15185   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97140   168.00
   15186   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97035   120.00
   15187   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97032   120.00
   15188   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97140   168.00
   15189   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97140   168.00
   15190   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97035   120.00
   15191   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97032   120.00
   15192   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97140   168.00
   15193   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    97140   168.00
   15194   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    99215   286.00
   15195   Miami   Medical   Group,   Inc   0341137270101015   11/28/2016   Bill   3/6/2017    76140    40.00
   15196   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97035   120.00
   15197   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97032   120.00
   15198   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
   15199   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
   15200   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97035   120.00
   15201   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97032   120.00
   15202   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
   15203   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
   15204   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97035   120.00
   15205   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97032   120.00
   15206   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
   15207   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
   15208   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97035   120.00
   15209   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97032   120.00
   15210   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
   15211   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
   15212   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    99214   192.00
   15213   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97035   120.00
   15214   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97032   120.00
   15215   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
   15216   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
   15217   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97035   120.00
   15218   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97032   120.00
   15219   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 119 of
                                      184
   15220   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
   15221   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97035   120.00
   15222   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97032   120.00
   15223   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
   15224   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
   15225   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97035   120.00
   15226   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97032   120.00
   15227   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
   15228   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
   15229   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97035   120.00
   15230   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97032   120.00
   15231   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
   15232   Miami   Medical   Group,   Inc   0526896570101010   12/2/2016    Bill   3/9/2017    97140    84.00
   15233   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    99203   325.00
   15234   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    72040   203.75
   15235   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    72070   202.22
   15236   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    72100   196.09
   15237   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    73510   189.96
   15238   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97035   120.00
   15239   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97032   120.00
   15240   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15241   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15242   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97035   120.00
   15243   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97032   120.00
   15244   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15245   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15246   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97035   120.00
   15247   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97032   120.00
   15248   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15249   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15250   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97035   120.00
   15251   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97032   120.00
   15252   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15253   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15254   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97035   120.00
   15255   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97032   120.00
   15256   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15257   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15258   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97035   120.00
   15259   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97032   120.00
   15260   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15261   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15262   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97035   120.00
   15263   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97032   120.00
   15264   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15265   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15266   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    99214   192.00
   15267   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    98941    90.00
   15268   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97035   120.00
   15269   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97032   120.00
   15270   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15271   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15272   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97035   120.00
   15273   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97032   120.00
   15274   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15275   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15276   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97035   120.00
   15277   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97032   120.00
   15278   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15279   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15280   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97035   120.00
   15281   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97032   120.00
   15282   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15283   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15284   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97035   120.00
   15285   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97032   120.00
   15286   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15287   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   3/9/2017    97140   168.00
   15288   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   99205   475.00
   15289   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   76140    40.00
   15290   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   95851    60.00
   15291   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   95831    65.00
   15292   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   97035   120.00
   15293   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   97032   120.00
   15294   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   97140   168.00
   15295   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   97112    79.00
   15296   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   97035   120.00
   15297   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   97032   120.00
   15298   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   97140   168.00
   15299   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   97112    79.00
   15300   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   97035   120.00
   15301   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   97032   120.00
   15302   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   97140   168.00
   15303   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   97140   168.00
   15304   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   97035   120.00
   15305   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   97032   120.00
   15306   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   97140   168.00
   15307   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   3/24/2017   97140   168.00
   15308   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    97035   120.00
   15309   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    97032   120.00
   15310   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    97140   168.00
   15311   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    97140   168.00
   15312   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    97035   120.00
   15313   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    97032   120.00
   15314   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    97140   168.00
   15315   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    97140   168.00
   15316   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    97035   120.00
   15317   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    97032   120.00
   15318   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    97140   168.00
   15319   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    97140   168.00
   15320   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    99214   192.00
   15321   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    98940    72.00
   15322   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    97035   120.00
   15323   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    97032   120.00
   15324   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    97140   168.00
   15325   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   4/3/2017    97140   168.00
   15326   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/4/2017    99203   325.00
   15327   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/4/2017    72070   202.22
   15328   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/4/2017    72100   196.09
   15329   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/4/2017    97035   120.00
   15330   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/4/2017    97032   120.00
   15331   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/4/2017    97140   168.00
   15332   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/4/2017    97140   168.00
   15333   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/4/2017    97035   120.00
   15334   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/4/2017    97032   120.00
   15335   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/4/2017    97140   168.00
   15336   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/4/2017    97140   168.00
   15337   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/4/2017    99213   127.00
   15338   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/4/2017    98940    72.00
   15339   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/4/2017    97035   120.00
   15340   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/4/2017    97032   120.00
   15341   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/4/2017    97140   168.00
   15342   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/4/2017    97140   168.00
   15343   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   4/20/2017   99203   325.00
   15344   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   4/20/2017   72040   203.75
   15345   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   4/20/2017   72070   202.22
   15346   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   4/20/2017   72100   196.09
   15347   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   4/20/2017   73560   156.26
   15348   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   4/20/2017   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 120 of
                                      184
   15349   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97032   120.00
   15350   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97140   168.00
   15351   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97140   168.00
   15352   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97112    79.00
   15353   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97035   120.00
   15354   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97032   120.00
   15355   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97140   168.00
   15356   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97140   168.00
   15357   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97035   120.00
   15358   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97032   120.00
   15359   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97140   168.00
   15360   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97140   168.00
   15361   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97035   120.00
   15362   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97032   120.00
   15363   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97140   168.00
   15364   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97140   168.00
   15365   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97035   120.00
   15366   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97032   120.00
   15367   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97140   168.00
   15368   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97140   168.00
   15369   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97035   120.00
   15370   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97032   120.00
   15371   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97140   168.00
   15372   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97112    79.00
   15373   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97035   120.00
   15374   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97032   120.00
   15375   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97140   168.00
   15376   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97112    79.00
   15377   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97035   120.00
   15378   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97032   120.00
   15379   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97140   168.00
   15380   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   4/20/2017   97112    79.00
   15381   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   99203   325.00
   15382   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   72040   203.75
   15383   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   72070   202.22
   15384   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97035    60.00
   15385   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97032    60.00
   15386   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97140   168.00
   15387   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97140   168.00
   15388   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97035   120.00
   15389   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97032   120.00
   15390   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97140   168.00
   15391   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97140   168.00
   15392   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97035   120.00
   15393   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97032   120.00
   15394   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97140   168.00
   15395   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97140   168.00
   15396   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   99214   192.00
   15397   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   98941    90.00
   15398   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97035   120.00
   15399   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97032   120.00
   15400   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97140   168.00
   15401   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97140   168.00
   15402   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97035   120.00
   15403   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97032   120.00
   15404   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97140   168.00
   15405   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   97140   168.00
   15406   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   99205   475.00
   15407   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   76140    40.00
   15408   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   95851    60.00
   15409   Miami   Medical   Group,   Inc   0514278470101057   2/5/2017    Bill   4/20/2017   95831    65.00
   15410   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   99203   325.00
   15411   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   99213   127.00
   15412   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   72070   202.22
   15413   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97035   120.00
   15414   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97032   120.00
   15415   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15416   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15417   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   99213   127.00
   15418   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97035   120.00
   15419   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97032   120.00
   15420   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15421   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15422   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97035   120.00
   15423   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97032   120.00
   15424   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15425   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15426   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97035   120.00
   15427   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97032   120.00
   15428   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15429   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15430   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97035   120.00
   15431   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97032   120.00
   15432   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15433   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15434   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97035   120.00
   15435   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97032   120.00
   15436   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15437   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15438   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97035   120.00
   15439   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97032   120.00
   15440   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15441   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15442   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97035   120.00
   15443   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97032   120.00
   15444   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15445   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15446   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97035   120.00
   15447   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97032   120.00
   15448   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15449   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15450   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97035   120.00
   15451   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97032   120.00
   15452   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97035   120.00
   15453   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97032   120.00
   15454   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15455   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15456   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   99214   192.00
   15457   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   98941    90.00
   15458   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15459   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15460   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97035   120.00
   15461   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97032   120.00
   15462   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15463   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   4/22/2017   97140   168.00
   15464   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017   Bill   4/24/2017   99203   325.00
   15465   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017   Bill   4/24/2017   72040   203.75
   15466   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017   Bill   4/24/2017   72070   202.22
   15467   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017   Bill   4/24/2017   72100   196.09
   15468   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017   Bill   4/24/2017   73562   185.37
   15469   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017   Bill   4/24/2017   97035   120.00
   15470   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017   Bill   4/24/2017   97032   120.00
   15471   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017   Bill   4/24/2017   97140   168.00
   15472   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017   Bill   4/24/2017   97140   168.00
   15473   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017   Bill   4/24/2017   99212    90.00
   15474   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017   Bill   4/24/2017   98941    90.00
   15475   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017   Bill   4/24/2017   97035   120.00
   15476   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017   Bill   4/24/2017   97032   120.00
   15477   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017   Bill   4/24/2017   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 121 of
                                      184
   15478   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/24/2017   97140   168.00
   15479   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/24/2017   97035   120.00
   15480   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/24/2017   97032   120.00
   15481   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/24/2017   97140   168.00
   15482   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/24/2017   97140   168.00
   15483   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/24/2017   97035   120.00
   15484   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/24/2017   97032   120.00
   15485   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/24/2017   97140   168.00
   15486   Miami   Medical   Group,   Inc   0508977560101061   1/19/2017    Bill   4/24/2017   97140   168.00
   15487   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   4/26/2017   97035   120.00
   15488   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   4/26/2017   97032   120.00
   15489   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   4/26/2017   97140   168.00
   15490   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   4/26/2017   97140   168.00
   15491   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   4/26/2017   97035   120.00
   15492   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   4/26/2017   97032   120.00
   15493   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   4/26/2017   97140   168.00
   15494   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   4/26/2017   97140   168.00
   15495   Miami   Medical   Group,   Inc   0189877310101179   3/24/2017    Bill   5/5/2017    99203   325.00
   15496   Miami   Medical   Group,   Inc   0189877310101179   3/24/2017    Bill   5/5/2017    97035   120.00
   15497   Miami   Medical   Group,   Inc   0189877310101179   3/24/2017    Bill   5/5/2017    97032   120.00
   15498   Miami   Medical   Group,   Inc   0189877310101179   3/24/2017    Bill   5/5/2017    97022    58.00
   15499   Miami   Medical   Group,   Inc   0189877310101179   3/24/2017    Bill   5/5/2017    97140   168.00
   15500   Miami   Medical   Group,   Inc   0189877310101179   3/24/2017    Bill   5/5/2017    97140   168.00
   15501   Miami   Medical   Group,   Inc   0189877310101179   3/24/2017    Bill   5/5/2017    72100   196.09
   15502   Miami   Medical   Group,   Inc   0189877310101179   3/24/2017    Bill   5/5/2017    73030   179.24
   15503   Miami   Medical   Group,   Inc   0189877310101179   3/24/2017    Bill   5/5/2017    73620   266.56
   15504   Miami   Medical   Group,   Inc   0189877310101179   3/24/2017    Bill   5/5/2017    97035   120.00
   15505   Miami   Medical   Group,   Inc   0189877310101179   3/24/2017    Bill   5/5/2017    97032   120.00
   15506   Miami   Medical   Group,   Inc   0189877310101179   3/24/2017    Bill   5/5/2017    97022    58.00
   15507   Miami   Medical   Group,   Inc   0189877310101179   3/24/2017    Bill   5/5/2017    97140   168.00
   15508   Miami   Medical   Group,   Inc   0189877310101179   3/24/2017    Bill   5/5/2017    97140   168.00
   15509   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    99204   350.00
   15510   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    72040   203.75
   15511   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    72070   202.22
   15512   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    72100   196.09
   15513   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    73030   358.48
   15514   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    73510   189.96
   15515   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    73560   312.52
   15516   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97035   120.00
   15517   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97032   120.00
   15518   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97140   168.00
   15519   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97035   120.00
   15520   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97032   120.00
   15521   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97140   168.00
   15522   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97035   120.00
   15523   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97032   120.00
   15524   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97140   168.00
   15525   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97035   120.00
   15526   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97032   120.00
   15527   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97140   168.00
   15528   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97035   120.00
   15529   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97032   120.00
   15530   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97140   168.00
   15531   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97035   120.00
   15532   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97032   120.00
   15533   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97140   168.00
   15534   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97035   120.00
   15535   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97032   120.00
   15536   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97140   168.00
   15537   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97035   120.00
   15538   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97032   120.00
   15539   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97140   168.00
   15540   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97035   120.00
   15541   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97032   120.00
   15542   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97140   168.00
   15543   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97035   120.00
   15544   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97032   120.00
   15545   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97140   168.00
   15546   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97035   120.00
   15547   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97032   120.00
   15548   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97140   168.00
   15549   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97035   120.00
   15550   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97032   120.00
   15551   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97140   168.00
   15552   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97035   120.00
   15553   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97032   120.00
   15554   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97140   168.00
   15555   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97035   120.00
   15556   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97032   120.00
   15557   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97140   168.00
   15558   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97035   120.00
   15559   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97032   120.00
   15560   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    97140   168.00
   15561   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    99203   325.00
   15562   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/8/2017    99214   192.00
   15563   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   5/9/2017    97035   120.00
   15564   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   5/9/2017    97032   120.00
   15565   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   5/9/2017    97140   168.00
   15566   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   5/9/2017    97140   168.00
   15567   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   5/9/2017    97035   120.00
   15568   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   5/9/2017    97032   120.00
   15569   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   5/9/2017    97140   168.00
   15570   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   5/9/2017    97140   168.00
   15571   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   5/22/2017   99205   475.00
   15572   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   5/22/2017   76140    40.00
   15573   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   5/22/2017   95851    60.00
   15574   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   5/22/2017   95831    65.00
   15575   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97035   120.00
   15576   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97032   120.00
   15577   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97140   168.00
   15578   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97140   168.00
   15579   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97035   120.00
   15580   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97032   120.00
   15581   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97140   168.00
   15582   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97140   168.00
   15583   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97035   120.00
   15584   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97032   120.00
   15585   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97140   168.00
   15586   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97140   168.00
   15587   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97035   120.00
   15588   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97032   120.00
   15589   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97140   168.00
   15590   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97140   168.00
   15591   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   99212    90.00
   15592   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   98941    90.00
   15593   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97035   120.00
   15594   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97032   120.00
   15595   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97140   168.00
   15596   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97140   168.00
   15597   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97035   120.00
   15598   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97032   120.00
   15599   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97140   168.00
   15600   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97140   168.00
   15601   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97035   120.00
   15602   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97032   120.00
   15603   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97140   168.00
   15604   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97140   168.00
   15605   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97035   120.00
   15606   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   5/23/2017   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 122 of
                                      184
   15607   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   5/23/2017   97140   168.00
   15608   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   5/23/2017   97140   168.00
   15609   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   5/23/2017   97035   120.00
   15610   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   5/23/2017   97032   120.00
   15611   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   5/23/2017   97140   168.00
   15612   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   5/23/2017   97140   168.00
   15613   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   5/23/2017   97035   120.00
   15614   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   5/23/2017   97032   120.00
   15615   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   5/23/2017   97140   168.00
   15616   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017   Bill   5/23/2017   97140   168.00
   15617   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   99203   325.00
   15618   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15619   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15620   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15621   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15622   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   72070   202.22
   15623   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   73030   358.48
   15624   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15625   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15626   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15627   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15628   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15629   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15630   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15631   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15632   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15633   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15634   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15635   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15636   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15637   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15638   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15639   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15640   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15641   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15642   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15643   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15644   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15645   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15646   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15647   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15648   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15649   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15650   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15651   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15652   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15653   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15654   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15655   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15656   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15657   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15658   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15659   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15660   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   99214   192.00
   15661   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15662   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15663   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15664   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15665   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15666   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15667   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15668   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15669   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15670   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15671   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15672   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15673   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15674   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15675   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15676   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15677   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15678   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15679   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15680   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15681   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15682   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15683   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15684   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140    79.00
   15685   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15686   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15687   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15688   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140    79.00
   15689   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15690   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15691   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15692   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15693   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15694   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15695   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15696   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15697   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15698   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15699   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15700   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15701   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15702   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15703   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15704   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15705   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15706   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15707   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15708   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15709   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97035   120.00
   15710   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97032   120.00
   15711   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15712   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   97140   168.00
   15713   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   99205   600.00
   15714   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   76140    40.00
   15715   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   99215   286.00
   15716   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017    Bill   5/26/2017   76140    40.00
   15717   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   99204   350.00
   15718   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   97032   120.00
   15719   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   97016    62.81
   15720   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   20552   200.00
   15721   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   97810    75.00
   15722   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   97811    60.00
   15723   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   99213   127.00
   15724   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   97032   120.00
   15725   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   20552   200.00
   15726   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   97810    75.00
   15727   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   97811    60.00
   15728   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   A9150    50.00
   15729   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   97032   120.00
   15730   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   97016   125.62
   15731   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   20552   200.00
   15732   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   97810    75.00
   15733   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   97811    60.00
   15734   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   A9150    50.00
   15735   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   5/30/2017   99213   127.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 123 of
                                      184
   15736   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   97032   120.00
   15737   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   97016   125.62
   15738   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   20552   200.00
   15739   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   97810    75.00
   15740   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   97811    60.00
   15741   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   A9150    50.00
   15742   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   76140    40.00
   15743   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   97032    60.00
   15744   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   97016   125.62
   15745   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   20552   200.00
   15746   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   97810    75.00
   15747   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   97811    60.00
   15748   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   A9150    50.00
   15749   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   97032   120.00
   15750   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   97016   125.62
   15751   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   20552   200.00
   15752   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   97810    75.00
   15753   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   97811    60.00
   15754   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   5/30/2017   A9150    50.00
   15755   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    99204   350.00
   15756   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    99401    50.00
   15757   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97035   120.00
   15758   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97032   120.00
   15759   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140    84.00
   15760   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140   168.00
   15761   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97035   120.00
   15762   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97032   120.00
   15763   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140    84.00
   15764   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140   168.00
   15765   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97035   120.00
   15766   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97032   120.00
   15767   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140    84.00
   15768   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140   168.00
   15769   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97035   120.00
   15770   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97032   120.00
   15771   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140    84.00
   15772   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140   168.00
   15773   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97035   120.00
   15774   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97032   120.00
   15775   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140    84.00
   15776   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140   168.00
   15777   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97035   120.00
   15778   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97032   120.00
   15779   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97035   120.00
   15780   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97032   120.00
   15781   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140   168.00
   15782   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140    84.00
   15783   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140   168.00
   15784   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97035   120.00
   15785   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97032   120.00
   15786   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140    84.00
   15787   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140   168.00
   15788   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    99401    50.00
   15789   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97035   120.00
   15790   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97032   120.00
   15791   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140    84.00
   15792   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140   168.00
   15793   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97035   120.00
   15794   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97032   120.00
   15795   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140    84.00
   15796   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140   168.00
   15797   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97035   120.00
   15798   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97032   120.00
   15799   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140    84.00
   15800   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140   168.00
   15801   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97035   120.00
   15802   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97032   120.00
   15803   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140    84.00
   15804   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140   168.00
   15805   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97035   120.00
   15806   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97032   120.00
   15807   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140    84.00
   15808   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140   168.00
   15809   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97035   120.00
   15810   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97032   120.00
   15811   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140    84.00
   15812   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140   168.00
   15813   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97035   120.00
   15814   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97032   120.00
   15815   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140    84.00
   15816   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140   168.00
   15817   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97035   120.00
   15818   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97032   120.00
   15819   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    97140   168.00
   15820   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    99205   475.00
   15821   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    76140    40.00
   15822   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    72040   203.75
   15823   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    72100   196.09
   15824   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    99203   325.00
   15825   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    98940    72.00
   15826   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    99203   325.00
   15827   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014     Bill   6/8/2017    98940    72.00
   15828   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   6/8/2017    99205   600.00
   15829   Miami   Medical   Group,   Inc   0084605500101030   1/25/2017    Bill   6/8/2017    76140    40.00
   15830   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   6/12/2017   97035   120.00
   15831   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   6/12/2017   97032   120.00
   15832   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   6/12/2017   97140   168.00
   15833   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   6/12/2017   97140   168.00
   15834   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97035   120.00
   15835   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97032   120.00
   15836   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15837   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15838   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97035   120.00
   15839   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97032   120.00
   15840   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15841   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15842   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97035   120.00
   15843   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97032   120.00
   15844   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15845   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15846   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97035   120.00
   15847   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97032   120.00
   15848   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15849   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15850   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97035   120.00
   15851   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97032   120.00
   15852   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15853   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15854   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97035   120.00
   15855   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97032   120.00
   15856   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15857   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15858   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97035   120.00
   15859   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97032   120.00
   15860   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15861   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15862   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97035   120.00
   15863   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97032   120.00
   15864   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 124 of
                                      184
   15865   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15866   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97035   120.00
   15867   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97032   120.00
   15868   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15869   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15870   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97035   120.00
   15871   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97032   120.00
   15872   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15873   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97140   168.00
   15874   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   99204   350.00
   15875   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97032   120.00
   15876   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97016   125.62
   15877   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97810    75.00
   15878   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97811    60.00
   15879   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   A9150    50.00
   15880   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   A9150    25.00
   15881   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97032   120.00
   15882   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97016   125.62
   15883   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   20552   200.00
   15884   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97810    75.00
   15885   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97811    60.00
   15886   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   A9150    50.00
   15887   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97032   120.00
   15888   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97110   158.00
   15889   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97016   125.62
   15890   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97810    75.00
   15891   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   97811    60.00
   15892   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/12/2017   A9150    50.00
   15893   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   99215   286.00
   15894   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   99215   286.00
   15895   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97035   120.00
   15896   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97032   120.00
   15897   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97140   168.00
   15898   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97035   120.00
   15899   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97032   120.00
   15900   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97140   168.00
   15901   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97035   120.00
   15902   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97032   120.00
   15903   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97140   168.00
   15904   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97035   120.00
   15905   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97032   120.00
   15906   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97140   168.00
   15907   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97035   120.00
   15908   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97032   120.00
   15909   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97140    84.00
   15910   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97140   168.00
   15911   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97035   120.00
   15912   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97032   120.00
   15913   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97140   168.00
   15914   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97140    84.00
   15915   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97140   168.00
   15916   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97140    84.00
   15917   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97035   120.00
   15918   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97032   120.00
   15919   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97140    84.00
   15920   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97140   168.00
   15921   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97035   120.00
   15922   Miami   Medical   Group,   Inc   0359339020101183   11/23/2013   Bill   6/16/2017   97032   120.00
   15923   Miami   Medical   Group,   Inc   0073882570101082   11/7/2013    Bill   6/19/2017   99205   475.00
   15924   Miami   Medical   Group,   Inc   0073882570101082   11/7/2013    Bill   6/19/2017   95831    65.00
   15925   Miami   Medical   Group,   Inc   0073882570101082   11/7/2013    Bill   6/19/2017   95851    60.00
   15926   Miami   Medical   Group,   Inc   0073882570101082   11/7/2013    Bill   6/19/2017   76140    75.00
   15927   Miami   Medical   Group,   Inc   0073882570101082   11/7/2013    Bill   6/19/2017   99205   475.00
   15928   Miami   Medical   Group,   Inc   0073882570101082   11/7/2013    Bill   6/19/2017   95831    65.00
   15929   Miami   Medical   Group,   Inc   0073882570101082   11/7/2013    Bill   6/19/2017   95851    60.00
   15930   Miami   Medical   Group,   Inc   0073882570101082   11/7/2013    Bill   6/19/2017   76140    75.00
   15931   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   6/23/2017   99205   600.00
   15932   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   6/23/2017   76140    40.00
   15933   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   6/23/2017   97035   120.00
   15934   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   6/23/2017   97032   120.00
   15935   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   6/23/2017   97140   168.00
   15936   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   6/23/2017   97035   120.00
   15937   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   6/23/2017   97032   120.00
   15938   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   6/23/2017   97140   168.00
   15939   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/28/2017   97035   120.00
   15940   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/28/2017   97032   120.00
   15941   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/28/2017   97140   168.00
   15942   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/28/2017   97140   168.00
   15943   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/28/2017   97035   120.00
   15944   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/28/2017   97032   120.00
   15945   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/28/2017   97140   168.00
   15946   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/28/2017   97140   168.00
   15947   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/28/2017   97035   120.00
   15948   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/28/2017   97032   120.00
   15949   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/28/2017   97140   168.00
   15950   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/28/2017   97140   168.00
   15951   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/28/2017   97035   120.00
   15952   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/28/2017   97032   120.00
   15953   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/28/2017   97140   168.00
   15954   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   6/28/2017   97140   168.00
   15955   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    97032   120.00
   15956   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    97110   158.00
   15957   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    20552   200.00
   15958   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    97810    75.00
   15959   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    97811    60.00
   15960   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    A9150    50.00
   15961   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    97032   120.00
   15962   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    97016   125.62
   15963   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    20552   200.00
   15964   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    97810    75.00
   15965   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    97811    60.00
   15966   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    A9150    50.00
   15967   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    97032   120.00
   15968   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    97016   125.62
   15969   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    20552   200.00
   15970   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    97810    75.00
   15971   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    97811    60.00
   15972   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    A9150   100.00
   15973   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    99213   127.00
   15974   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    97032   120.00
   15975   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    97016   125.62
   15976   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    97810    75.00
   15977   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    97811    60.00
   15978   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    A9150    50.00
   15979   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/3/2017    A9150    25.00
   15980   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    97035   120.00
   15981   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    97032   120.00
   15982   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    97140   168.00
   15983   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    97140   168.00
   15984   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    A9150    25.00
   15985   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    99213   127.00
   15986   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    97032   120.00
   15987   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    97140    84.00
   15988   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    20552   400.00
   15989   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    97810    75.00
   15990   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    97811    60.00
   15991   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    A9150    50.00
   15992   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    A9150    25.00
   15993   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    A9150    25.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 125 of
                                      184
   15994   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    99213   127.00
   15995   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    97032   120.00
   15996   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    97016   125.62
   15997   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    97810    75.00
   15998   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    97811    60.00
   15999   Miami   Medical   Group,   Inc   0418307130101012   3/8/2017     Bill   7/5/2017    A9150    25.00
   16000   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   7/12/2017   97035   120.00
   16001   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   7/12/2017   97032   120.00
   16002   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   7/12/2017   97140   168.00
   16003   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   7/12/2017   97140   168.00
   16004   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   7/12/2017   99213   127.00
   16005   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97032   120.00
   16006   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97016   125.62
   16007   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   20552   200.00
   16008   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97810    75.00
   16009   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97811    60.00
   16010   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   A9150    50.00
   16011   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97032   120.00
   16012   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   20552   200.00
   16013   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97810    75.00
   16014   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97811    60.00
   16015   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   A9150    50.00
   16016   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97032   120.00
   16017   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   20552   200.00
   16018   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97810    75.00
   16019   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97811    60.00
   16020   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   A9150    50.00
   16021   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   A9150    25.00
   16022   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97035   120.00
   16023   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97032   120.00
   16024   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97140   168.00
   16025   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97035   120.00
   16026   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97032   120.00
   16027   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97140   168.00
   16028   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97140   168.00
   16029   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97035   120.00
   16030   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97032   120.00
   16031   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97140   168.00
   16032   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97140   168.00
   16033   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97035   120.00
   16034   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97032   120.00
   16035   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97140   168.00
   16036   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97140   168.00
   16037   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97035   120.00
   16038   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97032   120.00
   16039   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97140   168.00
   16040   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97140   168.00
   16041   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97035   120.00
   16042   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97032   120.00
   16043   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97140   168.00
   16044   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97140   168.00
   16045   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97035   120.00
   16046   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97032   120.00
   16047   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97140   168.00
   16048   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017     Bill   7/27/2017   97140   168.00
   16049   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16050   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16051   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97035   120.00
   16052   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97032   120.00
   16053   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16054   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16055   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97022    58.00
   16056   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97035   120.00
   16057   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97032   120.00
   16058   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97022    58.00
   16059   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16060   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16061   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97035   180.00
   16062   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97032   120.00
   16063   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97022    58.00
   16064   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16065   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16066   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97035   120.00
   16067   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97032   120.00
   16068   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97022    58.00
   16069   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16070   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16071   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97035   120.00
   16072   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97032   120.00
   16073   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16074   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16075   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97022    58.00
   16076   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    99213   127.00
   16077   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    99203   325.00
   16078   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    72040   203.75
   16079   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    72070   202.22
   16080   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    72100   196.09
   16081   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    73030   179.24
   16082   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    73620   133.28
   16083   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97035   120.00
   16084   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97032   120.00
   16085   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97022    58.00
   16086   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16087   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16088   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97035   120.00
   16089   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97032   120.00
   16090   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97022    58.00
   16091   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16092   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16093   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97035   120.00
   16094   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97032   120.00
   16095   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97022    58.00
   16096   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16097   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16098   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97035   120.00
   16099   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97032   120.00
   16100   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97022    58.00
   16101   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16102   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16103   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97035   120.00
   16104   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97032   120.00
   16105   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97022    58.00
   16106   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16107   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16108   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97035   120.00
   16109   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97032   120.00
   16110   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97022    58.00
   16111   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16112   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16113   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    99214   192.00
   16114   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97035   120.00
   16115   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97032   120.00
   16116   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97022    58.00
   16117   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16118   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16119   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97035   120.00
   16120   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97932      -
   16121   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97022    58.00
   16122   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 126 of
                                      184
   16123   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16124   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97035   120.00
   16125   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97032   120.00
   16126   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97022    58.00
   16127   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16128   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16129   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97022    58.00
   16130   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97035   120.00
   16131   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97032   120.00
   16132   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16133   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97140   168.00
   16134   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97035   120.00
   16135   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97032   120.00
   16136   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017    Bill   8/2/2017    97022    58.00
   16137   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/4/2017    97035   120.00
   16138   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/4/2017    97032   120.00
   16139   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/4/2017    97140   168.00
   16140   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/4/2017    97035   120.00
   16141   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/4/2017    97032   120.00
   16142   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/4/2017    97140   168.00
   16143   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/4/2017    97035   120.00
   16144   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/4/2017    97032   120.00
   16145   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/4/2017    97140   168.00
   16146   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/4/2017    97035   120.00
   16147   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/4/2017    97032   120.00
   16148   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/4/2017    97140   168.00
   16149   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/4/2017    97035   120.00
   16150   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/4/2017    97032   120.00
   16151   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/4/2017    97140   168.00
   16152   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/11/2017   97035   120.00
   16153   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/11/2017   97032   120.00
   16154   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/11/2017   97140   168.00
   16155   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/11/2017   99215   286.00
   16156   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/11/2017   95851    60.00
   16157   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/11/2017   95831    65.00
   16158   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017     Bill   8/11/2017   76140    40.00
   16159   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   8/17/2017   97035   120.00
   16160   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   8/17/2017   97032   120.00
   16161   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   8/17/2017   97140   168.00
   16162   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   8/17/2017   97140   168.00
   16163   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   8/17/2017   99213   127.00
   16164   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   8/17/2017   98940    72.00
   16165   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   99203   325.00
   16166   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   71100   212.94
   16167   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   73030   358.48
   16168   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97035   120.00
   16169   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97032   120.00
   16170   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16171   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16172   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97035   120.00
   16173   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97032   120.00
   16174   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16175   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16176   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97035   120.00
   16177   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97032   120.00
   16178   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16179   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16180   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97035   120.00
   16181   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97032   120.00
   16182   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16183   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16184   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97035   120.00
   16185   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97032   120.00
   16186   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16187   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16188   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97035   120.00
   16189   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97032   120.00
   16190   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16191   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16192   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97035   120.00
   16193   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97032   120.00
   16194   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16195   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16196   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97035   120.00
   16197   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97032   120.00
   16198   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16199   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16200   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97035   120.00
   16201   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97032   120.00
   16202   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16203   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16204   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97035   120.00
   16205   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97032   120.00
   16206   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16207   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16208   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97035   120.00
   16209   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97032   120.00
   16210   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16211   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16212   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   99213   127.00
   16213   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   99205   475.00
   16214   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   76140    40.00
   16215   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   95851    60.00
   16216   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   95831    65.00
   16217   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97035   120.00
   16218   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97032   120.00
   16219   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97018   100.00
   16220   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16221   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16222   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   72040   203.75
   16223   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   72070   202.22
   16224   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   72100   196.09
   16225   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   73030   358.48
   16226   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   73140   248.18
   16227   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97035   120.00
   16228   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97032   120.00
   16229   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97018   100.00
   16230   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16231   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16232   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97035   120.00
   16233   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97032   120.00
   16234   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97018   100.00
   16235   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16236   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16237   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97035   120.00
   16238   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97032   120.00
   16239   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97018   100.00
   16240   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16241   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16242   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97035   120.00
   16243   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97032   120.00
   16244   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16245   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16246   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97018   100.00
   16247   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97035   120.00
   16248   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97032   120.00
   16249   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16250   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97140   168.00
   16251   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   8/23/2017   97018    50.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 127 of
                                      184
   16252   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97035   120.00
   16253   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97032   120.00
   16254   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97018   100.00
   16255   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16256   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16257   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97035   120.00
   16258   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97032   120.00
   16259   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97018   100.00
   16260   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16261   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16262   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97035   120.00
   16263   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97032   120.00
   16264   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97018   100.00
   16265   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16266   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16267   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97035   120.00
   16268   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97032   120.00
   16269   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97018   100.00
   16270   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16271   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   99203   325.00
   16272   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97035   120.00
   16273   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97032   120.00
   16274   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16275   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16276   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97018   100.00
   16277   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16278   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97035   120.00
   16279   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97032   120.00
   16280   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97018   100.00
   16281   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16282   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16283   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97035   120.00
   16284   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97032   120.00
   16285   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97018   100.00
   16286   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16287   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16288   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97035   120.00
   16289   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97032   120.00
   16290   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16291   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16292   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97018   100.00
   16293   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97035   120.00
   16294   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97032   120.00
   16295   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16296   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16297   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97018   100.00
   16298   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   99213   127.00
   16299   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   98941    90.00
   16300   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97035   120.00
   16301   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97032   120.00
   16302   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97018   100.00
   16303   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16304   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   97140   168.00
   16305   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   99205   475.00
   16306   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   76140    40.00
   16307   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   95851    60.00
   16308   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   8/23/2017   95831    65.00
   16309   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97035   120.00
   16310   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97032   120.00
   16311   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97022    58.00
   16312   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16313   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16314   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97035   120.00
   16315   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97032   120.00
   16316   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97022    58.00
   16317   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16318   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16319   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97035   120.00
   16320   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97032   120.00
   16321   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16322   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16323   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97022    58.00
   16324   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97035   120.00
   16325   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97032   120.00
   16326   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16327   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16328   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97035   120.00
   16329   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97032   120.00
   16330   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16331   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16332   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97022    58.00
   16333   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97035   120.00
   16334   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97032   120.00
   16335   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97022    58.00
   16336   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16337   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16338   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97035   120.00
   16339   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97032   120.00
   16340   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97022    58.00
   16341   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16342   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16343   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97035   120.00
   16344   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97032   120.00
   16345   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16346   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16347   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97022    58.00
   16348   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97035   120.00
   16349   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97032   120.00
   16350   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97022    58.00
   16351   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16352   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/25/2017   97140   168.00
   16353   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   99203   325.00
   16354   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97035   120.00
   16355   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97032   120.00
   16356   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97140   168.00
   16357   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97140   168.00
   16358   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97035   120.00
   16359   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97032   120.00
   16360   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97140   168.00
   16361   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97140   168.00
   16362   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   72040   203.75
   16363   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   72070   202.22
   16364   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   72100   196.09
   16365   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   70250   200.69
   16366   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97035   120.00
   16367   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97032   120.00
   16368   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97140   168.00
   16369   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97140   168.00
   16370   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97035   120.00
   16371   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97032   120.00
   16372   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97140   168.00
   16373   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97140   168.00
   16374   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   99212    90.00
   16375   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97035   120.00
   16376   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97032   120.00
   16377   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97140   168.00
   16378   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97140   168.00
   16379   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97140   168.00
   16380   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 128 of
                                      184
   16381   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97035   120.00
   16382   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97032   120.00
   16383   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97035   120.00
   16384   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97032   120.00
   16385   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97140   168.00
   16386   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97140   168.00
   16387   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97035   120.00
   16388   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97032   120.00
   16389   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97140   168.00
   16390   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/25/2017   97140   168.00
   16391   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   8/25/2017   99215   286.00
   16392   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   8/25/2017   76140    40.00
   16393   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   8/25/2017   95851    60.00
   16394   Miami   Medical   Group,   Inc   0551992400101045   1/1/2017    Bill   8/25/2017   95831    65.00
   16395   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16396   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97035   120.00
   16397   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97032   120.00
   16398   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16399   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16400   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97035   120.00
   16401   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97032   120.00
   16402   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16403   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16404   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97035   120.00
   16405   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97032   120.00
   16406   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16407   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16408   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97032   120.00
   16409   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16410   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16411   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97035   120.00
   16412   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97032   120.00
   16413   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16414   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16415   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   99214   192.00
   16416   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   76140    40.00
   16417   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97035   120.00
   16418   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97032   120.00
   16419   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16420   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16421   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97035   120.00
   16422   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97032   120.00
   16423   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16424   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16425   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97035   120.00
   16426   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97032   120.00
   16427   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16428   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16429   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97035   120.00
   16430   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97032   120.00
   16431   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16432   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16433   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97035   120.00
   16434   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97032   120.00
   16435   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16436   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16437   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97035   120.00
   16438   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97032   120.00
   16439   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16440   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16441   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97035   120.00
   16442   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97032   120.00
   16443   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16444   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   99203   325.00
   16445   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97035   120.00
   16446   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97032   120.00
   16447   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16448   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16449   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   72040   203.75
   16450   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   72100   196.09
   16451   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97035   120.00
   16452   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97032   120.00
   16453   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16454   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16455   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97035   120.00
   16456   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97032   120.00
   16457   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16458   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16459   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97035   120.00
   16460   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97032   120.00
   16461   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16462   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16463   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97035   120.00
   16464   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97032   120.00
   16465   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16466   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97140   168.00
   16467   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   8/28/2017   97035   120.00
   16468   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   99203   325.00
   16469   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   72070   202.22
   16470   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   72100   196.09
   16471   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16472   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16473   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16474   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97112    79.00
   16475   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16476   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16477   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16478   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16479   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16480   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16481   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16482   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16483   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16484   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16485   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16486   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16487   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16488   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16489   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16490   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16491   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16492   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16493   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16494   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16495   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16496   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16497   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16498   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97112    79.00
   16499   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16500   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16501   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16502   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97112    79.00
   16503   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16504   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16505   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16506   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16507   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   99213   127.00
   16508   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16509   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 129 of
                                      184
   16510   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16511   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16512   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16513   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16514   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16515   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16516   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16517   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16518   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16519   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16520   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16521   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16522   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16523   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16524   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16525   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16526   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16527   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16528   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16529   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16530   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16531   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16532   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16533   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16534   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16535   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16536   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16537   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16538   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16539   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16540   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16541   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16542   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16543   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16544   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16545   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16546   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16547   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16548   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16549   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16550   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16551   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16552   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16553   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16554   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16555   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16556   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   99213   127.00
   16557   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16558   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16559   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16560   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16561   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97035   120.00
   16562   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97032   120.00
   16563   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16564   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   8/28/2017   97140   168.00
   16565   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/31/2017   99205   600.00
   16566   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   8/31/2017   76140    40.00
   16567   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97035   120.00
   16568   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97032   120.00
   16569   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16570   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16571   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97035   120.00
   16572   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97032   120.00
   16573   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16574   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16575   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97035   120.00
   16576   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97032   120.00
   16577   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16578   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16579   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97035   120.00
   16580   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97032   120.00
   16581   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16582   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16583   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97035   120.00
   16584   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97032   120.00
   16585   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16586   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16587   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97035   120.00
   16588   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97032   120.00
   16589   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16590   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16591   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    99214   192.00
   16592   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97035   120.00
   16593   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97032   120.00
   16594   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16595   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16596   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97035   120.00
   16597   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97032   120.00
   16598   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16599   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16600   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97035   120.00
   16601   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97032   120.00
   16602   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16603   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/1/2017    97140   168.00
   16604   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97035   120.00
   16605   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97032   120.00
   16606   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97140   168.00
   16607   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97140   168.00
   16608   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    99204   350.00
   16609   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    76140    40.00
   16610   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97032   120.00
   16611   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97140    84.00
   16612   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97016   125.62
   16613   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97810    75.00
   16614   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97811    60.00
   16615   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    A9150    50.00
   16616   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97032   120.00
   16617   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97140    84.00
   16618   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97140    84.00
   16619   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97810    75.00
   16620   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97811    60.00
   16621   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97016   125.62
   16622   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97032   120.00
   16623   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97140    84.00
   16624   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97140    84.00
   16625   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97810    75.00
   16626   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97811    60.00
   16627   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97016   125.62
   16628   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97032   120.00
   16629   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97140    84.00
   16630   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97140    84.00
   16631   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97810    75.00
   16632   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/5/2017    97811    60.00
   16633   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    97035   120.00
   16634   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    97032   120.00
   16635   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    97140    84.00
   16636   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    97140    84.00
   16637   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    99215   286.00
   16638   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    76140    40.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 130 of
                                      184
   16639   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    97032   120.00
   16640   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    20552   200.00
   16641   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    97810    75.00
   16642   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    97811    60.00
   16643   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    A9150    50.00
   16644   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    97032   120.00
   16645   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    20552   200.00
   16646   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    97810    75.00
   16647   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    97811    60.00
   16648   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    A9150    50.00
   16649   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    97032   120.00
   16650   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    20552   200.00
   16651   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    97810    75.00
   16652   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    97811    60.00
   16653   Miami   Medical   Group,   Inc   0177980090101148   3/2/2017    Bill   9/5/2017    99213   127.00
   16654   Miami   Medical   Group,   Inc   0462688730101048   3/7/2014    Bill   9/5/2017    99203   325.00
   16655   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    99203   325.00
   16656   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    72040   203.75
   16657   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    72070   202.22
   16658   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    72100   196.09
   16659   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    73560   156.26
   16660   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16661   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16662   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16663   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16664   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16665   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16666   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16667   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16668   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16669   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16670   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16671   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16672   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16673   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16674   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16675   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16676   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16677   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16678   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16679   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16680   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16681   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16682   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16683   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16684   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    99212    90.00
   16685   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    98941    90.00
   16686   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16687   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16688   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16689   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16690   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16691   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16692   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16693   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16694   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16695   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16696   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16697   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16698   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16699   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16700   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16701   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16702   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16703   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16704   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16705   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16706   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16707   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16708   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16709   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16710   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16711   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16712   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16713   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16714   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16715   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16716   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16717   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16718   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16719   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16720   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16721   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16722   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16723   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16724   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16725   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16726   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16727   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16728   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16729   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16730   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97035   120.00
   16731   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97032   120.00
   16732   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16733   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   9/9/2017    97140   168.00
   16734   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/14/2017   99205   475.00
   16735   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/14/2017   76140    40.00
   16736   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/14/2017   95851    60.00
   16737   Miami   Medical   Group,   Inc   0419870360101050   5/23/2017   Bill   9/14/2017   95831    65.00
   16738   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   99213   127.00
   16739   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97035   120.00
   16740   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97032   120.00
   16741   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97140   168.00
   16742   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97140   168.00
   16743   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97035   120.00
   16744   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97032   120.00
   16745   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97140   168.00
   16746   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97140   168.00
   16747   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97035   120.00
   16748   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97032   120.00
   16749   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97140   168.00
   16750   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97140   168.00
   16751   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97035   120.00
   16752   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97032   120.00
   16753   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97140   168.00
   16754   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97140   168.00
   16755   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97035   120.00
   16756   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97032   120.00
   16757   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97140   168.00
   16758   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97140   168.00
   16759   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97035   120.00
   16760   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97032   120.00
   16761   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97140   168.00
   16762   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97140   168.00
   16763   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97035   120.00
   16764   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97032   120.00
   16765   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97140   168.00
   16766   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/16/2017   97140   168.00
   16767   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 131 of
                                      184
   16768   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97032   120.00
   16769   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97018   100.00
   16770   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16771   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16772   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97035   120.00
   16773   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97032   120.00
   16774   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97018   100.00
   16775   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16776   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16777   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97035   120.00
   16778   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97032   120.00
   16779   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97018   100.00
   16780   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16781   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16782   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    99212    90.00
   16783   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97035   120.00
   16784   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97032   120.00
   16785   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97018   100.00
   16786   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16787   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16788   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97035   120.00
   16789   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97032   120.00
   16790   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97018   100.00
   16791   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16792   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16793   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97035   120.00
   16794   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97032   120.00
   16795   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97018   100.00
   16796   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16797   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16798   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97035   120.00
   16799   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97032   120.00
   16800   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97018   100.00
   16801   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16802   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16803   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97035   120.00
   16804   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97032   120.00
   16805   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97022   116.00
   16806   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16807   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16808   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97035   120.00
   16809   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97032   120.00
   16810   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97018   100.00
   16811   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16812   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   9/18/2017    97140   168.00
   16813   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97035   120.00
   16814   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97032   120.00
   16815   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97022    58.00
   16816   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97140   168.00
   16817   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97140   168.00
   16818   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97035   120.00
   16819   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97032   120.00
   16820   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97022    58.00
   16821   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97140   168.00
   16822   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97140   168.00
   16823   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97035   120.00
   16824   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97032   120.00
   16825   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97022    58.00
   16826   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97140   168.00
   16827   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97140   168.00
   16828   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97035   120.00
   16829   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97032   120.00
   16830   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97022    58.00
   16831   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97140   168.00
   16832   Miami   Medical   Group,   Inc   0548650890101018   5/26/2017   Bill   9/21/2017    97140   168.00
   16833   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97035   120.00
   16834   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97032   120.00
   16835   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16836   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16837   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97035   120.00
   16838   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97032   120.00
   16839   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16840   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16841   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97035   120.00
   16842   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97032   120.00
   16843   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16844   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16845   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97035   120.00
   16846   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97032   120.00
   16847   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16848   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16849   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97035   120.00
   16850   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97032   120.00
   16851   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16852   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16853   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97035   120.00
   16854   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97032   120.00
   16855   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16856   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16857   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97035   120.00
   16858   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97032   120.00
   16859   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16860   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16861   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97035   120.00
   16862   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97032   120.00
   16863   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16864   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16865   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97035   120.00
   16866   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97032   120.00
   16867   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16868   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   9/25/2017    97140   168.00
   16869   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/25/2017    97035   120.00
   16870   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/25/2017    97032   120.00
   16871   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/25/2017    97140   168.00
   16872   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/25/2017    97140   168.00
   16873   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/25/2017    99214   192.00
   16874   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/25/2017    97035   120.00
   16875   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/25/2017    97032   120.00
   16876   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/25/2017    97140   168.00
   16877   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/25/2017    97140    84.00
   16878   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/25/2017    97032   120.00
   16879   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/25/2017    97140    84.00
   16880   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/25/2017    97140    84.00
   16881   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/25/2017    97810    75.00
   16882   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017   Bill   9/25/2017    97811    60.00
   16883   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   9/28/2017    97035   120.00
   16884   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   9/28/2017    97032   120.00
   16885   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   9/28/2017    97140   168.00
   16886   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   9/28/2017    97112    79.00
   16887   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   9/28/2017    97035   120.00
   16888   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   9/28/2017    97032   120.00
   16889   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   9/28/2017    97140   168.00
   16890   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   9/28/2017    97140   168.00
   16891   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   10/3/2017    97035   120.00
   16892   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   10/3/2017    97032   120.00
   16893   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   10/3/2017    97140   168.00
   16894   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017   Bill   10/3/2017    97140   168.00
   16895   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97035   120.00
   16896   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 132 of
                                      184
   16897   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97140   168.00
   16898   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97140   168.00
   16899   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97035   120.00
   16900   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97032   120.00
   16901   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97140   168.00
   16902   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97140   168.00
   16903   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97018   100.00
   16904   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97035   120.00
   16905   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97032   120.00
   16906   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97140   168.00
   16907   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97140   168.00
   16908   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97035   120.00
   16909   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97032   120.00
   16910   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97140   168.00
   16911   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97140   168.00
   16912   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97035   120.00
   16913   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97032   120.00
   16914   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97140   168.00
   16915   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97140   168.00
   16916   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97035   120.00
   16917   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97032   120.00
   16918   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97140   168.00
   16919   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97140   168.00
   16920   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97035   120.00
   16921   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97032   120.00
   16922   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97140   168.00
   16923   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017   Bill   10/13/2017   97140   168.00
   16924   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   10/13/2017   99205   475.00
   16925   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   10/13/2017   76140    40.00
   16926   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   10/13/2017   95851    60.00
   16927   Miami   Medical   Group,   Inc   0184890530101122   6/22/2017   Bill   10/13/2017   95831    65.00
   16928   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16929   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   16930   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   16931   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140    84.00
   16932   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16933   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   99203   325.00
   16934   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   72040   203.75
   16935   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   72070   202.22
   16936   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   72100   196.09
   16937   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   73560   312.52
   16938   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   16939   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   16940   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16941   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16942   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   16943   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   16944   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16945   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16946   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   99212    90.00
   16947   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   76140    40.00
   16948   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   73140   124.09
   16949   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   16950   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   16951   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16952   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16953   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   16954   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   16955   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16956   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16957   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   16958   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   16959   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16960   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16961   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   16962   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   16963   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16964   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97112    79.00
   16965   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   16966   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   16967   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16968   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16969   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   16970   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   16971   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16972   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16973   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   99213   127.00
   16974   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   98941    90.00
   16975   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   16976   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   16977   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16978   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16979   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   16980   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   16981   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97018    50.00
   16982   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16983   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16984   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   16985   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   16986   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97018    50.00
   16987   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16988   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16989   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   16990   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   16991   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97018    50.00
   16992   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16993   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   16994   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   16995   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97018    50.00
   16996   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16997   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   16998   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   16999   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   17000   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   17001   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   17002   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   17003   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   17004   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   17005   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   17006   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97018    50.00
   17007   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   17008   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   17009   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97018    50.00
   17010   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   17011   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   17012   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   17013   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   17014   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97018    50.00
   17015   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   17016   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   17017   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97035   120.00
   17018   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97032   120.00
   17019   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97018    50.00
   17020   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   17021   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   97140   168.00
   17022   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   99212    90.00
   17023   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017   Bill   10/19/2017   98941    90.00
   17024   Miami   Medical   Group,   Inc   0595129400101026   8/23/2017   Bill   10/19/2017   99205   475.00
   17025   Miami   Medical   Group,   Inc   0595129400101026   8/23/2017   Bill   10/19/2017   76140    40.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 133 of
                                      184
   17026   Miami   Medical   Group,   Inc   0595129400101026   8/23/2017    Bill   10/19/2017   95831    65.00
   17027   Miami   Medical   Group,   Inc   0595129400101026   8/23/2017    Bill   10/19/2017   95851    60.00
   17028   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   10/20/2017   99215   286.00
   17029   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   10/20/2017   76140    40.00
   17030   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   10/20/2017   95831    65.00
   17031   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   10/20/2017   95851    60.00
   17032   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   10/20/2017   99215   286.00
   17033   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   10/20/2017   76140    40.00
   17034   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   10/20/2017   95851    60.00
   17035   Miami   Medical   Group,   Inc   0112292680101373   6/18/2017    Bill   10/20/2017   95831    65.00
   17036   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   10/24/2017   97035   120.00
   17037   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   10/24/2017   97032   120.00
   17038   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   10/24/2017   97140   168.00
   17039   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   10/24/2017   97140    84.00
   17040   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   10/24/2017   97035   120.00
   17041   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   10/24/2017   97032   120.00
   17042   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   10/24/2017   97140   168.00
   17043   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   10/24/2017   97140    84.00
   17044   Miami   Medical   Group,   Inc   0559339300101018   6/23/2017    Bill   10/26/2017   99205   475.00
   17045   Miami   Medical   Group,   Inc   0559339300101018   6/23/2017    Bill   10/26/2017   76140    40.00
   17046   Miami   Medical   Group,   Inc   0559339300101018   6/23/2017    Bill   10/26/2017   95831    65.00
   17047   Miami   Medical   Group,   Inc   0559339300101018   6/23/2017    Bill   10/26/2017   95851    60.00
   17048   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97035   120.00
   17049   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97032   120.00
   17050   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97140   168.00
   17051   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97140   168.00
   17052   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97035   120.00
   17053   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97032   120.00
   17054   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97140   168.00
   17055   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97140   168.00
   17056   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97035   120.00
   17057   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97032   120.00
   17058   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97140   168.00
   17059   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97140   168.00
   17060   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97035   120.00
   17061   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97032   120.00
   17062   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97140   168.00
   17063   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97140   168.00
   17064   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97035   120.00
   17065   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97032   120.00
   17066   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97140   168.00
   17067   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97140   168.00
   17068   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97035   120.00
   17069   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97032   120.00
   17070   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97140   168.00
   17071   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97140   168.00
   17072   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97035   120.00
   17073   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97032   120.00
   17074   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97140   168.00
   17075   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97140   168.00
   17076   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97035   120.00
   17077   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97032   120.00
   17078   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97140   168.00
   17079   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   10/30/2017   97140   168.00
   17080   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   10/30/2017   99212    90.00
   17081   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   10/30/2017   97035   120.00
   17082   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   10/30/2017   97032   120.00
   17083   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   10/30/2017   97140   168.00
   17084   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   10/30/2017   97140   168.00
   17085   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   10/30/2017   97035   120.00
   17086   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   10/30/2017   97032   120.00
   17087   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   10/30/2017   97140   168.00
   17088   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   10/30/2017   97140   168.00
   17089   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/6/2017    99213   127.00
   17090   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/6/2017    97032   120.00
   17091   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/6/2017    97140    84.00
   17092   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/6/2017    97140    84.00
   17093   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/6/2017    97810    75.00
   17094   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/6/2017    97811    60.00
   17095   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/6/2017    A9150    50.00
   17096   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/6/2017    97032   120.00
   17097   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/6/2017    97140    84.00
   17098   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/6/2017    97140    84.00
   17099   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/6/2017    97810    75.00
   17100   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/6/2017    97811    60.00
   17101   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    99213   127.00
   17102   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97035   120.00
   17103   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97032   120.00
   17104   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97018    50.00
   17105   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97140   168.00
   17106   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97140   168.00
   17107   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97035   120.00
   17108   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97032   120.00
   17109   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97018    50.00
   17110   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97140   168.00
   17111   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97140   168.00
   17112   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97035   120.00
   17113   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97032   120.00
   17114   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97018    50.00
   17115   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97140   168.00
   17116   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97140   168.00
   17117   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97035   120.00
   17118   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97032   120.00
   17119   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97018    50.00
   17120   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97140   168.00
   17121   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/6/2017    97140   168.00
   17122   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/8/2017    99205   600.00
   17123   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/8/2017    76140    40.00
   17124   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   11/9/2017    99205   600.00
   17125   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   11/9/2017    76140    40.00
   17126   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   11/9/2017    97035   120.00
   17127   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   11/9/2017    97032   120.00
   17128   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   11/9/2017    97140   168.00
   17129   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   11/9/2017    97140   168.00
   17130   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97035   120.00
   17131   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97032   120.00
   17132   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97140   168.00
   17133   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97140   168.00
   17134   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   99214   192.00
   17135   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97035   120.00
   17136   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97032   120.00
   17137   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97140   168.00
   17138   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97140   168.00
   17139   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97035   120.00
   17140   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97032   120.00
   17141   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97140   168.00
   17142   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97140   168.00
   17143   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97035   120.00
   17144   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97032   120.00
   17145   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97140   168.00
   17146   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97140   168.00
   17147   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97035   120.00
   17148   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97032   120.00
   17149   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97140   168.00
   17150   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97140   168.00
   17151   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97035   120.00
   17152   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97032   120.00
   17153   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97140   168.00
   17154   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   11/13/2017   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 134 of
                                      184
   17155   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/15/2017   97035   120.00
   17156   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/15/2017   97032   120.00
   17157   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/15/2017   97018    50.00
   17158   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/15/2017   97140   168.00
   17159   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/15/2017   97140   168.00
   17160   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/15/2017   97035   120.00
   17161   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/15/2017   97032   120.00
   17162   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/15/2017   97140   168.00
   17163   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/15/2017   97140   168.00
   17164   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   11/15/2017   99213   127.00
   17165   Miami   Medical   Group,   Inc   0497195310101058   12/21/2016   Bill   11/22/2017   99215   286.00
   17166   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   11/24/2017   99203   325.00
   17167   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   11/24/2017   72040   203.75
   17168   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   11/24/2017   72070   202.22
   17169   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   11/24/2017   72100   196.09
   17170   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   11/24/2017   97035   120.00
   17171   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   11/24/2017   97032   120.00
   17172   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   11/24/2017   97140   168.00
   17173   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   11/24/2017   97140   168.00
   17174   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   11/24/2017   97035   120.00
   17175   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   11/24/2017   97032   120.00
   17176   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   11/24/2017   97140   168.00
   17177   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   11/24/2017   97140   168.00
   17178   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   11/24/2017   97035   120.00
   17179   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   11/24/2017   97032   120.00
   17180   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   11/24/2017   97140   168.00
   17181   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   11/24/2017   97140   168.00
   17182   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97035   120.00
   17183   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97032   120.00
   17184   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97140   168.00
   17185   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97140    84.00
   17186   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97035   120.00
   17187   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97032   120.00
   17188   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97140   168.00
   17189   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97112    79.00
   17190   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   99214   192.00
   17191   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97035   120.00
   17192   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97032   120.00
   17193   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97140   168.00
   17194   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97112    79.00
   17195   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97035   120.00
   17196   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97032   120.00
   17197   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97140   168.00
   17198   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97112    79.00
   17199   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97035   120.00
   17200   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97032   120.00
   17201   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97140   168.00
   17202   Miami   Medical   Group,   Inc   0131486900101331   6/20/2017    Bill   11/24/2017   97112    79.00
   17203   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   11/24/2017   99205   475.00
   17204   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   11/24/2017   76140    40.00
   17205   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   11/24/2017   95851    60.00
   17206   Miami   Medical   Group,   Inc   0457185350101033   6/29/2017    Bill   11/24/2017   95831    65.00
   17207   Miami   Medical   Group,   Inc   0595129400101026   8/23/2017    Bill   11/25/2017   99205   600.00
   17208   Miami   Medical   Group,   Inc   0595129400101026   8/23/2017    Bill   11/25/2017   76140    40.00
   17209   Miami   Medical   Group,   Inc   0536424180101029   7/5/2017     Bill   12/1/2017    99205   475.00
   17210   Miami   Medical   Group,   Inc   0536424180101029   7/5/2017     Bill   12/1/2017    76140    40.00
   17211   Miami   Medical   Group,   Inc   0536424180101029   7/5/2017     Bill   12/1/2017    95831    65.00
   17212   Miami   Medical   Group,   Inc   0536424180101029   7/5/2017     Bill   12/1/2017    95851    60.00
   17213   Miami   Medical   Group,   Inc   0536424180101029   7/5/2017     Bill   12/1/2017    99205   475.00
   17214   Miami   Medical   Group,   Inc   0536424180101029   7/5/2017     Bill   12/1/2017    76140    40.00
   17215   Miami   Medical   Group,   Inc   0536424180101029   7/5/2017     Bill   12/1/2017    95831    65.00
   17216   Miami   Medical   Group,   Inc   0536424180101029   7/5/2017     Bill   12/1/2017    95851    60.00
   17217   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   12/8/2017    97035   120.00
   17218   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   12/8/2017    97032   120.00
   17219   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   12/8/2017    97140   168.00
   17220   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   12/8/2017    97140   168.00
   17221   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   12/8/2017    97035   120.00
   17222   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   12/8/2017    97032   120.00
   17223   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   12/8/2017    97140   168.00
   17224   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   12/8/2017    97140   168.00
   17225   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   12/8/2017    99215   286.00
   17226   Miami   Medical   Group,   Inc   0583688120101016   7/16/2017    Bill   12/8/2017    76140    40.00
   17227   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   12/19/2017   97035   120.00
   17228   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   12/19/2017   97032   120.00
   17229   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   12/19/2017   97140   168.00
   17230   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   12/19/2017   97140   168.00
   17231   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   12/22/2017   97035   120.00
   17232   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   12/22/2017   97032   120.00
   17233   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   12/22/2017   97140   168.00
   17234   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   12/22/2017   97140   168.00
   17235   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   12/22/2017   97035   120.00
   17236   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   12/22/2017   97032   120.00
   17237   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   12/22/2017   97140   168.00
   17238   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   12/22/2017   97112    79.00
   17239   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   12/23/2017   97035   120.00
   17240   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   12/23/2017   97032   120.00
   17241   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   12/23/2017   97140   168.00
   17242   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   12/23/2017   97140   168.00
   17243   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   12/23/2017   97035   120.00
   17244   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   12/23/2017   97032   120.00
   17245   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   12/23/2017   97140   168.00
   17246   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   12/23/2017   97140   168.00
   17247   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   12/23/2017   99213   127.00
   17248   Miami   Medical   Group,   Inc   0123341650101066   9/14/2017    Bill   12/23/2017   98941    90.00
   17249   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   99203   325.00
   17250   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97035   120.00
   17251   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97032   120.00
   17252   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97140   168.00
   17253   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97140   168.00
   17254   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   72040   203.75
   17255   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   72070   202.22
   17256   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   72100   196.09
   17257   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   73080   173.11
   17258   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97035   120.00
   17259   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97032   120.00
   17260   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97140   168.00
   17261   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97140   168.00
   17262   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97035   120.00
   17263   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97032   120.00
   17264   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97140   168.00
   17265   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97140   168.00
   17266   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97035   120.00
   17267   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97140   168.00
   17268   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97035   120.00
   17269   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97032   120.00
   17270   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97140   168.00
   17271   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97140   168.00
   17272   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97035   120.00
   17273   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97140   168.00
   17274   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97035   120.00
   17275   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97032   120.00
   17276   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97140   168.00
   17277   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97140   168.00
   17278   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97035   120.00
   17279   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97032   120.00
   17280   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97140   168.00
   17281   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   12/26/2017   97140   168.00
   17282   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/19/2018    97035   120.00
   17283   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/19/2018    97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 135 of
                                      184
   17284   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/19/2018   97140   168.00
   17285   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/19/2018   97112    79.00
   17286   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/19/2018   97035   120.00
   17287   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/19/2018   97032   120.00
   17288   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/19/2018   97140   168.00
   17289   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/19/2018   97140   168.00
   17290   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/19/2018   97035   120.00
   17291   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/19/2018   97032   120.00
   17292   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/19/2018   97140   168.00
   17293   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/19/2018   97140   168.00
   17294   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   99204   390.00
   17295   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97032   120.00
   17296   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17297   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17298   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97032   120.00
   17299   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17300   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17301   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   72040   203.75
   17302   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   72070   202.22
   17303   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17304   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97032   120.00
   17305   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17306   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   99203   325.00
   17307   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   98940    80.00
   17308   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97035   120.00
   17309   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97032   120.00
   17310   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17311   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17312   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97035   120.00
   17313   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97032   120.00
   17314   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17315   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17316   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97035   120.00
   17317   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97032   120.00
   17318   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17319   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17320   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97035   120.00
   17321   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97032   120.00
   17322   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17323   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17324   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   99213   160.00
   17325   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97035   120.00
   17326   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97032   120.00
   17327   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17328   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17329   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   98940    80.00
   17330   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97035   120.00
   17331   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97032   120.00
   17332   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17333   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   1/29/2018   97140   168.00
   17334   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/30/2018   97035   120.00
   17335   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/30/2018   97032   120.00
   17336   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/30/2018   97140   168.00
   17337   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/30/2018   97140   168.00
   17338   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/30/2018   97035   120.00
   17339   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/30/2018   97032   120.00
   17340   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/30/2018   97140   168.00
   17341   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   1/30/2018   97112    79.00
   17342   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   1/30/2018   97035   120.00
   17343   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   1/30/2018   97032   120.00
   17344   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   1/30/2018   97140   168.00
   17345   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   1/30/2018   97140   168.00
   17346   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   1/30/2018   97035   120.00
   17347   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   1/30/2018   97032   120.00
   17348   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   1/30/2018   97140   168.00
   17349   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   1/30/2018   97140   168.00
   17350   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   1/30/2018   97035   120.00
   17351   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   1/30/2018   97032   120.00
   17352   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   1/30/2018   97140   168.00
   17353   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   1/30/2018   97140   168.00
   17354   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   1/30/2018   99213   127.00
   17355   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   1/30/2018   98941    90.00
   17356   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   2/1/2018    99205   600.00
   17357   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017    Bill   2/1/2018    76140    40.00
   17358   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    99203   325.00
   17359   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    72040   203.75
   17360   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    73030   179.24
   17361   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97035   120.00
   17362   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97032   120.00
   17363   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17364   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17365   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97018    50.00
   17366   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97035   120.00
   17367   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97032   120.00
   17368   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97018    50.00
   17369   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17370   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17371   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97035   120.00
   17372   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97032   120.00
   17373   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17374   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17375   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97018    50.00
   17376   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97035   120.00
   17377   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97032   120.00
   17378   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97018    50.00
   17379   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17380   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17381   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97035   120.00
   17382   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97032   120.00
   17383   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17384   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17385   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97018    50.00
   17386   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97035   120.00
   17387   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97032   120.00
   17388   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97018    50.00
   17389   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17390   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17391   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97035   120.00
   17392   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97032   120.00
   17393   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97018    50.00
   17394   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17395   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17396   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97035   120.00
   17397   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97032   120.00
   17398   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97018    50.00
   17399   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17400   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17401   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97035   120.00
   17402   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97032   120.00
   17403   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97018    50.00
   17404   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17405   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17406   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97035   120.00
   17407   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97032   120.00
   17408   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97018    50.00
   17409   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17410   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17411   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    99213   160.00
   17412   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    76140    40.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 136 of
                                      184
   17413   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97035   120.00
   17414   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97032   120.00
   17415   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97018    50.00
   17416   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17417   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17418   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97035   120.00
   17419   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97032   120.00
   17420   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17421   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17422   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97018    50.00
   17423   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97035   120.00
   17424   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97032   120.00
   17425   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17426   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17427   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97018    50.00
   17428   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97035   120.00
   17429   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97032   120.00
   17430   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97018    50.00
   17431   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17432   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17433   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97035   120.00
   17434   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97032   120.00
   17435   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17436   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17437   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97018    50.00
   17438   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    99212   105.00
   17439   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97035   120.00
   17440   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97032   120.00
   17441   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97018    50.00
   17442   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17443   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17444   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97035   120.00
   17445   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97032   120.00
   17446   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17447   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97140   168.00
   17448   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   2/3/2018    97018    50.00
   17449   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   2/5/2018    99205   475.00
   17450   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   2/5/2018    76140    40.00
   17451   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   2/5/2018    95831    65.00
   17452   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   2/5/2018    95851    60.00
   17453   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17454   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97035   120.00
   17455   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97032   120.00
   17456   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17457   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17458   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97035   120.00
   17459   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97032   120.00
   17460   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17461   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17462   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97035   120.00
   17463   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97032   120.00
   17464   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17465   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17466   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97035   120.00
   17467   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97032   120.00
   17468   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17469   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17470   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97035   120.00
   17471   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97032   120.00
   17472   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17473   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17474   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97035   120.00
   17475   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97032   120.00
   17476   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17477   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17478   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97035   120.00
   17479   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97032   120.00
   17480   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17481   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17482   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   99213   160.00
   17483   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97035   120.00
   17484   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97032   120.00
   17485   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17486   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17487   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   99203   325.00
   17488   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97035   120.00
   17489   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97032   120.00
   17490   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17491   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97112    79.00
   17492   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   72040   203.75
   17493   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   72070   202.22
   17494   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   72100   196.09
   17495   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   73030   179.24
   17496   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   73560   156.26
   17497   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   73080   173.11
   17498   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97035   120.00
   17499   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97032   120.00
   17500   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17501   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97112    79.00
   17502   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97035   120.00
   17503   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97032   120.00
   17504   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   2/12/2018   97140   168.00
   17505   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   2/13/2018   97035   120.00
   17506   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   2/13/2018   97032   120.00
   17507   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   2/13/2018   97140   168.00
   17508   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   2/13/2018   97140   168.00
   17509   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   2/13/2018   99213   127.00
   17510   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   2/13/2018   98940    72.00
   17511   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   2/13/2018   97035   120.00
   17512   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   2/13/2018   97032   120.00
   17513   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   2/13/2018   97140   168.00
   17514   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   2/13/2018   97140   168.00
   17515   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    99205   650.00
   17516   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    76140    40.00
   17517   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    99215   345.00
   17518   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    76140    40.00
   17519   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97035   120.00
   17520   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97032   120.00
   17521   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97018    50.00
   17522   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97140   168.00
   17523   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97140   168.00
   17524   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97035   120.00
   17525   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97032   120.00
   17526   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97018    50.00
   17527   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97140   168.00
   17528   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97140   168.00
   17529   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97035   120.00
   17530   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97032   120.00
   17531   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97018    50.00
   17532   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97140   168.00
   17533   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97140   168.00
   17534   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97035   120.00
   17535   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97032   120.00
   17536   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97018    50.00
   17537   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97140   168.00
   17538   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97140   168.00
   17539   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97035   120.00
   17540   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97032   120.00
   17541   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 137 of
                                      184
   17542   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97140   168.00
   17543   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/2/2018    97018    50.00
   17544   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/12/2018   99203   325.00
   17545   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/12/2018   72040   203.75
   17546   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/12/2018   72070   202.22
   17547   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/12/2018   72100   196.09
   17548   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   3/12/2018   97035   120.00
   17549   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   3/12/2018   97032   120.00
   17550   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   3/12/2018   97140   168.00
   17551   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   3/12/2018   97140   168.00
   17552   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   3/12/2018   97035   120.00
   17553   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   3/12/2018   99213   127.00
   17554   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   3/12/2018   97032   120.00
   17555   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   3/12/2018   97140   168.00
   17556   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   3/12/2018   97140   168.00
   17557   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   3/12/2018   97035   120.00
   17558   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   3/12/2018   97032   120.00
   17559   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   3/12/2018   97140   168.00
   17560   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   3/12/2018   97140   168.00
   17561   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   3/12/2018   99213   127.00
   17562   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   99213   127.00
   17563   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   97035   120.00
   17564   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   97032   120.00
   17565   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   97140   168.00
   17566   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   97140   168.00
   17567   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   97035   120.00
   17568   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   97032   120.00
   17569   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   97140   168.00
   17570   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   97140   168.00
   17571   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   97035   120.00
   17572   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   97032   120.00
   17573   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   97140   168.00
   17574   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   97140   168.00
   17575   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   97035   120.00
   17576   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   97032   120.00
   17577   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   97140   168.00
   17578   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   97140   168.00
   17579   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   99213   127.00
   17580   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   3/13/2018   98940    72.00
   17581   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   95911   700.00
   17582   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   95934   247.08
   17583   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97035   120.00
   17584   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97032   120.00
   17585   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97018    50.00
   17586   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97140   168.00
   17587   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97140   168.00
   17588   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97035   120.00
   17589   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97032   120.00
   17590   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97140   168.00
   17591   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97140   168.00
   17592   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97018    50.00
   17593   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97035   120.00
   17594   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97032   120.00
   17595   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97018    50.00
   17596   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97140   168.00
   17597   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97140   168.00
   17598   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   99204   350.00
   17599   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   76140    40.00
   17600   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97032    60.00
   17601   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97140    84.00
   17602   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97810    75.00
   17603   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   97811    60.00
   17604   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   A9150    50.00
   17605   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/13/2018   A9150    25.00
   17606   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/15/2018   99205   650.00
   17607   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/15/2018   76140    40.00
   17608   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   99203   325.00
   17609   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   72040   203.75
   17610   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   72070   202.22
   17611   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   72100   196.09
   17612   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97035   120.00
   17613   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97032   120.00
   17614   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97140   168.00
   17615   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97140   168.00
   17616   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97035   120.00
   17617   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97032   120.00
   17618   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97140   168.00
   17619   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97140   168.00
   17620   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97035   120.00
   17621   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97032   120.00
   17622   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97140   168.00
   17623   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97140   168.00
   17624   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97035   120.00
   17625   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97032   120.00
   17626   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97140   168.00
   17627   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97140   168.00
   17628   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97035   120.00
   17629   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97032   120.00
   17630   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97140   168.00
   17631   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97140   168.00
   17632   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97035   120.00
   17633   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97032   120.00
   17634   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97140   168.00
   17635   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97140   168.00
   17636   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97035   120.00
   17637   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97032   120.00
   17638   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97140   168.00
   17639   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   3/19/2018   97140   168.00
   17640   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   99203   325.00
   17641   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   72040   203.75
   17642   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   72070   202.22
   17643   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   72100   196.09
   17644   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   73030   179.24
   17645   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   70250   200.69
   17646   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   97035   120.00
   17647   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   97032   120.00
   17648   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   97140   168.00
   17649   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   97140   168.00
   17650   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   97035   120.00
   17651   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   97032   120.00
   17652   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   97140   168.00
   17653   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   97140   168.00
   17654   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   97035   120.00
   17655   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   97032   120.00
   17656   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   97140   168.00
   17657   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   97140   168.00
   17658   Miami   Medical   Group,   Inc   0403578960101044   1/10/2018    Bill   3/20/2018   99212   105.00
   17659   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   99203   325.00
   17660   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   72040   203.75
   17661   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   72070   202.22
   17662   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   72100   196.09
   17663   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97035   120.00
   17664   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97032   120.00
   17665   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140   168.00
   17666   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140    84.00
   17667   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97035   120.00
   17668   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97032   120.00
   17669   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140   168.00
   17670   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140    84.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 138 of
                                      184
   17671   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97035        120.00
   17672   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97032        120.00
   17673   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140        168.00
   17674   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140         84.00
   17675   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97035        120.00
   17676   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97032        120.00
   17677   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140        168.00
   17678   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140         84.00
   17679   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97035        120.00
   17680   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97032        120.00
   17681   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140        168.00
   17682   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140         84.00
   17683   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97035        120.00
   17684   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97032        120.00
   17685   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140        168.00
   17686   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140         84.00
   17687   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97035        120.00
   17688   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97032        120.00
   17689   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140        168.00
   17690   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140         84.00
   17691   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   99213        160.00
   17692   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97035        120.00
   17693   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97032        120.00
   17694   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140        168.00
   17695   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140         84.00
   17696   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97035        120.00
   17697   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97032        120.00
   17698   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140        168.00
   17699   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140         84.00
   17700   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   9703597035      -
   17701   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97032        120.00
   17702   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140        168.00
   17703   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140         84.00
   17704   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97035        120.00
   17705   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97032        120.00
   17706   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140        168.00
   17707   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140         84.00
   17708   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97035        120.00
   17709   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97032        120.00
   17710   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140        168.00
   17711   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140         84.00
   17712   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97035        120.00
   17713   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97032        120.00
   17714   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140        168.00
   17715   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140         84.00
   17716   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97035        120.00
   17717   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97032        120.00
   17718   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140        168.00
   17719   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   3/20/2018   97140         84.00
   17720   Miami   Medical   Group,   Inc   0509229650101018   12/9/2017    Bill   3/20/2018   97035        120.00
   17721   Miami   Medical   Group,   Inc   0509229650101018   12/9/2017    Bill   3/20/2018   97032        120.00
   17722   Miami   Medical   Group,   Inc   0509229650101018   12/9/2017    Bill   3/20/2018   97140        168.00
   17723   Miami   Medical   Group,   Inc   0509229650101018   12/9/2017    Bill   3/20/2018   97140        168.00
   17724   Miami   Medical   Group,   Inc   0509229650101018   12/9/2017    Bill   3/20/2018   97035        120.00
   17725   Miami   Medical   Group,   Inc   0509229650101018   12/9/2017    Bill   3/20/2018   97032        120.00
   17726   Miami   Medical   Group,   Inc   0509229650101018   12/9/2017    Bill   3/20/2018   97018         50.00
   17727   Miami   Medical   Group,   Inc   0509229650101018   12/9/2017    Bill   3/20/2018   97140        168.00
   17728   Miami   Medical   Group,   Inc   0509229650101018   12/9/2017    Bill   3/20/2018   97140        168.00
   17729   Miami   Medical   Group,   Inc   0509229650101018   12/9/2017    Bill   3/20/2018   99212         90.00
   17730   Miami   Medical   Group,   Inc   0509229650101018   12/9/2017    Bill   3/20/2018   98941         90.00
   17731   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   3/20/2018   97035        120.00
   17732   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   3/20/2018   97032        120.00
   17733   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   3/20/2018   97140        168.00
   17734   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   3/20/2018   97140        168.00
   17735   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   3/20/2018   97035        120.00
   17736   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   3/20/2018   97032        120.00
   17737   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   3/20/2018   97018         50.00
   17738   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   3/20/2018   97140        168.00
   17739   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   3/20/2018   97140        168.00
   17740   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   3/20/2018   99212         90.00
   17741   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   3/20/2018   98941         90.00
   17742   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   99203        325.00
   17743   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97035        120.00
   17744   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97032        120.00
   17745   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97140        168.00
   17746   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97140         84.00
   17747   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97035        120.00
   17748   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97032        120.00
   17749   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97140        168.00
   17750   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97140         84.00
   17751   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97035        120.00
   17752   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97032        120.00
   17753   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97140        168.00
   17754   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97140         84.00
   17755   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97035        120.00
   17756   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97032        120.00
   17757   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97140        168.00
   17758   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97140         84.00
   17759   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97035        120.00
   17760   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97032        120.00
   17761   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97140         84.00
   17762   Miami   Medical   Group,   Inc   0516076810101011   4/2/2016     Bill   3/21/2018   97140        168.00
   17763   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/26/2018   97035        120.00
   17764   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/26/2018   97032        120.00
   17765   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/26/2018   97018         50.00
   17766   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/26/2018   97140        168.00
   17767   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/26/2018   97140        168.00
   17768   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/26/2018   97035        120.00
   17769   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/26/2018   97032        120.00
   17770   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/26/2018   97018         50.00
   17771   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/26/2018   97140        168.00
   17772   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   3/26/2018   97140        168.00
   17773   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   4/3/2018    99213        160.00
   17774   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   4/3/2018    98940         80.00
   17775   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   4/3/2018    97035        120.00
   17776   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   4/3/2018    97032        120.00
   17777   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   4/3/2018    97018         50.00
   17778   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   4/3/2018    97140        168.00
   17779   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   4/3/2018    97140        168.00
   17780   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   4/3/2018    97035        120.00
   17781   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   4/3/2018    97032        120.00
   17782   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   4/3/2018    97140        168.00
   17783   Miami   Medical   Group,   Inc   0441057850101046   11/27/2017   Bill   4/3/2018    97140        168.00
   17784   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/10/2018   97035        120.00
   17785   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/10/2018   97032        120.00
   17786   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/10/2018   97140        168.00
   17787   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/10/2018   97140        168.00
   17788   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   4/10/2018   97035        120.00
   17789   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   4/10/2018   97032        120.00
   17790   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   4/10/2018   97140        168.00
   17791   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   4/10/2018   97140        168.00
   17792   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   4/10/2018   99213        160.00
   17793   Miami   Medical   Group,   Inc   0532309090101017   12/25/2017   Bill   4/10/2018   98940         80.00
   17794   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   4/13/2018   99205        495.00
   17795   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   4/13/2018   76140         40.00
   17796   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   4/13/2018   95831         86.00
   17797   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   4/13/2018   95851        120.00
   17798   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   4/13/2018   97035        120.00
   17799   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   4/13/2018   97032        120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 139 of
                                      184
   17800   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   4/13/2018   97140    84.00
   17801   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   4/13/2018   97140   168.00
   17802   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   4/13/2018   97035    60.00
   17803   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   4/13/2018   97032    60.00
   17804   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   4/13/2018   97140    84.00
   17805   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97035   120.00
   17806   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97032   120.00
   17807   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97140   168.00
   17808   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97140   168.00
   17809   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97018    50.00
   17810   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97035   120.00
   17811   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97032   120.00
   17812   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97018    50.00
   17813   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97140   168.00
   17814   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97140   168.00
   17815   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97035   120.00
   17816   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97032   120.00
   17817   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97018    50.00
   17818   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97140   168.00
   17819   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97140   168.00
   17820   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97035   120.00
   17821   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97032   120.00
   17822   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97018    50.00
   17823   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97140   168.00
   17824   Miami   Medical   Group,   Inc   0515842440101023   11/17/2017   Bill   4/20/2018   97140   168.00
   17825   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   99203   325.00
   17826   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   73030   179.24
   17827   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   73060   163.92
   17828   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   73080   173.11
   17829   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   73090   147.07
   17830   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97035   120.00
   17831   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97032   120.00
   17832   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97140    84.00
   17833   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97140    84.00
   17834   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97035   120.00
   17835   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97032   120.00
   17836   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97018    50.00
   17837   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97140   168.00
   17838   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97140   168.00
   17839   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   99213   160.00
   17840   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97035   120.00
   17841   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97032   120.00
   17842   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97140   168.00
   17843   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97035   120.00
   17844   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97032   120.00
   17845   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97018    50.00
   17846   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97140   168.00
   17847   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97140   168.00
   17848   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97035   120.00
   17849   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97032   120.00
   17850   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97018    50.00
   17851   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97140   168.00
   17852   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97140   168.00
   17853   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   72040   203.75
   17854   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   72100   196.09
   17855   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   73100   142.47
   17856   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97032   120.00
   17857   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97140   168.00
   17858   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97140   168.00
   17859   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97018    50.00
   17860   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97035   120.00
   17861   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97032   120.00
   17862   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97035   120.00
   17863   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97032   120.00
   17864   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97018    50.00
   17865   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97140   168.00
   17866   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97140   168.00
   17867   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97035   120.00
   17868   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97140   168.00
   17869   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97140   168.00
   17870   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   99213   160.00
   17871   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   98941    95.00
   17872   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97018    50.00
   17873   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97140   168.00
   17874   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97140   168.00
   17875   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97035   120.00
   17876   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97032   120.00
   17877   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   4/23/2018   97018    50.00
   17878   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   99203   325.00
   17879   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97035   120.00
   17880   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97032   120.00
   17881   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17882   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17883   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   72040   203.75
   17884   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   72070   202.22
   17885   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   72100   196.09
   17886   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   73030   358.48
   17887   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97035   120.00
   17888   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97032   120.00
   17889   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17890   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17891   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97035   120.00
   17892   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97032   120.00
   17893   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17894   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17895   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97035   120.00
   17896   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97032   120.00
   17897   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17898   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17899   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97035   120.00
   17900   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97032   120.00
   17901   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17902   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17903   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97035   120.00
   17904   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97032   120.00
   17905   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17906   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17907   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97035   120.00
   17908   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97032   120.00
   17909   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17910   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17911   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97035   120.00
   17912   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97032   120.00
   17913   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17914   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17915   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17916   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97035   120.00
   17917   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97032   120.00
   17918   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17919   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17920   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97035   120.00
   17921   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97032   120.00
   17922   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17923   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17924   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97035   120.00
   17925   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97032   120.00
   17926   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17927   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   99213   160.00
   17928   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 140 of
                                      184
   17929   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97032   120.00
   17930   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17931   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17932   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97035   120.00
   17933   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97032   120.00
   17934   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17935   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97035   120.00
   17936   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97032   120.00
   17937   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17938   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17939   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97035   120.00
   17940   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97032   120.00
   17941   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17942   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   97140   168.00
   17943   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   99213   160.00
   17944   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   4/23/2018   98941    95.00
   17945   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/28/2018   97035   120.00
   17946   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/28/2018   97032   120.00
   17947   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/28/2018   97140   168.00
   17948   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/28/2018   97140   168.00
   17949   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/28/2018   97035   120.00
   17950   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/28/2018   97032   120.00
   17951   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/28/2018   97140   168.00
   17952   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/28/2018   97140   168.00
   17953   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/28/2018   97035   120.00
   17954   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/28/2018   97032   120.00
   17955   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/28/2018   97140   168.00
   17956   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/28/2018   97140   168.00
   17957   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/28/2018   97035   120.00
   17958   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/28/2018   97032   120.00
   17959   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/28/2018   97140   168.00
   17960   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   4/28/2018   97140   168.00
   17961   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17962   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97110   158.00
   17963   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    99212   105.00
   17964   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17965   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97110   158.00
   17966   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17967   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17968   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97110   158.00
   17969   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17970   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17971   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97110   158.00
   17972   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17973   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17974   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97110   158.00
   17975   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17976   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17977   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97110   158.00
   17978   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17979   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17980   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97110   158.00
   17981   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17982   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17983   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97110   158.00
   17984   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17985   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97110   158.00
   17986   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17987   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97112    79.00
   17988   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17989   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97110   158.00
   17990   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17991   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17992   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97110   158.00
   17993   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17994   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    99213   160.00
   17995   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17996   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97110   158.00
   17997   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17998   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   17999   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97110   158.00
   18000   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   18001   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   18002   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   18003   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   18004   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   18005   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   18006   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   18007   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97110   158.00
   18008   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    99203   325.00
   18009   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97110   158.00
   18010   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   18011   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   18012   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    72040   203.75
   18013   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    72070   202.22
   18014   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    72100   196.09
   18015   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    73030   358.48
   18016   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97110   158.00
   18017   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   18018   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/2/2018    97140   168.00
   18019   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/8/2018    97110   158.00
   18020   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/8/2018    97140   168.00
   18021   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/8/2018    97140   168.00
   18022   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/8/2018    97140   168.00
   18023   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/8/2018    97140   168.00
   18024   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/8/2018    97110   158.00
   18025   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/8/2018    97110   158.00
   18026   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/8/2018    97140   168.00
   18027   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/8/2018    97140   168.00
   18028   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/8/2018    97110   158.00
   18029   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/8/2018    97140   168.00
   18030   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/8/2018    97140   168.00
   18031   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   5/11/2018   97035   120.00
   18032   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   5/11/2018   97032   120.00
   18033   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   5/11/2018   97140   168.00
   18034   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   5/11/2018   97140   168.00
   18035   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   5/11/2018   97035   120.00
   18036   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   5/11/2018   97032   120.00
   18037   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   5/11/2018   97140   168.00
   18038   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   5/11/2018   97140   168.00
   18039   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   5/11/2018   97035   120.00
   18040   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   5/11/2018   97032   120.00
   18041   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   5/11/2018   97140   168.00
   18042   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   5/11/2018   97140   168.00
   18043   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   5/11/2018   97035   120.00
   18044   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   5/11/2018   97032   120.00
   18045   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   5/11/2018   97140   168.00
   18046   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   5/11/2018   97140   168.00
   18047   Miami   Medical   Group,   Inc   0429113240101059   6/26/2016    Bill   5/11/2018   99205   475.00
   18048   Miami   Medical   Group,   Inc   0429113240101059   6/26/2016    Bill   5/11/2018   76140    40.00
   18049   Miami   Medical   Group,   Inc   0429113240101059   6/26/2016    Bill   5/11/2018   95831    65.00
   18050   Miami   Medical   Group,   Inc   0429113240101059   6/26/2016    Bill   5/11/2018   95851    60.00
   18051   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   99203   325.00
   18052   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18053   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18054   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18055   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18056   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18057   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   72040   203.75
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 141 of
                                      184
   18058   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   72070   202.22
   18059   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   72100   196.09
   18060   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   73030   179.24
   18061   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   73080   173.11
   18062   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   73560   156.26
   18063   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18064   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18065   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18066   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18067   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18068   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18069   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18070   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18071   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18072   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18073   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18074   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18075   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18076   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18077   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18078   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18079   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18080   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18081   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18082   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18083   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   99212   105.00
   18084   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18085   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18086   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18087   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18088   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18089   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18090   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18091   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18092   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18093   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18094   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18095   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18096   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18097   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18098   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18099   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18100   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18101   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18102   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18103   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18104   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18105   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18106   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18107   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18108   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18109   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18110   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18111   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18112   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18113   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18114   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18115   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18116   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18117   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18118   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18119   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18120   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18121   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18122   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18123   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18124   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18125   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18126   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18127   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18128   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18129   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18130   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18131   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18132   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18133   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18134   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18135   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18136   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18137   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18138   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18139   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18140   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18141   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18142   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18143   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18144   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18145   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18146   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18147   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18148   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18149   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97035   120.00
   18150   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97032   120.00
   18151   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18152   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97140   168.00
   18153   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018    Bill   5/12/2018   97018    50.00
   18154   Miami   Medical   Group,   Inc   0613337630101017   2/28/2018    Bill   5/15/2018   99203   325.00
   18155   Miami   Medical   Group,   Inc   0613337630101017   2/28/2018    Bill   5/15/2018   76140    40.00
   18156   Miami   Medical   Group,   Inc   0613337630101017   2/28/2018    Bill   5/15/2018   99205   495.00
   18157   Miami   Medical   Group,   Inc   0613337630101017   2/28/2018    Bill   5/15/2018   76140    40.00
   18158   Miami   Medical   Group,   Inc   0613337630101017   2/28/2018    Bill   5/15/2018   95851   120.00
   18159   Miami   Medical   Group,   Inc   0613337630101017   2/28/2018    Bill   5/15/2018   95831    86.00
   18160   Miami   Medical   Group,   Inc   0613337630101017   2/28/2018    Bill   5/15/2018   97035    60.00
   18161   Miami   Medical   Group,   Inc   0613337630101017   2/28/2018    Bill   5/15/2018   97032    60.00
   18162   Miami   Medical   Group,   Inc   0613337630101017   2/28/2018    Bill   5/15/2018   72040   203.75
   18163   Miami   Medical   Group,   Inc   0613337630101017   2/28/2018    Bill   5/15/2018   72070   202.22
   18164   Miami   Medical   Group,   Inc   0613337630101017   2/28/2018    Bill   5/15/2018   97035    60.00
   18165   Miami   Medical   Group,   Inc   0613337630101017   2/28/2018    Bill   5/15/2018   97032    60.00
   18166   Miami   Medical   Group,   Inc   0613337630101017   2/28/2018    Bill   5/15/2018   97035    60.00
   18167   Miami   Medical   Group,   Inc   0613337630101017   2/28/2018    Bill   5/15/2018   97032    60.00
   18168   Miami   Medical   Group,   Inc   0613337630101017   2/28/2018    Bill   5/15/2018   99204   390.00
   18169   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   5/18/2018   97035    60.00
   18170   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   5/18/2018   97032    60.00
   18171   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   5/18/2018   97140    84.00
   18172   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   5/18/2018   97035    60.00
   18173   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   5/18/2018   97032    60.00
   18174   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   5/18/2018   97140    84.00
   18175   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   5/18/2018   99212   345.00
   18176   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   5/18/2018   76140    40.00
   18177   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   5/18/2018   95851   120.00
   18178   Miami   Medical   Group,   Inc   0556850510101013   12/31/2017   Bill   5/18/2018   95831    86.00
   18179   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97110   158.00
   18180   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97140   168.00
   18181   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97140   168.00
   18182   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97110   158.00
   18183   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97140   168.00
   18184   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97140   168.00
   18185   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97110   158.00
   18186   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 142 of
                                      184
   18187   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97140   168.00
   18188   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97110   158.00
   18189   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97140   168.00
   18190   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97140   168.00
   18191   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   99213   127.00
   18192   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97110   158.00
   18193   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97140   168.00
   18194   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97140   168.00
   18195   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97140   168.00
   18196   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97140   168.00
   18197   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97110   158.00
   18198   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97110   158.00
   18199   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97140   168.00
   18200   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   5/22/2018   97140   168.00
   18201   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97035   120.00
   18202   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97032   120.00
   18203   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97012    50.00
   18204   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97140   168.00
   18205   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97140   168.00
   18206   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97035   120.00
   18207   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97032   120.00
   18208   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97018    50.00
   18209   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97140   168.00
   18210   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97140   168.00
   18211   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97035   120.00
   18212   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97032   120.00
   18213   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97140   168.00
   18214   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97140   168.00
   18215   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97035   120.00
   18216   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97032   120.00
   18217   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97140   168.00
   18218   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97140   168.00
   18219   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97035   120.00
   18220   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97032   120.00
   18221   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97140   168.00
   18222   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97140   168.00
   18223   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97035   120.00
   18224   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97032   120.00
   18225   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97018   100.00
   18226   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97140   168.00
   18227   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   5/22/2018   97140   168.00
   18228   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   99203   325.00
   18229   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18230   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18231   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18232   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18233   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18234   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18235   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18236   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18237   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18238   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18239   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18240   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18241   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18242   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18243   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18244   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18245   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18246   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18247   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18248   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18249   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18250   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18251   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18252   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18253   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18254   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18255   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18256   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18257   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18258   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18259   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18260   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18261   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18262   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18263   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18264   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18265   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18266   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18267   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18268   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18269   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18270   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18271   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18272   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18273   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18274   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18275   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18276   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18277   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   99213   127.00
   18278   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   98940    72.00
   18279   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18280   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18281   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18282   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18283   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18284   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18285   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18286   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18287   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18288   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18289   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18290   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18291   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18292   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18293   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18294   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18295   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18296   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18297   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18298   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18299   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18300   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97032   120.00
   18301   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18302   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018    Bill   5/29/2018   97140   168.00
   18303   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/2/2018    97140   168.00
   18304   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/2/2018    97140   168.00
   18305   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/2/2018    97035   120.00
   18306   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/2/2018    97032   120.00
   18307   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/2/2018    97140   168.00
   18308   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/2/2018    97140   168.00
   18309   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/2/2018    99215   286.00
   18310   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/2/2018    76140    40.00
   18311   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/2/2018    95831    65.00
   18312   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/2/2018    95851    60.00
   18313   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/2/2018    97035   120.00
   18314   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/2/2018    97032   120.00
   18315   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017    Bill   6/4/2018    97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 143 of
                                      184
   18316   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017   Bill   6/4/2018   97032   120.00
   18317   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017   Bill   6/4/2018   97140   168.00
   18318   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017   Bill   6/4/2018   97140   168.00
   18319   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017   Bill   6/4/2018   99213   160.00
   18320   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017   Bill   6/4/2018   98940    80.00
   18321   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017   Bill   6/4/2018   97035   120.00
   18322   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017   Bill   6/4/2018   97032   120.00
   18323   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017   Bill   6/4/2018   97140   168.00
   18324   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017   Bill   6/4/2018   97140   168.00
   18325   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017   Bill   6/4/2018   97035   120.00
   18326   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017   Bill   6/4/2018   97032   120.00
   18327   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017   Bill   6/4/2018   97140   168.00
   18328   Miami   Medical   Group,   Inc   0170144290101120   11/8/2017   Bill   6/4/2018   97140   168.00
   18329   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   99203   325.00
   18330   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97035   120.00
   18331   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97032   120.00
   18332   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18333   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18334   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   72040   203.75
   18335   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   72070   202.22
   18336   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   72100   196.09
   18337   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97035   120.00
   18338   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97032   120.00
   18339   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18340   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18341   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97035   120.00
   18342   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97032   120.00
   18343   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18344   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18345   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97035   120.00
   18346   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97032   120.00
   18347   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18348   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18349   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   99212    90.00
   18350   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   99212    90.00
   18351   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97035   120.00
   18352   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97032   120.00
   18353   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18354   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18355   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97035   120.00
   18356   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97032   120.00
   18357   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18358   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18359   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97035   120.00
   18360   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97032   120.00
   18361   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18362   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18363   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97035   120.00
   18364   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97032   120.00
   18365   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18366   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18367   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97035   120.00
   18368   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97032   120.00
   18369   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18370   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18371   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97035   120.00
   18372   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97032   120.00
   18373   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18374   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18375   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97035   120.00
   18376   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97032   120.00
   18377   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18378   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18379   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97035   120.00
   18380   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97032   120.00
   18381   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18382   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18383   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97035   120.00
   18384   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97032   120.00
   18385   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18386   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   97140   168.00
   18387   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   99205   495.00
   18388   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   76140    40.00
   18389   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   95831    86.00
   18390   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/4/2018   95851   120.00
   18391   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97035   120.00
   18392   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97032   120.00
   18393   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97018    50.00
   18394   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97140   168.00
   18395   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97140   168.00
   18396   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97035   120.00
   18397   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97032   120.00
   18398   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97018    50.00
   18399   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97140   168.00
   18400   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97140   168.00
   18401   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97035   120.00
   18402   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97032   120.00
   18403   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97018    50.00
   18404   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97140   168.00
   18405   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97140   168.00
   18406   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97035   120.00
   18407   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97032   120.00
   18408   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97018    50.00
   18409   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97140   168.00
   18410   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97140   168.00
   18411   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   99205   495.00
   18412   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   76140    40.00
   18413   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   95831    86.00
   18414   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   95851   120.00
   18415   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97035   120.00
   18416   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97032   120.00
   18417   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97018    50.00
   18418   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97140   168.00
   18419   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97140   168.00
   18420   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97035   120.00
   18421   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97032   120.00
   18422   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97140   168.00
   18423   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97140   168.00
   18424   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97018    50.00
   18425   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97035   120.00
   18426   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97032   120.00
   18427   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97018    50.00
   18428   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97140   168.00
   18429   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97140   168.00
   18430   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97035   120.00
   18431   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97032   120.00
   18432   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97018    50.00
   18433   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97140   168.00
   18434   Miami   Medical   Group,   Inc   0441057850101053   3/11/2018   Bill   6/5/2018   97140   168.00
   18435   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018   99205   495.00
   18436   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018   76140    40.00
   18437   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018   95831   120.00
   18438   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018   95851    86.00
   18439   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018   97035   120.00
   18440   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018   97032   120.00
   18441   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018   97140    84.00
   18442   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018   97140   168.00
   18443   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018   99203   325.00
   18444   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 144 of
                                      184
   18445   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97032   120.00
   18446   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140    84.00
   18447   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18448   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    72040   203.75
   18449   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    72070   202.22
   18450   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    72100   196.09
   18451   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    73560   312.52
   18452   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97035   120.00
   18453   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97032   120.00
   18454   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140    84.00
   18455   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18456   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97035   120.00
   18457   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97032   120.00
   18458   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140    84.00
   18459   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18460   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97035   120.00
   18461   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97032   120.00
   18462   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140    84.00
   18463   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18464   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97035   120.00
   18465   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97032   120.00
   18466   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18467   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18468   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    99212    90.00
   18469   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97035   120.00
   18470   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97032   120.00
   18471   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18472   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18473   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18474   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97035   120.00
   18475   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97032   120.00
   18476   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18477   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97035   120.00
   18478   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97032   120.00
   18479   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18480   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18481   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97035   120.00
   18482   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97032   120.00
   18483   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18484   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18485   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97035   120.00
   18486   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97032   120.00
   18487   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18488   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18489   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97035   120.00
   18490   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97032   120.00
   18491   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18492   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18493   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97035   120.00
   18494   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97032   120.00
   18495   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18496   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18497   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97035   120.00
   18498   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97032   120.00
   18499   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18500   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   6/6/2018    97140   168.00
   18501   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   99203   325.00
   18502   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97035   120.00
   18503   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97032   120.00
   18504   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18505   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18506   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97035   120.00
   18507   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97032   120.00
   18508   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18509   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18510   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   72040   203.75
   18511   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   72070   202.22
   18512   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   72100   196.09
   18513   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   73560   156.26
   18514   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97035   120.00
   18515   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97032   120.00
   18516   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18517   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18518   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   99203   325.00
   18519   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97035   120.00
   18520   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97032   120.00
   18521   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97018    50.00
   18522   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18523   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18524   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97035   120.00
   18525   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97032   120.00
   18526   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97018    50.00
   18527   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18528   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18529   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   72040   203.75
   18530   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   72040   203.75
   18531   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   72070   202.22
   18532   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   72100   196.09
   18533   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   73030   358.48
   18534   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   73100   142.47
   18535   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   73120   136.34
   18536   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   73140   124.09
   18537   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97035   120.00
   18538   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97032   120.00
   18539   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18540   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18541   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97018    50.00
   18542   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97035   120.00
   18543   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97018    50.00
   18544   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18545   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18546   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   99212   105.00
   18547   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97035   120.00
   18548   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97032   120.00
   18549   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97018    50.00
   18550   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18551   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18552   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97035   120.00
   18553   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97032   120.00
   18554   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18555   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18556   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97018    50.00
   18557   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97035   120.00
   18558   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97032   120.00
   18559   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97018    50.00
   18560   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18561   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18562   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97035   120.00
   18563   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97032   120.00
   18564   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18565   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18566   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97018    50.00
   18567   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97035   120.00
   18568   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97032   120.00
   18569   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18570   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97140   168.00
   18571   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97018    50.00
   18572   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97035   120.00
   18573   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   6/11/2018   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 145 of
                                      184
   18574   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97018    50.00
   18575   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97140   168.00
   18576   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97140   168.00
   18577   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97035   120.00
   18578   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97032   120.00
   18579   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97140   168.00
   18580   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97140   168.00
   18581   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97018    50.00
   18582   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97035   120.00
   18583   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97032   120.00
   18584   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97018    50.00
   18585   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97140   168.00
   18586   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97140   168.00
   18587   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97032   120.00
   18588   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97018    50.00
   18589   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97140   168.00
   18590   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97140   168.00
   18591   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97035   120.00
   18592   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97032   120.00
   18593   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97018    50.00
   18594   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018     Bill   6/11/2018   97140   168.00
   18595   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   99212    90.00
   18596   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   76140    40.00
   18597   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97035   120.00
   18598   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97032   120.00
   18599   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97140   168.00
   18600   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97140   168.00
   18601   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97035   120.00
   18602   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97032   120.00
   18603   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97140   168.00
   18604   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97140   168.00
   18605   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97035   120.00
   18606   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97032   120.00
   18607   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97140   168.00
   18608   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97140   168.00
   18609   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97035   120.00
   18610   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97032   120.00
   18611   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97140   168.00
   18612   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97140   168.00
   18613   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97035   120.00
   18614   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97032   120.00
   18615   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97140   168.00
   18616   Miami   Medical   Group,   Inc   0416936190101025   2/13/2018    Bill   6/12/2018   97140   168.00
   18617   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   6/19/2018   97110   158.00
   18618   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   6/19/2018   97140   168.00
   18619   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   6/19/2018   97140   168.00
   18620   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   6/19/2018   97110   158.00
   18621   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   6/19/2018   97140   168.00
   18622   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018     Bill   6/19/2018   97140   168.00
   18623   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97032   120.00
   18624   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97018   100.00
   18625   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18626   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18627   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97035   120.00
   18628   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97032   120.00
   18629   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97018   100.00
   18630   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18631   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18632   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97035   120.00
   18633   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97032   120.00
   18634   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97018   100.00
   18635   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18636   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18637   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97035   120.00
   18638   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97032   120.00
   18639   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97018   100.00
   18640   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18641   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18642   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97035   120.00
   18643   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97032   120.00
   18644   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97018   100.00
   18645   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18646   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18647   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97035   120.00
   18648   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97032   120.00
   18649   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97018   100.00
   18650   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18651   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18652   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97035   120.00
   18653   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97032   120.00
   18654   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18655   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18656   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97035   120.00
   18657   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97032   120.00
   18658   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97018    50.00
   18659   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18660   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18661   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   99213   160.00
   18662   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   98941    90.00
   18663   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97035   120.00
   18664   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97032   120.00
   18665   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97018   100.00
   18666   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18667   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97140   168.00
   18668   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017    Bill   6/21/2018   97035   120.00
   18669   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/25/2018   97035   120.00
   18670   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/25/2018   97032   120.00
   18671   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/25/2018   97140   168.00
   18672   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/25/2018   97140   168.00
   18673   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/25/2018   97035   120.00
   18674   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/25/2018   97032   120.00
   18675   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/25/2018   97140   168.00
   18676   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/25/2018   97140   168.00
   18677   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/25/2018   97035   120.00
   18678   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/25/2018   97032   120.00
   18679   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/25/2018   97140   168.00
   18680   Miami   Medical   Group,   Inc   0580611440101014   10/19/2017   Bill   6/25/2018   97140   168.00
   18681   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   99203   325.00
   18682   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97035   120.00
   18683   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97032   120.00
   18684   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97140   168.00
   18685   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97140   168.00
   18686   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97022    58.00
   18687   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97035   120.00
   18688   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97032   120.00
   18689   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97140   168.00
   18690   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97140   168.00
   18691   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   99212   105.00
   18692   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97035   120.00
   18693   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97032   120.00
   18694   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97140   168.00
   18695   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97140   168.00
   18696   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97035   120.00
   18697   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97032   120.00
   18698   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97140   168.00
   18699   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97140   168.00
   18700   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97035   120.00
   18701   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97032   120.00
   18702   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018    Bill   6/25/2018   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 146 of
                                      184
   18703   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97140   168.00
   18704   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97035   120.00
   18705   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97032   120.00
   18706   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97140   168.00
   18707   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97140   168.00
   18708   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97035   120.00
   18709   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97032   120.00
   18710   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97140   168.00
   18711   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97140   168.00
   18712   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97035   120.00
   18713   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97032   120.00
   18714   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97140   168.00
   18715   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97140   168.00
   18716   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97035   120.00
   18717   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97032   120.00
   18718   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97140   168.00
   18719   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97140   168.00
   18720   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97032   120.00
   18721   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97140   168.00
   18722   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97140   168.00
   18723   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97035   120.00
   18724   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97032   120.00
   18725   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97140   168.00
   18726   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97140   168.00
   18727   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   97035   120.00
   18728   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   72070   202.22
   18729   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   72100   196.09
   18730   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   73560   156.26
   18731   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   73660   127.15
   18732   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/25/2018   73100   142.47
   18733   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97032   120.00
   18734   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97140   168.00
   18735   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97140   168.00
   18736   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97032   120.00
   18737   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97140   168.00
   18738   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97140   168.00
   18739   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97032   120.00
   18740   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97140   168.00
   18741   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97140   168.00
   18742   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97032   120.00
   18743   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97140   168.00
   18744   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97140   168.00
   18745   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97140   168.00
   18746   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97032   120.00
   18747   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97140   168.00
   18748   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97032   120.00
   18749   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97140   168.00
   18750   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97140   168.00
   18751   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97032   120.00
   18752   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97140   168.00
   18753   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   6/27/2018   97140   168.00
   18754   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97032   120.00
   18755   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18756   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18757   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97035   120.00
   18758   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97032   120.00
   18759   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18760   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97112    79.00
   18761   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   99212   105.00
   18762   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   76140    40.00
   18763   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   98941    95.00
   18764   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97035   120.00
   18765   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97032   120.00
   18766   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18767   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97112    79.00
   18768   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97035   120.00
   18769   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97032   120.00
   18770   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18771   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97112    79.00
   18772   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97035   120.00
   18773   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97032   120.00
   18774   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18775   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18776   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97035   120.00
   18777   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97032   120.00
   18778   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18779   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18780   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97035   120.00
   18781   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97032   120.00
   18782   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18783   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18784   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97035   120.00
   18785   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97032   120.00
   18786   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18787   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18788   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97035   120.00
   18789   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97032   120.00
   18790   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18791   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18792   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97032   120.00
   18793   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18794   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18795   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   73100   142.47
   18796   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   99212   105.00
   18797   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97035   120.00
   18798   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   99203   325.00
   18799   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97035   120.00
   18800   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97032   120.00
   18801   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18802   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97140   168.00
   18803   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   6/29/2018   97035   120.00
   18804   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017   Bill   7/2/2018    99205   495.00
   18805   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017   Bill   7/2/2018    76140    40.00
   18806   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017   Bill   7/2/2018    95831    86.00
   18807   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017   Bill   7/2/2018    95851   120.00
   18808   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017   Bill   7/2/2018    97035   120.00
   18809   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017   Bill   7/2/2018    97018   100.00
   18810   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017   Bill   7/2/2018    97140   168.00
   18811   Miami   Medical   Group,   Inc   0509229650101026   12/9/2017   Bill   7/2/2018    97140   168.00
   18812   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97035   120.00
   18813   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97032   120.00
   18814   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97140   168.00
   18815   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97140   168.00
   18816   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97035   120.00
   18817   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97032   120.00
   18818   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97140   168.00
   18819   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97140   168.00
   18820   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97035   120.00
   18821   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97032   120.00
   18822   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97140   168.00
   18823   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97140   168.00
   18824   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97035   120.00
   18825   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97032   120.00
   18826   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97140   168.00
   18827   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97140   168.00
   18828   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97035   120.00
   18829   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97032   120.00
   18830   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97140   168.00
   18831   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 147 of
                                      184
   18832   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97035   120.00
   18833   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97032   120.00
   18834   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97140   168.00
   18835   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97140   168.00
   18836   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97035   120.00
   18837   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97032   120.00
   18838   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97140   168.00
   18839   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/5/2018    97140    84.00
   18840   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97035   120.00
   18841   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97032   120.00
   18842   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97140   168.00
   18843   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97140   168.00
   18844   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97035   120.00
   18845   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97032   120.00
   18846   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97140   168.00
   18847   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97140   168.00
   18848   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97035   120.00
   18849   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97032   120.00
   18850   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97140   168.00
   18851   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97140   168.00
   18852   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97035   120.00
   18853   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97032   120.00
   18854   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97140   168.00
   18855   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97140   168.00
   18856   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97035   120.00
   18857   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97032   120.00
   18858   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97140   168.00
   18859   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97140   168.00
   18860   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97035   120.00
   18861   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97032   120.00
   18862   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97140   168.00
   18863   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97140   168.00
   18864   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97035   120.00
   18865   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97032   120.00
   18866   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97140   168.00
   18867   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   7/9/2018    97140   168.00
   18868   Miami   Medical   Group,   Inc   0418459660101035   5/7/2018    Bill   7/16/2018   99203   325.00
   18869   Miami   Medical   Group,   Inc   0418459660101035   5/7/2018    Bill   7/16/2018   72040   203.75
   18870   Miami   Medical   Group,   Inc   0418459660101035   5/7/2018    Bill   7/16/2018   72070   202.22
   18871   Miami   Medical   Group,   Inc   0418459660101035   5/7/2018    Bill   7/16/2018   73030   179.24
   18872   Miami   Medical   Group,   Inc   0418459660101035   5/7/2018    Bill   7/16/2018   73100   142.47
   18873   Miami   Medical   Group,   Inc   0418459660101035   5/7/2018    Bill   7/16/2018   97035   120.00
   18874   Miami   Medical   Group,   Inc   0418459660101035   5/7/2018    Bill   7/16/2018   97032   120.00
   18875   Miami   Medical   Group,   Inc   0418459660101035   5/7/2018    Bill   7/16/2018   97140   168.00
   18876   Miami   Medical   Group,   Inc   0418459660101035   5/7/2018    Bill   7/16/2018   97140   168.00
   18877   Miami   Medical   Group,   Inc   0418459660101035   5/7/2018    Bill   7/16/2018   97035   120.00
   18878   Miami   Medical   Group,   Inc   0418459660101035   5/7/2018    Bill   7/16/2018   97032   120.00
   18879   Miami   Medical   Group,   Inc   0418459660101035   5/7/2018    Bill   7/16/2018   97140   168.00
   18880   Miami   Medical   Group,   Inc   0418459660101035   5/7/2018    Bill   7/16/2018   97140   168.00
   18881   Miami   Medical   Group,   Inc   0418459660101035   5/7/2018    Bill   7/16/2018   99213   160.00
   18882   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   99203   325.00
   18883   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   72040   203.75
   18884   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   72070   202.22
   18885   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   72100   196.09
   18886   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   73030   179.24
   18887   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97035   120.00
   18888   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97032   120.00
   18889   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18890   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18891   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97035   120.00
   18892   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97032   120.00
   18893   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18894   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18895   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97035   120.00
   18896   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97032   120.00
   18897   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18898   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18899   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97035    60.00
   18900   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140    84.00
   18901   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97032    60.00
   18902   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140    84.00
   18903   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97035    60.00
   18904   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97032    60.00
   18905   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140    84.00
   18906   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140    84.00
   18907   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97035    60.00
   18908   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97032    60.00
   18909   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140    84.00
   18910   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140    84.00
   18911   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97035   120.00
   18912   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97032   120.00
   18913   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18914   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18915   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97035   120.00
   18916   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97032   120.00
   18917   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18918   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18919   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97035   120.00
   18920   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97032   120.00
   18921   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18922   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18923   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   99213   160.00
   18924   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   76140    40.00
   18925   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97035   120.00
   18926   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97032   120.00
   18927   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18928   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18929   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97035   120.00
   18930   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97032   120.00
   18931   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18932   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18933   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97035   120.00
   18934   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97032   120.00
   18935   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18936   Miami   Medical   Group,   Inc   0424453890101024   5/15/2018   Bill   7/17/2018   97140   168.00
   18937   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018    Bill   7/19/2018   99205   495.00
   18938   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018    Bill   7/19/2018   76140    40.00
   18939   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018    Bill   7/19/2018   95831    86.00
   18940   Miami   Medical   Group,   Inc   0557083040101019   3/3/2018    Bill   7/19/2018   95851   120.00
   18941   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   7/24/2018   97035   120.00
   18942   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   7/24/2018   97032   120.00
   18943   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   7/24/2018   97140   168.00
   18944   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   7/24/2018   97140   168.00
   18945   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   7/24/2018   97035   120.00
   18946   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   7/24/2018   97032   120.00
   18947   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   7/24/2018   97140   168.00
   18948   Miami   Medical   Group,   Inc   0597958460101015   4/22/2018   Bill   7/24/2018   97140   168.00
   18949   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   7/24/2018   99205   495.00
   18950   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   7/24/2018   76140    40.00
   18951   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   7/24/2018   95831    86.00
   18952   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   7/24/2018   95851   120.00
   18953   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   7/30/2018   99205   495.00
   18954   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   7/30/2018   76140    40.00
   18955   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   7/30/2018   95831    86.00
   18956   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   7/30/2018   99215   345.00
   18957   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   7/30/2018   76140    40.00
   18958   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   7/30/2018   95831    86.00
   18959   Miami   Medical   Group,   Inc   0418307130101020   3/16/2018   Bill   7/30/2018   95851    60.00
   18960   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/2/2018    99204   390.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 148 of
                                      184
   18961   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/2/2018   95851    86.00
   18962   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/2/2018   95831   120.00
   18963   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/2/2018   97035   120.00
   18964   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/2/2018   97032   120.00
   18965   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/2/2018   97140   168.00
   18966   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/2/2018   97140   168.00
   18967   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/2/2018   97035   120.00
   18968   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/2/2018   97032   120.00
   18969   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/2/2018   97140   168.00
   18970   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/2/2018   97140   168.00
   18971   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/2/2018   97035   120.00
   18972   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/2/2018   97032   120.00
   18973   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/2/2018   97140   168.00
   18974   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/2/2018   97140   168.00
   18975   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/2/2018   72070   202.22
   18976   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/2/2018   72100   196.09
   18977   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97035   120.00
   18978   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97032   120.00
   18979   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97140   168.00
   18980   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97140   168.00
   18981   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97035   120.00
   18982   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97032   120.00
   18983   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97140   168.00
   18984   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97112   158.00
   18985   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97035   120.00
   18986   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97032   120.00
   18987   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97140   168.00
   18988   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97140   168.00
   18989   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97035   120.00
   18990   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97032   120.00
   18991   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97140   168.00
   18992   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97140   168.00
   18993   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97035   120.00
   18994   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97032   120.00
   18995   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97140   168.00
   18996   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/2/2018   97140   168.00
   18997   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   99204   390.00
   18998   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   95851    86.00
   18999   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   95831   120.00
   19000   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   72040   203.75
   19001   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   72100   196.09
   19002   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   73030   179.24
   19003   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19004   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19005   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19006   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19007   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19008   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19009   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19010   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19011   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19012   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19013   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19014   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19015   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19016   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19017   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19018   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19019   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19020   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19021   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19022   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19023   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19024   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19025   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19026   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19027   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19028   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19029   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19030   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19031   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19032   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19033   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19034   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19035   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19036   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19037   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19038   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19039   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19040   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19041   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19042   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19043   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19044   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19045   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19046   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19047   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   99203   325.00
   19048   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   76140    40.00
   19049   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   72070   202.22
   19050   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   99213   160.00
   19051   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   98941    95.00
   19052   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19053   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19054   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19055   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19056   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19057   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19058   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19059   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19060   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19061   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19062   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19063   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19064   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19065   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19066   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19067   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19068   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19069   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19070   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19071   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19072   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19073   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   99204   390.00
   19074   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   95851    86.00
   19075   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   95831   120.00
   19076   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   72040   203.75
   19077   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   72070   202.22
   19078   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   72100   196.09
   19079   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   73610   173.11
   19080   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19081   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19082   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19083   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19084   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19085   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
   19086   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19087   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97140   168.00
   19088   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97035   120.00
   19089   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 149 of
                                      184
   19090   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19091   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19092   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97035   120.00
   19093   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97032   120.00
   19094   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19095   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19096   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97035   120.00
   19097   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97032   120.00
   19098   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19099   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19100   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97035   120.00
   19101   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97032   120.00
   19102   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19103   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19104   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97035   120.00
   19105   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97032   120.00
   19106   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19107   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19108   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97035   120.00
   19109   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97032   120.00
   19110   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19111   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19112   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97035   120.00
   19113   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97032   120.00
   19114   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19115   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19116   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97035   120.00
   19117   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97032   120.00
   19118   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19119   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19120   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97035   120.00
   19121   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97032   120.00
   19122   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19123   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19124   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97035   120.00
   19125   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97032   120.00
   19126   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    97140   168.00
   19127   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    98941    95.00
   19128   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    99203   325.00
   19129   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    76140    40.00
   19130   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    73030   358.48
   19131   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    99212   105.00
   19132   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/6/2018    99213   160.00
   19133   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97035   120.00
   19134   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97032   120.00
   19135   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97140   168.00
   19136   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97140   168.00
   19137   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97035   120.00
   19138   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97032   120.00
   19139   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97140   168.00
   19140   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97140   168.00
   19141   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    99213   160.00
   19142   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97035   120.00
   19143   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97032   120.00
   19144   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97140   168.00
   19145   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97140   168.00
   19146   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97035   120.00
   19147   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97032   120.00
   19148   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97140   168.00
   19149   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97140   168.00
   19150   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97035   120.00
   19151   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97032   120.00
   19152   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97140   168.00
   19153   Miami   Medical   Group,   Inc   0455012760101019   3/11/2018   Bill   8/6/2018    97140   168.00
   19154   Miami   Medical   Group,   Inc   0543346250101020   7/3/2018    Bill   8/13/2018   99203   325.00
   19155   Miami   Medical   Group,   Inc   0595215050101018   6/15/2017   Bill   8/17/2018   99215   345.00
   19156   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/20/2018   97035   120.00
   19157   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/20/2018   97032   120.00
   19158   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/20/2018   97140   168.00
   19159   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/20/2018   97140   168.00
   19160   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/20/2018   99203   325.00
   19161   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/20/2018   76140    40.00
   19162   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/20/2018   97035   120.00
   19163   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/20/2018   97032   120.00
   19164   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/20/2018   97140   168.00
   19165   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   8/20/2018   97140   168.00
   19166   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97035   120.00
   19167   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97032    60.00
   19168   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97018    50.00
   19169   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97140   168.00
   19170   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97140   168.00
   19171   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   99213   160.00
   19172   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97035   120.00
   19173   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97032   120.00
   19174   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97140   168.00
   19175   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97140   168.00
   19176   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97018    50.00
   19177   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97035   120.00
   19178   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97032   120.00
   19179   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97018    50.00
   19180   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97140   168.00
   19181   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97140   168.00
   19182   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97035   120.00
   19183   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97018    50.00
   19184   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97140   168.00
   19185   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   8/21/2018   97140   168.00
   19186   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97035   120.00
   19187   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97032   120.00
   19188   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19189   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19190   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97035   120.00
   19191   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97032   120.00
   19192   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19193   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19194   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97035   120.00
   19195   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97032   120.00
   19196   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19197   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19198   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97035   120.00
   19199   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97032   120.00
   19200   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19201   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19202   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97035   120.00
   19203   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97032   120.00
   19204   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140    84.00
   19205   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19206   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97035   120.00
   19207   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97032   120.00
   19208   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140    84.00
   19209   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19210   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97035   120.00
   19211   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97032   120.00
   19212   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19213   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19214   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97035   120.00
   19215   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97032   120.00
   19216   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19217   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19218   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 150 of
                                      184
   19219   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97032   120.00
   19220   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19221   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19222   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97035   120.00
   19223   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97032   120.00
   19224   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19225   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19226   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97035   120.00
   19227   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97032   120.00
   19228   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19229   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19230   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97035   120.00
   19231   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97032   120.00
   19232   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19233   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   8/21/2018   97140   168.00
   19234   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97032   180.00
   19235   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19236   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    A9150    30.00
   19237   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97110    79.00
   19238   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140    84.00
   19239   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97810    75.00
   19240   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97811    60.00
   19241   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    A9150    20.00
   19242   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    99204   350.00
   19243   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    76140    40.00
   19244   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97032   120.00
   19245   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97110    79.00
   19246   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140    84.00
   19247   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97810   105.00
   19248   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97811    90.00
   19249   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    A9150    20.00
   19250   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    99203   325.00
   19251   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97035   120.00
   19252   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97032   120.00
   19253   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19254   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19255   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    72070   202.22
   19256   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    72100   196.09
   19257   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    73560   156.26
   19258   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97035   120.00
   19259   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97032   120.00
   19260   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19261   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19262   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97035   120.00
   19263   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97032   120.00
   19264   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19265   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19266   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97035   120.00
   19267   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97032   120.00
   19268   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19269   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19270   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    99212    90.00
   19271   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    76140    40.00
   19272   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97035   120.00
   19273   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97032   120.00
   19274   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19275   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19276   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97035   120.00
   19277   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97032   120.00
   19278   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19279   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19280   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    72040   203.75
   19281   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97035   120.00
   19282   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97032   120.00
   19283   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19284   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19285   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97035   120.00
   19286   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97032   120.00
   19287   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19288   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19289   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97035   120.00
   19290   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97032   120.00
   19291   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19292   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   9/4/2018    97140   168.00
   19293   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   9/5/2018    97035   120.00
   19294   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   9/5/2018    97032   120.00
   19295   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   9/5/2018    97140   168.00
   19296   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   9/5/2018    97140   168.00
   19297   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   9/5/2018    97035   120.00
   19298   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   9/5/2018    97032   120.00
   19299   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   9/5/2018    97140   168.00
   19300   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   9/5/2018    97140   168.00
   19301   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   98941    90.00
   19302   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97035   120.00
   19303   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97032   120.00
   19304   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97140    84.00
   19305   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97140   168.00
   19306   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97035   120.00
   19307   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97032   120.00
   19308   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97140    84.00
   19309   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97140   168.00
   19310   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   99213   160.00
   19311   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97035   120.00
   19312   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97032   120.00
   19313   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97140    84.00
   19314   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97140   168.00
   19315   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97035   120.00
   19316   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97032   120.00
   19317   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97140    84.00
   19318   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97140   168.00
   19319   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97035   120.00
   19320   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97032   120.00
   19321   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97140    84.00
   19322   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97140   168.00
   19323   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97035   120.00
   19324   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97032   120.00
   19325   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97140    84.00
   19326   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97140   168.00
   19327   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97035   120.00
   19328   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97032   120.00
   19329   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97140    84.00
   19330   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97140   168.00
   19331   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97035   120.00
   19332   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97032   120.00
   19333   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97140    84.00
   19334   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/10/2018   97140   168.00
   19335   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/12/2018   99205   495.00
   19336   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/12/2018   76140    40.00
   19337   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/12/2018   95831    86.00
   19338   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/12/2018   95851   120.00
   19339   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97032   120.00
   19340   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19341   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19342   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97035   120.00
   19343   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97032   120.00
   19344   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19345   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19346   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97035   120.00
   19347   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 151 of
                                      184
   19348   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19349   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19350   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97035   120.00
   19351   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97032   120.00
   19352   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19353   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19354   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97035   120.00
   19355   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97032   120.00
   19356   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19357   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19358   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97035   120.00
   19359   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97032   120.00
   19360   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19361   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19362   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97035   120.00
   19363   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97032   120.00
   19364   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19365   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19366   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97035   120.00
   19367   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97032   120.00
   19368   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19369   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19370   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97035   120.00
   19371   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97032   120.00
   19372   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19373   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19374   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97035   120.00
   19375   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97032   120.00
   19376   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19377   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19378   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97035   120.00
   19379   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97032   120.00
   19380   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19381   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19382   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   72040   203.75
   19383   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   72070   202.22
   19384   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   72100   196.09
   19385   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   73030   179.24
   19386   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   73510   189.96
   19387   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97035   120.00
   19388   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97032   120.00
   19389   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19390   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19391   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97035   120.00
   19392   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97032   120.00
   19393   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19394   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19395   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97035   120.00
   19396   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97032   120.00
   19397   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19398   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97140   168.00
   19399   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   9/15/2018   97035   120.00
   19400   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19401   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19402   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19403   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19404   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19405   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19406   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19407   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19408   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19409   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19410   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19411   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19412   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19413   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19414   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19415   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19416   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19417   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19418   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19419   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19420   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19421   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19422   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19423   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19424   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19425   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19426   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19427   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19428   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19429   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19430   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19431   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19432   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19433   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19434   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19435   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19436   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19437   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19438   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19439   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19440   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19441   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19442   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19443   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19444   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19445   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19446   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19447   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19448   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19449   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   99205   495.00
   19450   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   76140    40.00
   19451   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   95831    86.00
   19452   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   95851   120.00
   19453   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19454   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19455   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19456   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19457   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19458   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19459   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19460   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19461   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19462   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19463   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19464   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19465   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19466   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19467   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19468   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19469   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19470   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19471   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19472   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19473   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19474   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19475   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19476   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 152 of
                                      184
   19477   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19478   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19479   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19480   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19481   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19482   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19483   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19484   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19485   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19486   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19487   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19488   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19489   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19490   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19491   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19492   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97140   168.00
   19493   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97035   120.00
   19494   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   97032   120.00
   19495   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   99204   390.00
   19496   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   9/17/2018   76140    40.00
   19497   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/19/2018   99213   160.00
   19498   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/19/2018   98941    90.00
   19499   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97035   120.00
   19500   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97032   120.00
   19501   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97140   168.00
   19502   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97140   168.00
   19503   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97035   120.00
   19504   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97032   120.00
   19505   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97140   168.00
   19506   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97140   168.00
   19507   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   99213   160.00
   19508   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   98941    90.00
   19509   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97035   120.00
   19510   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97032   120.00
   19511   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97140   168.00
   19512   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97140   168.00
   19513   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97035   120.00
   19514   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97032   120.00
   19515   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97140   168.00
   19516   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97140   168.00
   19517   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97035   120.00
   19518   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97032   120.00
   19519   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97140   168.00
   19520   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97140   168.00
   19521   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97035   120.00
   19522   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97032   120.00
   19523   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97140   168.00
   19524   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97140   168.00
   19525   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97035   120.00
   19526   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97032   120.00
   19527   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97140   168.00
   19528   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   9/20/2018   97140   168.00
   19529   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   99203   325.00
   19530   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   76140    40.00
   19531   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   72040   203.75
   19532   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   72070   202.22
   19533   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   72100   196.09
   19534   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   71100   212.94
   19535   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   99212    90.00
   19536   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   76140    40.00
   19537   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19538   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   252.00
   19539   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97035   120.00
   19540   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97032   120.00
   19541   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19542   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19543   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97032   120.00
   19544   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97018    50.00
   19545   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19546   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19547   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97035   120.00
   19548   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97032   120.00
   19549   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97018    50.00
   19550   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97022    58.00
   19551   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19552   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19553   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97035   120.00
   19554   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97032   120.00
   19555   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19556   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19557   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97018    50.00
   19558   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97035   120.00
   19559   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97032   120.00
   19560   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97018    50.00
   19561   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19562   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19563   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97035   120.00
   19564   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97032   120.00
   19565   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97018    50.00
   19566   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19567   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19568   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97035   120.00
   19569   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97032   120.00
   19570   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97022    58.00
   19571   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19572   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19573   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97035   120.00
   19574   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97032   120.00
   19575   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19576   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19577   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97035   120.00
   19578   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97032   120.00
   19579   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97035   120.00
   19580   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97032   120.00
   19581   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19582   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19583   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97018    50.00
   19584   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97035   120.00
   19585   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97032   120.00
   19586   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19587   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19588   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97035   120.00
   19589   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97032   120.00
   19590   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19591   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19592   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97035   120.00
   19593   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97032   120.00
   19594   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19595   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19596   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97035   120.00
   19597   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   99205   495.00
   19598   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   95831    85.00
   19599   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   95851   120.00
   19600   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97035   120.00
   19601   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97032   120.00
   19602   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   9/25/2018   97140   168.00
   19603   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018   99213   160.00
   19604   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018   97032   120.00
   19605   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018   97810    75.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 153 of
                                      184
   19606   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018    97811    60.00
   19607   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018    A9150    30.00
   19608   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018    99213   127.00
   19609   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018    97032   120.00
   19610   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018    97110   158.00
   19611   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018    97810   105.00
   19612   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018    97811    90.00
   19613   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018    20552   200.00
   19614   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018    97032   120.00
   19615   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018    97140    84.00
   19616   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018    97140    84.00
   19617   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018    20552   200.00
   19618   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018    97810   105.00
   19619   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018    97811    90.00
   19620   Miami   Medical   Group,   Inc   0472486780101010   8/1/2018    Bill   10/1/2018    A9150    30.00
   19621   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   10/2/2018    97035   120.00
   19622   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   10/2/2018    97018    50.00
   19623   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   10/2/2018    97140   168.00
   19624   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   10/2/2018    97140   168.00
   19625   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   10/2/2018    97035   120.00
   19626   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   10/2/2018    97140   168.00
   19627   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   10/2/2018    97140   168.00
   19628   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   10/2/2018    97140   168.00
   19629   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   10/2/2018    99215   345.00
   19630   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   10/2/2018    76140    40.00
   19631   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   10/2/2018    95831    86.00
   19632   Miami   Medical   Group,   Inc   0429130210101182   4/6/2018    Bill   10/2/2018    95851   120.00
   19633   Miami   Medical   Group,   Inc   0382628780101032   7/20/2018   Bill   10/8/2018    99203   325.00
   19634   Miami   Medical   Group,   Inc   0382628780101032   7/20/2018   Bill   10/8/2018    72040   203.75
   19635   Miami   Medical   Group,   Inc   0382628780101032   7/20/2018   Bill   10/8/2018    72070   202.22
   19636   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   10/15/2018   97035   120.00
   19637   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   10/15/2018   97032   120.00
   19638   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   10/15/2018   97140   168.00
   19639   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   10/15/2018   97140   168.00
   19640   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   10/15/2018   97035   120.00
   19641   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   10/15/2018   97032   120.00
   19642   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   10/16/2018   97035   120.00
   19643   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   10/16/2018   97032   120.00
   19644   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   10/16/2018   97140   168.00
   19645   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   10/16/2018   97140   168.00
   19646   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   10/16/2018   97035   120.00
   19647   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   10/16/2018   97032   120.00
   19648   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   10/16/2018   97140   168.00
   19649   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   10/16/2018   97140   168.00
   19650   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   10/16/2018   99213   160.00
   19651   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   10/16/2018   97035   120.00
   19652   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   10/16/2018   97032   120.00
   19653   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   10/16/2018   97140   168.00
   19654   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   10/16/2018   97140   168.00
   19655   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   10/20/2018   97140   168.00
   19656   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   10/20/2018   97140   168.00
   19657   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   10/20/2018   99215   345.00
   19658   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   10/20/2018   76140    40.00
   19659   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   10/20/2018   95831    86.00
   19660   Miami   Medical   Group,   Inc   0567357960101011   5/21/2018   Bill   10/20/2018   95851   120.00
   19661   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97035   120.00
   19662   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97032   120.00
   19663   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19664   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19665   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   73610   173.11
   19666   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97035   120.00
   19667   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97032   120.00
   19668   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19669   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19670   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97035   120.00
   19671   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97032   120.00
   19672   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19673   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19674   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97035   120.00
   19675   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97032   120.00
   19676   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19677   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19678   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97035   120.00
   19679   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97032   120.00
   19680   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19681   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19682   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97035   120.00
   19683   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97032   120.00
   19684   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19685   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19686   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   99213   160.00
   19687   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   76140    40.00
   19688   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97035   120.00
   19689   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97032   120.00
   19690   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19691   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19692   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97035   120.00
   19693   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97032   120.00
   19694   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19695   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19696   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97035   120.00
   19697   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97032   120.00
   19698   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19699   Miami   Medical   Group,   Inc   0597716130101025   7/30/2018   Bill   10/22/2018   97140   168.00
   19700   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97035   120.00
   19701   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97032   120.00
   19702   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97140   168.00
   19703   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97140   168.00
   19704   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97035   120.00
   19705   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97032   120.00
   19706   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97140   168.00
   19707   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97140   168.00
   19708   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97035   120.00
   19709   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97032   120.00
   19710   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97140   168.00
   19711   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97140   168.00
   19712   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97035   120.00
   19713   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97032   120.00
   19714   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97140   168.00
   19715   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97140   168.00
   19716   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97035   120.00
   19717   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97032   120.00
   19718   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97140   168.00
   19719   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97140   168.00
   19720   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97035   120.00
   19721   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97032   120.00
   19722   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97140   168.00
   19723   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    97140   168.00
   19724   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/6/2018    76140    40.00
   19725   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   11/8/2018    97035    60.00
   19726   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   11/8/2018    97032    60.00
   19727   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   11/8/2018    97140    84.00
   19728   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   11/8/2018    97140    84.00
   19729   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   11/8/2018    99215   345.00
   19730   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   11/8/2018    76140    40.00
   19731   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   11/8/2018    95831    86.00
   19732   Miami   Medical   Group,   Inc   0561783730101021   4/6/2018    Bill   11/8/2018    95851   120.00
   19733   Miami   Medical   Group,   Inc   0178324720101179   5/13/2018   Bill   11/12/2018   99213   160.00
   19734   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 154 of
                                      184
   19735   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97032   120.00
   19736   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97018    50.00
   19737   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19738   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19739   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97035   120.00
   19740   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97032   120.00
   19741   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97018    50.00
   19742   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19743   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19744   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   72100   196.09
   19745   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97035   120.00
   19746   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97032   120.00
   19747   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19748   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19749   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97018    50.00
   19750   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97035   120.00
   19751   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97032   120.00
   19752   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97018    50.00
   19753   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19754   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19755   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97035   120.00
   19756   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97032   120.00
   19757   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97018    50.00
   19758   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19759   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19760   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97035   120.00
   19761   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97032   120.00
   19762   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97018    50.00
   19763   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19764   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19765   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97035   120.00
   19766   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97032   120.00
   19767   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97018    50.00
   19768   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19769   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19770   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97035   120.00
   19771   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97032   120.00
   19772   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97018    50.00
   19773   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19774   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19775   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19776   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19777   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   72070   202.22
   19778   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   71020   173.11
   19779   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   71100   425.88
   19780   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   73100   142.47
   19781   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   99203   325.00
   19782   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97035   120.00
   19783   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97032   120.00
   19784   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97018    50.00
   19785   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19786   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19787   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97035   120.00
   19788   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97032   120.00
   19789   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97018    50.00
   19790   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19791   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19792   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97035   120.00
   19793   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97032   120.00
   19794   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97018    50.00
   19795   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19796   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19797   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97035   120.00
   19798   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97032   120.00
   19799   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19800   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19801   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97018    50.00
   19802   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97035   120.00
   19803   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97032   120.00
   19804   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97018    50.00
   19805   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   73000   153.20
   19806   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   73140   124.09
   19807   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   70160   193.03
   19808   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97035   120.00
   19809   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97032   120.00
   19810   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97018    50.00
   19811   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19812   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19813   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97035   120.00
   19814   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97032   120.00
   19815   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19816   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19817   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   99213   160.00
   19818   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   76140    65.00
   19819   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   98941    95.00
   19820   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97035   120.00
   19821   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97032   120.00
   19822   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19823   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19824   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97018    50.00
   19825   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97035   120.00
   19826   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97032   120.00
   19827   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97018    50.00
   19828   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19829   Miami   Medical   Group,   Inc   0584697480101036   8/26/2018   Bill   11/17/2018   97140   168.00
   19830   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/26/2018   99215   345.00
   19831   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/26/2018   76140    40.00
   19832   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/26/2018   95831    86.00
   19833   Miami   Medical   Group,   Inc   0580572050101027   5/31/2018   Bill   11/26/2018   95851   120.00
   19834   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97035   120.00
   19835   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97032   120.00
   19836   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19837   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19838   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    99212   105.00
   19839   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    76140    40.00
   19840   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    73010   176.18
   19841   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    73120   136.34
   19842   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97035   120.00
   19843   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97032   120.00
   19844   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19845   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19846   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    99213   127.00
   19847   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    76140    40.00
   19848   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97035   120.00
   19849   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97032   120.00
   19850   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19851   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19852   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97018    50.00
   19853   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97035   120.00
   19854   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97032   120.00
   19855   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97018    50.00
   19856   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19857   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19858   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97035   120.00
   19859   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97032   120.00
   19860   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97018    50.00
   19861   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19862   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19863   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 155 of
                                      184
   19864   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97032   120.00
   19865   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97018    50.00
   19866   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19867   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19868   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97035   120.00
   19869   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97032   120.00
   19870   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19871   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19872   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97018    50.00
   19873   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97035   120.00
   19874   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97032   120.00
   19875   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97018    50.00
   19876   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19877   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19878   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97035   120.00
   19879   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97032   120.00
   19880   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19881   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19882   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97018    50.00
   19883   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97035   120.00
   19884   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97032   120.00
   19885   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97018    50.00
   19886   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19887   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19888   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97035   120.00
   19889   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97032   120.00
   19890   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97018    50.00
   19891   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19892   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19893   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97035   120.00
   19894   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97032   120.00
   19895   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97018    50.00
   19896   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19897   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19898   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    99203   325.00
   19899   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97035   120.00
   19900   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97032   120.00
   19901   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19902   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19903   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    72040   203.75
   19904   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    72070   202.22
   19905   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    72100   196.09
   19906   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    73030   358.48
   19907   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97035   120.00
   19908   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97032   120.00
   19909   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19910   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19911   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97035   120.00
   19912   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97032   120.00
   19913   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19914   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19915   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97035   120.00
   19916   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97032   120.00
   19917   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19918   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/4/2018    97140   168.00
   19919   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    99203   325.00
   19920   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97035   120.00
   19921   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97032   120.00
   19922   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19923   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19924   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    72040   203.75
   19925   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    72070   202.22
   19926   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    72100   196.09
   19927   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97035   120.00
   19928   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97032   120.00
   19929   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19930   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19931   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97035   120.00
   19932   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97032   120.00
   19933   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19934   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19935   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97035   120.00
   19936   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97032   120.00
   19937   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19938   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19939   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97035   120.00
   19940   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97032   120.00
   19941   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19942   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19943   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    99212   105.00
   19944   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    76140    40.00
   19945   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97035   120.00
   19946   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97032   120.00
   19947   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19948   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19949   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97035   120.00
   19950   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97032   120.00
   19951   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19952   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19953   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97035   120.00
   19954   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97032   120.00
   19955   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19956   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19957   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97035   120.00
   19958   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97032   120.00
   19959   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19960   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19961   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97035   120.00
   19962   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97032   120.00
   19963   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19964   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19965   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97035   120.00
   19966   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97032   120.00
   19967   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19968   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19969   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97035   120.00
   19970   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97032   120.00
   19971   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19972   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19973   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97035   120.00
   19974   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97032   120.00
   19975   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19976   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19977   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97035   120.00
   19978   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97032   120.00
   19979   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19980   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19981   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97035   120.00
   19982   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97032   120.00
   19983   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19984   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/4/2018    97140   168.00
   19985   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/17/2018   99204   390.00
   19986   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/17/2018   95831    86.00
   19987   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/17/2018   95851   120.00
   19988   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/17/2018   72040   203.75
   19989   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/17/2018   72070   202.22
   19990   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/17/2018   72100   196.09
   19991   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97035   120.00
   19992   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97032    60.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 156 of
                                      184
   19993   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97018    50.00
   19994   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140    84.00
   19995   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97035   120.00
   19996   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97032    60.00
   19997   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140    84.00
   19998   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97018    50.00
   19999   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97035   120.00
   20000   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97032    60.00
   20001   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97018    50.00
   20002   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140    84.00
   20003   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97035   120.00
   20004   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97032    60.00
   20005   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97018    50.00
   20006   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140    84.00
   20007   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97035   120.00
   20008   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97032    60.00
   20009   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97018    50.00
   20010   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140    84.00
   20011   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   72040   203.75
   20012   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   99213   160.00
   20013   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   76140    40.00
   20014   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   95831    86.00
   20015   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   95851   120.00
   20016   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97035   120.00
   20017   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97032    60.00
   20018   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97018    50.00
   20019   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140    84.00
   20020   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97035   120.00
   20021   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97032   120.00
   20022   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97018    50.00
   20023   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140   168.00
   20024   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97035   120.00
   20025   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97032   120.00
   20026   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140   168.00
   20027   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97032   120.00
   20028   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97035   120.00
   20029   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97018    50.00
   20030   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140   168.00
   20031   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97035   120.00
   20032   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97032   120.00
   20033   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97018    50.00
   20034   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140   168.00
   20035   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97035   120.00
   20036   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   99204   390.00
   20037   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   76140    40.00
   20038   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97035   120.00
   20039   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97032    60.00
   20040   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97018    50.00
   20041   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140    84.00
   20042   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97032   120.00
   20043   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97018    50.00
   20044   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140    84.00
   20045   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140   168.00
   20046   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97035   120.00
   20047   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97032   120.00
   20048   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97018    50.00
   20049   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140    84.00
   20050   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140   168.00
   20051   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97035   120.00
   20052   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97032   120.00
   20053   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140   168.00
   20054   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140   168.00
   20055   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97035   120.00
   20056   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97032   120.00
   20057   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140   168.00
   20058   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   97140   168.00
   20059   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   99203   325.00
   20060   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   76140    40.00
   20061   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   72070   202.22
   20062   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   73120   136.34
   20063   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   73140   124.09
   20064   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   99213   160.00
   20065   Miami   Medical   Group,   Inc   0593567350101011   9/24/2018   Bill   12/19/2018   98940    80.00
   20066   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   99203   325.00
   20067   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   76140    40.00
   20068   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   73030   179.24
   20069   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   99204   350.00
   20070   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   95831    86.00
   20071   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   95851   120.00
   20072   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   72100   196.09
   20073   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   73030   179.24
   20074   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97035   120.00
   20075   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97032   120.00
   20076   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97140   168.00
   20077   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97140   168.00
   20078   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97035   120.00
   20079   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97032   120.00
   20080   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97140   168.00
   20081   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97140   168.00
   20082   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97035   120.00
   20083   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97032   120.00
   20084   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97140   168.00
   20085   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97140   168.00
   20086   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97035   120.00
   20087   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97032   120.00
   20088   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97140   168.00
   20089   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97140   168.00
   20090   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97035   120.00
   20091   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97032   120.00
   20092   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97140   168.00
   20093   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97140   168.00
   20094   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97035   120.00
   20095   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97032   120.00
   20096   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97140   168.00
   20097   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97140   168.00
   20098   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97035   120.00
   20099   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97032   120.00
   20100   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97140   168.00
   20101   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97035   120.00
   20102   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97032   120.00
   20103   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018   Bill   12/24/2018   97140   168.00
   20104   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97035   120.00
   20105   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97032   120.00
   20106   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20107   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97035   120.00
   20108   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97032   120.00
   20109   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20110   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97035   120.00
   20111   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97032   120.00
   20112   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20113   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97035   120.00
   20114   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97032   120.00
   20115   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20116   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97035   120.00
   20117   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97032   120.00
   20118   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20119   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20120   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   99213   160.00
   20121   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   98941    95.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 157 of
                                      184
   20122   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97035   120.00
   20123   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97032   120.00
   20124   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20125   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97112    79.00
   20126   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97035   120.00
   20127   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97032   120.00
   20128   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20129   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20130   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   72040   203.75
   20131   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97035   120.00
   20132   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97032   120.00
   20133   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20134   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20135   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97035   120.00
   20136   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97032   120.00
   20137   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20138   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20139   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   99213   160.00
   20140   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   98941    95.00
   20141   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97035   120.00
   20142   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97032   120.00
   20143   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20144   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20145   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97035   120.00
   20146   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97032   120.00
   20147   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20148   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20149   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   99203   325.00
   20150   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97032   120.00
   20151   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97035   120.00
   20152   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20153   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97035   120.00
   20154   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97032   120.00
   20155   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20156   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97035   120.00
   20157   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97032   120.00
   20158   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20159   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97035   120.00
   20160   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97032   120.00
   20161   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20162   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   72070   202.22
   20163   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   72100   196.09
   20164   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97035   120.00
   20165   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97032   120.00
   20166   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018   Bill   12/26/2018   97140   168.00
   20167   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97035   120.00
   20168   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97032   120.00
   20169   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97140   168.00
   20170   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97140   168.00
   20171   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97035   120.00
   20172   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97032   120.00
   20173   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97018    50.00
   20174   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97140   168.00
   20175   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97140   168.00
   20176   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97035   120.00
   20177   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97032   120.00
   20178   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97140   168.00
   20179   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97140   168.00
   20180   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97018    50.00
   20181   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97035   120.00
   20182   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97032   120.00
   20183   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97140   168.00
   20184   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97140   168.00
   20185   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97035   120.00
   20186   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97032   120.00
   20187   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97140   168.00
   20188   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97140   168.00
   20189   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97018    50.00
   20190   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97035   120.00
   20191   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97032   120.00
   20192   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97140   168.00
   20193   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97140   168.00
   20194   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018   Bill   12/31/2018   97018    50.00
   20195   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97035   120.00
   20196   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97032   120.00
   20197   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97140   168.00
   20198   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97140   168.00
   20199   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97032   120.00
   20200   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97140   168.00
   20201   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97140   168.00
   20202   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97035   120.00
   20203   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97035   120.00
   20204   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97032   120.00
   20205   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97140   168.00
   20206   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97140   168.00
   20207   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97035   120.00
   20208   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97032   120.00
   20209   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97140   168.00
   20210   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97140   168.00
   20211   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97035   120.00
   20212   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97032   120.00
   20213   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97140   168.00
   20214   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97140   168.00
   20215   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97035   120.00
   20216   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97032   120.00
   20217   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97140   168.00
   20218   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97140   168.00
   20219   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97035   120.00
   20220   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97032   120.00
   20221   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97140   168.00
   20222   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018   Bill   12/31/2018   97140   168.00
   20223   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97140   168.00
   20224   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97035   120.00
   20225   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97032   120.00
   20226   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97140   168.00
   20227   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97140   168.00
   20228   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97035   120.00
   20229   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97032   120.00
   20230   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97140   168.00
   20231   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97140   168.00
   20232   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97035   120.00
   20233   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97032   120.00
   20234   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97140   168.00
   20235   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97140   168.00
   20236   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97035   120.00
   20237   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97032   120.00
   20238   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97140   168.00
   20239   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97140   168.00
   20240   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    99203   325.00
   20241   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    72070   202.22
   20242   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    72100   196.09
   20243   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    73030   358.48
   20244   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    73560   156.26
   20245   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97035   120.00
   20246   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97032   120.00
   20247   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97140   168.00
   20248   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97140   168.00
   20249   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97035   120.00
   20250   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018   Bill   1/10/2019    97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 158 of
                                      184
   20251   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018    Bill   1/10/2019   97140   168.00
   20252   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018    Bill   1/10/2019   97140   168.00
   20253   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018    Bill   1/10/2019   97035   120.00
   20254   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018    Bill   1/10/2019   97035   120.00
   20255   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018    Bill   1/10/2019   97140   168.00
   20256   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018    Bill   1/10/2019   97140   168.00
   20257   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018    Bill   1/10/2019   97035   120.00
   20258   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018    Bill   1/10/2019   97032   120.00
   20259   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018    Bill   1/10/2019   97140   168.00
   20260   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018    Bill   1/10/2019   97140   168.00
   20261   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018    Bill   1/10/2019   97035   120.00
   20262   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018    Bill   1/10/2019   97032   120.00
   20263   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018    Bill   1/10/2019   97140   168.00
   20264   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   99204   390.00
   20265   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   95811    86.00
   20266   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   95851   120.00
   20267   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   72100   196.09
   20268   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   73030   179.24
   20269   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   73560   312.52
   20270   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97035   120.00
   20271   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97032   120.00
   20272   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97140    84.00
   20273   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97140    84.00
   20274   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97035   120.00
   20275   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97032   120.00
   20276   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97140   168.00
   20277   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97140    84.00
   20278   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97035   120.00
   20279   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97032   120.00
   20280   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97140   168.00
   20281   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97140    84.00
   20282   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97035   120.00
   20283   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97032   120.00
   20284   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97140   168.00
   20285   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97035   120.00
   20286   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97032   120.00
   20287   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97140   168.00
   20288   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97035   120.00
   20289   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97032   120.00
   20290   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97140   168.00
   20291   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97035   120.00
   20292   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97032   120.00
   20293   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97140   168.00
   20294   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97035   120.00
   20295   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97032   120.00
   20296   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97140   168.00
   20297   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97035   120.00
   20298   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97032   120.00
   20299   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97140   168.00
   20300   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97035   120.00
   20301   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97032   120.00
   20302   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97140   168.00
   20303   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97035   120.00
   20304   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97032   120.00
   20305   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97140   168.00
   20306   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97035   120.00
   20307   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97032   120.00
   20308   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   1/14/2019   97140   168.00
   20309   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97035   120.00
   20310   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97032   120.00
   20311   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97018    50.00
   20312   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97140   168.00
   20313   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97112   158.00
   20314   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97035   120.00
   20315   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97032   120.00
   20316   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97018    50.00
   20317   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97140   168.00
   20318   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97112   158.00
   20319   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97035   120.00
   20320   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97032   120.00
   20321   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97018    50.00
   20322   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97140   168.00
   20323   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97112   158.00
   20324   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97035   120.00
   20325   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97032   120.00
   20326   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97140   168.00
   20327   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97112   158.00
   20328   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97018    50.00
   20329   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97035   120.00
   20330   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97032   120.00
   20331   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97140   168.00
   20332   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97112   158.00
   20333   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97018    50.00
   20334   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97035   120.00
   20335   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97032   120.00
   20336   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97140   168.00
   20337   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97112   158.00
   20338   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97018    50.00
   20339   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97035   120.00
   20340   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97032   120.00
   20341   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97018    50.00
   20342   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97140   168.00
   20343   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97112   158.00
   20344   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97035   120.00
   20345   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97032   120.00
   20346   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97140   168.00
   20347   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97112   158.00
   20348   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97035   120.00
   20349   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97032   180.00
   20350   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97140   168.00
   20351   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97112   158.00
   20352   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97035   120.00
   20353   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97032   120.00
   20354   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97140   168.00
   20355   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97112   158.00
   20356   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97035   120.00
   20357   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97032   120.00
   20358   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97140   168.00
   20359   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97112   158.00
   20360   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97035   120.00
   20361   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97032   120.00
   20362   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97018    50.00
   20363   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97140   168.00
   20364   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97112   158.00
   20365   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97035   120.00
   20366   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97032   120.00
   20367   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97018    50.00
   20368   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97140   168.00
   20369   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   97112   158.00
   20370   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   99212   105.00
   20371   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   99203   325.00
   20372   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   72040   203.75
   20373   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   72070   202.22
   20374   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   72100   196.09
   20375   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   73100   142.47
   20376   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   1/18/2019   73120   136.34
   20377   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   99203   325.00
   20378   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97035   120.00
   20379   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 159 of
                                      184
   20380   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20381   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20382   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   72040   203.75
   20383   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   72070   202.22
   20384   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   72100   196.09
   20385   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   73030   179.24
   20386   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   73080   173.11
   20387   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97035   120.00
   20388   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97032   120.00
   20389   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20390   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20391   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97035   120.00
   20392   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97032   120.00
   20393   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20394   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20395   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97035   120.00
   20396   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97032   120.00
   20397   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20398   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20399   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97035   120.00
   20400   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97032   120.00
   20401   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20402   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20403   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   99213   160.00
   20404   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97035   120.00
   20405   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97032   120.00
   20406   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20407   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20408   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97035   120.00
   20409   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97032   120.00
   20410   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20411   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20412   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97035   120.00
   20413   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97032   120.00
   20414   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20415   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20416   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97035   120.00
   20417   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97032   120.00
   20418   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20419   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20420   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97035   120.00
   20421   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97032   120.00
   20422   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20423   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20424   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97035   120.00
   20425   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97032   120.00
   20426   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20427   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20428   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97035   120.00
   20429   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97032   120.00
   20430   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20431   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20432   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97035   120.00
   20433   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97032   120.00
   20434   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20435   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   97140   168.00
   20436   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   1/18/2019   99213   160.00
   20437   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   1/25/2019   97035   120.00
   20438   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   1/25/2019   97032   120.00
   20439   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   1/25/2019   97140   168.00
   20440   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   1/25/2019   97140   168.00
   20441   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   1/25/2019   97035   120.00
   20442   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   1/25/2019   97032   120.00
   20443   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   1/25/2019   97140   168.00
   20444   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   1/25/2019   97140   168.00
   20445   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97035   120.00
   20446   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97032   120.00
   20447   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97140   168.00
   20448   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97140   168.00
   20449   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97035   120.00
   20450   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97032   120.00
   20451   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97140   168.00
   20452   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97140   168.00
   20453   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97035   120.00
   20454   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97032   120.00
   20455   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97140   168.00
   20456   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97140   168.00
   20457   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97035   120.00
   20458   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97032   120.00
   20459   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97140   168.00
   20460   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97140   168.00
   20461   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   99213   160.00
   20462   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   98941    95.00
   20463   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97035   120.00
   20464   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97032   120.00
   20465   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97140   168.00
   20466   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97140   168.00
   20467   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97035   120.00
   20468   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97032   120.00
   20469   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97140   168.00
   20470   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97140   168.00
   20471   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97032   120.00
   20472   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97140   168.00
   20473   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97035    60.00
   20474   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97032   120.00
   20475   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97140   168.00
   20476   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   1/26/2019   97140   168.00
   20477   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018    Bill   1/28/2019   99205   495.00
   20478   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018    Bill   1/28/2019   76140    40.00
   20479   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018    Bill   1/28/2019   95831    86.00
   20480   Miami   Medical   Group,   Inc   0563729370101027   12/3/2018    Bill   1/28/2019   95851   120.00
   20481   Miami   Medical   Group,   Inc   0393047120101122   12/19/2018   Bill   2/2/2019    99204   390.00
   20482   Miami   Medical   Group,   Inc   0393047120101122   12/19/2018   Bill   2/2/2019    95831    86.00
   20483   Miami   Medical   Group,   Inc   0393047120101122   12/19/2018   Bill   2/2/2019    95851   120.00
   20484   Miami   Medical   Group,   Inc   0393047120101122   12/19/2018   Bill   2/2/2019    72040   203.75
   20485   Miami   Medical   Group,   Inc   0393047120101122   12/19/2018   Bill   2/2/2019    72070   202.22
   20486   Miami   Medical   Group,   Inc   0393047120101122   12/19/2018   Bill   2/2/2019    72100   196.09
   20487   Miami   Medical   Group,   Inc   0393047120101122   12/19/2018   Bill   2/2/2019    70250   200.69
   20488   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    99205   495.00
   20489   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    76140    40.00
   20490   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    95831    86.00
   20491   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    95851   120.00
   20492   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97035   120.00
   20493   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97032   120.00
   20494   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97140   168.00
   20495   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97112   158.00
   20496   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97035   120.00
   20497   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97032   120.00
   20498   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97140   168.00
   20499   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97112   158.00
   20500   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97035   120.00
   20501   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97032   120.00
   20502   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97140   168.00
   20503   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97112   158.00
   20504   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97035   120.00
   20505   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97032   120.00
   20506   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97140   168.00
   20507   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97112   158.00
   20508   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97018    50.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 160 of
                                      184
   20509   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97035   120.00
   20510   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97032   120.00
   20511   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97140   168.00
   20512   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97112   158.00
   20513   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97035   120.00
   20514   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97032   120.00
   20515   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97018    50.00
   20516   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97140   168.00
   20517   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97112   158.00
   20518   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97035   120.00
   20519   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97032   120.00
   20520   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97140   168.00
   20521   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97112   158.00
   20522   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   2/4/2019    97018    50.00
   20523   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97035   120.00
   20524   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97032   120.00
   20525   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97140   168.00
   20526   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   99213   160.00
   20527   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   76140    40.00
   20528   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   95831    86.00
   20529   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   95851   120.00
   20530   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97035   120.00
   20531   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97032   120.00
   20532   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97140   168.00
   20533   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97035   120.00
   20534   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97032   120.00
   20535   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97140   168.00
   20536   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97035   120.00
   20537   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97032   120.00
   20538   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97140   168.00
   20539   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97035   120.00
   20540   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97032   120.00
   20541   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97140   168.00
   20542   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97035   120.00
   20543   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97032   120.00
   20544   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97140   168.00
   20545   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97035   120.00
   20546   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97032   120.00
   20547   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97140   168.00
   20548   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97035   120.00
   20549   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97032   120.00
   20550   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97140   168.00
   20551   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97035   120.00
   20552   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97032   120.00
   20553   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97140   168.00
   20554   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97035   120.00
   20555   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97032   120.00
   20556   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97140   168.00
   20557   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97035   120.00
   20558   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97032   120.00
   20559   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   2/15/2019   97140   168.00
   20560   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   2/15/2019   97035   120.00
   20561   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   2/15/2019   97032   120.00
   20562   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   2/15/2019   97140   168.00
   20563   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   2/15/2019   97140   168.00
   20564   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   2/15/2019   97035   120.00
   20565   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   2/15/2019   97032   120.00
   20566   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   2/15/2019   97140   168.00
   20567   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   2/15/2019   97140   168.00
   20568   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   2/15/2019   97035   120.00
   20569   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   2/15/2019   97032   120.00
   20570   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   2/15/2019   97140   168.00
   20571   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   2/15/2019   97140   168.00
   20572   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   2/15/2019   97035   120.00
   20573   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   2/15/2019   97032   120.00
   20574   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   2/15/2019   97018    50.00
   20575   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   2/15/2019   97140   168.00
   20576   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   2/15/2019   97140   168.00
   20577   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   2/15/2019   97035   120.00
   20578   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   2/15/2019   97032   120.00
   20579   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   2/15/2019   97018    50.00
   20580   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   2/15/2019   97140   168.00
   20581   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   2/15/2019   97140   168.00
   20582   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   2/15/2019   97035   120.00
   20583   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   2/15/2019   97032   120.00
   20584   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   2/15/2019   97018    50.00
   20585   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   2/15/2019   97140   168.00
   20586   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   2/15/2019   97140   168.00
   20587   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97035   120.00
   20588   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97032   120.00
   20589   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97140   168.00
   20590   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97140   168.00
   20591   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97035   120.00
   20592   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97032   120.00
   20593   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97140   168.00
   20594   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97140   168.00
   20595   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97035   120.00
   20596   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97032   120.00
   20597   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97140   168.00
   20598   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97140   168.00
   20599   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97035   120.00
   20600   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97032   120.00
   20601   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97140   168.00
   20602   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97140   168.00
   20603   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97035   120.00
   20604   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97032   120.00
   20605   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97140   168.00
   20606   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97140   168.00
   20607   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97035   120.00
   20608   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97032   120.00
   20609   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97140   168.00
   20610   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97140   168.00
   20611   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   99213   160.00
   20612   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97035   120.00
   20613   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97032   120.00
   20614   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97140   168.00
   20615   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   2/16/2019   97140   168.00
   20616   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   2/18/2019   97035   120.00
   20617   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   2/18/2019   97032   120.00
   20618   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   2/18/2019   97140   168.00
   20619   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   2/18/2019   97140   168.00
   20620   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   2/18/2019   97035   120.00
   20621   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   2/18/2019   97032   120.00
   20622   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   2/18/2019   97140   168.00
   20623   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   2/18/2019   97140   168.00
   20624   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019    97035   120.00
   20625   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019    97032   120.00
   20626   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019    97140   168.00
   20627   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019    97112    79.00
   20628   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019    97018    50.00
   20629   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019    97035   120.00
   20630   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019    97032   120.00
   20631   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019    97140   168.00
   20632   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019    97112    79.00
   20633   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019    97018    50.00
   20634   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019    99213   160.00
   20635   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019    97035   120.00
   20636   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019    97032   120.00
   20637   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019    97018    50.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 161 of
                                      184
   20638   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97140   168.00
   20639   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97140   168.00
   20640   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97035   120.00
   20641   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97032   120.00
   20642   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97140   168.00
   20643   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97140   168.00
   20644   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97035   120.00
   20645   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97032   120.00
   20646   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97140   168.00
   20647   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97140   168.00
   20648   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97018    50.00
   20649   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97035   120.00
   20650   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97032   120.00
   20651   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97018   100.00
   20652   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97140   168.00
   20653   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97140   168.00
   20654   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97035   120.00
   20655   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97032   120.00
   20656   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97140   168.00
   20657   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97140   168.00
   20658   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97018    50.00
   20659   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   99213   160.00
   20660   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97035   120.00
   20661   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97032   120.00
   20662   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97140   168.00
   20663   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97140   168.00
   20664   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97035   120.00
   20665   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97032   120.00
   20666   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97140   168.00
   20667   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/4/2019   97140   168.00
   20668   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   3/4/2019   97035   120.00
   20669   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   3/4/2019   97032   120.00
   20670   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   3/4/2019   97140   168.00
   20671   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   3/4/2019   97140   168.00
   20672   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   3/4/2019   97035   120.00
   20673   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   3/4/2019   97032   120.00
   20674   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   3/4/2019   97140   168.00
   20675   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   3/4/2019   97140   168.00
   20676   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   3/4/2019   97035   120.00
   20677   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   3/4/2019   97032   120.00
   20678   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   3/4/2019   97140   168.00
   20679   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   3/4/2019   97140   168.00
   20680   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   97035   120.00
   20681   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   97032   120.00
   20682   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   97140   168.00
   20683   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   97140   168.00
   20684   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   99213   160.00
   20685   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   98941    95.00
   20686   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   97035   120.00
   20687   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   97032   120.00
   20688   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   97140   168.00
   20689   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   97140   168.00
   20690   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   97035   120.00
   20691   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   97032   120.00
   20692   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   97140   168.00
   20693   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   97140   168.00
   20694   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   98941    95.00
   20695   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   97035   120.00
   20696   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   97032   120.00
   20697   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   97140   168.00
   20698   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/5/2019   97140   168.00
   20699   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   99204   390.00
   20700   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   73560   156.26
   20701   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   73610   173.11
   20702   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   73620   133.28
   20703   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   73120   272.68
   20704   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   74000   162.39
   20705   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97032   120.00
   20706   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20707   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20708   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97018   100.00
   20709   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97022    58.00
   20710   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97035   120.00
   20711   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97032   120.00
   20712   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97018   100.00
   20713   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97022    58.00
   20714   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20715   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20716   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97035   120.00
   20717   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97032   120.00
   20718   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97018   100.00
   20719   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97022    58.00
   20720   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20721   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20722   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97035   120.00
   20723   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97032   120.00
   20724   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97018   100.00
   20725   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97022    58.00
   20726   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20727   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20728   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97035   120.00
   20729   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97032   120.00
   20730   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97018   100.00
   20731   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97022    58.00
   20732   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20733   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20734   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97035   120.00
   20735   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97032   120.00
   20736   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20737   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20738   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97018   100.00
   20739   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97022    58.00
   20740   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97035   120.00
   20741   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97035   120.00
   20742   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97032   120.00
   20743   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20744   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20745   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97022    58.00
   20746   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97018   100.00
   20747   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97035   120.00
   20748   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97032   120.00
   20749   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97018   100.00
   20750   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97022    58.00
   20751   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20752   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20753   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97035   120.00
   20754   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97032   120.00
   20755   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97018   100.00
   20756   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97022    58.00
   20757   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20758   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20759   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97035   120.00
   20760   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20761   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97140   168.00
   20762   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97018   100.00
   20763   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97022    58.00
   20764   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97035   120.00
   20765   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97035   120.00
   20766   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 162 of
                                      184
   20767   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97018   100.00
   20768   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97140   168.00
   20769   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97140   168.00
   20770   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97035   120.00
   20771   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97035   120.00
   20772   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97032   120.00
   20773   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97140   168.00
   20774   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97140   168.00
   20775   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97018   100.00
   20776   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97035   120.00
   20777   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97032   120.00
   20778   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97018   100.00
   20779   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97022    58.00
   20780   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97140   168.00
   20781   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97140   168.00
   20782   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    99082    80.00
   20783   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97032   120.00
   20784   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97018   100.00
   20785   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97140   168.00
   20786   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97140   168.00
   20787   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97035   120.00
   20788   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97032   120.00
   20789   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97018   100.00
   20790   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97140   168.00
   20791   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    97140   168.00
   20792   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    99213   160.00
   20793   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    99205   495.00
   20794   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    76140    40.00
   20795   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    95831    86.00
   20796   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   3/7/2019    95851   120.00
   20797   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   3/11/2019   99215   345.00
   20798   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   3/11/2019   76140    40.00
   20799   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   3/11/2019   95831    86.00
   20800   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   3/11/2019   95851   120.00
   20801   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   3/11/2019   97035   120.00
   20802   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   3/11/2019   97032   120.00
   20803   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   3/11/2019   97018    50.00
   20804   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   3/11/2019   97140   168.00
   20805   Miami   Medical   Group,   Inc   0515842440101031   9/21/2018    Bill   3/11/2019   97140   168.00
   20806   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   3/12/2019   97035   120.00
   20807   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   3/12/2019   97032   120.00
   20808   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   3/12/2019   97140   168.00
   20809   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   3/12/2019   97140   168.00
   20810   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   3/12/2019   99215   345.00
   20811   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   3/12/2019   76140    40.00
   20812   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   3/12/2019   95831    86.00
   20813   Miami   Medical   Group,   Inc   0396557200101070   9/21/2018    Bill   3/12/2019   95851   120.00
   20814   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   3/18/2019   97035   120.00
   20815   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   3/18/2019   97032   120.00
   20816   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   3/18/2019   97140   168.00
   20817   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   3/18/2019   99215   345.00
   20818   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   3/18/2019   76140    40.00
   20819   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   3/18/2019   95831    86.00
   20820   Miami   Medical   Group,   Inc   0506715330101017   12/3/2018    Bill   3/18/2019   95851   120.00
   20821   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   3/29/2019   97035   120.00
   20822   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   3/29/2019   97032   120.00
   20823   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   3/29/2019   97140   168.00
   20824   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   3/29/2019   97140   168.00
   20825   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   3/29/2019   99215   345.00
   20826   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   3/29/2019   76140    40.00
   20827   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   3/29/2019   95831    86.00
   20828   Miami   Medical   Group,   Inc   0591028980101014   11/2/2018    Bill   3/29/2019   95851   120.00
   20829   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/29/2019   97035   120.00
   20830   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/29/2019   97032   120.00
   20831   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/29/2019   97140   168.00
   20832   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/29/2019   97140   168.00
   20833   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/29/2019   99215   345.00
   20834   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/29/2019   76140    40.00
   20835   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/29/2019   95831    86.00
   20836   Miami   Medical   Group,   Inc   0394992320101159   11/28/2018   Bill   3/29/2019   95851   120.00
   20837   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/29/2019   97035   120.00
   20838   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/29/2019   97032   120.00
   20839   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/29/2019   97140   168.00
   20840   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/29/2019   97140   168.00
   20841   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/29/2019   97035   120.00
   20842   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/29/2019   97032   120.00
   20843   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/29/2019   97140   168.00
   20844   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   3/29/2019   97140   168.00
   20845   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    99203   325.00
   20846   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    72040   203.75
   20847   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    72070   202.22
   20848   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    72100   196.09
   20849   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    73030   179.24
   20850   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    73000   153.20
   20851   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97035   120.00
   20852   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97032   120.00
   20853   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20854   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20855   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97035   120.00
   20856   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97032   120.00
   20857   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20858   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20859   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97035   120.00
   20860   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97032   120.00
   20861   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20862   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20863   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97035   120.00
   20864   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97032   120.00
   20865   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20866   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20867   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97035   120.00
   20868   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97032   120.00
   20869   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20870   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20871   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97035   120.00
   20872   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97032   120.00
   20873   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20874   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20875   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97035   120.00
   20876   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97032   120.00
   20877   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20878   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20879   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97035   120.00
   20880   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97032   120.00
   20881   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20882   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20883   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97035   120.00
   20884   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97032   120.00
   20885   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20886   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20887   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97035   120.00
   20888   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97032   120.00
   20889   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20890   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019    Bill   4/1/2019    97140   168.00
   20891   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019    97035   120.00
   20892   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019    97032   120.00
   20893   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019    97140   168.00
   20894   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019    97140   168.00
   20895   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019    97018   100.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 163 of
                                      184
   20896   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97035   120.00
   20897   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97032   120.00
   20898   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20899   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20900   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97035   120.00
   20901   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97032   120.00
   20902   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97018   100.00
   20903   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97022    58.00
   20904   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20905   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20906   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97035   120.00
   20907   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97032   120.00
   20908   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97018   100.00
   20909   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20910   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20911   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   99213   160.00
   20912   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97035   120.00
   20913   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97032   120.00
   20914   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97018   100.00
   20915   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20916   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20917   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97035   120.00
   20918   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97032   120.00
   20919   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97018   100.00
   20920   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20921   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20922   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97035   120.00
   20923   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97032   120.00
   20924   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20925   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20926   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97018   100.00
   20927   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97035   120.00
   20928   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97032   120.00
   20929   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20930   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20931   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97018   100.00
   20932   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97035   120.00
   20933   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97032   120.00
   20934   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20935   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20936   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97018   100.00
   20937   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97035   120.00
   20938   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97032   120.00
   20939   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97018   100.00
   20940   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20941   Miami   Medical   Group,   Inc   0477499090101062   12/22/2018   Bill   4/2/2019   97140   168.00
   20942   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   4/2/2019   97035   120.00
   20943   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   4/2/2019   97032   120.00
   20944   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   4/2/2019   97140   168.00
   20945   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   4/2/2019   97140   168.00
   20946   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   4/2/2019   97035   120.00
   20947   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   4/2/2019   97032   120.00
   20948   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   4/2/2019   97140   168.00
   20949   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   4/2/2019   97140   168.00
   20950   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   4/2/2019   97035   120.00
   20951   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   4/2/2019   97032   120.00
   20952   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   4/2/2019   97140   168.00
   20953   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   4/2/2019   97140   168.00
   20954   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   4/2/2019   99205   495.00
   20955   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   4/2/2019   76140    40.00
   20956   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   4/2/2019   95831    86.00
   20957   Miami   Medical   Group,   Inc   0357082600101031   11/8/2018    Bill   4/2/2019   95851   120.00
   20958   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   99205   495.00
   20959   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   76140    40.00
   20960   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   95831    86.00
   20961   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   95851   120.00
   20962   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   99203   325.00
   20963   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97035   120.00
   20964   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97032   120.00
   20965   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   20966   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   20967   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   72040   203.75
   20968   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   72070   202.22
   20969   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   72100   196.09
   20970   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97035   120.00
   20971   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97032   120.00
   20972   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   20973   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   20974   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97035   120.00
   20975   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97032   120.00
   20976   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   20977   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   20978   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97035   120.00
   20979   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97032   120.00
   20980   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   20981   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   20982   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97035   120.00
   20983   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97032   120.00
   20984   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   20985   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   20986   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97035   120.00
   20987   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97032   120.00
   20988   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   20989   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   20990   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97035   120.00
   20991   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97032   120.00
   20992   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   20993   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   20994   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97035   120.00
   20995   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97032   120.00
   20996   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   20997   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   20998   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97035   120.00
   20999   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97032   120.00
   21000   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   21001   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   21002   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97035   120.00
   21003   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97032   120.00
   21004   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   21005   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   21006   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97035   120.00
   21007   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97032   120.00
   21008   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   21009   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   21010   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   99212   105.00
   21011   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97035   120.00
   21012   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97032   120.00
   21013   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   21014   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   21015   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97035   120.00
   21016   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97032   120.00
   21017   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   21018   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   21019   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97035   120.00
   21020   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97032   120.00
   21021   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   21022   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97140   168.00
   21023   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97035   120.00
   21024   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/3/2019   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 164 of
                                      184
   21025   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21026   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21027   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97035   120.00
   21028   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97032   120.00
   21029   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21030   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21031   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97035   120.00
   21032   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97032   120.00
   21033   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21034   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21035   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97035   120.00
   21036   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97032   120.00
   21037   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21038   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21039   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97035   120.00
   21040   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97032   120.00
   21041   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21042   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21043   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97035   120.00
   21044   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97032   120.00
   21045   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21046   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21047   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97035   120.00
   21048   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97032   120.00
   21049   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21050   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21051   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97035   120.00
   21052   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97032   120.00
   21053   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21054   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21055   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97035   120.00
   21056   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97032   120.00
   21057   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21058   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21059   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97035   120.00
   21060   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97032   120.00
   21061   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21062   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21063   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97035   120.00
   21064   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97032   120.00
   21065   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21066   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/3/2019   97140   168.00
   21067   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   99203   325.00
   21068   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   72040   203.75
   21069   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   72070   202.22
   21070   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   72100   196.09
   21071   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   73030   179.24
   21072   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   73610   173.11
   21073   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97035   120.00
   21074   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97032   120.00
   21075   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97140   168.00
   21076   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97014    50.00
   21077   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97140   168.00
   21078   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97035   120.00
   21079   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97032   120.00
   21080   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97018    50.00
   21081   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97140   168.00
   21082   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97140   168.00
   21083   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   99212   105.00
   21084   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97035   120.00
   21085   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97032   120.00
   21086   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97018    50.00
   21087   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97140   168.00
   21088   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97140   168.00
   21089   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97035   120.00
   21090   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97032   120.00
   21091   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97018    50.00
   21092   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97140   168.00
   21093   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   97140   168.00
   21094   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   4/5/2019   76140    40.00
   21095   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97032   120.00
   21096   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21097   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21098   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97035   120.00
   21099   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97032   120.00
   21100   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21101   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21102   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97035   120.00
   21103   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97032   120.00
   21104   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21105   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21106   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21107   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97035   120.00
   21108   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97032   120.00
   21109   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21110   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21111   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97035   120.00
   21112   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97032   120.00
   21113   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21114   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21115   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97035   120.00
   21116   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97032   120.00
   21117   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21118   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21119   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97035   120.00
   21120   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97032   120.00
   21121   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21122   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21123   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97035   120.00
   21124   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97032   120.00
   21125   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21126   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21127   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97035   120.00
   21128   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97032   120.00
   21129   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21130   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21131   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97035   120.00
   21132   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97032   120.00
   21133   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21134   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21135   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97035   120.00
   21136   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140    84.00
   21137   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21138   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97035   120.00
   21139   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97032   120.00
   21140   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140    84.00
   21141   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21142   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97035   120.00
   21143   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97032   120.00
   21144   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140    84.00
   21145   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21146   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97035   120.00
   21147   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97032   120.00
   21148   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140    84.00
   21149   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
   21150   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97032   120.00
   21151   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97035   120.00
   21152   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140    84.00
   21153   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   4/8/2019   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 165 of
                                      184
   21154   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97035   120.00
   21155   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97032   120.00
   21156   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97140   168.00
   21157   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97140   168.00
   21158   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    99212   105.00
   21159   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97035   120.00
   21160   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97032   120.00
   21161   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97140   168.00
   21162   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97140   168.00
   21163   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97035   120.00
   21164   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97032   120.00
   21165   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97140   168.00
   21166   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    99203   325.00
   21167   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97035   120.00
   21168   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97032   120.00
   21169   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97140    84.00
   21170   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97140   168.00
   21171   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    99212   105.00
   21172   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97035   120.00
   21173   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97032   120.00
   21174   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97140    84.00
   21175   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97140   168.00
   21176   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97035   120.00
   21177   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    97032   120.00
   21178   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    99205   495.00
   21179   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    76140    40.00
   21180   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    95831    86.00
   21181   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   4/8/2019    95851   120.00
   21182   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   99203   325.00
   21183   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21184   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21185   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21186   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21187   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   72040   203.75
   21188   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   72070   202.22
   21189   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   72100   196.09
   21190   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   73030   358.48
   21191   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21192   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21193   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21194   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21195   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21196   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21197   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21198   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21199   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21200   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21201   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21202   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21203   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21204   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21205   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21206   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21207   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21208   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21209   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21210   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21211   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21212   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21213   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21214   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21215   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21216   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21217   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21218   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21219   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21220   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21221   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21222   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21223   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21224   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21225   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21226   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21227   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21228   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21229   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21230   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21231   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21232   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21233   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21234   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21235   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21236   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21237   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21238   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21239   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21240   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21241   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21242   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21243   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21244   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21245   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21246   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21247   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21248   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21249   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21250   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21251   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21252   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21253   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21254   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21255   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21256   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21257   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21258   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21259   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21260   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21261   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21262   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21263   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97035   120.00
   21264   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97032   120.00
   21265   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21266   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   97140   168.00
   21267   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   99213   160.00
   21268   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/15/2019   98941    95.00
   21269   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/19/2019   99205   495.00
   21270   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/19/2019   76140    40.00
   21271   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/19/2019   95831    86.00
   21272   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019     Bill   4/19/2019   95851   120.00
   21273   Miami   Medical   Group,   Inc   0480418890101010   12/13/2018   Bill   4/29/2019   99205   495.00
   21274   Miami   Medical   Group,   Inc   0480418890101010   12/13/2018   Bill   4/29/2019   76140    40.00
   21275   Miami   Medical   Group,   Inc   0480418890101010   12/13/2018   Bill   4/29/2019   95831    86.00
   21276   Miami   Medical   Group,   Inc   0480418890101010   12/13/2018   Bill   4/29/2019   95851   120.00
   21277   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   4/29/2019   99205   495.00
   21278   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   4/29/2019   76140    40.00
   21279   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   4/29/2019   95831    86.00
   21280   Miami   Medical   Group,   Inc   0444844700101012   10/6/2018    Bill   4/29/2019   95851   120.00
   21281   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   5/1/2019    97035   120.00
   21282   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019    Bill   5/1/2019    97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 166 of
                                      184
   21283   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97140   168.00
   21284   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97140   168.00
   21285   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97035   120.00
   21286   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97012   120.00
   21287   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97140   168.00
   21288   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97140   168.00
   21289   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97035   120.00
   21290   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97032   120.00
   21291   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97140   168.00
   21292   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97140   168.00
   21293   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97035   120.00
   21294   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97032   120.00
   21295   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97140   168.00
   21296   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97140   168.00
   21297   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    99213   160.00
   21298   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97035   120.00
   21299   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97032   120.00
   21300   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97140   168.00
   21301   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97140   168.00
   21302   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97035   120.00
   21303   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97032   120.00
   21304   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97140   168.00
   21305   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97140   168.00
   21306   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97035   120.00
   21307   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97032   120.00
   21308   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97140   168.00
   21309   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/1/2019    97140   168.00
   21310   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97035   120.00
   21311   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97032   120.00
   21312   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97140   168.00
   21313   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97140   168.00
   21314   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97035   120.00
   21315   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97032   120.00
   21316   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97140   168.00
   21317   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97140   168.00
   21318   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97035   120.00
   21319   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97032   120.00
   21320   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97140   168.00
   21321   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97140   168.00
   21322   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97035   120.00
   21323   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97032   120.00
   21324   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97140   168.00
   21325   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97140   168.00
   21326   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    76140    40.00
   21327   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97035   120.00
   21328   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97032   120.00
   21329   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97140   168.00
   21330   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97140   168.00
   21331   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97035   120.00
   21332   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97032   120.00
   21333   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97140   168.00
   21334   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97140   168.00
   21335   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97035   120.00
   21336   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97032   120.00
   21337   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97140   168.00
   21338   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97140   168.00
   21339   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97035   120.00
   21340   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97032   120.00
   21341   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97140   168.00
   21342   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   5/3/2019    97140   168.00
   21343   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97035   120.00
   21344   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97032   120.00
   21345   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97140   168.00
   21346   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97140   168.00
   21347   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97035   120.00
   21348   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97032   120.00
   21349   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97140   168.00
   21350   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97140   168.00
   21351   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97035   120.00
   21352   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97032   120.00
   21353   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97140   168.00
   21354   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97140   168.00
   21355   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    99213   160.00
   21356   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    76140    40.00
   21357   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97035   120.00
   21358   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97032   120.00
   21359   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97140   168.00
   21360   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97140   168.00
   21361   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97035   120.00
   21362   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97032   120.00
   21363   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97140    84.00
   21364   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97140   168.00
   21365   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97035   120.00
   21366   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97032   120.00
   21367   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97140   168.00
   21368   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/3/2019    97140   168.00
   21369   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97035   120.00
   21370   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97032   120.00
   21371   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97018    50.00
   21372   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97140   168.00
   21373   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97140   168.00
   21374   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97035   120.00
   21375   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97032   120.00
   21376   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97018    50.00
   21377   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97140   168.00
   21378   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97140   168.00
   21379   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97035   120.00
   21380   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97032   120.00
   21381   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97018    50.00
   21382   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97140   168.00
   21383   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97140   168.00
   21384   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97035   120.00
   21385   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97032   120.00
   21386   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97018    50.00
   21387   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97140   168.00
   21388   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97140   168.00
   21389   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97035   120.00
   21390   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97032   120.00
   21391   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97018    50.00
   21392   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97140   168.00
   21393   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   5/6/2019    97140   168.00
   21394   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019   Bill   5/9/2019    95831    86.00
   21395   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019   Bill   5/9/2019    95851   120.00
   21396   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019   Bill   5/9/2019    99204   495.00
   21397   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019   Bill   5/9/2019    76140    40.00
   21398   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019   Bill   5/9/2019    95831    86.00
   21399   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019   Bill   5/9/2019    95851   120.00
   21400   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019   Bill   5/9/2019    99215   345.00
   21401   Miami   Medical   Group,   Inc   0646081090101015   2/24/2019   Bill   5/9/2019    76140    40.00
   21402   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/10/2019   99205   725.00
   21403   Miami   Medical   Group,   Inc   0492742160101038   2/6/2019    Bill   5/10/2019   76140    40.00
   21404   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    99203   325.00
   21405   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    72040   203.75
   21406   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    72070   202.22
   21407   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    72100   196.09
   21408   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97035   120.00
   21409   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97032   120.00
   21410   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21411   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 167 of
                                      184
   21412   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97035   120.00
   21413   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97032   120.00
   21414   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21415   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21416   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97035   120.00
   21417   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97032   120.00
   21418   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21419   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21420   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97035   120.00
   21421   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97032   120.00
   21422   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21423   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21424   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    99213   160.00
   21425   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97035   120.00
   21426   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97032   120.00
   21427   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21428   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21429   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97035   120.00
   21430   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97032   120.00
   21431   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21432   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21433   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97035   120.00
   21434   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97032   120.00
   21435   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21436   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21437   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97035   120.00
   21438   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97032   120.00
   21439   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21440   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21441   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97035   120.00
   21442   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97032   120.00
   21443   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21444   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140    84.00
   21445   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97035   120.00
   21446   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97032   120.00
   21447   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21448   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21449   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97035   120.00
   21450   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97032   120.00
   21451   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21452   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21453   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97035   120.00
   21454   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97032   120.00
   21455   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21456   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21457   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97035   120.00
   21458   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97032   120.00
   21459   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21460   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21461   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97035   120.00
   21462   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97032   120.00
   21463   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21464   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21465   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97035   120.00
   21466   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97032   120.00
   21467   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21468   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21469   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97035   120.00
   21470   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97032   120.00
   21471   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21472   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    97140   168.00
   21473   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/5/2019    99213   160.00
   21474   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   6/11/2019   97032   120.00
   21475   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   6/11/2019   97018    50.00
   21476   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   6/11/2019   97140   168.00
   21477   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   6/11/2019   97140   168.00
   21478   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   6/11/2019   97035   120.00
   21479   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   6/11/2019   97032   120.00
   21480   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   6/11/2019   97018    50.00
   21481   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   6/11/2019   97140   168.00
   21482   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   6/11/2019   97140   168.00
   21483   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   6/11/2019   99213   160.00
   21484   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   6/11/2019   97035   120.00
   21485   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   6/11/2019   97032   120.00
   21486   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   6/11/2019   97018    50.00
   21487   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   6/11/2019   97140   168.00
   21488   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   6/11/2019   97140   168.00
   21489   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   6/11/2019   97035   120.00
   21490   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97035   120.00
   21491   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97032   120.00
   21492   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97018   100.00
   21493   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21494   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21495   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   72040   203.75
   21496   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   72070   202.22
   21497   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   72100   196.09
   21498   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   73080   173.11
   21499   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   73560   156.26
   21500   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   73140   124.09
   21501   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97035   120.00
   21502   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97032   120.00
   21503   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97018   100.00
   21504   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21505   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21506   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97035   120.00
   21507   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97032   120.00
   21508   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97018   100.00
   21509   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21510   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21511   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97035   120.00
   21512   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97032   120.00
   21513   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97018   100.00
   21514   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21515   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21516   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97035   120.00
   21517   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97032   120.00
   21518   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97018   100.00
   21519   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21520   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21521   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97035   120.00
   21522   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97032   120.00
   21523   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21524   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97018   100.00
   21525   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21526   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97035   120.00
   21527   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97032   120.00
   21528   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97018   100.00
   21529   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21530   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21531   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97035   120.00
   21532   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97032   120.00
   21533   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21534   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21535   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97018   100.00
   21536   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   99212   105.00
   21537   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   99203   325.00
   21538   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97035   120.00
   21539   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97032   120.00
   21540   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97018   100.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 168 of
                                      184
   21541   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21542   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   6/24/2019   97140   168.00
   21543   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   99203   325.00
   21544   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21545   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21546   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21547   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21548   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21549   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21550   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21551   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21552   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   72040   203.75
   21553   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   72070   202.22
   21554   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   72100   196.09
   21555   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   72220   179.24
   21556   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   73560   156.26
   21557   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   73080   173.11
   21558   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21559   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21560   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21561   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21562   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21563   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21564   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21565   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21566   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21567   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21568   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21569   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21570   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21571   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21572   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21573   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21574   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21575   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21576   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21577   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21578   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21579   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21580   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21581   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21582   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21583   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21584   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21585   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21586   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21587   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21588   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21589   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21590   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21591   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21592   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21593   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21594   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21595   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21596   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21597   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21598   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21599   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21600   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21601   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21602   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21603   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21604   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21605   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21606   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21607   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21608   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21609   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21610   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21611   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21612   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21613   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21614   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21615   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21616   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21617   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21618   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21619   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21620   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21621   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21622   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   99213   160.00
   21623   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97035   120.00
   21624   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97032   120.00
   21625   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21626   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   97140   168.00
   21627   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   99205   495.00
   21628   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   76140    40.00
   21629   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   95831    86.00
   21630   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   6/26/2019   95851   120.00
   21631   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97035   120.00
   21632   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97032   120.00
   21633   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97140   168.00
   21634   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97140   168.00
   21635   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97035   120.00
   21636   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97032   120.00
   21637   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97140   168.00
   21638   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97140   168.00
   21639   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97035   120.00
   21640   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97032   120.00
   21641   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97140   168.00
   21642   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97140   168.00
   21643   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97035   120.00
   21644   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97032   120.00
   21645   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97140   168.00
   21646   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97140   168.00
   21647   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97035   120.00
   21648   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97032   120.00
   21649   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97140   168.00
   21650   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97140   168.00
   21651   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97035   120.00
   21652   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97032   120.00
   21653   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97140   168.00
   21654   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97140   168.00
   21655   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97035   120.00
   21656   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97032   120.00
   21657   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97140   168.00
   21658   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97140   168.00
   21659   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97035   120.00
   21660   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97032   120.00
   21661   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97140   168.00
   21662   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   6/28/2019   97140   168.00
   21663   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019    99203   325.00
   21664   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019    72040   203.75
   21665   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019    72070   202.22
   21666   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019    72100   196.09
   21667   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019    73030   179.24
   21668   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019    73560   156.26
   21669   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019    97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 169 of
                                      184
   21670   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97032   120.00
   21671   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21672   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21673   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97035   120.00
   21674   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97032   120.00
   21675   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21676   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21677   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97035   120.00
   21678   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97032   120.00
   21679   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21680   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21681   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97035   120.00
   21682   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97032   120.00
   21683   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21684   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21685   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97035   120.00
   21686   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97032   120.00
   21687   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21688   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21689   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97035   120.00
   21690   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97032   120.00
   21691   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21692   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21693   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   99212   105.00
   21694   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97035   120.00
   21695   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97032   120.00
   21696   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21697   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21698   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97035   120.00
   21699   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97032   120.00
   21700   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21701   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21702   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97035   120.00
   21703   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97032   120.00
   21704   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21705   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21706   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97035   120.00
   21707   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97032   120.00
   21708   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21709   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21710   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97035   120.00
   21711   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97032   120.00
   21712   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21713   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21714   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97035   120.00
   21715   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97032   120.00
   21716   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21717   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21718   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97035   120.00
   21719   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97032   120.00
   21720   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21721   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21722   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97035   120.00
   21723   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97032   120.00
   21724   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21725   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21726   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97035   120.00
   21727   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97032   120.00
   21728   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21729   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21730   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97035   120.00
   21731   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97032   120.00
   21732   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21733   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21734   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97035   120.00
   21735   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97032   120.00
   21736   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21737   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   97140   168.00
   21738   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   99205   495.00
   21739   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   76140    40.00
   21740   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   95831    86.00
   21741   Miami   Medical   Group,   Inc   0250012950101065   4/27/2019   Bill   7/3/2019   95851   120.00
   21742   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   99203   325.00
   21743   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   72040   203.75
   21744   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   72070   202.22
   21745   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   72100   196.09
   21746   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   73030   179.24
   21747   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   73560   156.26
   21748   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   73610   173.11
   21749   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97035   120.00
   21750   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97032   120.00
   21751   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21752   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21753   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97035   120.00
   21754   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97032   120.00
   21755   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21756   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21757   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97035   120.00
   21758   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97032   120.00
   21759   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21760   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21761   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97035   120.00
   21762   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97032   120.00
   21763   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21764   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21765   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97035   120.00
   21766   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97032   120.00
   21767   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21768   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21769   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97035   120.00
   21770   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97032   120.00
   21771   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21772   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21773   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   99212   105.00
   21774   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97035   120.00
   21775   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97032   120.00
   21776   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21777   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21778   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97035   120.00
   21779   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97032   120.00
   21780   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21781   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21782   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97035   120.00
   21783   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21784   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97032   120.00
   21785   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21786   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97035   120.00
   21787   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97032   120.00
   21788   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21789   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21790   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97035   120.00
   21791   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97032   120.00
   21792   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21793   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21794   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97035   120.00
   21795   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97032   120.00
   21796   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21797   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97140   168.00
   21798   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 170 of
                                      184
   21799   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    97032   120.00
   21800   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    97140   168.00
   21801   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    97140   168.00
   21802   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    97035   120.00
   21803   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    97032   120.00
   21804   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    97140   168.00
   21805   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    97140   168.00
   21806   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    97035   120.00
   21807   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    97032   120.00
   21808   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    97140   168.00
   21809   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    97140   168.00
   21810   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    97035   120.00
   21811   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    97032   120.00
   21812   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    97140   168.00
   21813   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    97140   168.00
   21814   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    99082    80.00
   21815   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    99082    40.00
   21816   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    99082    40.00
   21817   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    99082    40.00
   21818   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    99082    80.00
   21819   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   7/6/2019    99082    40.00
   21820   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97140    84.00
   21821   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97035    60.00
   21822   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97032    60.00
   21823   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97140    84.00
   21824   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    99213   160.00
   21825   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97035    60.00
   21826   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97032    60.00
   21827   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97035    60.00
   21828   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97032    60.00
   21829   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97140    84.00
   21830   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97035    60.00
   21831   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97032    60.00
   21832   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97140    84.00
   21833   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97032    60.00
   21834   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97140    84.00
   21835   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97140    84.00
   21836   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97035    60.00
   21837   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97032    60.00
   21838   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97140    84.00
   21839   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97032    60.00
   21840   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97140    84.00
   21841   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97035    60.00
   21842   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97032    60.00
   21843   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97140    84.00
   21844   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97035    60.00
   21845   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97032    60.00
   21846   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97140    84.00
   21847   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97035    60.00
   21848   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97032    60.00
   21849   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97140    84.00
   21850   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97035    60.00
   21851   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    99203   325.00
   21852   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97035    60.00
   21853   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97032    60.00
   21854   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97140    84.00
   21855   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    73140    40.00
   21856   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   7/6/2019    97035    60.00
   21857   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   7/10/2019   99215   345.00
   21858   Miami   Medical   Group,   Inc   0497995070101036   1/22/2019   Bill   7/10/2019   76140    40.00
   21859   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97035   120.00
   21860   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97032   120.00
   21861   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97140   168.00
   21862   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97140   168.00
   21863   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97032   120.00
   21864   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97035   120.00
   21865   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97140   168.00
   21866   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97140   168.00
   21867   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97035   120.00
   21868   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97032   120.00
   21869   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97140   168.00
   21870   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97140   168.00
   21871   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97035   120.00
   21872   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97032   120.00
   21873   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97140   168.00
   21874   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97140   168.00
   21875   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97035   120.00
   21876   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97032   120.00
   21877   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97140   168.00
   21878   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97140   168.00
   21879   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97035   120.00
   21880   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97032   120.00
   21881   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97140   168.00
   21882   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019   Bill   7/22/2019   97140   168.00
   21883   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/22/2019   99212   105.00
   21884   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/22/2019   99213   160.00
   21885   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   72220   179.24
   21886   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97035   120.00
   21887   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97032   120.00
   21888   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
   21889   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
   21890   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97035   120.00
   21891   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97032   120.00
   21892   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
   21893   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
   21894   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97035   120.00
   21895   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97032   120.00
   21896   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
   21897   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
   21898   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97035   120.00
   21899   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97032   120.00
   21900   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
   21901   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
   21902   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   99214   250.00
   21903   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   95831    86.00
   21904   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   95851   120.00
   21905   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97035   120.00
   21906   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97032   120.00
   21907   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
   21908   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140    84.00
   21909   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97035   120.00
   21910   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97032   120.00
   21911   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
   21912   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
   21913   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97035   120.00
   21914   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97032   120.00
   21915   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
   21916   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
   21917   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97035   120.00
   21918   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97032   120.00
   21919   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
   21920   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
   21921   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97035   120.00
   21922   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97032   120.00
   21923   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
   21924   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
   21925   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97035   120.00
   21926   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97032   120.00
   21927   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   7/23/2019   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 171 of
                                      184
   21928   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019     Bill   7/23/2019   97140   168.00
   21929   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97035   120.00
   21930   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97032   120.00
   21931   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97018   100.00
   21932   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21933   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21934   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97035   120.00
   21935   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97032   120.00
   21936   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97018   100.00
   21937   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21938   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21939   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97035   120.00
   21940   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97032   120.00
   21941   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21942   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21943   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97018   100.00
   21944   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97035   120.00
   21945   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97032   120.00
   21946   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97018   100.00
   21947   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21948   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21949   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97035   120.00
   21950   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97032   120.00
   21951   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97018   100.00
   21952   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21953   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21954   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97035   120.00
   21955   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97032   120.00
   21956   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97018   100.00
   21957   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21958   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21959   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97032   120.00
   21960   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97035   120.00
   21961   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97018   100.00
   21962   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21963   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21964   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97035   120.00
   21965   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97032   120.00
   21966   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97018   100.00
   21967   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21968   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21969   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97035   120.00
   21970   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97032   120.00
   21971   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21972   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21973   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97018   100.00
   21974   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97032   120.00
   21975   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97035   120.00
   21976   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97018   100.00
   21977   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21978   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21979   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97035   120.00
   21980   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97032   120.00
   21981   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97018   100.00
   21982   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21983   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   7/25/2019   97140   168.00
   21984   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97035   120.00
   21985   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97032   120.00
   21986   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97018    50.00
   21987   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97140   168.00
   21988   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97140   168.00
   21989   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97035   120.00
   21990   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97032   120.00
   21991   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97018    50.00
   21992   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97140   168.00
   21993   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97140   168.00
   21994   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97035   120.00
   21995   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97032   120.00
   21996   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97018    50.00
   21997   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97140   168.00
   21998   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97140   168.00
   21999   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97035   120.00
   22000   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97032   120.00
   22001   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97018    50.00
   22002   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97140   168.00
   22003   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   7/27/2019   97140   168.00
   22004   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019     Bill   8/1/2019    97035   120.00
   22005   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019     Bill   8/1/2019    97032   120.00
   22006   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019     Bill   8/1/2019    97140   168.00
   22007   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019     Bill   8/1/2019    97140   168.00
   22008   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019     Bill   8/1/2019    97024      -
   22009   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019     Bill   8/1/2019    97032   120.00
   22010   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019     Bill   8/1/2019    97140   168.00
   22011   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019     Bill   8/1/2019    97140   168.00
   22012   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019     Bill   8/1/2019    97035   120.00
   22013   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019     Bill   8/1/2019    97032   120.00
   22014   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019     Bill   8/1/2019    97140   168.00
   22015   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019     Bill   8/1/2019    97140   168.00
   22016   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019     Bill   8/1/2019    97035   120.00
   22017   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019     Bill   8/1/2019    97032   120.00
   22018   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019     Bill   8/1/2019    97140   168.00
   22019   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019     Bill   8/1/2019    97140   168.00
   22020   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97035    60.00
   22021   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97032    60.00
   22022   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97140    84.00
   22023   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97035    60.00
   22024   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97032    60.00
   22025   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97140    84.00
   22026   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97140    84.00
   22027   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97035    60.00
   22028   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97032    60.00
   22029   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97140    84.00
   22030   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97140    84.00
   22031   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97035    60.00
   22032   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97032    60.00
   22033   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97140    84.00
   22034   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97140    84.00
   22035   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97035    60.00
   22036   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97032    60.00
   22037   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97140    84.00
   22038   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97140    84.00
   22039   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97035    60.00
   22040   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97032    60.00
   22041   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97140    84.00
   22042   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97140    84.00
   22043   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97035    60.00
   22044   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97032    60.00
   22045   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97140    84.00
   22046   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97140    84.00
   22047   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97035    60.00
   22048   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97032    60.00
   22049   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97140    84.00
   22050   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019    Bill   8/3/2019    97140    84.00
   22051   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019    Bill   8/3/2019    99205   495.00
   22052   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019    Bill   8/3/2019    76140    40.00
   22053   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019    Bill   8/3/2019    95831    86.00
   22054   Miami   Medical   Group,   Inc   0184890530101148   4/13/2019    Bill   8/3/2019    95851   120.00
   22055   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22056   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 172 of
                                      184
   22057   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22058   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22059   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22060   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22061   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22062   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22063   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22064   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22065   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22066   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22067   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22068   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22069   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22070   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    99213   160.00
   22071   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22072   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22073   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22074   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22075   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22076   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22077   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22078   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22079   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22080   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22081   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22082   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22083   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22084   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22085   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22086   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22087   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22088   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22089   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22090   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22091   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22092   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22093   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22094   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22095   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22096   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22097   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22098   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22099   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22100   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22101   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22102   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22103   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22104   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22105   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22106   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22107   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    99213   160.00
   22108   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22109   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22110   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22111   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22112   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22113   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22114   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22115   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22116   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22117   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22118   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22119   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22120   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22121   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22122   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22123   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22124   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22125   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22126   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22127   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22128   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22129   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22130   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22131   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22132   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22133   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22134   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22135   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22136   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22137   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22138   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22139   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22140   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22141   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22142   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22143   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22144   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22145   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22146   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22147   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22148   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22149   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22150   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22151   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22152   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22153   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22154   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22155   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22156   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22157   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22158   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22159   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22160   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22161   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22162   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22163   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    99203   325.00
   22164   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22165   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97032   120.00
   22166   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22167   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97140   168.00
   22168   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    97035   120.00
   22169   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    95831    86.00
   22170   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    95851   120.00
   22171   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    99205   495.00
   22172   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    76140    40.00
   22173   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    95831    86.00
   22174   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    95831   120.00
   22175   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    99215   345.00
   22176   Miami   Medical   Group,   Inc   0101538660101038   12/18/2018   Bill   8/5/2019    76140    40.00
   22177   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   8/12/2019   76140    40.00
   22178   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   8/12/2019   95831   172.00
   22179   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   8/12/2019   95851   120.00
   22180   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   8/12/2019   97035   120.00
   22181   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   8/12/2019   97032   120.00
   22182   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   8/12/2019   97018   100.00
   22183   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   8/12/2019   97140   168.00
   22184   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   8/12/2019   97140   168.00
   22185   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019    Bill   8/12/2019   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 173 of
                                      184
   22186   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97032   120.00
   22187   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97018   100.00
   22188   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97140   168.00
   22189   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97140   168.00
   22190   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97035   120.00
   22191   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97032   120.00
   22192   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97018   100.00
   22193   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97140   168.00
   22194   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97140   168.00
   22195   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97035   120.00
   22196   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97032   120.00
   22197   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97018   100.00
   22198   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97140   168.00
   22199   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97140   168.00
   22200   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97035   120.00
   22201   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97032   120.00
   22202   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97018   100.00
   22203   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97140   168.00
   22204   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97140   168.00
   22205   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97035   120.00
   22206   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97032   120.00
   22207   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97018   100.00
   22208   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97140   168.00
   22209   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97140   168.00
   22210   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97035   120.00
   22211   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97032   120.00
   22212   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97018   100.00
   22213   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97140   168.00
   22214   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   97140   168.00
   22215   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   8/12/2019   99204   390.00
   22216   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97035   120.00
   22217   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97032   120.00
   22218   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22219   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22220   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97035   120.00
   22221   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97032   120.00
   22222   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22223   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22224   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97018    50.00
   22225   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   99203   325.00
   22226   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97035   120.00
   22227   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97032   120.00
   22228   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22229   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22230   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97035   120.00
   22231   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97032   120.00
   22232   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22233   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22234   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97035   120.00
   22235   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97032   120.00
   22236   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22237   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22238   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97035   120.00
   22239   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97032   120.00
   22240   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22241   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22242   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97035   120.00
   22243   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97032   120.00
   22244   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22245   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22246   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97035   120.00
   22247   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97032   120.00
   22248   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22249   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22250   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   99212   105.00
   22251   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97035   120.00
   22252   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97032   120.00
   22253   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22254   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22255   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97035   120.00
   22256   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97032   120.00
   22257   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97018    50.00
   22258   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22259   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22260   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97035   120.00
   22261   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97032   120.00
   22262   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22263   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22264   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97035   120.00
   22265   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97032   120.00
   22266   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22267   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22268   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97035   120.00
   22269   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97032   120.00
   22270   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97018    50.00
   22271   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22272   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22273   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97035   120.00
   22274   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97032   120.00
   22275   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97018    50.00
   22276   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22277   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22278   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97035   120.00
   22279   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97032   120.00
   22280   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22281   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22282   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97018    50.00
   22283   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97035   120.00
   22284   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97032   120.00
   22285   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22286   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22287   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97035   120.00
   22288   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97032   120.00
   22289   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22290   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   8/16/2019   97140   168.00
   22291   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   8/17/2019   99205   725.00
   22292   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   8/17/2019   76140    40.00
   22293   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   8/17/2019   97035   120.00
   22294   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   8/17/2019   97032   120.00
   22295   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   8/17/2019   97140   168.00
   22296   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   8/17/2019   97140   168.00
   22297   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   99205   725.00
   22298   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   76140    40.00
   22299   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97035    60.00
   22300   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97032    60.00
   22301   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97140    84.00
   22302   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97140    84.00
   22303   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97035    60.00
   22304   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97032    60.00
   22305   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97140    84.00
   22306   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97140    84.00
   22307   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97035    60.00
   22308   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97032    60.00
   22309   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97140    84.00
   22310   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97140    84.00
   22311   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97035    60.00
   22312   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97032    60.00
   22313   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97140    84.00
   22314   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97140    84.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 174 of
                                      184
   22315   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97035    60.00
   22316   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97032    60.00
   22317   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97140    84.00
   22318   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/17/2019   97140    84.00
   22319   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97035   120.00
   22320   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97032   120.00
   22321   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97140   168.00
   22322   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97140   168.00
   22323   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97035   120.00
   22324   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97032   120.00
   22325   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97140   168.00
   22326   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97140   168.00
   22327   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97035   120.00
   22328   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97032   120.00
   22329   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97140   168.00
   22330   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97140   168.00
   22331   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97035   120.00
   22332   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97032   120.00
   22333   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97018    50.00
   22334   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97140   168.00
   22335   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97140   168.00
   22336   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97035   120.00
   22337   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97032   120.00
   22338   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97140   168.00
   22339   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97140   168.00
   22340   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97018    50.00
   22341   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97035   120.00
   22342   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97032   120.00
   22343   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97018    50.00
   22344   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97140   168.00
   22345   Miami   Medical   Group,   Inc   0404356060101050   5/2/2019    Bill   8/19/2019   97140   168.00
   22346   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   8/27/2019   97035   120.00
   22347   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   8/27/2019   97032   120.00
   22348   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   8/27/2019   97018    50.00
   22349   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   8/27/2019   97140   168.00
   22350   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   8/27/2019   97140   168.00
   22351   Miami   Medical   Group,   Inc   0618956840101023   2/27/2019   Bill   8/30/2019   99214   250.00
   22352   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    99203   325.00
   22353   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97035   120.00
   22354   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97032   120.00
   22355   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97018    50.00
   22356   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22357   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22358   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    72040   203.75
   22359   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    72070   202.22
   22360   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    72100   196.09
   22361   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    73030   358.48
   22362   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    73120   136.34
   22363   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97035   120.00
   22364   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97032   120.00
   22365   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97018    50.00
   22366   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22367   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22368   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97035   120.00
   22369   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97032   120.00
   22370   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97018    50.00
   22371   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22372   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22373   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97035   120.00
   22374   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97032   120.00
   22375   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97018    50.00
   22376   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22377   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22378   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97035   120.00
   22379   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97032   120.00
   22380   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22381   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22382   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97018    50.00
   22383   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97035   120.00
   22384   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97032   120.00
   22385   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97018    50.00
   22386   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22387   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22388   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97035   120.00
   22389   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97032   120.00
   22390   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22391   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22392   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97018    50.00
   22393   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97035   120.00
   22394   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97032   120.00
   22395   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97018    50.00
   22396   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22397   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22398   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97035   120.00
   22399   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97032   120.00
   22400   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22401   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22402   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97018    50.00
   22403   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97035   120.00
   22404   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97032   120.00
   22405   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97018    50.00
   22406   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22407   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22408   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97035   120.00
   22409   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97032   120.00
   22410   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22411   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22412   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97018    50.00
   22413   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    99213   160.00
   22414   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97035   120.00
   22415   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97032   120.00
   22416   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22417   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22418   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97018    50.00
   22419   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97035   120.00
   22420   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97032   120.00
   22421   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22422   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22423   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97018    50.00
   22424   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97035   120.00
   22425   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97032   120.00
   22426   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97018    50.00
   22427   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22428   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/3/2019    97140   168.00
   22429   Miami   Medical   Group,   Inc   0564130700101028   4/2/2019    Bill   9/3/2019    99204   390.00
   22430   Miami   Medical   Group,   Inc   0564130700101028   4/2/2019    Bill   9/3/2019    76140    40.00
   22431   Miami   Medical   Group,   Inc   0564130700101028   4/2/2019    Bill   9/3/2019    95831    86.00
   22432   Miami   Medical   Group,   Inc   0564130700101028   4/2/2019    Bill   9/3/2019    95851   120.00
   22433   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/9/2019    99204   390.00
   22434   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/9/2019    76140    40.00
   22435   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/9/2019    95831    86.00
   22436   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   9/9/2019    95851   120.00
   22437   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97035   120.00
   22438   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97032   120.00
   22439   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97018    50.00
   22440   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97140   168.00
   22441   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97140   168.00
   22442   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97035   120.00
   22443   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 175 of
                                      184
   22444   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97018    50.00
   22445   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97140   168.00
   22446   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97140   168.00
   22447   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97035   120.00
   22448   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97032   120.00
   22449   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97140   168.00
   22450   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97140   168.00
   22451   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97035   120.00
   22452   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97032   120.00
   22453   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97140   168.00
   22454   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97140   168.00
   22455   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   9/9/2019    97018    50.00
   22456   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97035   120.00
   22457   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97032   120.00
   22458   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97018   100.00
   22459   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97140   168.00
   22460   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97140   168.00
   22461   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97035   120.00
   22462   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97032   120.00
   22463   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97018   100.00
   22464   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97140   168.00
   22465   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97140   168.00
   22466   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97035   120.00
   22467   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97032   120.00
   22468   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97018   100.00
   22469   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97140   168.00
   22470   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97140   168.00
   22471   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97035   120.00
   22472   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97032   120.00
   22473   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97018   100.00
   22474   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97140   168.00
   22475   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97140   168.00
   22476   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97035   120.00
   22477   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97032   120.00
   22478   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97018    50.00
   22479   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97140   168.00
   22480   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97140   168.00
   22481   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97035   120.00
   22482   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97032   120.00
   22483   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97018    50.00
   22484   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97140   168.00
   22485   Miami   Medical   Group,   Inc   0106564100101185   5/20/2019   Bill   9/20/2019   97140   168.00
   22486   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   99203   325.00
   22487   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97035   120.00
   22488   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97032   120.00
   22489   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97018    50.00
   22490   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22491   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22492   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97035   120.00
   22493   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97032   120.00
   22494   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97018    50.00
   22495   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22496   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22497   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   72040   203.75
   22498   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   72070   202.22
   22499   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   72100   196.09
   22500   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   73030   179.24
   22501   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   73100   142.47
   22502   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97035   120.00
   22503   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97032   120.00
   22504   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97018    50.00
   22505   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22506   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22507   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97035   120.00
   22508   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97032   120.00
   22509   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97018    50.00
   22510   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22511   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22512   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97035   120.00
   22513   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97032   120.00
   22514   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97018    50.00
   22515   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22516   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22517   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   99213   160.00
   22518   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97035   120.00
   22519   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97032   120.00
   22520   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97018    50.00
   22521   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22522   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22523   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97035   120.00
   22524   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97032   120.00
   22525   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97018    50.00
   22526   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22527   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22528   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97035   120.00
   22529   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97032   120.00
   22530   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97018    50.00
   22531   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22532   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22533   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97035   120.00
   22534   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97032   120.00
   22535   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97018    50.00
   22536   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22537   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22538   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97035   120.00
   22539   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97032   120.00
   22540   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97018    50.00
   22541   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22542   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22543   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97035   120.00
   22544   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97032   120.00
   22545   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97018    50.00
   22546   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22547   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22548   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97035   120.00
   22549   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97032   120.00
   22550   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97018    50.00
   22551   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22552   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22553   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97035   120.00
   22554   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97032   120.00
   22555   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97018    50.00
   22556   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22557   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   10/4/2019   97140   168.00
   22558   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019   99204   390.00
   22559   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019   95831    86.00
   22560   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019   95851   120.00
   22561   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019   72040   203.75
   22562   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019   72070   202.22
   22563   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019   72100   196.09
   22564   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019   73030   179.24
   22565   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019   97035   120.00
   22566   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019   97032   120.00
   22567   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019   97140   168.00
   22568   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019   97035   120.00
   22569   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019   97032   120.00
   22570   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019   97140   168.00
   22571   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019   97140   168.00
   22572   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019   99213   160.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 176 of
                                      184
   22573   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019    95831    86.00
   22574   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019    95851   120.00
   22575   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019    97035   120.00
   22576   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019    97032   120.00
   22577   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019    97140   168.00
   22578   Miami   Medical   Group,   Inc   0417639270000001   9/18/2019   Bill   10/7/2019    97140   168.00
   22579   Miami   Medical   Group,   Inc   0568838110101018   5/5/2019    Bill   10/7/2019    99214   250.00
   22580   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97035   120.00
   22581   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97032   120.00
   22582   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97018    50.00
   22583   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22584   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22585   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97035   120.00
   22586   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97032   120.00
   22587   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97018    50.00
   22588   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22589   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22590   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97035   120.00
   22591   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97032   120.00
   22592   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97018    50.00
   22593   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22594   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22595   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97035   120.00
   22596   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97032   120.00
   22597   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22598   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22599   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97018    50.00
   22600   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97035   120.00
   22601   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97032   120.00
   22602   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97018    50.00
   22603   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22604   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22605   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97035   120.00
   22606   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97032   120.00
   22607   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22608   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22609   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97035   120.00
   22610   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97032   120.00
   22611   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97018    50.00
   22612   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22613   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22614   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97035   120.00
   22615   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97032   120.00
   22616   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97018    50.00
   22617   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22618   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22619   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97035   120.00
   22620   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97032   120.00
   22621   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97018    50.00
   22622   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22623   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22624   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97035   120.00
   22625   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97032   120.00
   22626   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97018    50.00
   22627   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22628   Miami   Medical   Group,   Inc   0130703790101085   7/23/2019   Bill   10/8/2019    97140   168.00
   22629   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97035   120.00
   22630   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97032   120.00
   22631   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97018    50.00
   22632   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97140   168.00
   22633   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97140   168.00
   22634   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97035   120.00
   22635   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97032   120.00
   22636   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97140   168.00
   22637   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97140   168.00
   22638   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97018    50.00
   22639   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97035   120.00
   22640   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97032   120.00
   22641   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97018    50.00
   22642   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97140   168.00
   22643   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97140   168.00
   22644   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    99213   160.00
   22645   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97035   120.00
   22646   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97032   120.00
   22647   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97140   168.00
   22648   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019   Bill   10/8/2019    97140   168.00
   22649   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   99203   325.00
   22650   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   72070   202.22
   22651   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   73560   156.26
   22652   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   73630   160.86
   22653   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   71110   400.00
   22654   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97035   120.00
   22655   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97032   120.00
   22656   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97022    58.00
   22657   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22658   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22659   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97035   120.00
   22660   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97032   120.00
   22661   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97022    58.00
   22662   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22663   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22664   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97035   120.00
   22665   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97032   120.00
   22666   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97022    58.00
   22667   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22668   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140    84.00
   22669   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97035   120.00
   22670   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97032   120.00
   22671   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22672   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22673   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97022    58.00
   22674   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97035   120.00
   22675   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97032   120.00
   22676   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97022    58.00
   22677   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22678   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22679   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97035   120.00
   22680   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97032   120.00
   22681   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97022    58.00
   22682   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22683   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22684   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97035   120.00
   22685   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97032   120.00
   22686   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22687   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22688   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97022    58.00
   22689   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   99213   160.00
   22690   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97035   120.00
   22691   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97032   120.00
   22692   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97022    58.00
   22693   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22694   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22695   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97035   120.00
   22696   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97032   120.00
   22697   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22698   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97022    58.00
   22699   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97035   120.00
   22700   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97032   120.00
   22701   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97022    58.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 177 of
                                      184
   22702   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22703   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22704   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97035   120.00
   22705   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97032   120.00
   22706   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22707   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22708   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97022    58.00
   22709   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97035   120.00
   22710   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97032   120.00
   22711   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22712   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140    84.00
   22713   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97022    58.00
   22714   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97035   120.00
   22715   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97032   120.00
   22716   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97022    58.00
   22717   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140   168.00
   22718   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019   Bill   10/11/2019   97140    84.00
   22719   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   10/18/2019   97035   120.00
   22720   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   10/18/2019   97032   120.00
   22721   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   10/18/2019   97140   168.00
   22722   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   10/18/2019   97140   168.00
   22723   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   10/18/2019   97018    50.00
   22724   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019    Bill   10/18/2019   99213   160.00
   22725   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   99203   325.00
   22726   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   76140    40.00
   22727   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97010    88.00
   22728   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97022    58.00
   22729   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140   168.00
   22730   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97010    88.00
   22731   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   73630   160.86
   22732   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   98940    80.00
   22733   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97010    88.00
   22734   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97032   120.00
   22735   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97022    58.00
   22736   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140   168.00
   22737   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97035   120.00
   22738   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97032   120.00
   22739   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97022    58.00
   22740   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140   168.00
   22741   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97035   120.00
   22742   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97032   120.00
   22743   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140   168.00
   22744   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140   168.00
   22745   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   99213   160.00
   22746   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   73630   160.86
   22747   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97035   120.00
   22748   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97032   120.00
   22749   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97022    58.00
   22750   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140   168.00
   22751   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140    84.00
   22752   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97035   120.00
   22753   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97032   120.00
   22754   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140   168.00
   22755   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140   168.00
   22756   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97035   120.00
   22757   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97032   120.00
   22758   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140   168.00
   22759   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140   168.00
   22760   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97022    58.00
   22761   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97035   120.00
   22762   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97032   120.00
   22763   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140    84.00
   22764   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140   168.00
   22765   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97022    58.00
   22766   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97035   120.00
   22767   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97032   120.00
   22768   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97022    58.00
   22769   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140    84.00
   22770   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140   168.00
   22771   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97035   120.00
   22772   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97032   120.00
   22773   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97022    58.00
   22774   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140    84.00
   22775   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140   168.00
   22776   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97035   120.00
   22777   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97032      -
   22778   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140   168.00
   22779   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140    84.00
   22780   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   99213   160.00
   22781   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   98941    95.00
   22782   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97035   120.00
   22783   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97032   120.00
   22784   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140   168.00
   22785   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140    84.00
   22786   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97032   120.00
   22787   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97022    58.00
   22788   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   97140   168.00
   22789   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   72070   202.22
   22790   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   73030   358.48
   22791   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019   Bill   10/24/2019   73510   189.96
   22792   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   99203   325.00
   22793   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   76140    40.00
   22794   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   97035   120.00
   22795   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   97032   120.00
   22796   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   97140    84.00
   22797   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   97140   168.00
   22798   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   97035   120.00
   22799   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   97032   120.00
   22800   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   97140    84.00
   22801   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   97140    84.00
   22802   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   97035   120.00
   22803   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   97032   120.00
   22804   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   97140    84.00
   22805   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   97140   168.00
   22806   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   97035   120.00
   22807   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   97032   120.00
   22808   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   97140    84.00
   22809   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019   Bill   10/28/2019   97140   168.00
   22810   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97035   120.00
   22811   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97032   120.00
   22812   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97018    50.00
   22813   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97140   168.00
   22814   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97140   168.00
   22815   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97035   120.00
   22816   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97032   120.00
   22817   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97140   168.00
   22818   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97140   168.00
   22819   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97018    50.00
   22820   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97035   120.00
   22821   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97032   120.00
   22822   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97140   168.00
   22823   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97140   168.00
   22824   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97018    50.00
   22825   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97035   120.00
   22826   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97032   120.00
   22827   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97018    50.00
   22828   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97140   168.00
   22829   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97140   168.00
   22830   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019    Bill   11/4/2019    97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 178 of
                                      184
   22831   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97032   120.00
   22832   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97018    50.00
   22833   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97140   168.00
   22834   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97140   168.00
   22835   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97035   120.00
   22836   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97032   120.00
   22837   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97140   168.00
   22838   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97140   168.00
   22839   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97018    50.00
   22840   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97035   120.00
   22841   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97032   120.00
   22842   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97018    50.00
   22843   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97140   168.00
   22844   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97140   168.00
   22845   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97035   120.00
   22846   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97032   120.00
   22847   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97018    50.00
   22848   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97140   168.00
   22849   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/4/2019    97140   168.00
   22850   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97035   120.00
   22851   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97032   120.00
   22852   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97140   168.00
   22853   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97140    84.00
   22854   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97022    58.00
   22855   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97035   120.00
   22856   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97032   120.00
   22857   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97022    58.00
   22858   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97140   168.00
   22859   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97140    84.00
   22860   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97035   120.00
   22861   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97032   120.00
   22862   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97022    58.00
   22863   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97140   168.00
   22864   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97140    84.00
   22865   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97035   120.00
   22866   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97032   120.00
   22867   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97140   168.00
   22868   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97140    84.00
   22869   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   11/8/2019    97022    58.00
   22870   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97035   120.00
   22871   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97032    60.00
   22872   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97140   168.00
   22873   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97140   168.00
   22874   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   99213   160.00
   22875   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97035   120.00
   22876   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97032   120.00
   22877   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97140   168.00
   22878   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97140   168.00
   22879   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97035   120.00
   22880   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97032   120.00
   22881   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97140   168.00
   22882   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97140   168.00
   22883   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97035   120.00
   22884   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97032   120.00
   22885   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97140   168.00
   22886   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97140   168.00
   22887   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97035   120.00
   22888   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97032   120.00
   22889   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97140   168.00
   22890   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97140   168.00
   22891   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97035   120.00
   22892   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97032   120.00
   22893   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97140   168.00
   22894   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97140   168.00
   22895   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97035    60.00
   22896   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97032    60.00
   22897   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   11/11/2019   97140    84.00
   22898   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/12/2019   99204   390.00
   22899   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/12/2019   76140    40.00
   22900   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/12/2019   95831    86.00
   22901   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/12/2019   95851   120.00
   22902   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/12/2019   97032   120.00
   22903   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/12/2019   97035   120.00
   22904   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/12/2019   97018    50.00
   22905   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/12/2019   97140   168.00
   22906   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/12/2019   97140   168.00
   22907   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019    Bill   11/15/2019   99205   725.00
   22908   Miami   Medical   Group,   Inc   0624221100101029   5/22/2019    Bill   11/15/2019   76140    40.00
   22909   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97035   120.00
   22910   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97032   120.00
   22911   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97140   168.00
   22912   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97140    84.00
   22913   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97035   120.00
   22914   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97032   120.00
   22915   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97140   168.00
   22916   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97140    84.00
   22917   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97035   120.00
   22918   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97032   120.00
   22919   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97140   168.00
   22920   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97140    84.00
   22921   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97035   120.00
   22922   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97032   120.00
   22923   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97140   168.00
   22924   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97140    84.00
   22925   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97035   120.00
   22926   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97032   120.00
   22927   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97140   168.00
   22928   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97140    84.00
   22929   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   99212   105.00
   22930   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   98941    95.00
   22931   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97035   120.00
   22932   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97032   120.00
   22933   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97140   168.00
   22934   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97140    84.00
   22935   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97035   120.00
   22936   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97032   120.00
   22937   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97140   168.00
   22938   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   11/15/2019   97140    84.00
   22939   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   11/18/2019   72070   202.22
   22940   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   11/18/2019   72100   196.09
   22941   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   11/18/2019   71100   212.94
   22942   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   11/18/2019   97035   120.00
   22943   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   11/18/2019   97032   120.00
   22944   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   11/18/2019   97140    84.00
   22945   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   11/18/2019   97140   168.00
   22946   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   11/18/2019   97035   120.00
   22947   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   11/18/2019   97032   120.00
   22948   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   11/18/2019   97140    84.00
   22949   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   11/18/2019   97140   168.00
   22950   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/18/2019   97035   120.00
   22951   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/18/2019   97032   120.00
   22952   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/18/2019   97140   168.00
   22953   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/18/2019   97140   168.00
   22954   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/18/2019   99214   250.00
   22955   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/18/2019   76140    40.00
   22956   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/18/2019   95831    86.00
   22957   Miami   Medical   Group,   Inc   0103625600101349   8/3/2019     Bill   11/18/2019   95851   120.00
   22958   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   99203   325.00
   22959   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97035   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 179 of
                                      184
   22960   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97032   120.00
   22961   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22962   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22963   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97035   120.00
   22964   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97032   120.00
   22965   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97022    58.00
   22966   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22967   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22968   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97035   120.00
   22969   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97032   120.00
   22970   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22971   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22972   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   99212   105.00
   22973   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97035   120.00
   22974   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97032   120.00
   22975   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22976   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22977   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97035   120.00
   22978   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97032   120.00
   22979   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22980   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22981   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97035   120.00
   22982   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97032   120.00
   22983   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22984   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22985   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97035    60.00
   22986   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97032   120.00
   22987   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22988   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22989   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97022    58.00
   22990   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97035   120.00
   22991   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97032   120.00
   22992   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22993   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22994   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97035   120.00
   22995   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97032   120.00
   22996   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97022    58.00
   22997   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22998   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   22999   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97035   120.00
   23000   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97032   120.00
   23001   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   23002   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   23003   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97018    50.00
   23004   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97035   120.00
   23005   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97032   120.00
   23006   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   23007   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   23008   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97035   120.00
   23009   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97032   120.00
   23010   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   23011   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   97140   168.00
   23012   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   99213   160.00
   23013   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   72040   203.75
   23014   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   72070   202.22
   23015   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   72100   196.09
   23016   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   73030   179.24
   23017   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/22/2019   73610   173.11
   23018   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   99203   325.00
   23019   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97035   120.00
   23020   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97032   120.00
   23021   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23022   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23023   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97035   120.00
   23024   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97032   120.00
   23025   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23026   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23027   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97035   120.00
   23028   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97032   120.00
   23029   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23030   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23031   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97035   120.00
   23032   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97032   120.00
   23033   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23034   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23035   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97035   120.00
   23036   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97032   120.00
   23037   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23038   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23039   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   99212   105.00
   23040   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97035   120.00
   23041   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97032   120.00
   23042   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23043   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23044   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97035   120.00
   23045   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97032   120.00
   23046   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23047   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23048   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97035   120.00
   23049   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97032   120.00
   23050   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23051   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23052   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97035   120.00
   23053   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97032   120.00
   23054   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23055   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23056   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97032   120.00
   23057   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97032   120.00
   23058   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23059   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   11/25/2019   97140   168.00
   23060   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   12/4/2019    99205   495.00
   23061   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   12/4/2019    76140    40.00
   23062   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   12/4/2019    95831    86.00
   23063   Miami   Medical   Group,   Inc   0604849680101060   2/1/2019     Bill   12/4/2019    95851   120.00
   23064   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   97035   120.00
   23065   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   97035   120.00
   23066   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   97140   168.00
   23067   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   97140    84.00
   23068   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   97035   120.00
   23069   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   97032   120.00
   23070   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   97140   168.00
   23071   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   97140    84.00
   23072   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   97035   120.00
   23073   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   97032   120.00
   23074   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   97140   168.00
   23075   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   97140    84.00
   23076   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   99213   160.00
   23077   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   98941    95.00
   23078   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   97035   120.00
   23079   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   97032   120.00
   23080   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   97140   168.00
   23081   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   12/10/2019   97140    84.00
   23082   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   99203   325.00
   23083   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   72040   203.75
   23084   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   73030   179.24
   23085   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97035   120.00
   23086   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97032    60.00
   23087   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97140   168.00
   23088   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97140    84.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 180 of
                                      184
   23089   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97035   120.00
   23090   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97032    60.00
   23091   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97140    84.00
   23092   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97035   120.00
   23093   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97032    60.00
   23094   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97140   168.00
   23095   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97140   168.00
   23096   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97035   120.00
   23097   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97032    60.00
   23098   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97140   168.00
   23099   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97140   168.00
   23100   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97035   120.00
   23101   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97032    60.00
   23102   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97140   168.00
   23103   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97140   168.00
   23104   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97035   120.00
   23105   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97032    60.00
   23106   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97140   168.00
   23107   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97140   168.00
   23108   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97035   120.00
   23109   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97032    60.00
   23110   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97140   168.00
   23111   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/10/2019   97140   168.00
   23112   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   12/16/2019   97035   120.00
   23113   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   12/16/2019   97032   120.00
   23114   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   12/16/2019   97140   168.00
   23115   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   12/16/2019   97140   168.00
   23116   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   12/16/2019   99213   160.00
   23117   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   12/16/2019   97035   120.00
   23118   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   12/16/2019   97032   120.00
   23119   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   12/16/2019   97140   168.00
   23120   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   12/16/2019   97140   168.00
   23121   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   12/16/2019   97035   120.00
   23122   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   12/16/2019   97032   120.00
   23123   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   12/16/2019   97140   168.00
   23124   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   12/16/2019   97140   168.00
   23125   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   12/16/2019   97035   120.00
   23126   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   12/16/2019   97032   120.00
   23127   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   12/16/2019   97140   168.00
   23128   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   12/16/2019   97140   168.00
   23129   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   12/16/2019   97035    60.00
   23130   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   12/16/2019   97032    60.00
   23131   Miami   Medical   Group,   Inc   0565437390101047   7/1/2019     Bill   12/16/2019   97140    84.00
   23132   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97035   120.00
   23133   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97032   120.00
   23134   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97140    84.00
   23135   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97140   168.00
   23136   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   99213   160.00
   23137   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97035   120.00
   23138   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97032   120.00
   23139   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97140    84.00
   23140   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97140   168.00
   23141   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97035   120.00
   23142   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97032   120.00
   23143   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97140   168.00
   23144   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97140   168.00
   23145   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97035   120.00
   23146   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97032   120.00
   23147   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97140   168.00
   23148   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97140   168.00
   23149   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97035   120.00
   23150   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97032   120.00
   23151   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97140   168.00
   23152   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   12/17/2019   97140   168.00
   23153   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/18/2019   99204   390.00
   23154   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/18/2019   76140    40.00
   23155   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/18/2019   95831    86.00
   23156   Miami   Medical   Group,   Inc   0585179130101021   10/31/2019   Bill   12/18/2019   95851   120.00
   23157   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97035   120.00
   23158   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97032   120.00
   23159   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97022    58.00
   23160   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23161   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23162   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97035   120.00
   23163   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97032   120.00
   23164   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23165   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23166   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   99212   105.00
   23167   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97035   120.00
   23168   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97032   120.00
   23169   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23170   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23171   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97022    58.00
   23172   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97035   120.00
   23173   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97032   120.00
   23174   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23175   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23176   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97035   120.00
   23177   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97032   120.00
   23178   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23179   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23180   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97022    58.00
   23181   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97035   120.00
   23182   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97032   120.00
   23183   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23184   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23185   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97035   120.00
   23186   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97032   120.00
   23187   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97022    58.00
   23188   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23189   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23190   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97035   120.00
   23191   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97032   120.00
   23192   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23193   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23194   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97022    58.00
   23195   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97035   120.00
   23196   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97032   120.00
   23197   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23198   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/21/2019   97140   168.00
   23199   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   12/24/2019   99203   325.00
   23200   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   12/24/2019   72040   203.75
   23201   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   12/24/2019   72070   202.22
   23202   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   12/24/2019   72100   196.09
   23203   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   12/24/2019   73030   179.24
   23204   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   12/24/2019   97035   120.00
   23205   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   12/24/2019   97032   120.00
   23206   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   12/24/2019   97140   168.00
   23207   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   12/24/2019   97140   168.00
   23208   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   12/24/2019   97035   120.00
   23209   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   12/24/2019   97032   120.00
   23210   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   12/24/2019   97140   168.00
   23211   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   12/24/2019   97140   168.00
   23212   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97035   120.00
   23213   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97032   120.00
   23214   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23215   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23216   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97035   120.00
   23217   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 181 of
                                      184
   23218   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23219   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23220   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97035   120.00
   23221   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97032   120.00
   23222   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23223   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23224   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97035   120.00
   23225   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97032   120.00
   23226   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23227   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23228   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97035   120.00
   23229   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97032   120.00
   23230   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23231   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23232   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97035   120.00
   23233   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97032   120.00
   23234   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23235   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23236   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97035   120.00
   23237   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97032   120.00
   23238   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23239   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23240   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97035   120.00
   23241   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97032   120.00
   23242   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23243   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23244   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97032   120.00
   23245   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97035   120.00
   23246   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23247   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23248   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97035   120.00
   23249   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97032   120.00
   23250   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23251   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23252   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97035   120.00
   23253   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97032   120.00
   23254   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23255   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   12/30/2019   97140   168.00
   23256   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97035   120.00
   23257   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97032   120.00
   23258   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97140   168.00
   23259   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97140   168.00
   23260   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97035   120.00
   23261   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97032   120.00
   23262   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97140   168.00
   23263   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97140   168.00
   23264   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97035   120.00
   23265   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97032   120.00
   23266   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97140   168.00
   23267   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97140   168.00
   23268   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97035   120.00
   23269   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97032   120.00
   23270   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97140   168.00
   23271   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97140   168.00
   23272   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97035   120.00
   23273   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97032   120.00
   23274   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97140   168.00
   23275   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/3/2020     97140   168.00
   23276   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   1/10/2020    97035   120.00
   23277   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   1/10/2020    97032   120.00
   23278   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   1/10/2020    97140   168.00
   23279   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   1/10/2020    97140   168.00
   23280   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   1/10/2020    97035   120.00
   23281   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   1/10/2020    97032   120.00
   23282   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   1/10/2020    97140   168.00
   23283   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   1/10/2020    97140   168.00
   23284   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   1/10/2020    97035   120.00
   23285   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   1/10/2020    97032   120.00
   23286   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   1/10/2020    97140   168.00
   23287   Miami   Medical   Group,   Inc   0644645900000001   9/27/2019    Bill   1/10/2020    97140   168.00
   23288   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    99204   390.00
   23289   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97032   120.00
   23290   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97140    84.00
   23291   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    20552   200.00
   23292   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97810   105.00
   23293   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97811    90.00
   23294   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    A9150    30.00
   23295   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    76140    40.00
   23296   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97032   120.00
   23297   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    20552   200.00
   23298   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97810   105.00
   23299   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97811    90.00
   23300   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    A9150    30.00
   23301   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97016    62.81
   23302   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97810   105.00
   23303   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97811    90.00
   23304   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    A9150    30.00
   23305   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    99213   160.00
   23306   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97032   120.00
   23307   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97140    84.00
   23308   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97032   120.00
   23309   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    20552   200.00
   23310   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97810   105.00
   23311   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97811    90.00
   23312   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    A9150    30.00
   23313   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97035   120.00
   23314   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97032   120.00
   23315   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97022    58.00
   23316   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97140   168.00
   23317   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97140   168.00
   23318   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97035   120.00
   23319   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97032   120.00
   23320   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97140   168.00
   23321   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97140   168.00
   23322   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97035   120.00
   23323   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97032   120.00
   23324   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/13/2020    97140   168.00
   23325   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   1/14/2020    99204   390.00
   23326   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   1/14/2020    76140    40.00
   23327   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   1/14/2020    95831    86.00
   23328   Miami   Medical   Group,   Inc   0533849390101118   8/23/2019    Bill   1/14/2020    95851   120.00
   23329   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    99203   325.00
   23330   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    72070   202.22
   23331   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    73030   179.24
   23332   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    97035   120.00
   23333   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    97140    84.00
   23334   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    97140   168.00
   23335   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    97035   120.00
   23336   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    97032   120.00
   23337   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    97140    84.00
   23338   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    97140   168.00
   23339   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    97035   120.00
   23340   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    97032   120.00
   23341   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    97140    84.00
   23342   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    97140   168.00
   23343   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    97035   120.00
   23344   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    97032   120.00
   23345   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    97140    84.00
   23346   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020    97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 182 of
                                      184
   23347   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97035   120.00
   23348   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97032   120.00
   23349   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140    84.00
   23350   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140   168.00
   23351   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97035   120.00
   23352   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97032   120.00
   23353   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140    84.00
   23354   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140   168.00
   23355   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97035   120.00
   23356   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97032   120.00
   23357   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140    84.00
   23358   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140   168.00
   23359   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97035   120.00
   23360   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97032   120.00
   23361   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140    84.00
   23362   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140   168.00
   23363   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97035   120.00
   23364   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97032   120.00
   23365   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140    84.00
   23366   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140   168.00
   23367   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97035   120.00
   23368   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97032   120.00
   23369   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140    84.00
   23370   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140   168.00
   23371   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97035   120.00
   23372   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97032   120.00
   23373   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140    84.00
   23374   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140   168.00
   23375   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97035   120.00
   23376   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97032   120.00
   23377   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140    84.00
   23378   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140   168.00
   23379   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97035   120.00
   23380   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97032   120.00
   23381   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140    84.00
   23382   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140   168.00
   23383   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97035   120.00
   23384   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97032   120.00
   23385   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140    84.00
   23386   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140   168.00
   23387   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97035    60.00
   23388   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97032   120.00
   23389   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140    84.00
   23390   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140   168.00
   23391   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97035   120.00
   23392   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97032   120.00
   23393   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140    84.00
   23394   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140   168.00
   23395   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97035   120.00
   23396   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97032   120.00
   23397   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140    84.00
   23398   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   1/18/2020   97140   168.00
   23399   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   99203   325.00
   23400   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23401   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23402   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23403   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23404   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23405   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23406   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23407   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97018   100.00
   23408   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23409   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23410   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23411   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23412   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97018   100.00
   23413   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23414   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23415   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23416   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23417   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97018   100.00
   23418   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23419   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23420   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23421   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23422   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97018   100.00
   23423   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23424   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23425   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23426   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23427   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97018   100.00
   23428   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23429   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23430   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23431   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23432   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23433   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   72040   203.75
   23434   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   72070   202.22
   23435   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   72100   196.09
   23436   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   73030   179.24
   23437   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   73130   162.39
   23438   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   73100   142.47
   23439   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23440   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23441   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23442   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23443   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23444   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23445   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23446   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23447   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23448   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23449   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23450   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23451   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23452   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23453   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23454   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23455   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23456   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23457   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23458   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23459   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23460   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23461   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23462   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23463   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23464   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23465   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23466   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23467   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23468   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97018   100.00
   23469   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23470   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23471   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23472   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   99213   160.00
   23473   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   98941    95.00
   23474   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23475   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 183 of
                                      184
   23476   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97018   100.00
   23477   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23478   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23479   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23480   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23481   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23482   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23483   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97018   100.00
   23484   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23485   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23486   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23487   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23488   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23489   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23490   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97018   100.00
   23491   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23492   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23493   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23494   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23495   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97018   100.00
   23496   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23497   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23498   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23499   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23500   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97018   100.00
   23501   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23502   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23503   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23504   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23505   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97018   100.00
   23506   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23507   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23508   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23509   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23510   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97018   100.00
   23511   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23512   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23513   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23514   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23515   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97018   100.00
   23516   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23517   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23518   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97035   120.00
   23519   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97032   120.00
   23520   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23521   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97140   168.00
   23522   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/20/2020   97018   100.00
   23523   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/24/2020   99204   390.00
   23524   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/24/2020   76140    40.00
   23525   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/24/2020   95831    86.00
   23526   Miami   Medical   Group,   Inc   0169116540101186   8/10/2019    Bill   1/24/2020   95831   120.00
   23527   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97035   120.00
   23528   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97032   120.00
   23529   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97140   168.00
   23530   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97140   168.00
   23531   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97035   120.00
   23532   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97032   120.00
   23533   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97140   168.00
   23534   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97140   168.00
   23535   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97035   120.00
   23536   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97032   120.00
   23537   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97140   168.00
   23538   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97140   168.00
   23539   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97035   120.00
   23540   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97032   120.00
   23541   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97140   168.00
   23542   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97140   168.00
   23543   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97035   120.00
   23544   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97032   120.00
   23545   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97140   168.00
   23546   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97140   168.00
   23547   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97035   120.00
   23548   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97032   120.00
   23549   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97140   168.00
   23550   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97140   168.00
   23551   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97035   120.00
   23552   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97032   120.00
   23553   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97140   168.00
   23554   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97140   168.00
   23555   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97035   120.00
   23556   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97032   120.00
   23557   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97140   168.00
   23558   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   1/25/2020   97140   168.00
   23559   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97035   120.00
   23560   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97032   120.00
   23561   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97018   100.00
   23562   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97140   168.00
   23563   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97140   168.00
   23564   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97035   120.00
   23565   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97032   120.00
   23566   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97018   100.00
   23567   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97140   168.00
   23568   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97140   168.00
   23569   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97035   120.00
   23570   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97032   120.00
   23571   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97140   168.00
   23572   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97140   168.00
   23573   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97018   100.00
   23574   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97035   120.00
   23575   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97032   120.00
   23576   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97018   100.00
   23577   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97140   168.00
   23578   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97140   168.00
   23579   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97035   120.00
   23580   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97032   120.00
   23581   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97018   100.00
   23582   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97140   168.00
   23583   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97140   168.00
   23584   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97035   120.00
   23585   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97032   120.00
   23586   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97018   100.00
   23587   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97140   168.00
   23588   Miami   Medical   Group,   Inc   0429170040101052   10/28/2019   Bill   1/27/2020   97140   168.00
   23589   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   2/10/2020   97035   120.00
   23590   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   2/10/2020   97032   120.00
   23591   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   2/10/2020   97140   168.00
   23592   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   2/10/2020   97140   168.00
   23593   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   2/10/2020   99204   390.00
   23594   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   2/10/2020   76140    40.00
   23595   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97035   120.00
   23596   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97032   120.00
   23597   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140    84.00
   23598   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140   168.00
   23599   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97035   120.00
   23600   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97032   120.00
   23601   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   2/10/2020   95831    86.00
   23602   Miami   Medical   Group,   Inc   8669442270000001   12/17/2019   Bill   2/10/2020   95851   120.00
   23603   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140    84.00
   23604   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140   168.00
Case 1:20-cv-22044-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 184 of
                                      184
   23605   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97035   120.00
   23606   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97032   120.00
   23607   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140    84.00
   23608   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140    84.00
   23609   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97035   120.00
   23610   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97032   120.00
   23611   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140    84.00
   23612   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140    84.00
   23613   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97035   120.00
   23614   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97032   120.00
   23615   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140    84.00
   23616   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140    84.00
   23617   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97035   120.00
   23618   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97032   120.00
   23619   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140    84.00
   23620   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140    84.00
   23621   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97035   120.00
   23622   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97032   120.00
   23623   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140    84.00
   23624   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140    84.00
   23625   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97035   120.00
   23626   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97032   120.00
   23627   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140    84.00
   23628   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140    84.00
   23629   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97035   120.00
   23630   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97032   120.00
   23631   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140    84.00
   23632   Miami   Medical   Group,   Inc   0403170730000001   11/1/2019    Bill   2/10/2020   97140    84.00
   23633   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   2/10/2020   99204   390.00
   23634   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   2/10/2020   76140    40.00
   23635   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   2/10/2020   95831    86.00
   23636   Miami   Medical   Group,   Inc   0597855810000001   10/17/2019   Bill   2/10/2020   95851   120.00
